Exhibit 10.8

 

Amendment No. 1 to Agreement
Between Owner and Construction Manager
(the “GMP PRESENTATION”)

 

Pursuant to Paragraph 2.2 of the Agreement, dated September 1, 2001 between
Wheeling Island Gaming, Inc (Owner) and Louis P. Ciminelli Construction Company
Inc (Construction Manager), for Wheeling Downs Gaming Facility Project (the
Project), the Owner and Construction Manager establish a Guaranteed Maximum
Price and Contract Time for the Work as set forth below.

 

ARTICLE I
GUARANTEED MAXIMUM PRICE

 

The Construction Manager’s Guaranteed Maximum Price for the Work, including the
estimated Cost of the Work as defined in Article 6 and the Construction
Manager’s Fee as defined in Article 5, is a Total Price of Forty Two Million
Nine Hundred Thirteen Thousand Eight Hundred Thirty Four Dollars ($42,913,834)
(the “GMP”).

 

This Price is for the performance of the Work in accordance with the Contract
Documents listed and attached to this Amendment and marked Exhibits A through F,
as follows:

 

Exhibit A                                               Drawings,
Specifications, addenda and General, Supplementary and other Conditions of the
Contract on which the Guaranteed Maximum Price is based, pages through dated See
attached GMP Estimate Document Log dated March 15 2002; eleven (11) pages which
lists all Drawings and Specifications.

 

Exhibit B                                                 Allowance items, pages
through dated See attached Exhibit B dated March 15, 2002; One (1) Page. THESE
ARE ALL OF THE ALLOWANCES FOR THE PROJECT.

 

Exhibit C                                                 Assumptions and
clarifications made in preparing the Guaranteed Maximum Price, pages   
through    , dated

1)  See attached Louis A. Ciminelli, “Assumptions, clarifications,
qualifications and exclusions” Pages 1 through 6.

2)  See attached Louis P. Ciminelli, Phase II GMP Estimate document dated March
15, 2002, and reissued 4/25/2002 and again on 6/28/2002.

3)  See attached “GMP Estimate Review Meeting Minutes” ten (10) pages; Day 1
dated March 12 2002; Day 2 dated March 13, 2002.

 

Exhibit D                                                Completion schedule,
pages    through   , dated See attached GMP Planning Schedule with a data date
of March 15, 2002.

 

Exhibit E                                                  Alternate prices,
pages    through   , dated See attached Exhibit E dated March 15, 2002; one (1)
page.

 

Exhibit F                                                  Unit prices, pages   
through    , dated Unit prices: NONE

 

ARTICLE II
CONTRACT TIME

 

© 1991 - THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N.W.,
WASHINGTON, D.C. 20006-5292. AIA DOCUMENT AIA 121/CMC AND AGC DOCUMENT 565 -
OWNER-CONSTRUCTION MANAGER AGREEMENT - 1991 EDITION - AIA® - AGC - © 1991 - THE
ASSOCIATED GENERAL CONTRACTORS OF AMERICA, 1957 E STREET, N.W., WASHINGTON,
D.C., 20006-5209. WARNING: Unlicensed photocopying violates U.S. copyright laws
and is subject to legal prosecution. This document was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until the date of expiration as noted below, expiration as
noted below. User Document: A121CMISLANDGAMING.AIA — 8/2/2002. AIA License
Number 1000900, which expires on 7/31/2003.

 

Electronic Format A121/CMc-1991

 

--------------------------------------------------------------------------------


 

The date of Substantial Completion established by this Amendment is: Grand
Opening to be on 7/1/2003 as illustrated in the GMP Planning Schedule dated
3/15/2002.

 

OWNER

CONSTRUCTION MANAGER

 

 

 

BY:

WHEELING INSLAND GAMING, INC.

 

BY:

 LOUIS P. CIMINELLI CONSTRUCTION, INC .

 

/s/ Michael Corbin

 

 

/s/ Steve Roelius

 

 

 

DATE

9/26/02

 

DATE

9/24/02

 

 

 

ATTEST

/s/ Annette M. Balon

 

ATTEST

/s/ [ILLEGIBLE]

 

 

 

 

 

--------------------------------------------------------------------------------


 

WHEELING ISLAND GAMING, INC.

WHEELING, WEST VIRGINIA

PHASE II EXPANSION PROJECT

 

 

[LOGO]

EXHIBIT A

 

GMP Estimate Document Log

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO THE AGREEMENT BETWEEN WHEELING
ISLAND GAMING INC AND
LOUIS P CIMINELLI CONSTRUCTION CO INC
Date of Amendment 3/15/02

 

 

 

 

 

ISSUED TO LISTING:

ISSUED BY LEGEND

 

Wheeling Downs Gaming Complex

 

 

FC=FOR CONSTRUCTION

 

L.P. CIMINELLI JOB NO. 01-02-0?31

 

1

LPC - Main Office

 

 

 

 

 

2

LPC - On Site

 

 

 

GMP ESTIMATE DOCUMENT LOG

 

3

JCJ

 

 

 

 

 

4

M/E Engineering

[LOGO]

 

 

 

 

5

Delaware North

 

 

 

 

 

6

 

 

 

 

 

 

7

 

 

Last Updated :      03/15/02

 

 

 

8

 

 

 

 

 

 

9

 

 

 

SPEC/ DWG NO.

 

Original Rev. No.

 

ISSUED BY:

 

ISSUED TO:

 

SPEC/DRAWING TITLE

 

DATE ISSUED

 

DATE REC LPC

 

Rev Number

 

Rev Date

 

Rec’d Date

 

Rev Number

 

Rev
Date

 

01020

 

None

 

3

 

1

 

Allowances

 

2/16/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

01026

 

None

 

3

 

1

 

Unit Prices

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

01030

 

None

 

3

 

1

 

Alternates

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02070

 

None

 

3

 

1

 

Selective Demolition

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02080

 

None

 

3

 

1

 

Piped Utilities - Basic Materials & Methods

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02221

 

None

 

3

 

1

 

Building Demolition

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02230

 

None

 

3

 

1

 

Site Clearing

 

1/16/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02300

 

None

 

3

 

1

 

Earthwork

 

1/16/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02370

 

None

 

3

 

1

 

Drilled Shaft Foundations

 

1/16/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02380

 

None

 

3

 

1

 

Augured Cast-In-Place Piles

 

1/16/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02459

 

None

 

3

 

1

 

Timber Piles

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02510

 

None

 

3

 

1

 

Water Distribution

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02530

 

None

 

3

 

1

 

Sanitary Sewage

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02553

 

None

 

3

 

1

 

Natural Gas Distribution

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02582

 

None

 

3

 

1

 

Lighting Poles & Standards

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02630

 

None

 

3

 

1

 

Storm Drainage

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02741

 

None

 

3

 

1

 

Hot-Mix Asphalt Paving

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02751

 

None

 

3

 

1

 

Cement Concrete Pavement

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02764

 

None

 

3

 

1

 

Pavement Joint Sealants

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02768

 

None

 

3

 

1

 

Stamped Cement Concrete Pavement

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

02821

 

None

 

3

 

1

 

Chain-Link Fences and Gates

 

8/23/2001

 

2/18/2002

 

1

 

02/15/2002

 

02/21/2002

 

 

 

 

 

02920

 

None

 

3

 

1

 

Lawns & Grasses

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

03300

 

None

 

3

 

1

 

Cast-In-Place Concrete

 

2/4/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

03412

 

None

 

3

 

1

 

Precast Concrete Deck

 

2/4/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

03542

 

None

 

3

 

1

 

Cement-Based Underlayment

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

03545

 

None

 

3

 

1

 

Cement-Based Pigmented Topping

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

04810

 

None

 

3

 

1

 

Unit Masonry

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

05030

 

None

 

3

 

1

 

Galvanizing & Metal Coatings

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

05100

 

None

 

3

 

1

 

Structural Steel

 

2/4/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

05200

 

None

 

3

 

1

 

Steel Joints

 

2/4/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

05300

 

None

 

3

 

1

 

Metal Deck

 

02/04/2002

 

02/28/2002

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1 of 11

--------------------------------------------------------------------------------


 

 

SPEC/ DWG NO.

 

Original Rev. No.

 

ISSUED BY:

 

ISSUED TO:

 

SPEC/DRAWING TITLE

 

DATE ISSUED

 

DATE REC LPC

 

Rev Number

 

Rev Date

 

Rec’d Date

 

Rev Number

 

Rev
Date

 

05410

 

None

 

3

 

1

 

Cold-Formed Metal Framing

 

2/15/2002

 

2/16/2002

 

 

 

 

 

 

 

 

 

 

 

05500

 

None

 

3

 

1

 

Metal Fabrications

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

05511

 

None

 

3

 

1

 

Metal Stairs

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

05521

 

None

 

3

 

1

 

Pipe & Tube Railings

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

05720

 

None

 

3

 

1

 

Ornamental Handrails & Railings

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

05610

 

None

 

3

 

1

 

Expansion Joint Cover Assemblies

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

06105

 

None

 

3

 

1

 

Rough Carpentry

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

06402

 

None

 

3

 

1

 

Interior Architectural Woodwork

 

2/15/2002

 

2/18/2002

 

1

 

02/27/2002

 

02/28/2002

 

 

 

 

 

06404

 

None

 

3

 

1

 

Interior Theming Woodwork

 

2/15/2002

 

2/18/2002

 

1

 

02/27/2002

 

02/28/2002

 

 

 

 

 

07111

 

None

 

3

 

1

 

Composite Sheet Waterproofing

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07131

 

None

 

3

 

1

 

Self-Adhering Sheet Waterproofing

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07160

 

None

 

3

 

1

 

Bituminous Damproofing

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07165

 

None

 

3

 

1

 

Bituminous Sheet Vapor Barrier

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07210

 

None

 

3

 

1

 

Building Insulation

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07241

 

None

 

3

 

1

 

Exterior Insulation & Finish Systems - Class PB

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07311

 

None

 

3

 

1

 

Asphalt Shingles

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07313

 

None

 

3

 

1

 

Metal Shingles

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07320

 

None

 

3

 

1

 

Roof Tiles

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07411

 

None

 

3

 

1

 

Metal Roof Panels

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07412

 

None

 

3

 

1

 

Corrugated Metal Roof Panels

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07413

 

None

 

3

 

1

 

Manufactured In-Fill Panels

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07414

 

None

 

3

 

1

 

Metal Wall Panels

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07460

 

None

 

3

 

1

 

Wood Siding

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07531

 

None

 

3

 

1

 

EPDM Single-Ply Membrane Roofing

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07540

 

None

 

3

 

1

 

Thermoplastic Membrane Roofing

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07620

 

None

 

3

 

1

 

Sheet Metal Flashing & Trim

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07710

 

None

 

3

 

1

 

Manufactured Roofing Specialties

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07720

 

None

 

3

 

1

 

Roof Accessories

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07811

 

None

 

3

 

1

 

Sprayed Fire Resistive Materials

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07841

 

None

 

3

 

1

 

Through Penetration Firestop Systems

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07842

 

None

 

3

 

1

 

Fire Resistant Joint Systems

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

07920

 

None

 

3

 

1

 

Sealants

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

08110

 

None

 

3

 

1

 

Metal Doors & Frames

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

08211

 

None

 

3

 

1

 

Wood Doors & Frames

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

08212

 

None

 

3

 

1

 

Stile & Rail Wood Doors

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

08305

 

None

 

3

 

1

 

Access Doors

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

08331

 

None

 

3

 

1

 

Overhead Coiling Doors

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

08334

 

None

 

3

 

1

 

Overhead Coiling Grilles

 

2/7/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

08361

 

None

 

3

 

1

 

Overhead Sectional Doors

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

08410

 

None

 

3

 

1

 

Aluminum Entrances & Storefronts

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

08462

 

None

 

3

 

1

 

Swinging Automatic Entrance Doors

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

08520

 

None

 

3

 

1

 

Aluminum Windows

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

08620

 

None

 

3

 

1

 

Unit Skylights

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

08800

 

None

 

3

 

1

 

Glazing

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

08814

 

None

 

3

 

1

 

Mirrored Glass

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

08840

 

None

 

3

 

1

 

Plastic Glazing

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

09000

 

None

 

3

 

1

 

Room Finish Schedule

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

09212

 

None

 

3

 

1

 

Spray-On Acoustical/Thermal Treatment

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

09215

 

None

 

3

 

1

 

Gypsum Veneer Plaster

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

09255

 

None

 

3

 

1

 

Gypsum Board Assemblies

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

09265

 

None

 

3

 

1

 

Gypsum Board Shaft-Wall Assemblies

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 11

--------------------------------------------------------------------------------


 

 

SPEC/ DWG NO.

 

Original Rev. No.

 

ISSUED BY:

 

ISSUED TO:

 

SPEC/DRAWING TITLE

 

DATE ISSUED

 

DATE REC LPC

 

Rev Number

 

Rev Date

 

Rec’d Date

 

Rev Number

 

Rev
Date

 

09271

 

None

 

3

 

1

 

Glass-Reinforced Gypsum Fabrications

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

09310

 

None

 

3

 

1

 

Ceramic Tile

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

09511

 

None

 

3

 

1

 

Acoustical Panel Ceilings

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

09640

 

None

 

3

 

1

 

Wood Stage Flooring

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

09642

 

None

 

3

 

1

 

Wood Flooring

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

09651

 

None

 

3

 

1

 

Resilient File Flooring

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

09653

 

None

 

3

 

1

 

Resilient Wall Base & Accessories

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

09671

 

None

 

3

 

1

 

Resinous Flooring

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

09680

 

None

 

3

 

1

 

Carpet

 

2/16/2002

 

2/18/2002

 

use Allowance in TS 01020 per RFI #1

 

 

 

 

 

09681

 

None

 

3

 

1

 

Carpet Tile

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

09771

 

None

 

3

 

1

 

Acoustical Wall Panels

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

09900

 

None

 

3

 

1

 

Paint

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

09950

 

None

 

3

 

1

 

Vinyl Wall Coverings

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

09986

 

None

 

3

 

1

 

Fiberglass Reinforced Panels

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

10100

 

None

 

3

 

1

 

Visual Display Boards

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

10155

 

None

 

3

 

1

 

Toilet Partitions

 

2/19/2002

 

2/20/2002

 

 

 

 

 

 

 

 

 

 

 

10200

 

None

 

3

 

1

 

Louvers & Vents

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

10270

 

None

 

3

 

1

 

Access Flooring

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

10520

 

None

 

3

 

1

 

Fire-Protection Specialties

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

10530

 

None

 

3

 

1

 

Awnings

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

10605

 

None

 

3

 

1

 

Wire Mesh Partitions

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

10651

 

None

 

3

 

1

 

Operable Panel Partitions

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

10800

 

None

 

3

 

1

 

Toilet Room Accessories

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

10805

 

None

 

3

 

1

 

Guest Room Toilet & Bath Accessories

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

11051

 

None

 

3

 

1

 

Miscellaneous Equipment

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

11063

 

None

 

3

 

1

 

Stage Curtains

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

11065

 

None

 

3

 

1

 

Stage Rigging

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

11132

 

None

 

3

 

1

 

Projection Screens

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

11160

 

None

 

3

 

1

 

Loading Dock Equipment

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

11400

 

None

 

3

 

1

 

Food Service Equipment

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

11452

 

None

 

3

 

1

 

Residential Appliances

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

12496

 

None

 

3

 

1

 

Window Treatment Hardware

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

12511

 

None

 

3

 

1

 

Horizontal Louver Blinds

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

12690

 

None

 

3

 

1

 

Floor Mats and Frames

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

14210

 

None

 

3

 

1

 

Traction Elevators

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

14240

 

None

 

3

 

1

 

Hydraulic Elevators

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

14310

 

None

 

3

 

1

 

Escalators

 

2/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A010/

 

None

 

3

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15B010/

 

None

 

3

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16010

 

None

 

3

 

1

 

Basic Mechanical & Electrical Requirements

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A015/

 

None

 

3

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15B016/

 

None

 

3

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16015

 

None

 

3

 

1

 

Excavation & Blackfill

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A018

 

None

 

3

 

1

 

Motors

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A019

 

None

 

3

 

1

 

Electric Wiring

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A060

 

None

 

3

 

1

 

Piping Systems & Accessories

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A100

 

None

 

3

 

1

 

Valves

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A120

 

None

 

3

 

1

 

Expansion Compensators, Exp [ILLEGIBLE] & Flexible Connectors

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A130

 

None

 

3

 

1

 

Gauges & Thermometers

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A160

 

None

 

3

 

1

 

Pumps

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 3 of 11

--------------------------------------------------------------------------------


 

 

SPEC/ DWG NO.

 

Original  Rev. NO.

 

ISSUED BY:

 

ISSUED TO:

 

SPEC/DRAWING TITLE

 

DATE ISSUED

 

DATE REC LPC

 

Rev Number

 

Rev Date

 

Rec’d Date

 

Rev Number

 

Rev Date

 

15A190

 

None

 

3

 

1

 

Mechanical Identification

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A240

 

None

 

3

 

1

 

Vibration Isolation of Mechanical Systems

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A250

 

None

 

3

 

1

 

Insulation

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A515

 

None

 

3

 

1

 

Water System Specialties

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A545, 1

 

None

 

3

 

1

 

Water Treatment for Cooling Tower

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A555, 7

 

None

 

3

 

1

 

Hot Water Boilers & Accessories (Scotch Marine Firetube Type)

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A680, 2

 

None

 

3

 

1

 

Centrifugal Water Chillers

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A710, 3

 

None

 

3

 

1

 

Cooling Towers (Blow Thru)

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A731

 

None

 

3

 

1

 

Electric Heat Tracing

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A831

 

None

 

3

 

1

 

Gravity Healing Equipment (Hydronic)

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15A832

 

None

 

3

 

1

 

Unit Heaters & Cabinet Unit Heaters (Hydronic & Electric)

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A845

 

None

 

3

 

1

 

Heat Recovery Unit

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A850

 

None

 

3

 

1

 

Air Handling Units (Indoor & Penthouse)

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A860

 

None

 

3

 

1

 

Fans

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A885

 

None

 

3

 

1

 

Air Filters & Accessories

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A890

 

None

 

3

 

1

 

Sheet Metal & Ductwork Accessories Construction

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A895

 

None

 

3

 

1

 

Roof Curbs

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A911

 

None

 

3

 

1

 

Fire & Smoke Dampers

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A920

 

None

 

3

 

1

 

Duct Silencers

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A930

 

None

 

3

 

1

 

Variable Volume Terminal Units

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A940

 

None

 

3

 

1

 

Registers & Diffusers

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A972,1

 

None

 

3

 

1

 

Control System

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A990

 

None

 

3

 

1

 

Adjusting & Balancing

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A010/

 

None

 

3

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15B010/

 

None

 

3

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16010

 

None

 

3

 

1

 

Basic Mechanical & Electrical Requirements

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A015/

 

None

 

3

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15B016/

 

None

 

3

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16015

 

None

 

3

 

1

 

Excavation & Backfill

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15B019

 

None

 

3

 

1

 

Electric Wiring

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15B060

 

None

 

3

 

1

 

Piping Systems & Accessories

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15B070

 

None

 

3

 

1

 

Underground Piping

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15B100

 

None

 

3

 

1

 

Valves

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15B160

 

None

 

3

 

1

 

Pumps

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15B190

 

None

 

3

 

1

 

Plumbing Identification

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15B250

 

None

 

3

 

1

 

Insulation

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15B300

 

None

 

3

 

1

 

Fire Protection Pump Systems

 

02/18/2002

 

02/19/2002

 

 

 

 

 

 

 

 

 

 

 

15B320

 

None

 

3

 

1

 

Combined Fire Sprinkler & Standpipe Systems

 

02/18/2002

 

02/19/2002

 

 

 

 

 

 

 

 

 

 

 

15B340

 

None

 

3

 

1

 

FM-200 Fire Suppression System

 

02/18/2002

 

02/19/2002

 

 

 

 

 

 

 

 

 

 

 

15B410

 

None

 

3

 

1

 

Water Supply

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15B411

 

None

 

3

 

1

 

Waste Water Systems

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15B440

 

None

 

3

 

1

 

Plumbing Fixtures & Trim

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15B440-SUP

 

None

 

3

 

1

 

Supplement to Fixture Schedule

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15B450

 

None

 

3

 

1

 

Equipment

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15B458

 

None

 

3

 

1

 

Water Heaters

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15B482

 

None

 

3

 

1

 

Natural Gas Systems

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16000

 

None

 

3

 

1

 

Special Specifications for the WD 15Kv High Voltage W%

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A010/

 

None

 

3

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4 of 11

--------------------------------------------------------------------------------


 

 

SPEC/ DWG NO.

 

Original  Rev. NO.

 

ISSUED BY:

 

ISSUED TO:

 

SPEC/DRAWING TITLE

 

DATE ISSUED

 

DATE REC LPC

 

Rev Number

 

Rev Date

 

Rec’d Date

 

Rev Number

 

Rev Date

 

15B010/

 

None

 

3

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16010

 

None

 

3

 

1

 

Basic Mechanical & Electrical Requirements

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

15A015/

 

None

 

3

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15B018/

 

None

 

3

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16015

 

None

 

3

 

1

 

Excavation & Backfill

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16050

 

None

 

3

 

1

 

Basic Electrical Materials & Methods

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16060

 

None

 

3

 

1

 

Grounding & Bonding

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16075

 

None

 

3

 

1

 

Electrical Identification

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16100

 

None

 

3

 

1

 

Basic Materials & Methods

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16120

 

None

 

3

 

1

 

Conductors & Cables

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16130

 

None

 

3

 

1

 

Raceways & Boxes

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16140

 

None

 

3

 

1

 

Wiring Devices

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16269

 

None

 

3

 

1

 

Transient Voltage Suppression

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16341

 

None

 

3

 

1

 

UPS System

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16362

 

None

 

3

 

1

 

Medium Voltage, Load Break, Interrupter Switchgear

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16400

 

None

 

3

 

1

 

Electrical Distribution

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16419

 

None

 

3

 

1

 

Fused Power Circuit Devices

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16420

 

None

 

3

 

1

 

Enclosed Controllers

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16420

 

None

 

3

 

1

 

Electric Service

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16427

 

None

 

3

 

1

 

Unit Substation, Single Ended

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16442

 

None

 

3

 

1

 

Panelboards

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16450

 

None

 

3

 

1

 

Grounding

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16491

 

None

 

3

 

1

 

Fuses

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16500

 

None

 

3

 

1

 

Lighting

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16521

 

None

 

3

 

1

 

Exterior Lighting

 

8/23/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16580

 

None

 

3

 

1

 

Theatrical Lighting & Stage Dimming

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16620

 

None

 

3

 

1

 

Power Generation

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16700

 

None

 

3

 

1

 

Communications, General

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16722

 

None

 

3

 

1

 

Point Addressable Fire Alarm System

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16761

 

None

 

3

 

1

 

Telephone/Data Distribution Cable Plant

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16770

 

None

 

3

 

1

 

Public Address (PA) System - Sound Reinforcement

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

16771

 

None

 

3

 

1

 

Public Address (PA) Sound System - Sound Reinforcement - Showroom

 

2/18/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

-

 

None

 

3

 

1

 

Appendix "A" - Product Cut Sheets

 

-

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

-

 

None

 

3

 

1

 

Appendix "B" - Photos

 

-

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

-

 

None

 

3

 

1

 

Coversheet

 

-

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 01.0.0

 

None

 

3

 

1

 

Information, Symbols & Code Summary

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 01.1.0

 

None

 

3

 

1

 

List of Drawings

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

C 10.1

 

None

 

3

 

1

 

Emission Control Plan-Part 2

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

C 10.2

 

None

 

3

 

1

 

Site Grading Plan-Part 2

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

C 10.3

 

None

 

3

 

1

 

Site Paving Detail-Part 2

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

C 10.4

 

None

 

3

 

1

 

Site Striping Plan-Part 2

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

C 10.5

 

None

 

3

 

1

 

Site Drainage Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

C 10.6

 

None

 

3

 

1

 

Lower Level Concrete Slab

 

02/15/2002

 

02/25/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

C 30.1

 

None

 

3

 

1

 

Site Power

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

C 30.2

 

None

 

3

 

1

 

Site Lighting

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

Z1.2

 

None

 

3

 

1

 

Site Grading

 

None

 

02/18/2002

 

 

 

 

 

 

 

 

 

 

 

S 1.0.0

 

None

 

3

 

1

 

Main Floor Foundation Plan

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.0.1

 

None

 

3

 

1

 

Main Floor-Area 1-Foundation Plan

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.0.2

 

None

 

3

 

1

 

Main Floor-Area 2-Foundation Plan

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.0.3

 

None

 

3

 

1

 

Main Floor-Area 3-Foundation Plan

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

 

 

Page 5 of 11

--------------------------------------------------------------------------------


 

 

SPEC/ DWG NO.

 

Original  Rev. NO.

 

ISSUED BY:

 

ISSUED TO:

 

SPEC/DRAWING TITLE

 

DATE ISSUED

 

DATE REC LPC

 

Rev Number

 

Rev Date

 

Rec’d Date

 

Rev Number

 

Rev Date

 

S 1.0.4

 

None

 

3

 

1

 

Main Floor-Area 4-Foundation Plan

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.1.0

 

None

 

3

 

1

 

Main Floor-Framing Plan

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.1.1

 

None

 

3

 

1

 

Main Floor-Area 1-Framing Plan

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.1.2

 

None

 

3

 

1

 

Main Floor-Area 2-Framing Plan

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.1.3

 

None

 

3

 

1

 

Main Floor-Area 3-Framing Plan

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.1.4

 

None

 

3

 

1

 

Main Floor-Area 4-Framing Plan

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.2.1

 

None

 

3

 

1

 

Upper Level Framing Plan

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.3.0

 

None

 

3

 

1

 

Main Floor Roof Framing Plan

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.3.1

 

None

 

3

 

1

 

Hotel First Floor-Area 1

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.3.2

 

None

 

3

 

1

 

Hotel First Floor-Area 2

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.3.3

 

None

 

3

 

1

 

Hotel First Floor-Area 3

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.3.4

 

None

 

3

 

1

 

Hotel First Floor-Area 4

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.4.1

 

None

 

3

 

1

 

Hotel Second Floor-Area 1

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.5.1

 

None

 

3

 

1

 

Hotel Third Floor

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.6.1

 

None

 

3

 

1

 

Hotel Fourth Floor

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.7.1

 

None

 

3

 

1

 

Hotel Fifth Floor

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 1.8.1

 

None

 

3

 

1

 

Hotel

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 2.1

 

None

 

3

 

1

 

Foundation Detail

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 2.2

 

None

 

3

 

1

 

Foundation Detail

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 2.2a

 

1

 

3

 

1

 

Foundation Details

 

02/15/2002

 

02/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 2.3

 

None

 

3

 

1

 

Floor Framing Details

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 2.4

 

1

 

3

 

1

 

Floor Framing Details

 

02/15/2002

 

02/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 2.6

 

None

 

3

 

1

 

Truss Elevations

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 2.7

 

None

 

3

 

1

 

Truss Elevations

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 2.8

 

None

 

3

 

1

 

Truss Elevations

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 2.9

 

None

 

3

 

1

 

Truss Elevations

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 2.10

 

None

 

3

 

1

 

Truss Elevations

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 2.11

 

None

 

3

 

1

 

Truss Elevations

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 2.12

 

None

 

3

 

1

 

Truss Elevations

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

S 2.13

 

None

 

3

 

1

 

Column Schedule

 

02/15/2002

 

2/18/2002

 

2

 

03/08/2002

 

03/12/2002

 

 

 

 

 

A 01.2.0

 

None

 

3

 

1

 

Lower Level Fire Separation

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 01.2.1

 

None

 

3

 

1

 

Main Level Fire Separation

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 01.2.2

 

None

 

3

 

1

 

Upper & Hotel Level Fire Separation

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 01.4.0

 

None

 

3

 

1

 

Lower, Main & Roof Fireproofing Plans

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 01.4.1

 

None

 

3

 

1

 

Upper & Hotel Level Fireproofing

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 01.5.0

 

None

 

3

 

1

 

Lower Level Slab Depression Coordination Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 01.5.1

 

None

 

3

 

1

 

Main Level Slab Depression Coordination Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 2.0.0

 

None

 

3

 

1

 

Lower Level Overall Floor Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 2.0.1

 

None

 

3

 

1

 

Lower Level Area 1 Floor Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 2.0.2

 

None

 

3

 

1

 

Lower Level Area 2 Floor Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 2.0.3

 

None

 

3

 

1

 

Lower Level Area 3 Floor Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 2.0.4

 

None

 

3

 

1

 

Lower Level Area 4 Floor Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 2.1.0

 

None

 

3

 

1

 

Main Level Overall Floor Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 2.1.1

 

None

 

3

 

1

 

Main Level Area 1 Floor Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 2.1.2

 

None

 

3

 

1

 

Main Level Area 2 Floor Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 2.1.3

 

None

 

3

 

1

 

Main Level Area 3 Floor Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 2.1.4

 

None

 

3

 

1

 

Main Level Area 4 Floor Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 2.2.0

 

None

 

3

 

1

 

Upper Level Overall Floor Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 2.2.1

 

None

 

3

 

1

 

Upper Level Area 1 & 2 Floor Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 2.3.0

 

None

 

3

 

1

 

Hotel 1st & 3rd, 2nd & 4th Floor Orientation Plans

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 2.3.1

 

None

 

3

 

1

 

Hotel 1st & 3rd, 2nd & 4th Plans

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 6 of 11

--------------------------------------------------------------------------------


 

SPEC/ DWG NO.

 

Original  Rev. NO.

 

ISSUED BY:

 

ISSUED TO:

 

SPEC/DRAWING TITLE

 

DATE ISSUED

 

DATE REC LPC

 

Rev Number

 

Rev Date

 

Rec’d Date

 

Rev Number

 

Rev Date

 

A 2.3.2

 

None

 

3

 

1

 

Hotel 2nd & 4th Plans

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 2.4.0

 

None

 

3

 

1

 

Hotel 5th Floor Orientation Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 2.4.1

 

None

 

3

 

1

 

Hotel 5th Floor Plans

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 2.5.0

 

None

 

3

 

1

 

Overall Roof Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 3.4.0

 

None

 

3

 

1

 

Hotel Guest Room Enlarged Floor Plans, Room Types A1, A2, A3, A4, C1, C2, C3, C4

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 3.4.1

 

None

 

3

 

1

 

Hotel Guest Room Enlarged Floor Plans, Room Types D1, D2, E1, E2, A2A, A3A, A2H,
A3H, A2C

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 3.4.2

 

None

 

3

 

1

 

Hotel Enlarged Plan, Corridors / Elevator Lobby

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 4.0.0

 

None

 

3

 

1

 

Lower Level Overall Reflected Ceiling Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 4.0.1

 

None

 

3

 

1

 

Lower Level Area 1 Reflected Ceiling Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 4.0.2

 

None

 

3

 

1

 

Lower Level Area 2 Reflected Ceiling Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 4.0.3

 

None

 

3

 

1

 

Lower Level Area 3 Reflected Ceiling Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 4.0.4

 

None

 

3

 

1

 

Lower Level Area 4 Reflected Ceiling Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 4.1.0

 

None

 

3

 

1

 

Main Level Overall Reflected Ceiling Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 4.1.1

 

None

 

3

 

1

 

Main Level Area 1 Reflected Ceiling Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 4.1.2

 

None

 

3

 

1

 

Main Level Area 2 Reflected Ceiling Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 4.1.3

 

None

 

3

 

1

 

Main Level Area 3 Reflected Ceiling Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 4.1.4

 

None

 

3

 

1

 

Main Level Area 4 Reflected Ceiling Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 4.2.0

 

None

 

3

 

1

 

Upper Level Reflected Ceiling Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 4.3.0

 

None

 

3

 

1

 

Hotel 1st & 3rd, 2nd & 4th Floor Reflected Ceiling Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 4.3.1

 

None

 

3

 

1

 

Hotel Guest Rooms Enlarged RCP, Room Types A1, A2, A3, A4, C1, C2, C3, C4

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 4.3.2

 

None

 

3

 

1

 

Hotel Guest Rooms Enlarged RCP, Room Types D1, D2, E1, E1A, A2A, A3A, A2H, A3H,
A2C

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 4.4.0

 

None

 

3

 

1

 

Hotel 5th Floor Reflected Ceiling Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 4.4.2

 

None

 

3

 

1

 

Hotel Corridor and Lobby Reflected Ceiling Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 5.0.0

 

None

 

3

 

1

 

Overall Exterior Elevations

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 5.0.1

 

None

 

3

 

1

 

Partial Exterior Elevations

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 5.0.2

 

None

 

3

 

1

 

Partial Exterior Elevations

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 5.0.3

 

None

 

3

 

1

 

Partial Exterior Elevations

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 5.0.4

 

None

 

3

 

1

 

Partial Exterior Elevations

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 5.0.5

 

None

 

3

 

1

 

Partial Exterior Elevations

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 6.0.0

 

None

 

3

 

1

 

Building Sections

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 6.0.1

 

None

 

3

 

1

 

Building Sections

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 6.0.2

 

None

 

3

 

1

 

Building Sections

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 6.0.3

 

None

 

3

 

1

 

Building Sections

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 6.2.0

 

None

 

3

 

1

 

Exterior Wall Sections @ Casino

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 6.2.1

 

None

 

3

 

1

 

Exterior Wall Sections @ Casino

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 6.2.3

 

None

 

3

 

1

 

Exterior Wall Sections @ Showroom

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 6.2.5

 

None

 

3

 

1

 

Exterior Wall Sections @ Casino

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 6.4.0

 

None

 

3

 

1

 

Stair #1, 2, & 11 Plans & Sections

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 6.4.1

 

None

 

3

 

1

 

Stair #5 & Elevator #4 Plans & Sections

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 6.4.2

 

None

 

3

 

1

 

Stair #7 & Elevator #2 & #3 Plans & Sections

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 6.4.3

 

None

 

3

 

1

 

Stair #9 & #10 Plans & Sections

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 6.4.4

 

None

 

3

 

1

 

Stair #4, #5 & Ramps Plans & Sections

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 7.1.0

 

None

 

3

 

1

 

Lobby Interior Elevations

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 7.3.0

 

None

 

3

 

1

 

Hotel Guest Room Interior Elevations

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 7.3.1

 

None

 

3

 

1

 

Hotel Guest Room Interior Elevations

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 7.3.2

 

None

 

3

 

1

 

Hotel Guest Room Interior Elevations

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 7.3.3

 

None

 

3

 

1

 

Hotel Guest Room Interior Elevations

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 7 of 11

--------------------------------------------------------------------------------


 

 

SPEC/ DWG NO.

 

Original  Rev. NO.

 

ISSUED BY:

 

ISSUED TO:

 

SPEC/DRAWING TITLE

 

DATE ISSUED

 

DATE REC LPC

 

Rev Number

 

Rev Date

 

Rec’d Date

 

Rev Number

 

Rev Date

 

A 7.3.4

 

None

 

3

 

1

 

Hotel Guest Room Interior Elevations

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 7.3.5

 

None

 

3

 

1

 

Hotel Guest Room Interior Elevations

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 8.1.0

 

None

 

3

 

1

 

Wall Type Schedule

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 8.2.0

 

None

 

3

 

1

 

Door & Frame Elevation Schedule

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 8.3.0

 

None

 

3

 

1

 

Door & Window Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 8.4.0

 

None

 

3

 

1

 

Exterior Window, Storefront & Louver Schedule

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 9.1.0

 

None

 

3

 

1

 

Exterior Column Enclosure Details - Lower Level

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 9.1.1

 

None

 

3

 

1

 

Exterior Column Enclosure Details @ Lower & Main Lvl

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 9.1.2

 

None

 

3

 

1

 

Exterior Column Enclosure Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 9.1.3

 

None

 

3

 

1

 

Exterior Column Enclosure Details @ Main & Upper Lvl

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 9.1.4

 

None

 

3

 

1

 

Exterior Column Enclosure Details @ Hotel

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 9.3.0

 

None

 

3

 

1

 

Roof Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 9.4.0

 

None

 

3

 

1

 

EIFS Details

 

03/08/2002

 

03/08/2002

 

 

 

 

 

 

 

 

 

 

 

A 9.5.0

 

None

 

3

 

1

 

Interior Column Enclosure Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 9.5.1

 

None

 

3

 

1

 

Interior Horizontal Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 9.7.0

 

None

 

3

 

1

 

Ceiling Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 9.9.0

 

None

 

3

 

1

 

Stair & Handrail Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 10.3.0

 

None

 

3

 

1

 

Hotel 1st & 3rd, 2nd & 4th Floor Overall Furniture & Equipment Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 10.4.0

 

None

 

3

 

1

 

Hole 5th Floor Overall Furniture & Equipment Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 10.5.0

 

None

 

3

 

1

 

Enlarged Toilet Room Finish Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

A 10.00

 

None

 

3

 

1

 

Lower Level Furniture & Equipment Plan

 

 

 

 

 

delete per RFI #1

 

 

 

 

 

 

 

 

 

A 10.10

 

None

 

3

 

1

 

Main Level Overall Furniture & Equipment Plan

 

 

 

 

 

delete per RFI #1

 

 

 

 

 

 

 

 

 

GMP-1

 

None

 

3

 

1

 

Front Desk Plan, Section  & Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-2

 

None

 

3

 

1

 

Casino Bar Floor Plan & Plan Above Bar

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-2.1

 

None

 

3

 

1

 

Casino Bar Elevations, Sections & Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-3

 

None

 

3

 

1

 

Casino Cage Plan, Elevations & Sections

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-4

 

None

 

3

 

1

 

Gaming Floor Fixtures - Plans, Sections, Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-5

 

None

 

3

 

1

 

Elevations of Showroom (Ext) and Food Court

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-6

 

None

 

3

 

1

 

Elevations of Restaurants, Retail & Hotel Desk

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-7

 

None

 

3

 

1

 

Casino Entry & Bar Elevations

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-8

 

None

 

3

 

1

 

Schematic Interior Elevations

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-9

 

None

 

3

 

1

 

Schematic Meeting Rooms Interior Elevations/Reflected Ceiling Plans

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-10

 

None

 

3

 

1

 

Column Enclosure Details, Rope Railings @ Casino Perimeter

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-11

 

None

 

3

 

1

 

Showroom Interior Elevations

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-12

 

None

 

3

 

1

 

Construction Sections Through Showroom, Fast Food Restaurants, Hotel
Registration

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-13

 

None

 

3

 

1

 

Main Level Finish Flooring Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-14

 

None

 

3

 

1

 

Misc Interior Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-15

 

None

 

3

 

1

 

EIFS Details

 

 

 

 

 

see Dwg A 9.4.0 per RFI #3

 

 

 

 

 

 

 

 

 

GMP-16

 

None

 

3

 

1

 

Exterior Window Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-17

 

None

 

3

 

1

 

Roof Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-17.1

 

None

 

3

 

1

 

Roof Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-18

 

None

 

3

 

1

 

Floor Plan Restaurants

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-19

 

None

 

3

 

1

 

RCP Restaurants

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-20

 

None

 

3

 

1

 

Interior Elevations Restaurants

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-21

 

None

 

3

 

1

 

Interior Elevations Restaurants

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-22

 

None

 

3

 

1

 

Retail, Players Lounge - Floor/Ceiling Plans

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

GMP-23

 

None

 

3

 

1

 

Lobby Interior Elevations, Feature

 

11/16/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

 

Page 8 of 11

--------------------------------------------------------------------------------


 

SPEC/ DWG NO.

 

Original  Rev. NO.

 

ISSUED BY:

 

ISSUED TO:

 

SPEC/DRAWING TITLE

 

DATE ISSUED

 

DATE REC LPC

 

Rev Number

 

Rev Date

 

Rec’d Date

 

Rev Number

 

Rev Date

 

H 2.0.0

 

None

 

3

 

1

 

Lower Level Floor Plan-HVAC Ductwork

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

H 2.1.0

 

None

 

3

 

1

 

Lower Level Floor Plan-Area 1-HVAC Duct & Piping

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

H 2.1.1

 

None

 

3

 

1

 

Lower Level Floor Plan-Area 2-HVAC Duct & Piping

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

H 2.1.2

 

None

 

3

 

1

 

Lower Level Floor Plan-Area 3-HVAC Duct & Piping

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

H 2.1.3

 

None

 

3

 

1

 

Lower Level Floor Plan-Area 4-HVAC Duct & Piping

 

09/05/2001

 

2/18/2002

 

None

 

None

 

03/04/2002

 

 

 

 

 

H 2.2.0

 

None

 

3

 

1

 

Mechanical Equipment Room-HVAC Piping Plan

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

H 2.2.1

 

None

 

3

 

1

 

Mechanical Equipment Room-HVAC Ductwork Plan

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

H 2.3.0

 

None

 

3

 

1

 

Hotel First Floor Plan-HVAC Ductwork

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

H 2.3.1

 

None

 

3

 

1

 

Hotel Second Floor Plan-HVAC Ductwork

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

H 2.3.2

 

None

 

3

 

1

 

Hotel Third Floor Plan-HVAC Ductwork

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

H 2.3.3

 

None

 

3

 

1

 

Hotel Fourth Floor Plan-HVAC Ductwork

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

H 2.3.4

 

None

 

3

 

1

 

Hotel Fifth Floor Plan-HVAC Ductwork

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

H 5.0.0

 

None

 

3

 

1

 

HVAC Flow & Control Schematic

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

H 5.0.1

 

None

 

3

 

1

 

HVAC Details

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

H 5.0.2

 

None

 

3

 

1

 

HVAC Details

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

H 8.0.0

 

None

 

3

 

1

 

HVAC Schedule

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

P 2.0.0

 

None

 

3

 

1

 

Lower Level Floor Plan-Plumbing

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

P 2.1.0

 

None

 

3

 

1

 

Main Level Floor Plan-Area 1-Plumbing

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

P 2.1.1

 

None

 

3

 

1

 

Main Level Floor Plan-Area 2-Plumbing

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

P 2.1.2

 

None

 

3

 

1

 

Main Level Floor Plan-Area 3-Plumbing

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

P 2.1.3

 

None

 

3

 

1

 

Main Level Floor Plan-Area 4-Plumbing

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

P 2.1.4

 

None

 

3

 

1

 

Main Level Floor Plan-Kitchen Plumbing

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

P 2.2.0

 

None

 

3

 

1

 

Upper Level Floor Plan-Plumbing

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

P 2.3.0

 

None

 

3

 

1

 

Hotel First & Second Floor Plan-Plumbing

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

P 2.3.1

 

None

 

3

 

1

 

Hotel Third & Fourth Floor Plan-Plumbing

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

P 2.3.2

 

None

 

3

 

1

 

Hotel Fifth Floor Plan-Plumbing

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

P 5.0.0

 

None

 

3

 

1

 

Details - Plumbing

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

FP 2.0.0

 

None

 

3

 

1

 

Lower Level Floor Plan-Area 1-Fire Protection

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

FP 2.0.1

 

None

 

3

 

1

 

Lower Level Floor Plan-Area 2-Fire Protection

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

FP 2.0.2

 

None

 

3

 

1

 

Lower Level Floor Plan-Area 3-Fire Protection

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

FP 2.0.3

 

None

 

3

 

1

 

Lower Level Floor Plan-Area 4-Fire Protection

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

FP 2.1.0

 

None

 

3

 

1

 

Main Level Floor Plan-Area 1-Fire Protection

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

FP 2.1.1

 

None

 

3

 

1

 

Main Level Floor Plan-Area 2-Fire Protection

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

FP 2.1.2

 

None

 

3

 

1

 

Main Level Floor Plan-Area 3-Fire Protection

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

FP 2.1.3

 

None

 

3

 

1

 

Main Level Floor Plan-Area 4-Fire Protection

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

FP 2.2.0

 

None

 

3

 

1

 

Upper Level Floor Plan-Fire Protection

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

FP 2.3.0

 

None

 

3

 

1

 

Hotel First Third Second & Fourth Floor Plan-Fire Prot

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

FP 2.3.1

 

None

 

3

 

1

 

Hotel Fifth Floor Plan-Fire Protection

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

E 001

 

None

 

3

 

1

 

Electrical Symbol List

 

09/05/2001

 

2/18/2002

 

1

 

02/25/2002

 

02/25/2002

 

 

 

 

 

E 002

 

None

 

4

 

1

 

Electrical Site Plan - Lighting

 

02/25/2002

 

02/25/2002

 

 

 

 

 

 

 

 

 

 

 

E 2.0.0

 

None

 

3

 

1

 

Lower Level Floor Plan-Lighting Power & Sys

 

09/05/2001

 

2/18/2002

 

1

 

02/25/2002

 

02/25/2002

 

 

 

 

 

E 2.1.0

 

None

 

3

 

1

 

Main Level Floor Plan-Area 1-Lighting

 

09/05/2001

 

2/18/2002

 

1

 

02/25/2002

 

02/25/2002

 

 

 

 

 

E 2.1.1

 

None

 

3

 

1

 

Main Level Floor Plan-Area 2-Lighting

 

09/05/2001

 

2/18/2002

 

1

 

02/25/2002

 

02/25/2002

 

 

 

 

 

E 2.1.2

 

None

 

3

 

1

 

Main Level Floor Plan-Area 3-Lighting

 

09/05/2001

 

2/18/2002

 

1

 

02/25/2002

 

02/25/2002

 

 

 

 

 

E 2.1.3

 

None

 

3

 

1

 

Main Level Floor Plan-Area 4-Lighting

 

09/05/2001

 

2/18/2002

 

1

 

02/25/2002

 

02/25/2002

 

 

 

 

 

E 2.1.4

 

None

 

3

 

1

 

Main Level Floor Plan-Area 1-Power & Sys

 

09/05/2001

 

2/18/2002

 

1

 

02/25/2002

 

02/25/2002

 

 

 

 

 

E 2.1.5

 

None

 

3

 

1

 

Main Level Floor Plan-Area 2-Power & Sys

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

E 2.1.6

 

None

 

3

 

1

 

Main Level Floor Plan-Area 3-Power & Sys

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

E 2.1.7

 

None

 

3

 

1

 

Main Level Floor Plan-Area 4-Power & Sys

 

09/05/2001

 

2/18/2002

 

1

 

02/25/2002

 

02/25/2002

 

 

 

 

 

E 2.1.8

 

None

 

4

 

1

 

Main Level Floor Plan-Area 4-Gaming Power

 

09/05/2001

 

02/18/2002

 

1

 

02/25/2002

 

02/25/2002

 

 

 

 

 

E 2.2.0

 

None

 

3

 

1

 

Upper Level Floor Plan-Lighting

 

09/05/2001

 

2/18/2002

 

1

 

02/25/2002

 

02/25/2002

 

 

 

 

 

 

Page 9 of 11

--------------------------------------------------------------------------------


 

SPEC/ DWG NO.

 

Original  Rev. NO.

 

ISSUED BY:

 

ISSUED TO:

 

SPEC/DRAWING TITLE

 

DATE ISSUED

 

DATE REC LPC

 

Rev Number

 

Rev Date

 

Rec’d Date

 

Rev Number

 

Rev Date

 

E 2.2.1

 

None

 

3

 

1

 

Upper Level Floor Plan-Power & Sys

 

09/05/2001

 

2/18/2002

 

1

 

02/25/2002

 

02/25/2002

 

 

 

 

 

E 2.3.0

 

None

 

3

 

1

 

Hotel First Third Second & Fourth Floor Plan-Lighting

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

E 2.3.1

 

None

 

3

 

1

 

Hotel Fifth Floor Plan-Lighting

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E 2.3.2

 

None

 

3

 

1

 

Hotel First Third Second & Fourth Floor Plan-Power & Sys

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

E 2.3.3

 

None

 

3

 

1

 

Hotel Fifth Floor Plan-Power & Sys

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

E 2.3.4

 

None

 

3

 

1

 

Hotel Enlarged Guest Room Plans

 

09/05/2001

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

E 2.4.0

 

None

 

4

 

1

 

Roof/Site Plan Lighting

 

02/25/2002

 

02/25/2002

 

 

 

 

 

 

 

 

 

 

 

E 2.5.0

 

None

 

4

 

1

 

Electrical Details

 

02/25/2002

 

02/25/2002

 

 

 

 

 

 

 

 

 

 

 

E 2.5.1

 

None

 

4

 

1

 

Electrical Details

 

02/25/2002

 

02/25/2002

 

 

 

 

 

 

 

 

 

 

 

E 2.5.2

 

None

 

3

 

1

 

Casino Single Line Diagram

 

09/05/2001

 

2/18/2002

 

1

 

02/25/2002

 

02/25/2002

 

 

 

 

 

E 2.5.3

 

None

 

3

 

1

 

Hotel Single Line Diagram

 

09/05/2001

 

2/18/2002

 

1

 

02/25/2002

 

02/25/2002

 

 

 

 

 

E 2.5.4

 

None

 

3

 

1

 

Single Line Diagram

 

09/05/2001

 

2/18/2002

 

1

 

02/25/2002

 

02/25/2002

 

 

 

 

 

E 2.5.5

 

None

 

4

 

1

 

Electrical Details

 

02/25/2002

 

02/25/2002

 

 

 

 

 

 

 

 

 

 

 

E 2.6.0

 

None

 

3

 

1

 

Electrical Panel Board Schedule

 

 

 

 

 

delete per RFI #1

 

 

 

 

 

 

 

 

 

E 2.6.1

 

None

 

3

 

1

 

Electric Fixture Schedule

 

09/05/2001

 

2/18/2002

 

1

 

02/25/2002

 

02/25/2002

 

 

 

 

 

E 2.6.2

 

None

 

3

 

1

 

Electric Mechanical Equipment Schedule

 

09/05/2001

 

2/18/2002

 

1

 

02/25/2002

 

02/25/2002

 

 

 

 

 

K-0

 

None

 

3

 

1

 

Level 1 Foodservice Key Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-0.1

 

None

 

3

 

1

 

Garage Level Foodservice Key Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-1

 

None

 

3

 

1

 

Main Kitchen Foodservice Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-1.1

 

None

 

3

 

1

 

Main Kitchen Equipment Schedule

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-1.2

 

None

 

3

 

1

 

Main Kitchen Electrical Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-1.3

 

None

 

3

 

1

 

Main Kitchen Plumbing Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-1.4

 

None

 

3

 

1

 

Main Kitchen Mechanical Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-1.5

 

None

 

3

 

1

 

Main Kitchen Elevations & Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-1.6

 

None

 

3

 

1

 

Main Kitchen Elevations & Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-1.7

 

None

 

3

 

1

 

Main Kitchen Elevations

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-1.8

 

None

 

3

 

1

 

Main Kitchen Elevations & Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-2

 

None

 

3

 

1

 

Banquet Room Foodservice Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-2.2

 

None

 

3

 

1

 

Banquet Room Electrical Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-2.3

 

None

 

3

 

1

 

Banquet Room Plumbing Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-2.4

 

None

 

3

 

1

 

Banquet Room Elevations & Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-3

 

None

 

3

 

1

 

Food Court Foodservice Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-3.1

 

None

 

3

 

1

 

Food Court Equipment Schedule

 

 

 

 

 

not rec'd as of 3/11/02

 

 

 

 

 

 

 

 

 

K-3.2

 

None

 

3

 

1

 

Food Court Electrical Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-3.3

 

None

 

3

 

1

 

Food Court Plumbing Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-3.4

 

None

 

3

 

1

 

Food Court Elevations & Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-3.5

 

None

 

3

 

1

 

Food Court Elevations & Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-4

 

None

 

3

 

1

 

Showroom Foodservice Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-4.2

 

None

 

3

 

1

 

Showroom Electrical Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-4.3

 

None

 

3

 

1

 

Showroom Plumbing Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-4.4

 

None

 

3

 

1

 

Showroom Elevations & Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-5

 

None

 

3

 

1

 

Casino Bar Foodservice Plan & Schedule

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-5.2

 

None

 

3

 

1

 

Casino Bar Electrical Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-5.3

 

None

 

3

 

1

 

Casino Bar Plumbing Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-5.4

 

None

 

3

 

1

 

Casino Bar Elevations & Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-6

 

None

 

3

 

1

 

Beverage Pump Room Foodservice Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-6.2

 

None

 

3

 

1

 

Beverage Pump Room Electrical Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-6.3

 

None

 

3

 

1

 

Beverage Pump Room Plumbing/Mechanical Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-6.4

 

None

 

3

 

1

 

Beverage Conduit Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-6.5

 

None

 

3

 

1

 

Beverage Pump Elevations & Details

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

 

Page 8 of 11

--------------------------------------------------------------------------------


 

SPEC/ DWG NO.

 

Original  Rev. NO.

 

ISSUED BY:

 

ISSUED TO:

 

SPEC/DRAWING TITLE

 

DATE ISSUED

 

DATE REC LPC

 

Rev Number

 

Rev Date

 

Rec’d Date

 

Rev Number

 

Rev Date

 

K-7

 

None

 

3

 

1

 

Loading/Receiving Foodservice Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-7.2

 

None

 

3

 

1

 

Loading/Receiving Electrical Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-7.3

 

None

 

3

 

1

 

Loading/Receiving Plumbing Plan

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

K-7SCH

 

None

 

3

 

1

 

Loading/Receiving Equipment Schedule

 

02/15/2002

 

2/18/2002

 

 

 

 

 

 

 

 

 

 

 

Add #1

 

None

 

4

 

1

 

Addendum #1 - Revised Electrical Drawing Narrative & Fixture Cutsheets

 

02/25/2002

 

02/25/2002

 

 

 

 

 

 

 

 

 

 

 

Add #1

 

None

 

3

 

1

 

Addendum #1 - Lighting Cut Sheets for Fine, Casual Dining & Player's Lounge

 

02/25/2002

 

02/25/2002

 

 

 

 

 

 

 

 

 

 

 

Fax Clarif

 

None

 

4

 

1

 

Fire Protection Clarifications per M/E fax dated 3/5/02 from David Schlant

 

03/05/2002

 

03/05/2002

 

 

 

 

 

 

 

 

 

 

 

RFI #2

 

None

 

4

 

1

 

RFI #2 - M/E response to Electrical issues per email dated 2/25/02 from Cal
Puffer

 

02/25/2002

 

02/25/2002

 

 

 

 

 

 

 

 

 

 

 

RFI #3

 

None

 

3

 

1

 

RFI #3 - JCJ responses to issues per email dated 03/08/02 from Edgar Date

 

03/08/2002

 

03/08/2002

 

 

 

 

 

 

 

 

 

 

 

RFI #3

 

None

 

4

 

1

 

RFI #3 - M/E responses to issues per email dated 03/08/02 from Cal Puffer

 

03/08/2002

 

03/08/2002

 

 

 

 

 

 

 

 

 

 

 

RFI #4

 

None

 

5

 

1

 

RFI #4 - DNC response to communication/security scope requirement issues per
email response dated 3/08/02 from Roy Olsen

 

03/08/2002

 

03/08/2002

 

 

 

 

 

 

 

 

 

 

 

Laundry Info

 

None

 

3

 

1

 

Laundry Room Alternate (Equipment Schedule & Layout) info. Per JCJ email dated
3/08/02 from Edgar Date

 

03/08/2002

 

03/08/2002

 

 

 

 

 

 

 

 

 

 

 

Laundry Info

 

None

 

4

 

1

 

Laundry Room Alternate (Plumbing & Electrical Service) info. Per M/E fax dated
3/08/02 from Cal Puffer

 

03/08/2002

 

03/08/2002

 

 

 

 

 

 

 

 

 

 

 

VAV Schedule

 

None

 

4

 

1

 

VAV Box Schedule per M/E fax dated 2/21/02 from Jennifer Logel

 

02/21/2002

 

02/21/2002

 

 

 

 

 

 

 

 

 

 

 

Mech Roof Plan

 

None

 

4

 

1

 

Roof Plan indicating (4) Heat Recovery Units ILO (5) per M/E fax dated 2/27/02
from Cal Puffer

 

02/27/2002

 

02/27/2002

 

 

 

 

 

 

 

 

 

 

 

 

Page 11 of 11

--------------------------------------------------------------------------------


 

WHEELING ISLAND GAMING, INC.

WHEELING, WEST VIRGINIA

PHASE II EXPANSION PROJECT

 

 

[LOGO]

EXHIBIT B

 

Allowance Items

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO AMENDMENT NO. 1 TO AGREEMENT BETWEEN
WHEELING ISLAND GAMING, INC AND LOUIS P. CIMINELLI CONSTRUCTION CO. INC

 

ALLOWANCES

 

The GMP includes the consideration of allowances listed herein.  The cost of
these allowances are defined in Article 3.8 in the AZ01 General Conditions of
the Contract and further amended in Ciminelli’s clarifications listed in Exhibit
C, Page 1 of 6.

 

Allowance Number

 

Allowance
Amount

 

Description

 

Included/Excluded in GMP

Allowance #1

 

$

15/lf

 

Vinyl Wall Covering Types VWC-1, VWC-2, VWC-3

(See Pg. 16 of 23 of Estimate)

 

Included in GMP

Allowance #2

 

$

28/sy

 

Carpet/Tile per Specification Section 09681

(See Page 18 of 23 of Estimate)

 

Included in GMP

Allowance #3

 

$

25/sy

 

Broadloom Carpet in the Casino, Back of House and Public Hotel areas. Note:
Specification Section 09680 was not issued.

(See Page 18 of 23 of Estimate)

 

Included in GMP

Allowance #4

 

$

32/sy

 

Broadloom carpet at Hotel Guest Rooms. Note Specification Section 09680 was not
issued.

(See Page 18 of 23 of Estimate)

 

Included in GMP

Allowance #5

 

$

300,000

 

Main Entrance Feature Inside the Building. The cost of this is included in the
overall theming estimate.

(See Page 18 of 23 of Estimate)

 

Included in GMP

Allowance #6

 

$

17,500

 

Design Team: Rest & Recuperation Trip to Hawai

 

Excluded from GMP

Allowance #7

 

$

205,000

 

Office “fit-out” at Mezzanine. NOTE that this was changed from an allowance of
$25/sf to a lump sum allowance, which includes the cost of the floor finishes.

(See Page 23 of 23 of Estimate)

 

Included in GMP

Allowance #8

 

Per description

 

 

$450/dr (non hotel) for F & I door hardware
$750/dr (hotel) for F & I door hardware

(See Page 5 of 23 of Estimate)

 

Included in GMP Included in GMP

 

In addition to allowance No. 1 through No. 8 as listed in the Project Manual
dated 2/15/02, the following allowances were added during the GMP negotiations.
These allowances were assigned numbers 9 through 14 and are described below.

 

Allowance #9

 

$

90,000

 

Temporary Heat-Fuel Cost

(See Page 4 of 5 of LPC General Conditions)

 

Included in GMP

Allowance #10

 

$

100,000

 

Build out the new computer/surveillance rooms inside the existing buildings.

(See Page 23 of 23 of Estimate)

 

Included in GMP

Allowance #11

 

$

200,000

 

Exterior site feature in front of the Porte Coshere. The cost of this is
included in the overall site estimate. Item #12A below.

(See Page 19 of 23 of Estimate)

 

Included in GMP

Allowance #12A

 

$

2,564,654

 

Sitework includes storm drainage units, sidewalks asphalt paving, topsoil, and
seeding as marked up by Ciminelli on Dwg. C10.4 dated 2/15/02 with no revisions,
C1.4 dated 9/12/01 with revision #5 dated 10/18/01, and C10.5 dated 2/15/02 with
no revision.

(See Page 19 of 23 of Estimate)

 

Included in GMP

Allowance #12B

 

$

511,585

 

Site electrical includes only those lights as marked up by Ciminelli on Dwg.
C30.2 dated 2/15/02 with no revisions noted.

(See Page 22 of 23 of Estimate)

 

Included in GMP

Allowance #13

 

$

50,000

 

New Vestibule and Entrance to the Fairgrounds Bldg

(See Page 9 of 23 of Estimate)

 

Included in GMP

Allowance #14

 

$

500,000

 

Renovate the Existing Casino and Buffet area.

 

Excluded from GMP

 

Page 1 of 1

--------------------------------------------------------------------------------


 

WHEELING DOWNS
GAMING & ENTERTAINMENT FACILITY
EXPANSION PHASE II

 

WHEELING DOWNS RACING ASSOCIATION,
INC.

 

ONE SOUTH STONE STREET     WHEELING, WEST VIRGINIA

 

[GRAPHIC]

 

 

--------------------------------------------------------------------------------


 

WHEELING DOWNS
GAMING & ENTERTAINMENT FACILITY
EXPANSION PHASE II

 

WHEELING DOWNS RACING ASSOCIATION,
INC.

 

ONE SOUTH STONE STREET     WHEELING, WEST VIRGINIA

 

 

[GRAPHIC]

 

 

--------------------------------------------------------------------------------


 

WHEELING DOWNS
GAMING & ENTERTAINMENT FACILITY
EXPANSION PHASE III

 

WHEELING DOWNS RACING ASSOCIATION, INC.

 

ONE SOUTH STONE STREET     WHEELING, WEST VIRGINIA

 

 

[GRAPHIC]

 

 

--------------------------------------------------------------------------------


 

WHEELING DOWNS
GAMING & ENTERTAINMENT FACILITY
EXPANSION PHASE III

 

WHEELING DOWNS RACING ASSOCIATION, INC.

 

ONE SOUTH STONE STREET     WHEELING, WEST VIRGINIA

 

 

[GRAPHIC]

 

 

--------------------------------------------------------------------------------


 

WHEELING ISLAND GAMING, INC.

WHEELING, WEST VIRGINIA

PHASE II EXPANSION PROJECT

 

 

[LOGO]

EXHIBIT C

 


ASSUMPTIONS & CLARIFICATION

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

TO THE AGREEMENT BETWEEN
WHEELING ISLAND GAMING, INC. AND
LOUIS P. CIMINELLI CONSTRUCTION CO., INC.

 

ASSUMPTIONS, CLARIFICATIONS, QUALIFICATIONS, EXCLUSIONS

 

General:

 

•                                          GMP Estimate is based upon Drawings
and Specifications dated & issued 2/15/02

•                                          Estimate assumes construction to
start in March of 2002, with a July 1, 2003, Grand Opening

•                                          Estimate is based upon Union Wages
following the current PLA which expires 12/31/02; provided, however, a Union
Wage increase shall not be considered a scope change nor shall it be
justification to exceed the GMP.

•                                          GMP is based upon auger cast piles in
lieu of drilled caissons for all deep foundations

•                                          The date of the formal notice to
proceed is March 15, 2002

•                                          The GMP includes the cost of a $10
Million performance and payment bond provided by Louis P. Ciminelli Construction
Co.

•                                          The GMP includes the cost of the
1.56% B&O Tax on Ciminelli’s total billable cost to Wheeling Island Gaming, Inc.

•                                          Refer to the Agreement, paragraph
2.3.2.5; the GMP is conditioned upon the schedule in Amendment 1, Exhibit D
attached.

 

•                                          Refer to the Agreement, paragraph
6.1.1, the term “Cost of the Work” shall include everything as stated in Article
6, plus the value of the Owner’s contracts written for the performance of the
Work which are already included in the GMP and those upon which Constructor and
Owner hereafter mutually agree will be included in the “Cost of the Work”, and
the cost of the installation of the Owner’s FF&E, but it excludes the cost of
the FF&E itself.

 

•                                          Refer to the General Conditions of
the Contract for Construction, Article 3.8 allowances, allowances shall also
cover the cost of labor to install and or perform work identified as an
allowance.  The cost of the material is defined as the cost of the gross
quantity ordered and not the net quantity installed.

 

•                                          Refer to the General Conditions of
the Contract for Construction, paragraph 3.13.1, add the following new sentence
to the end of the paragraph.  Owner will be liable for unforeseen conditions
including but not limited to soils and subsurface conditions, obstructions and
hazardous materials, over and above the contingency included within the GMP for
removal of obstructions in the amount of $15,000.00.

 

•                                          Refer to the General Conditions of
the Contract for Construction, paragraph 8.3.1, sixth line, after the words
“Contract Time”. Insert “and Contract Sum”.

 

•                                          Refer to the General Conditions of
the Contract for Construction, paragraph 13.2.1, agreement to execute all
consents, certificates and other documents required by lender, is provided there
is no unusual default by the Owner at the time of the assignment, and said
consents, certificates and other documents are consistent with the terms and
conditions of this Agreement.  Any contradiction or conflict between the
documents, this Owner and Construction Manager Agreement prevails.

 

•                                          The Construction Manager’s
contingency within the GMP is for the sole use of the Construction Manager to
complete the scope of work within the GMP.  It is not for the Owner’s use under
any circumstances until the Construction Manager agrees to release

 

Page 9 of 6

--------------------------------------------------------------------------------


 

it in whole or in part for use by the Owner.  Further, the Owner agrees to
establish a construction contingency to enable the Owner to increase the amount
of the GMP, by change order, for increases in scope, unforeseen conditions, and
other charges for unanticipated matters as required by the Agreement.

 

//Sitework:

•                                          Site Estimate includes sidewalks @
the North and East entrances w/ integral curbs

•                                          Includes extruded curb poured on top
of new asphalt pavement @ northeast & northwest ramps to below grade parking.

•                                          Extruded curbs are used @ inner ring
of traffic circles @ entrances

•                                          Assumed heavy-duty pavement at south
end of island to link Phase I and Phase II pavements, including adjacent parking

•                                          All entrance and main circulation
roads to be heavy-duty pavement

•                                          All parking areas are estimated as
standard duty pavement

•                                          Delete ballasts and landscape
lighting

 

Casino/Hotel:

•                                          EIF system budget based upon STO’s
“Premier” water managed system.  This is not an equal product to the DRYVIT
“Infinity” DM system as specified.  (Dryvit System is proprietary.)

•                                          All carpet materials priced per
specified allowances

•                                          All vinyl wall covering material
prices per specified allowance

•                                          The Porte Cochere is assumed not to
require spray fireproofing

•                                          Spray fireproofing of the garage
structure is based upon UL design No. D916 rather than 709

•                                          Column spray fireproofing is based
upon UL no. P732 rather than D732

•                                          Any areas where finishes differed
from the room finish schedule to the architectural drawings and GMP drawings;
the finishes on the GMP drawings have been used.

•                                          All handrails are painted steel with
the exception of the lobby stairs & balconies.

•                                          All post mounted railings at stairs
are assumed to be ballustered railings as detailed 1/A 9.9.0

•                                          All brass ornamental railing is
included with the millwork when associated with the millwork.

•                                          The number and location of stained
built-up wood pilasters at meeting rooms have been assumed.

•                                          Unistrut system for the security and
lighting is included in the electrical cost.

•                                          All public gang toilets assume
plastic laminate countertops w/ backsplash

•                                          Toilet partitions are assumed as
painted metal per spec & not stainless steel per drawing notes

•                                          Acoustical ceilings at lower level
are as shown on reflected ceiling plans

•                                          All acoustical ceiling tile systems
not labeled per schedule have been assumed to be AP-4.

•                                          Wall finishes lobby (A 7.1.0) on wall
housing ATM are assumed to match wall finishes on wall housing coatroom and
valet

•                                          All finishes & millwork at
prefunction, corridor, phone area and elevator lobby are as detailed in GMP-8

•                                          All finishes & millwork at meetings
rooms are as detailed in GMP-9

•                                          All finishes at showroom are as
detailed in GMP-11.  The bar & room configuration as shown on the food service
drawings is not included.

•                                          The boardwalk area is defined as
shown on GMP-13

•                                          All finishes & millwork at
restaurants are as detailed on GMP-18, 19, 20 & 21 w/ the exception of the
carpeting which has been budgeted per the specified carpet allowance.

 

Page 2 of 6

--------------------------------------------------------------------------------


 

•                                          All finishes & millwork at players
lounge and retail are as detailed on GMP-22

•                                          Specification section 9215 - gypsum
veneer plaster, not used

•                                          Resinous flooring has been used at
restaurant bar floor to match casino bar, no floor was specified

•                                          Windows at the cage are assumed to be
tempered glass in hollow metal frame

•                                          All solid surface materials assumed
to be from standard color pallet

•                                          Access floor is based upon 2-1/2”
SMED Nexus raised flooring system. Furnished & installed by distributor.

•                                          All built up floor, stage and ramps
are 6” metal stud framing w/ 1-1/2” metal deck and 3” concrete.

•                                          Showroom floor elevations (moving
from entrance doors to stage): 662’-4”; 661’-2”; 660’-0”; 663’-5”.

•                                          The showroom A/V room # 133 floor
elevation is assumed at 664’-8”

•                                          Floor slab depressions and associated
concrete infills are based upon drawing A 01.5.1 with the exception of the
casino bar toilet room which follows drawing S1.1.4

•                                          Housekeeping areas at guestroom
floors do not include mop sinks or mop & broom holders.

•                                          Include microwave, refrigerator/ice
maker in “Green Room”, exclude dishwasher

•                                          Elevators and override designs are
based upon Kone elevators.

•                                          Passenger elevator cab finishes as
supplied by manufacturer to be painted steel. Finish of cabs per GMP drawings.

•                                          Service elevator cab to be stainless
steel.

•                                          All elevator doors & frames are
stainless steel.

•                                          Cement based underlayment Spec
Section 03542 is excluded from the scope of work.

•                                          All quarry file and/or ceramic tile
shown in the documents is thin set, not mud set.

•                                          Include extending cargo netting up
balcony rail - 18 lf

•                                          Use vinyl siding on back side of tall
vertical parapets

•                                          GMP excludes Spec sections 07413 and
07414

•                                          One door-leaf in main vestibule will
be equipped with power assisted operator

•                                          GMP excludes Spec Section 10100

•                                          Exclude Spec Section 10605- wire mesh
partitions

•                                          Exclude hand dryers from Spec Section
10800

•                                          Exclude coat room system

•                                          The GMP includes projection screen
and platform at bar

•                                          Exclude parapet hooks from Spec
Section 11051

•                                          Include lock leveler not dock lifts
as specified in Spec Section 11160 — Loading dock equipment

•                                          The GMP Includes full-height mirrors,
shelf and coat rod in dressing rooms.

•                                          GMP excludes Spec Section 12496
window treatment hardware and Spec Section 12511 Horizontal Louver Blinds

•                                          Delete solid surface shower liner and
substitute ceramic file @ $8/sf

•                                          GMP excludes waterproof membrane
below finish flooring in the bathrooms.

•                                          GMP rubber stair raising tread: VCT @
corridors, resilient wall base and access @ corridors.

•                                          Delete requirement for facial tissue
holder in guest room toilets.

 

Mechanical:

•                                          Heating and ventilating unit, HV-1,
serving the Hotel, was deleted and ventilation air for the Hotel rooms will be
through the PTAC units.  Also deleted were the requirements for the ventilation
ductwork, duct insulation, fire dampers and supply registers associated with
HV-1.

•                                          (10) - PTAC unit chassis were added
as spare/replacements.

•                                          (2) - 400 ton chillers are being used
in lieu of (3) - 340 ton chillers.

•                                          (2) - 400 ton cooling towers are
being used in lieu of (2) - 340 ton cooling towers.

 

Page 3 of 6

--------------------------------------------------------------------------------


 

•                                          The Gaming Area ventilation
requirements were reduced, resulting in smaller ventilation air handling units.
(GMP included 4-7000 CFM units with corresponding reductions to sheet metal
ductwork

•                                          The Gaming Area ductwork is to have
internal lining in lieu of external insulation.

•                                          (10) - lighting control modules were
added to the temperature control system.

•                                          The sound attenuation requirements
for the cooling towers was deleted.

•                                          The allowance of $25/sf for the
Administration Area on the mezzanine level includes the ductwork and diffusers
on the low-pressure side of the variable air volume terminals.

•                                          Electric unit heaters are to be used
in the Garage levels rooms and above ceilings below the Casino level.

•                                          The PTAC units in the Hotel rooms are
to have unit mounted controls.

•                                          The boilers are single fuel using
natural gas.

•                                          The Kitchen exhaust hood ductwork is
16ga welded carbon steel construction with fire rated insulation.

•                                          Dishwasher exhaust hood ductwork is
18ga welded stainless steel construction.

•                                          There are (8) - carbon monoxide
detectors serving the Garage area.

•                                          The hot water heating piping system
has 40% glycol for freeze protection.

•                                          The Showroom round ductwork is to be
double wall insulated.

•                                          The temperature control system UPS is
sized for operator workstation and building supervisory panels, not the
application specific controllers.

•                                          Revise site lighting control to one
control location in the building

•                                          Delete electric HV connection to
existing high voltage switchgears and switch

•                                          Delete 2 – 500 KVA UPS system to
slots

•                                          Target reduction of 225 KVA system to
support main data circuits (small computer room)

•                                          Delete requirement for “environmental
walk-in” unit @ emergency generator

•                                          Delete 6000-gallon storage tank and
use unit mounted day tank on generator. Pump fuel oil to generator and tank on
roof

 

Plumbing:

•                                          All water closets, lavatories in
casino are to be “hands - free” operated with battery backups and are floor
mounted

•                                          All water closets in casino are to be
floor mounted.

•                                          Natural gas line size entering
building is 8”.

•                                          Only the hydraulic elevator will have
a sump pump and oil interceptor.

•                                          PVC pipe is to be removed from
specifications.

•                                          Hotel bathtub traps are to be DWV
soldered traps.

•                                          All Food Service equipment is
furnished and installed by Owner. All connections from the roughed-in utility
services to the Food Service Equipment is included in the GMP estimate

•                                          One 8” RPZ backflow preventer is to
be supplied for fire protection water.

•                                          Two 3” RPZ backflow preventers are to
be supplied for domestic water.

•                                          Showroom bar is meant to be a
portable bar.

•                                          Delete furnishing of gas shutoff,
master control station

•                                          Delete 2 oil interceptors, 2 sump
pumps, 2 basins

•                                          Delete plumbing to showroom bar

 

Fire Protection:

•                                          Non-freeze protection is to be
designed for elevators that go to the parking level.

•                                          37 fire hose cabinets are included in
the GMP

•                                          Public areas and hotel bathrooms are
to have fully recessed sprinkler heads.

•                                          Sprinkler head finish is to be black
in color in Casino/Bar/Showroom areas where ceilings are to be black.

•                                          Sprinkler head finish is to be white
in color in Casino areas where ceilings are to be white.

 

Page 4 of 6

--------------------------------------------------------------------------------


 

•                                          Fully recessed/concealed sprinkler
heads in all public areas

•                                          Delete one FM 200 system. Maintain
one FM 200 system for computer room. The cost of this is included in Allowance
Item No. 10

•                                          Fully recessed/concealed sprinkler
heads will be provided in all public areas

 

Electrical

•                                          The 15 kv high voltage feeder from
the new switchgear to the existing facility has been eliminated. The existing
facility shall stand independent from the new, with its own electric service and
emergency generator.

•                                          The 15 kv high voltage switchgear
“MSB2” feeds only three high voltage transformers, not six as shown on drawing
#E2.5.4. The estimate includes 3 fused interrupters, in lieu of 6, with space
allotted to add future interrupters as required.

•                                          Power Distribution System - Metering
has only been provided as follows:

•                                          “MSB1” - 15 kv metering cubicle for
metering of the incoming service is included as shown.

•                                          480 & 208 v substations - Main
circuit breaker / bus metering only.

•                                          No feeder breaker metering is
included. All metering is local only, and has no provision for remote monitoring
or control.

•                                          Reference Dwg. #E2.5.2 - The 2 - 500
kw UPS systems feeding the slot machine power distribution system have been
eliminated. The 225 kva UPS system feeding the computer and technical power
distribution system has been reduced to 112.5 kva to feed transformer “T2”
(Transf. “T2 has been reduced to 112.5 kva)

•                                          Battery back-up has been added to the
exit lights shown on the drawings. Emergency battery pack lighting has been
added to illuminate paths of egress during total blackout conditions. Battery
packs are to be mounted to the unistrut grid system, circuited to the nearest
convenience power circuit.

•                                          Lighting control for fine / casual
dining rooms, meeting rooms, & bars are included as standard on-off control,
with multiple local dimming only.

•                                          Reference Dwg. # E002 & E2.4.0 - All
landscape lighting and walkway bollards have been eliminated. (Façade lighting
on Dwg. #E2.4.0 is included in the estimate)

•                                          Reference Dwg. # E30.2 - All parking
lot lighting for lots H, J, & K has been eliminated. Lighting in parking lots F
& G, and walkway lighting at the building entrances has been included in a
reduced quantity of poles and fixtures as follow:

•                                          Parking Lots F & J: 2 - 25ft. Poles
w/ 2 fixtures & 7 - 25ft. Poles w/ 4 fixtures.

•                                          Walkways at building entries: 8 - 14
ft. Poles w/ decorative fixtures.

•                                          Hand-holes have been included at two
locations North of the new addition for future extension of the exterior
lighting system.

 

•                                          All exterior lighting shall be
controlled from a single lighting panel with photocell initiated time-clock
control. Panel is assumed to be located in the parking garage storage room #
013.

•                                          Emergency generator shall remain 1250
kw and shall have skid-mount fuel tank for ten hours of operation. (1500 gal.)
Fuel pumping system shall be located at ground level with vertical piping, heat
trace, etc. Generator enclosure shall be weatherproof with acoustical
attenuation and muffler as specified. (Windows in the hotel are to be operable
during cleaning only: No provision has been included to exhaust the muffler
above the roof level of the hotel)

•                                          Public Address sound system is to be
provided and installed by the Owner.

•                                          Box and conduit stub-outs to
accessible ceiling areas have been provided for the following:

•                                          Data / computer drops (Only those
shown in casino area; No data drops in the hotel)

•                                          Telephone drops (Only those shown in
the casino area; Max. 200 in the hotel)

•                                          Television drops (40 locations in the
casino area; 160 as shown in the hotel)

 

Page 5 of 6

--------------------------------------------------------------------------------


 

•                                          All low voltage wiring, terminations,
& equipment shall be provided and installed by others.

•                                          The estimate includes 800 if of 18”
wide cable tray, (monorail, center hung), for use by the owner for installation
of low voltage and fiber cabling.  This tray extends from the center of the
hotel at the mezzanine level to the existing computer room; and from the new
adjoining wall to the existing computer room.

•                                          Storage area below showroom stage is
to be freeze protected for sprinklers.

•                                          Delete electric HV connection to
existing high voltage switchgears and switch

•                                          Delete 2 – 500 KVA UPS system to
slots

•                                          Target reduction of 225 KVA system to
support main data circuits (small computer room)

•                                          Delete requirement for “environmental
walk-in” unit @ emergency generator.

•                                          Delete 6000-gallon storage tank and
use unit mounted day tank on generator.
Pump fuel oil to generator and tank on roof

•                                          Utilize MC cable in lieu of conduit
and wire

•                                          Delete assistive listening system at
showroom

•                                          Delete coaxial cable in Hotel

•                                          Delete lighting protection system

 

Other Qualifications

 

All Owner FF&E as listed below is furnished and installed by the Owner and is
excluded from the GMP Estimate

 

•                                          Hotel Artwork

•                                          Banquet/Meeting
Rooms Furnishings

•                                          Bar Equipment

•                                          Bar Furniture

•                                          Bar Smallwares

•                                          Bus Lobby Furniture

•                                          Cage Equipment

•                                          Conference Rooms

•                                          Darpes, Linens, etc.

•                                          Exercise Equipment

•                                          Foodservice Equipment

•                                          Foodservice Furniture

•                                          Foodservice Installation

•                                          Foodservice Smallwares

 

•                                          Freight

•                                          Hotel Equipment

•                                          Hotel Furniture

•                                          Hotel Furniture Installation

•                                          Hotel Smallwares

•                                          Housekeeping Equipment

•                                          IT Systems

•                                          Manlift

•                                          Misc. Gaming Equipment

•                                          Office Equipment

•                                          Office Furniture

•                                          POS system

•                                          Public Address/Sound

•                                          Systems

 

•                                          Retail Fixturing

•                                          Satellite System Rework

•                                          Security Systems

•                                          Signage

•                                          Slot Machines (allow 550)

•                                          Spending thru 08/20/01

•                                          Stage Equipment

•                                          Telephone Systems

•                                          Telephone Relocations

•                                          TV/Video Systems

•                                          Consultant
Costs/Architect Fees

•                                          Owner FF&E Contingency

 

Page 6 of 6

--------------------------------------------------------------------------------


 

[GRAPHICS]

 

 

Wheeling Downs
Gaming and
Entertainment Facility

 

 

Wheeling, West Virginia

 

 

PHASE TWO
GMP ESTIMATE

 

 

 

REISSUED April 25, 2002

 

REISSUED June 28, 2002

 

 

[LOGO]

CIMINELLI
CONSTRUCTION
COMPANIES

Jeter
Cook &
Jenson
[ILLEGIBLE]

 

 

--------------------------------------------------------------------------------


 

GMP CONSTRUCTION COST ESTIMATE SUMMARY

 

L.P. CIMINELLI GENERAL CONDITIONS ESTIMATE

 

 

CONTRACT COST ESTIMATE DETAIL

 

 

MECHANICAL COST ESTIMATE DETAIL

 

 

ELECTRICAL COST ESTIMATE DETAIL

 

 

ESTIMATE CLARIFICATIONS

 

 

--------------------------------------------------------------------------------


 

WHEELING DOWNS

GAMING & ENTERTAINMENT FACILITY EXPANSION - PHASE II

 

GMP TRADE CONTRACT BREAKDOWN

APRIL 25, 2002

 

Revised 6/28/02

 

CONTRACT

 

COST

 

 

 

CONTRACTS (THROUGH 3/15/02)

 

 

 

 

 

WHEELING DOWNS PURCHASES (SEE LOG)

 

$

561,030

 

 

 

WHEELING DOWNS - COST TO DATE

 

$

20,067

 

101

 

SITE DEVELOPMENT & UTILITIES - PHASE I (FALL, 2001)

 

$

1,488,953

 

102

 

ASBESTOS ABATEMENT

 

$

11,500

 

103

 

SITE ELECTRICAL SERVICES

 

$

220,068

 

104

 

SITE VIDEO CIRCUIT CABLING

 

$

12,409

 

106

 

ELECTRICAL POWER INFRASTRUCTURE

 

$

177,911

 

107

 

SITE TELEPHONE / DATA CABLING

 

$

54,231

 

108

 

BUILDING EARTHWORK

 

$

236,000

 

110

 

AUGER CAST PILES

 

$

525,000

 

 

 

GMP ESTIMATES (AS OF 3/15/02)

 

 

 

111

 

CONCRETE FOUNDATIONS / SOG / SOD

 

$

2,224,733

 

112

 

STRUCTURAL STEEL W/PLANK ERECTION

 

$

2,452,169

 

113

 

PRECAST PLANK (FURNISHED ONLY)

 

$

791,386

 

117

 

DRYWALL / ACOUSTICAL / EIFS/SPRAY-ON-FIREPROOFING /

 

$

4,860,334

 

 

 

SPRAY-ON-INSULATION IN GARAGE

 

 

 

119

 

EXTERIOR ROOFING

 

$

523,125

 

121

 

WINDOWS / ENTRANCES / CURTAINWALL / SKYLIGHTS

 

$

382,935

 

123

 

ELEVATORS & ESCALATORS

 

$

632,499

 

125

 

MISCELLANEOUS & ORNAMENTAL METALS

 

$

469,695

 

127

 

MASONRY

 

$

115,602

 

129

 

OVERHEAD COILING DOORS / GRILLES / SECTIONAL DOORS /

 

$

42,880

 

 

 

DOCK EQUIPMENT

 

 

 

131

 

INTERIOR CONSTRUCTION

 

$

4,838,508

 

133

 

CARPETING

 

$

537,514

 

135

 

ACCESS FLOORING

 

$

244,129

 

141

 

SITE DEVELOPMENT & UTILITIES - PHASE II (SPRING, 2003)

 

$

2,564,654

 

149

 

HVAC

 

$

4,017,172

 

151

 

PLUMBING

 

$

1,645,856

 

153

 

FIRE PROTECTION

 

$

603,495

 

155

 

ELECTRICAL & FIRE ALARM SYSTEM

 

$

4,255,456

 

 

 

BUILDOUT OF COMPUTER/SURVEILLANCE ROOM

 

$

101,721

 

 

 

ADMINISTRATION FIT-OUT ALLOWANCE

 

$

208,529

 

 

 

 

 

                          

 

 

 

 

SUBTOTAL

 

$

34,819,561

 

 

 

LPCCCI GENERAL CONDITIONS

 

$

3,440,961

 

 

 

CM CONTINGENCY

 

$

1,916,035

 

 

 

CONSTRUCTION MANAGEMENT FEE

 

$

2,003,105

 

 

 

CM BOND

 

$

75,000

 

 

 

SUBTOTAL

 

$

42,254,662

 

 

 

1.56% B&O TAX

 

$

659,173

 

 

 

TOTAL CONSTRUCTION COST

 

$

42,913,834

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

JOB: WHEELING DOWNS CASINO PH.2 FINAL GMP

 

BID #: 2000-15B

WHEELING, WEST VIRGINIA

 

DATE: Revised 5-1-02

 

 

 

 

 

 

SUMMARY OF THE ESTIMATE:

 

MAT. & EQUIP.

 

LABOR

 

CODE

DESCRIPTION

 

 

 

 

 

 

LOUIS P. CIMINELLI CONST.CO.WORK

 

 

 

0

 

0

 

010201

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUB TOTAL NO. 1

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JOB O/H & GEN. CONDITIONS

 

 

 

1,380,529

 

144,850

 

 

LPC PERSONNEL TOTAL

 

 

 

0

 

1,319,819

 

 

PROJECTED COSTS THRU 3/1/02  (Incl Preconstruction Services)

 

 

 

287,268

 

010103

SMALL TOOLS ALLOWANCE

 

%

 

0

 

 

 

 

LABOR INCREASE

1.50

%

 

 

 

21,970

 

010101

LOST TIME CONTINGENCY

 

%

 

 

 

0

 

[illegible]

HOLIDAYS

 

%

 

 

 

0

 

010002

GENERAL SUPERINTENDENT

 

%

 

 

 

0

 

 

 

 

 

 

 

 

 

1,380,529

 

1,773,907

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL L.P.CIMINELLI LABOR COST

 

 

 

1,773,907

 

 

 

 

 

 

 

 

SUB TOTAL NO.2

 

3,154,436

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBCONTRACT WORK:

 

 

 

0

 

 

 

 

BONDING OF SUBCONTRACTORS:

 

 

 

0

 

 

 

 

BID DAY LATE SUBCONT.CHANGES:

 

 

 

0

 

 

 

 

 

 

 

TOTAL PROJECT COST:

 

 

3,154,436

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OVERHEAD & PROFIT

 

0

%

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUB TOTAL NO.3

 

3,154,436

 

 

 

017402

OWNERS/CONTRACTORS PROTECTION LIABILITY INS.:

 

 

0

 

DELETED

 

=

BUILDERS RISK INSURANCE

 

 

 

115,000

 

 

 

 

EXCESS LIABILITY

 

 

 

56,100

 

 

 

 

TOTAL BID W/O PERFORMANCE BOND:

 

 

 

3,325,536

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

017401

PERFORMANCE BOND PREMIUM

 

 

 

 

 

 

 

 

TOTAL BID W/PERFORMANCE BOND:

 

 

 

3,325,536

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CALCULATED BID PRICE:

 

 

3,325,536

 

 

 

 

 

 

FINAL BID PRICE:

 

 

0

 

>>>>>

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.O. TAX

 

$

115,425

 

 

 

 

 

 

          REV. TOTAL

 

 

$

3,440,961

 

 

 

 

 

Contract Review By:  RCM

 

01-May-02

 

 

Contract Review Date: 2-15-02

JOB OVERHEAD & GENERAL CONDITIONS

 

 

PROJECTED SCHEDULE FOR PRICING OH/GC

 

 

 

BID DATE:

 

 

BIDS GOOD FOR 60 DAYS TILL:

 

 

ANTICIPATED AWARD DATE:

 

 

ANTICIPATED START DATE:

March 1, 2002

ANTICIPATED COMPLETION DATE:

June 30, 2003

 

 

 

CALENDER DAYS: 

487

 

WORK DAYS: 

340

 

WORK WEEKS: 

69

82 Weeks to 9/30/03 to allow for Closeout

WORK MONTHS: 

16

19 Mon. to 9/30/03 to allow for Closeout

HOLIDAYS: 

8

 

WINTER CONSTRUCTION MONTHS: 

4

 

 

 

 

GENERAL INFORMATION FROM SPECIFICATION REVIEW

 

 

 

 

 

SALES TAX STATUS:

None

 

Owner Direct Purchase

MBE PARTICIPATION:

 

%

 

 

WBE PARTICIPATION:

 

%

 

 

PREVAILING WAGE RATE PROJECT:  PROJECT LABOR AGREEMENT

BID SECURITY:

 

%

 

 

RETENTION:

 

%

 

 

 

 

 

 

 

INSURANCE REQUIREMENTS: 

Included on Job Cost Summary

OWNERS/CONTR.PROT.LIAB.INSUR.—

 

 

 

 

   BUILDERS RISK INSUR.—

 

 

 

 

 

 

 

 

 

PERF.& L-M PAYMENT BOND:

NONE

%

 

 

LIQUIDATED DAMAGES:

$ NONE

/CALENDER DAY AFTER__/__ /9_

--------------------------------------------------------------------------------

***NOTIFY GOW IF FINAL BID IS 10% >or< THAN ESTIMATE!

 

 

10

--------------------------------------------------------------------------------


 

 

11

LPC PERSONNEL:

 

 

 

 

MAT. & EQUIP.

 

LABOR

 

CODE

 

GENERAL NOTES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project Executive (KF)

_______wks

@

________/wk

 

0

 

0

 

******

 

SEE ATTACHED FOR PERSONNEL

 

Project Manager

_______wks

@

________/wk

 

0

 

0

 

******

 

 

 

Project Engineer (CD)

_______wks

@

________/wk

 

0

 

0

 

******

 

 

 

Project Engineer (FC)

_______wks

@

________/wk

 

0

 

0

 

******

 

 

 

Project Engineer — M/E/P

_______wks

@

________/wk

 

0

 

0

 

******

 

 

 

Superintendent

_______wks

@

________/wk

 

0

 

0

 

******

 

 

 

2nd Superintendent

_______wks

@

________/wk

 

0

 

0

 

******

 

 

 

Secretary

_______wks

@

________/wk

 

0

 

0

 

******

 

 

 

Secretary

_______wks

@

________/wk

 

0

 

0

 

******

 

 

 

VP Operations

_______wks

@

________/wk

 

0

 

0

 

******

 

 

 

Sales Tax Recovery Staff

_______wks

@

________/wk

 

0

 

0

 

******

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUB-TOTAL:FLC PERSONNEL

 

 

 

0

 

1,319,819

 

 

 

 

 

 

LPC TRAVEL EXPENSES

 

 

 

 

MAT. & EQUIP.

 

LABOR

 

CODE

 

GENERAL NOTES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Proj. Exec. (KF) — Travel

_______mos

@

________/mo

 

0

 

0

 

******

 

SEE ATTACHED FOR TRAVEL EXPENSES

 

Proj. Exec. (KF) — Lodging/Meals

_______mos

@

________/mo

 

0

 

0

 

******

 

 

 

Proj. Exec. (KF) — Lodging/Meals

_______mos

@

________/mo

 

0

 

0

 

******

 

 

 

Proj. Manager — Travel

_______mos

@

________/mo

 

0

 

0

 

******

 

 

 

Proj. Manager — Lodging/Meals

_______mos

@

________/mo

 

0

 

0

 

******

 

 

 

Proj. Eng. (CD) — Travel

_______mos

@

________/mo

 

0

 

0

 

******

 

 

 

Proj. Eng. (CD) — Relocation

_______mos

@

________/mo

 

0

 

0

 

******

 

 

 

Proj. Eng. (FC) — Travel

_______mos

@

________/mo

 

0

 

0

 

******

 

 

 

Proj. Eng. (FC) — Lodging

_______mos

@

________/mo

 

0

 

0

 

******

 

 

 

Proj. Eng. — M/E/P — Travel

_______mos

@

________/mo

 

0

 

0

 

******

 

 

 

Proj. Eng. — M/E/P — Lodging

_______mos

@

________/mo

 

0

 

0

 

******

 

 

 

Superintendent — Travel

_______mos

@

________/mo

 

0

 

0

 

******

 

 

 

Superintendent — Lodging

_______mos

@

________/mo

 

0

 

0

 

******

 

 

 

2nd Superintendent — Travel

_______mos

@

________/mo

 

0

 

0

 

******

 

 

 

2nd Superintendent — Lodging

_______mos

@

________/mo

 

0

 

0

 

******

 

 

 

VP Operations (JW) — Travel

_______mos

@

________/mo

 

0

 

0

 

******

 

 

 

VP Operations (JW) — Lodging

_______mos

@

________/mo

 

0

 

0

 

******

 

 

 

Misc. Personnel — Travel

 

 

 

 

0

 

0

 

******

 

 

 

Misc. Personnel — Lodging

 

 

 

 

0

 

0

 

******

 

 

 

[illegible] Exec. (KF) — Travel

_______Trips

@

________/trip

 

0

 

0

 

******

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUB-TOTAL:LPC TRAVEL EXPENSES

 

 

 

355,900

 

0

 

 

 

 

 

 

 

 

DESCRIPTION OF WORK

 

MAT’L & EQUIP.

 

LABOR

 

SPEC. SECTION

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL PAGE #2

 

0

 

0

 

 

 

 

12

--------------------------------------------------------------------------------


 

 

 

LPC TEMPORARY STRUCTURES

 

MAT. & EQUIP.

 

LABOR

 

CODE

 

GENERAL NOTES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Office Trailers

      21   mos

@

$1,405  /mo

 

29,505

 

0

 

015001

 

William-Scotsman—70x28 & 70x14

 

Del./Setup/Return Office Trailers

 

 

 

15,235

 

0

 

015002

 

William-Scotsman

 

Construct. Breezeway Between Trailers

 

 

 

1,000

 

3,000

 

******

 

 

 

Interior Building—Shelves/Plan Tables, etc.

 

 

 

1,000

 

2,500

 

******

 

 

 

Office Security System W/Monitoring 

       21   mos

@

  $160  /mo

 

3,150

 

0

 

******

 

William Scotsman

 

Hook-Up Temp. Power To LPC Temp.Field Office

 

0

 

0

 

015208

 

 

 

Power Consump.Field Office 

_______mos

@

  $500  /mo

 

0

 

0

 

015211

 

Paid by Owner

 

Heat Temp.Structures 

_______mos

@

  $125  /mo

 

0

 

0

 

015012

 

 

 

Hook-Up Sanitary/Water in Trailers

 

 

3,000

 

0

 

 

 

 

 

Temporary Telephone Initial Service Installation

 

1,500

 

0

 

015201

 

 

 

Telephone Monthly Cost 

       21   mos

@

  $350  /mo

 

7,350

 

0

 

015202

 

4 Phone Lines, 2 Fax Lines @ $50 ea.

 

Long Distance Charges 

       21   mos

@

  $350  /mo

 

7,350

 

0

 

015202

 

5000 Min/Mon @ .06/min.

 

Internet Access Provider 

       21   mos

@

  $300  /mo

 

8,300

 

0

 

 

 

512 Kbs Bandwidth

 

Telephone Equipment 

       21   mos

@

  $150  /mo

 

3,150

 

0

 

 

 

From LPC MIS Dept.

 

Cell Phones 

       21   mos

@

  $750  /mo

 

15,750

 

0

 

 

 

7 Phones @ $100/Mon + Purchase @ $90/ea

 

2-Way Radios

 

 

 

 

2,500

 

0

 

 

 

6 Units @ $395/ea

 

Field Office Supplies 

       21   mos

@

  $800  /mo

 

16,800

 

0

 

015007

 

 

 

Fax Machine, Copier 

       21   mos

@

  $600  /mo

 

12,600

 

0

 

015007

 

 

 

Computers, Digital Camera

 

 

 

 

20,000

 

2,150

 

015008

 

 

 

Field Office Furnishings, Misc. Equipment

 

20,000

 

1,200

 

015008

 

 

 

Coffee & Water Service 

       21   mos

@

  $250  /mo

 

5,250

 

0

 

 

 

 

 

Field Office Maintenance 

       21   mos

@

  $850  /mo

 

17,850

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUB-TOTAL: ARCHITECTS FIELD OFFICE

 

189,290

 

6,850

 

 

 

 

 

 

TEMPORARY UTILITIES:

 

MAT. & EQUIP.

 

LABOR

 

CODE

 

GENERAL NOTES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Temp.Power Service & Power Co. Fees

 

 

 

 

0

 

0

 

015207

 

 

 

Temporary Power & Lighting

 

 

 

0

 

0

 

015210

 

By Electrical Contract

 

Power Consum.(Fdn/Shell)

_______mos

@

______/mo

 

0

 

0

 

015213

 

 

 

Power Consum.(Fin/Stage)

_______mos

@

______/mo

 

206,000

 

0

 

015213

 

Allowance

 

Temporary Water Hook-up Installation

 

 

0

 

0

 

015214

 

By Plumbing Contract

 

Water Consump.(Temp.Water)

   _____mos

@

           /mo

 

0

 

0

 

015215

 

 

 

Temp.Chem.Toilets (8-Req.)

     19    mos

@

   $560/mo

 

10,640

 

0

 

015217

 

 

 

Hook-Up Temp. Toilet Facilities W/in Building

 

0

 

0

 

015216

 

 

 

Utility Tap Fees (Water, Sanitary, Storm, Gas etc.)

 

0

 

0

 

******

 

By Trade Contracts as Required

 

Utility Location Service (Allowance)

 

 

11,000

 

0

 

******

 

 

 

SUB-TOTAL:TEMPORARY UTILITIES

 

227,640

 

0

 

 

 

 

 

 

 

 

 

DESCRIPTION OF WORK

 

MAT’L & EQUIP.

 

LABOR

 

SPEC. SECTION

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL PAGE # 3

 

0

 

0

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

 

WINTER CONSTRUCTION:

 

MAT. & EQUP.

 

LABOR

 

CODE

 

GENERAL NOTES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Temp.Heat-Temp.System—Hotel

 

mos

@

 

/mo

 

32,750

 

6,000

 

015401

 

 

 

Fuel For Temp. Heat

 

mos

@

 

/mo

 

90,000

 

0

 

015403

 

 

 

Temp.Heat—Perm.System—Casino

 

mos

@

 

/mo

 

0

 

0

 

015402

 

 

 

Extended Warranties On Permanent Heating System

 

0

 

0

 

015404

 

 

 

Temp. Heat & Prot.—Concrete

 

days

@

 

/day

 

0

 

0

 

******

 

By Trade Contracts as Required

 

Heated Concrete Mats

 

cy

@

$7

/cy

 

0

 

0

 

015409

 

By Trade Contracts as Required

 

Type II Cement

 

cy

@

 

/cy

 

0

 

0

 

******

 

By Trade Contracts as Required

 

Temp.Heat & Prof.—Masonry

 

days

@

 

/day

 

0

 

0

 

******

 

By Trade Contracts as Required

 

Temp.Clos.—Ext. Wall Opgs

 

sf

@

 

/sf

 

0

 

0

 

015405

 

By Trade Contracts as Required

 

Site Snow Removal

 

mos

@

 

/mo

 

0

 

0

 

015406

 

Not Required

 

Temp.Int.Part/Dust Part.

 

sf

@

 

/sf

 

0

 

0

 

015316

 

By Trade Contracts as Required

 

 

 

 

 

 

 

 

 

 

******

 

 

 

SUB-TOTAL: WINTER CONSTRUCTION

 

 

 

122,750

 

6,000

 

 

 

 

 

 

HOISTING & PUMPING EQUIPMENT/SAFETY:

 

MAT. & EQUP.

 

LABOR

 

CODE

 

GENERAL NOTES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Material/Personnel Hoist

6

mos

@

$10,000

/mo

 

30,000

 

90,000

 

******

 

See Separate estimate

 

 

Operator on Elevator

130

days

@

$420

/day

 

0

 

0

 

******

 

With Contract #112

 

 

Hydraulic Crane

 

mos

@

 

/mo

 

0

 

0

 

015501

 

 

 

 

Concrete Boom Pump

 

days

@

 

/day

 

0

 

0

 

******

 

 

 

 

Concrete Trailer Pump

 

days

@

 

day

 

0

 

0

 

******

 

 

 

 

Concrete Pump Operator

 

days

@

 

/day

 

0

 

0

 

******

 

 

 

 

Operator Travel Costs

 

days

@

 

/day

 

0

 

0

 

******

 

 

 

 

Pump Yardage Charge

 

cy

@

 

/cy

 

0

 

0

 

******

 

 

 

 

Insurance Surcharge

 

days

@

$15

/day

 

0

 

0

 

******

 

 

 

 

Concrete Pump Sales Tax

8%

 

 

 

 

0

 

0

 

******

 

 

 

 

Stair Towers

 

mos

@

 

/mo

 

0

 

0

 

015301

 

 

 

 

Fire Prof.(Fire Ext. etc)

50

pcs

@

$50

/pc

 

2,500

 

0

 

015304

 

 

 

 

Barricades/Flashers

 

mos

@

 

/mo

 

0

 

0

 

015314

 

By Trade Contracts as Required

 

Perm./Int.Safety Rails

 

lf

@

$1.00

/lf

 

0

 

0

 

015317

 

By Trade Contracts as Required

 

Safety

 

 

 

 

10,000

 

25,000

 

******

 

 

 

Safety Consulting / Risk Management

 

 

 

0

 

10,000

 

010110

 

 

 

 

 

 

 

 

 

 

 

 

******

 

 

 

SUB-TOTAL: EQUIPMENT

 

 

 

42,500

 

125,000

 

******

 

 

 

 

 

 

DESCRIPTION OF WORK

 

MAT. & EQUIP.

 

LABOR

 

SPEC. SECTION

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL PAGE #4

 

0

 

0

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

 

MISCELLANEOUS:

 

MAT. & EQUIP.

 

LABOR

 

CODE

 

GENERAL NOTES

 

 

 

 

 

 

 

 

 

 

 

 

Initial Survey & Stakeout

 

 

 

 

15,000

 

0

 

010503

 

 

Underground Utility Survey

 

 

 

 

0

 

0

 

******

 

On Estimate Summary

Final As-Built Survey–(Subout)

 

 

 

 

5,000

 

0

 

010504

 

 

Temporary Roads, Parking & Staging Areas

 

 

 

 

25,000

 

0

 

015305

 

 

8H, Temp, Fence & Gates

2700

lf

@

$10

/lf

 

27,000

 

0

 

015306

 

 

Clean Streets

 

wks

@

 

/wk

 

0

 

0

 

015311

 

By Trade Contracts as Required

Dust Control-Exterior(On Site)

 

 

 

 

0

 

0

 

015312

 

By Trade Contracts as Required

Dewatering/Pump & Ball

 

days

@

 

/day

 

0

 

0

 

015313

 

By Trade Contracts as Required

Progress Photos

 

mos

@

 

/mo

 

500

 

0

 

015315

 

 

Final Project Photographs

 

 

 

 

0

 

0

 

015316

 

 

[illegible] Schedule (Bar Chart Type or CPM)–(By PM/PE)

500

 

0

 

******

 

 

[illegible] Contr. Drwgs. & Specs.

 

sets

@

 

/set

 

80,000

 

0

 

010106

 

 

Record Drawings

 

 

 

 

5,000

 

0

 

017001

 

 

Coordination Dwgs.(PM/PE to coordinate)

 

 

 

0

 

0

 

013103

 

 

Inspection & Testing

 

days

@

 

day

 

67,500

 

0

 

014102

 

All testing and inspection

Concrete Test Cylinders

 

cyl

@

 

/cyl

 

0

 

0

 

014103

 

 

Earthwork Testing

 

days

@

 

/day

 

0

 

0

 

014101

 

 

Parking Expenses

 

days

@

 

/day

 

0

 

0

 

010107

 

 

Travel Expenses

 

wks

@

 

/wk

 

0

 

0

 

010105

 

 

Lodging Expenses

 

days

@

 

/day

 

0

 

0

 

010106

 

 

General Cleanup-Labor

 

days

@

 

/day

 

0

 

5,000

 

017101

 

Misc. Cleanup — Balances w/ Trade Contracts

Gen. Cleanup-30cy Dumpsters

100

pcs

@

$500

/pc

 

50,000

 

0

 

017103

 

 

Final Cleanup

200,000

sf

@

$0.15

/sf

 

30,000

 

0

 

017003

 

 

Building Permits

 

 

 

 

80,749

 

0

 

010801

 

 

All Other Permits

 

 

 

 

0

 

0

 

******

 

 

One Year Guarantee

 

 

 

 

0

 

0

 

017405

 

 

Printing Costs

 

 

 

 

0

 

0

 

015015

 

 

Monthly Postage

19

mos

 

$350.00

/mo

 

6,650

 

0

 

015013

 

 

Monthly Fed.Exp./UPS etc.

19

mos

 

$350.00

/mo

 

5,650

 

0

 

015014

 

 

Main Project Sign

 

 

 

 

2,500

 

0

 

015307

 

 

Erect/Dismantle Project Sign

 

 

 

 

0

 

0

 

015308

 

 

Miscellaneous Project Signage

 

 

 

 

0

 

0

 

015309

 

 

Erect/Dismantle Miscellaneous Signs

 

 

 

0

 

 

 

015310

 

 

Company Truck (2) — Lease

19

mos

 

$800.00

/mo

 

15,200

 

 

 

******

 

 

Company Truck (2) — FDM

19

mos

 

$800.00

/mo

 

15,200

 

 

 

******

 

 

 

 

 

 

 

 

 

 

 

******

 

 

SUB-TOTAL : MISCELLANEOUS

 

 

 

432,449

 

5,000

 

 

 

 

 

 

DESCRIPTION OF WORK

 

MAT. & EQUIP.

 

LABOR

 

SPEC. SECTION

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL PAGE # 5

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

GRAND TOTALS

 

0

 

0

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

 

[illegible]

 

 

 

16

--------------------------------------------------------------------------------


 

 

Wheeling Downs Gaming & Entertainment Facility Expansion-Phase
II                                                                      April
25, 2002

GMP Trade Contract Breakdowns

 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACTS & PURCHASES THROUGH 3/15/02

 

 

WHEELING DOWNS PURCHASES-SEE LOG

 

 

 

 

 

 

 

 

 

$

 561,030

 

 

 

WHEELING DOWNS - PURCHASES TO DATE

 

 

 

 

 

 

 

 

 

$

 20,067

 

 

 

CONTRACT 101 - SITE DEVELOPMENT & UTILITIES

 

 

 

 

 

 

 

 

 

$

 1,488,953

 

 

 

COTRACT 102 - ASBESTOS ABATEMENT

 

 

 

 

 

 

 

 

 

$

 11,500

 

 

 

CONTRACT 103 - SITE  ELECTRICAL SERVICE

 

 

 

 

 

 

 

 

 

$

 220,068

 

 

 

CONTRACT 104 - SITE VIDEO CABLING

 

 

 

 

 

 

 

 

 

$

 12,409

 

 

 

CONTRACT 106 - ELECTRICAL POWER INFRASTRUCTURE

 

 

 

 

 

 

 

 

 

$

 177,911

 

 

 

CONTRACT 107 - SITE TELEPHONE/DATA CABLING

 

 

 

 

 

 

 

 

 

$

 54,231

 

 

 

CONTRACT 108 - BUILDING EARTHWORK

 

 

 

 

 

 

 

 

 

$

 236,000

 

 

 

CONTRACT 110 - AUGER CAST PILES

 

 

 

 

 

 

 

 

 

$

 525,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT III - CONCRETE FOUNDATIONS/SOG/SOD

2300

 

Earthwork

 

 

 

 

 

 

 

 

 

 

 

 

 

Porte Cochere Islands

 

 

 

 

 

 

 

 

 

 

 

 

 

trench excavation

 

137

 

cy

 

$

7.50

 

$

1,028

 

 

 

 

 

backfill w/excavated

 

92

 

cy

 

$

8.85

 

$

814

 

 

 

 

 

load & haul off site

 

187

 

cy

 

$

5.00

 

$

935

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building Ramp/Stairs

 

 

 

 

 

 

 

 

 

 

 

 

 

trench excavation

 

110

 

cy

 

$

7.50

 

$

825

 

 

 

 

 

backfill w/excavated

 

88

 

cy

 

$

8.85

 

$

779

 

 

 

 

 

load & haul off site

 

110

 

cy

 

$

5.00

 

$

550

 

 

 

 

 

fill to subgrade

 

 

 

w/sitework

 

$

0

 

 

 

 

 

Armored Truck Bay

 

 

 

 

 

 

 

 

 

 

 

 

 

hand exc for footing

 

2

 

cy

 

$

80.00

 

$

160

 

 

 

 

 

select fill to subgrade

 

52

 

cy

 

$

28.00

 

$

1,456

 

 

 

 

 

load & haul excavation

 

2

 

cy

 

$

50.00

 

$

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 6,647

 

3300

 

Cost - in - Place Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

concrete foundation, s.o.g. & s.o.d.

 

 

 

w/Contract #111

 

$

2,050,000

 

 

 

 

 

Porte Cochere Islands

 

 

 

 

 

 

 

 

 

 

 

 

 

48"x12" concrete mat footing

 

122

 

lf

 

$

38.60

 

$

4,709

 

 

 

 

 

24" foundation well

 

336

 

sf

 

$

23.80

 

$

7,997

 

 

 

 

 

premium for tapered pedestals

 

2

 

ea

 

—

 

$

1,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exterior Building Ramp/Stairs

 

 

 

 

 

 

 

 

 

 

 

 

 

24"x12" continuous footing

 

148

 

lf

 

$

22.35

 

$

3,308

 

 

 

 

 

8" foundation well

 

1,300

 

lf

 

$

15.90

 

$

20,670

 

 

 

 

 

slab on grade concrete stair risers

 

179

 

lf

 

$

34.35

 

$

6,149

 

 

 

 

 

concrete ramp slab

 

380

 

sf

 

$

4.60

 

$

1,748

 

 

 

 

 

concrete stairs & ramp - stair #11

 

1

 

lf

 

—

 

$

5,000

 

 

 

 

Page 1 of 23

--------------------------------------------------------------------------------


 

Wheeling Downs Gaming & Entertainment Facility Expansion-Phase
II                                                                           April
25, 2002

GMP Trade Contract Breakdowns

 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

 

 

Misc Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

It wt concrete fill to stairs and landings

 

 

 

 

 

 

 

 

 

 

 

 

 

stair #1 & #2

 

4.0

 

cy

 

$

426.00

 

$

1,704

 

 

 

 

 

stair #4

 

1.0

 

cy

 

$

426.00

 

$

426

 

 

 

 

 

stair #5,6,7

 

9.1

 

cy

 

$

426.00

 

$

3,877

 

 

 

 

 

stair #9

 

2.5

 

cy

 

$

426.00

 

$

1,065

 

 

 

 

 

stair #10

 

2.5

 

cy

 

$

426.00

 

$

1,065

 

 

 

 

 

showroom stairs

 

1.4

 

cy

 

$

426.00

 

$

605

 

 

 

 

 

2-1/2 concrete fill at misc floor depressions

 

5,382

 

sf

 

$

2.20

 

$

11,840

 

 

 

 

 

3" concrete fill to 3" comp deck @ misc srt floor areas

 

21

 

cy

 

$

290.00

 

$

6,177

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3" concrete fill to 1-1/2" comp deck @ elev.floors and ramps

 

74

 

cy

 

$

290.00

 

$

21,460

 

 

 

 

 

Armored Truck Bay

 

 

 

 

 

 

 

 

 

 

 

 

 

24"x12" continuous footing

 

16

 

lf

 

$

25.10

 

$

402

 

 

 

 

 

12" foundation wall

 

61

 

lf

 

$

20.25

 

$

1,235

 

 

 

 

 

on grade stair risers

 

15

 

lf

 

$

42.50

 

$

638

 

 

 

 

 

5" sog w/wwm & 6" stone base

 

400

 

sf

 

$

4.40

 

$

1,760

 

 

 

 

 

6" sog w/wwm & 6" stone base

 

144

 

sf

 

$

5.15

 

$

742

 

 

 

 

 

masonry haunch at floor slab

 

30

 

lf

 

$

15.00

 

$

450

 

 

 

 

 

lt.wt.concrete fill @ stair tread pans

 

3.2

 

cy

 

$

600.00

 

$

1,920

 

 

 

 

 

dltta @ metal pan landings

 

5.3

 

cy

 

$

600.00

 

$

3,180

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

2,159,125

 

5810

 

Expansion Joint Cover Assemblies

 

 

 

 

 

 

 

 

 

 

 

 

 

floor assemblles

 

321

 

lf

 

$

35.00

 

$

11,235

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

11,235

 

7160

 

Bituminous Damproofing

 

 

 

 

 

 

 

 

 

 

 

 

 

damproofing system @ foundation walls

 

4,100

 

sf

 

$

1.00

 

$

4,100

 

 

 

 

 

waterproofing elevator & escalator pits

 

931

 

sf

 

$

3.50

 

$

3,259

 

 

 

 

 

waterproofing @ elevator pits

 

842

 

sf

 

$

3.25

 

$

2,737

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

10,095

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

37,631

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

37,631

 

 

 

 

 

CONTRACT III TOTAL

 

$

2,224,733

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 112 - STRUCTURAL STEEL W/PLANK ERECTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1000

 

General Requirements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

ls

 

—

 

$

99,600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

99,600

 

5100

 

Structural Steel

 

 

 

 

 

 

 

 

 

 

 

 

 

structural steel framing

 

w/ Contract #112

 

$

1,660,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

structural steel not included in bid

 

allow

 

—

 

—

 

$

50,000

 

 

 

 

 

add’l openings and sizing for opening & equip.

 

allow

 

—

 

—

 

$

50,000

 

 

 

 

 

allowance for misc. floor framing

 

8.5

 

tons

 

$

2,000

 

$

17,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

exist casino tie in

 

 

 

 

 

 

 

 

 

 

 

 

 

rework existing x-bracing rods

 

4

 

bays

 

$

1,000

 

$

4,000

 

 

 

 

 

relocate existing channel

 

84

 

lf

 

$

15.00

 

$

1,260

 

 

 

 

 

 

 

w/ Contract #112

 

$

462,000

 

 

 

 

 

misc structural steel

 

1

 

ls

 

—

 

$

35,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

2,279,260

 

5300

 

Steel Deck

 

 

 

 

 

 

 

 

 

 

 

 

 

steel floor & roof deck

 

w/Contract #112

 

 

 

 

 

$

0

 

 

 

 

 

1 1/2” mtl floor deck at elevated floors & ramps

 

7,914

 

sf

 

$

1.30

 

$

10.288

 

 

 

 

 

3" composite floor deck @ misc floor framing

 

1,064

 

sf

 

$

1.45

 

$

1,543

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

11,831

 

 

Page 2 of 23

--------------------------------------------------------------------------------


 

Wheeling Downs Gaming & Entertainment Facility Expansion-Phase
II                                                                        April
25,2002

GMP Trade Contract Breakdowns

 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

****

 

Miscellaneous

 

 

 

 

 

 

 

 

 

 

 

 

 

loading dock canopy - 30' x 12'

 

allow

 

—

 

—

 

$

20,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

20,000

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

41,478

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

41,478

 

 

 

 

 

CONTRACT 112 - TOTAL

 

$

2,452,169

 

CONTRACT 113 - PRECAST PLANK (FURNISHED ONLY)

 

 

 

 

 

 

 

 

 

 

 

3412

 

Precast Concrete Deck

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

w/ Contract #113

 

 

 

$

100,000

 

 

 

 

 

 

 

w/ Contract #113

 

 

 

$

678,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

778,000

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

13,386

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

13,386

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 113 - TOTAL

 

$

791,386

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 117 - DRYWALL / ACOUSTICAL / EIFS / SPRAY ON FIREPROOFING / SPRAY - ON
INSULATION IN GARAGE

 

 

 

 

 

 

 

 

 

 

 

5410

 

Cold Formed Metal Framing

 

 

 

 

 

 

 

 

 

 

 

 

 

Exterior

 

 

 

 

 

 

 

 

 

 

 

 

 

4" lt ga mtl stud framing

 

6,148

 

sf

 

$

3.25

 

$

19,981

 

 

 

 

 

8" lt ga mtl stud framing - 16" o.c.

 

43,130

 

sf

 

$

4.50

 

$

194,085

 

 

 

 

 

Porte Cochere

 

 

 

 

 

 

 

 

 

 

 

 

 

10" sloped roof framing - 48" o.c.

 

3,500

 

sf

 

$

5.25

 

$

18,375

 

 

 

 

 

10" flat roof framing - 24" o.c.

 

760

 

sf

 

$

5.25

 

$

3,990

 

 

 

 

 

3-5/8" fascla / soffit framing

 

3,600

 

sf

 

$

3.75

 

$

13,500

 

 

 

 

 

3-5/8" ceiling framing - 24" o.c.

 

760

 

sf

 

$

3.50

 

$

2,660

 

 

 

 

 

3/4" mtl furring @ ceiling - 16" o.c.

 

760

 

sf

 

$

1.25

 

$

950

 

 

 

 

 

3-5/8" parapet framing - 16" o.c.

 

470

 

sf

 

$

3.25

 

$

1,528

 

 

 

 

 

6" skylight framing - 16" o.c.

 

110

 

sf

 

$

3.75

 

$

413

 

 

 

 

 

6" column framing - 16" o.c.

 

1,325

 

sf

 

$

3.50

 

$

4,638

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Showroom rasied floor system

 

 

 

 

 

 

 

 

 

 

 

 

 

6" mtl stud framing

 

 

 

 

 

 

 

 

 

 

 

 

 

1'2" ht

 

1,960

 

sf

 

$

6.21

 

$

12,172

 

 

 

 

 

2'4" ht

 

2,614

 

sf

 

$

6.50

 

$

16,991

 

 

 

 

 

3'5" ht

 

2,082

 

sf

 

$

6.83

 

$

14,220

 

 

 

 

 

4'8" ht

 

240

 

sf

 

$

7.45

 

$

1,788

 

 

 

 

 

2'4" ht @ circular entrance

 

1,018

 

sf

 

$

7.80

 

$

7,940

 

 

 

 

 

3-5/8" lt ga mtl stud framing 16" o.c. @ ext. wall

 

34,726

 

sf

 

$

4.35

 

$

151,058

 

 

 

 

 

support framing at signage parapet above roof

 

allow

 

—

 

—

 

$

10,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

474,288

 

5810

 

Expansion Joint Cover Assemblies

 

 

 

 

 

 

 

 

 

 

 

 

 

wall assemblies

 

479

 

vlf

 

$

18.00

 

$

8,622

 

 

 

 

 

ceiling assemblies

 

321

 

lf

 

$

18.00

 

$

5,778

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

14,400

 

7210

 

Building Insulation

 

 

 

 

 

 

 

 

 

 

 

 

 

3-1/2" glass fiber insulation

 

22,050

 

sf

 

$

0.65

 

$

14,333

 

 

 

 

 

6" faced fiber insulation w /v.b.

 

40,899

 

sf

 

$

0.85

 

$

34,764

 

 

 

 

 

3-1/2" faced mineral fiber blanket insulation

 

29,900

 

sf

 

$

0.80

 

$

23,920

 

 

 

 

 

3-1/2" glass fiber insulation

 

86,000

 

sf

 

$

0.65

 

$

55,900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

128,917

 

 

Page 3 of 23

--------------------------------------------------------------------------------


 

 

Wheeling Downs Gaming & Entertainment Facility Expansion-Phase II   

April 25, 2002

GMP Trade Contract Breakdowns

 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

7241

 

Exterior Insulation & Finish Systems - Class PB & PM

 

 

 

 

 

 

 

 

 

 

 

 

 

2" rigid insulation EIFS - color 1

 

31,260

 

sf

 

$

10.85

 

$

339,171

 

 

 

 

 

ditto - color 2

 

2,760

 

sf

 

$

10.85

 

$

29,946

 

 

 

 

 

ditto - color 3

 

2,030

 

sf

 

$

10.85

 

$

22,026

 

 

 

 

 

30" wide w/ 4" rigid insul - type 4 - horiz. band

 

3,805

 

lf

 

$

27.15

 

$

103,287

 

 

 

 

 

ditto - vertical band

 

815

 

lf

 

$

27.15

 

$

22,127

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Porte Cochere

 

 

 

 

 

 

 

 

 

 

 

 

 

2" rigid insulation EIFS

 

3,130

 

sf

 

$

12.50

 

$

39,125

 

 

 

 

 

12" wide trim on 3" rigid insul - color 1

 

37

 

lf

 

$

10.00

 

$

370

 

 

 

 

 

ditto 15" wide

 

450

 

lf

 

$

12.00

 

$

5,400

 

 

 

 

 

2" eifs on coloumn wraps

 

928

 

sf

 

$

12.00

 

$

11,136

 

 

 

 

 

5” wide band on 3" rigid color 1

 

230

 

lf

 

$

3.00

 

$

690

 

 

 

 

 

10" wide band on 3" rigid - color 1

 

60

 

sf

 

$

5.00

 

$

300

 

 

 

 

 

eifs on 5/8" glass mat gyp sheathing - color 1

 

972

 

sf

 

$

6.50

 

$

6,318

 

 

 

 

 

EIFS w/ 2" rigid insul & reinforcing mesh

 

 

 

 

 

 

 

 

 

 

 

 

 

- color 1

 

21,065

 

sf

 

$

10.85

 

$

228,555

 

 

 

 

 

- color 2

 

4,800

 

sf

 

$

10.85

 

$

52,080

 

 

 

 

 

- color 3

 

1,375

 

sf

 

$

10.85

 

$

14,919

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7241

 

Exterior Insulation & Finish Systems - Class PB & PM (Cont’d)

 

 

 

 

 

 

 

 

 

 

 

 

 

30" wide band w/4" rigid insul - color 4

 

 

 

 

 

 

 

 

 

 

 

 

 

horizontal bands

 

572

 

lf

 

$

27.13

 

$

15,516

 

 

 

 

 

vertical bands

 

491

 

lf

 

$

27.13

 

$

13,318

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

904,283

 

7811

 

Sprayed Fire Resistive Materials

 

 

 

 

 

 

 

 

 

 

 

 

 

spray fp structural steel frame (drwg A 01.4.0)

 

1

 

ls

 

—

 

$

114,900

 

 

 

 

 

spray fire proofing at misc str'l floor frames

 

1,064

 

sf

 

$

2.50

 

$

2,660

 

 

 

 

 

spray @ all struct'l steel except staggered trusses

 

1

 

ls

 

—

 

$

50,000

 

 

 

 

 

corridor f.p. details @ trusses

 

1

 

ls

 

—

 

$

12,600

 

 

 

 

 

f.p. details @ trusses - gwb w/molding

 

1

 

ls

 

—

 

$

52,800

 

 

 

 

 

column/pc f.p. interface

 

150

 

loc

 

$

150.00

 

$

22,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

255,460

 

7841

 

Through Penetration Firestop Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

smoke seal voids @ top of wall

 

5,200

 

lf

 

$

9.00

 

$

46,800

 

 

 

 

 

firesafe volds @ top of walls

 

3,300

 

lf

 

w/

 

$

0

 

 

 

 

 

2" x 18" 2hr firestop

 

355

 

lf

 

$

9.00

 

$

3,195

 

 

 

 

 

2" x 10" 2 hr firestop

 

830

 

lf

 

$

6.50

 

$

5,395

 

 

 

 

 

caulk/seal partitions to underside of precost deck

 

7,850

 

lf

 

$

6.00

 

$

47,100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

102,490

 

7842

 

Fire Resisitant Joint Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

1" x 10" 2 hr fire stopping at floor perimeter

 

4,060

 

lf

 

$

9.00

 

$

36,540

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

36,540

 

7920

 

Joint Sealers

 

 

 

 

 

 

 

 

 

 

 

 

 

Interior & exterior caulking

 

allow

 

—

 

—

 

$

20,000

 

 

 

 

 

Interior & exterior caulking

 

allow

 

—

 

—

 

$

40,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

60,000

 

8110

 

Metal Doors & Frames

 

 

 

 

 

 

 

 

 

 

 

 

 

Frames

 

 

 

 

 

 

 

 

 

 

 

 

 

hm frame w/ 1/4” safety glass @ cage (9ea)

 

160

 

sf

 

$

55.00

 

$

8,800

 

 

 

 

 

3-0 x 7-0

 

87

 

ea

 

$

85.00

 

$

7,395

 

 

 

 

 

6-0 x 8-0 w/ transom

 

3

 

ea

 

$

130.00

 

$

390

 

 

 

 

 

3-6 x 8-0

 

4

 

ea

 

$

110.00

 

$

440

 

 

 

 

 

6-0 x 7-0

 

32

 

ea

 

$

105.00

 

$

3,360

 

 

 

 

 

add for rated frames

 

35

 

ea

 

$

30.00

 

$

1,050

 

 

 

 

 

set frames

 

135

 

ea

 

$

56.25

 

$

7,594

 

 

 

 

Page 4 of 23

--------------------------------------------------------------------------------


 

Wheeling Downs Gaming & Entertainment Facility Expansion-Phase II   

April 25, 2002

GMP Trade Contract Breakdowns

 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

 

 

Doors

 

 

 

 

 

 

 

 

 

 

 

 

 

door type 1 - h.m. - 3'0" x 7'0"

 

81

 

ea

 

$

175.00

 

$

14,375

 

 

 

 

 

h.m. - 3'6" x 7'0"

 

4

 

ea

 

$

185.00

 

$

740

 

 

 

 

 

door type 2 - h.m. - 3'0" x 7'0"

 

33

 

ea

 

$

245.00

 

$

8,085

 

 

 

 

 

door type 4 - h.m. - 3'0" x 7'0"

 

2

 

ea

 

$

265.00

 

$

530

 

 

 

 

 

add for rated doors

 

8

 

ea

 

$

30.00

 

$

240

 

 

 

 

 

hang doors

 

120

 

lvs

 

$

54.00

 

$

6,480

 

 

 

 

 

Frames

 

 

 

 

 

 

 

 

 

 

 

 

 

3-0 x 7-0

 

202

 

ea

 

$

88.00

 

$

17,776

 

 

 

 

 

5-0 x 7-0

 

20

 

ea

 

$

95.00

 

$

1,900

 

 

 

 

 

add for label frames

 

175

 

ea

 

$

30.00

 

$

5,250

 

 

 

 

 

set h.m. frames - sgl

 

202

 

ea

 

$

56.25

 

$

11,363

 

 

 

 

 

set h.m. frames -dbl

 

20

 

ea

 

$

58.50

 

$

1,170

 

 

 

 

 

Doors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

none

 

—

 

—

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

96,737

 

8211

 

Wood Doors & Frames

 

 

 

 

 

 

 

 

 

 

 

 

 

door type 1 - s.c. flush wood - 3'0" x 7'0"

 

5

 

ea

 

$

190.00

 

$

950

 

 

 

 

 

non vented louver panels above showrm doors

 

3

 

ea

 

$

270.00

 

$

810

 

 

 

 

 

hang doors

 

5

 

lvs

 

$

54.00

 

$

270

 

 

 

 

 

guest room doors

 

 

 

 

 

 

 

 

 

 

 

 

 

type 9 - s.c. wd w/ applied louvers - 3-0 x 7-0

 

158

 

lvs

 

$

265.00

 

$

41,870

 

 

 

 

 

type 6 - prehung- bl-fold closet - 2-0 x 7-0

 

145

 

lvs

 

$

375.00

 

$

54,375

 

 

 

 

 

type 7 sliding closet - 2-6 x 7-0

 

26

 

lvs

 

$

220.00

 

$

5,720

 

 

 

 

 

type 1 - s.c. flush wood - 3-0 x 7-0

 

161

 

lvs

 

$

230.00

 

$

37,030

 

 

 

 

 

corridors

 

 

 

 

 

 

 

 

 

 

 

 

 

type 1 - s.c. flush wood - 3-0 x 7-0

 

23

 

lvs

 

$

230.00

 

$

5,290

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

add for label doors

 

182

 

lvs

 

$

30.00

 

$

5,460

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

hang doors

 

513

 

lvs

 

$

54.00

 

$

27,702

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

179,477

 

8212

 

Stile & Rall Wood Doors

 

 

 

 

 

 

 

 

 

 

 

 

 

door type 11 (french) - 3'0" x 7'0"

 

12

 

ea

 

$

650.00

 

$

7,800

 

 

 

 

 

door type 12 - raised panel - 3'0" x 7'0"

 

7

 

ea

 

$

350.00

 

$

2,450

 

 

 

 

 

door type 13 - raised pnl - 3'0" x 8'0" @ showrm

 

6

 

ea

 

$

450.00

 

$

2,700

 

 

 

 

 

door type 14 - 3'0" x 7'0"

 

11

 

ea

 

$

350.00

 

$

3,850

 

 

 

 

 

ditto - mahogany @ mtg rms

 

w/

 

ea

 

$

350.00

 

$

0

 

 

 

 

 

add for rated doors

 

27

 

ea

 

$

30.00

 

$

810

 

 

 

 

 

hang doors

 

36

 

lvs

 

$

54.00

 

$

1,944

 

 

 

 

 

type 8- french door - 2-6 x 7-0

 

14

 

lvs

 

$

650.00

 

$

9,100

 

 

 

 

 

hang doors

 

14

 

lvs

 

$

54.00

 

$

756

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

29,410

 

8710

 

Finish Hardware

 

 

 

 

 

 

 

 

 

 

 

 

 

finish hardware allowance

 

161

 

ea

 

$

450.00

 

$

72,450

 

 

 

 

 

installation

 

161

 

ea

 

$

180.00

 

$

28,980

 

 

 

 

 

finish hardware allowance - guest/public areas

 

181

 

ea

 

$

750.00

 

$

135,750

 

 

 

 

 

finish hardware allowance - balance

 

188

 

ea

 

$

125.00

 

$

23,500

 

 

 

 

 

installation

 

369

 

ea

 

$

180.00

 

$

66,420

 

 

 

 

 

note: no spec issued

 

 

 

 

 

 

 

 

 

$

327,100

 

9212

 

Spray-On Acoustical/Thermal Treatment

 

 

 

 

 

 

 

 

 

 

 

 

 

thermal spray at parking roof deck

 

92,200

 

sf

 

$

2.50

 

$

230,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

230,500

 

 

Page 5 of 23

--------------------------------------------------------------------------------


 

Wheeling Downs Gaming & Entertainment Facility Expansion-Phase II   

April 25, 2002

GMP Trade Contract Breakdowns

 

SPEC
SECT

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

9255

 

Gypsum Board Assemblies

 

 

 

 

 

 

 

 

 

 

 

 

 

partiton type A - to 14' ht

 

18,760

 

sf

 

$

4.20

 

$

78,792

 

 

 

 

 

partiton type A1 - to 14' ht

 

7,255

 

sf

 

$

4.31

 

$

31,269

 

 

 

 

 

ditto - to 27' ht

 

1,855

 

sf

 

$

4.15

 

$

7,698

 

 

 

 

 

partiton type A3 - to 14' ht

 

378

 

sf

 

$

4.97

 

$

1,879

 

 

 

 

 

partiton type AA - to 14' ht

 

15,270

 

sf

 

$

4.09

 

$

62,454

 

 

 

 

 

partiton type AA1 - to 14' ht

 

1,288

 

sf

 

$

3.29

 

$

4,238

 

 

 

 

 

partiton type AB - to 4"-6" ht

 

806

 

sf

 

$

5.92

 

$

4,772

 

 

 

 

 

partiton type AB - 5" dia. Circular- to 3'6" ht

 

126

 

sf

 

$

8.22

 

$

1,036

 

 

 

 

 

partiton type AB - mtl stud framing only - 7'6" to  16' dia. - to 5'2" ht

 

196

 

sf

 

$

8.95

 

$

1,754

 

 

 

 

 

partiton type AB - gwb one side only - to 6'8" ht

 

1,050

 

sf

 

$

3.95

 

$

4,148

 

 

 

 

 

partiton type B - to 14' ht

 

322

 

sf

 

$

5.28

 

$

1,700

 

 

 

 

 

partiton type B1 - to 20' ht

 

1,484

 

sf

 

$

5.35

 

$

7,939

 

 

 

 

 

partiton type B1 - to 28' ht

 

2,418

 

sf

 

$

5.35

 

$

12,936

 

 

 

 

 

partiton type C - to 14' ht

 

5,700

 

sf

 

$

7.01

 

$

39,957

 

 

 

 

 

partiton type C1 - to 14' ht

 

10,990

 

sf

 

$

7.12

 

$

78,249

 

 

 

 

 

partiton type CC - to 14' ht

 

4,620

 

sf

 

$

6.48

 

$

29,938

 

 

 

 

 

partiton type E - to 14' ht

 

754

 

sf

 

$

5.90

 

$

4,449

 

 

 

 

 

partiton type F - to 12' ht

 

4,386

 

sf

 

$

2.90

 

$

12,719

 

 

 

 

 

partiton type F1 - to 14' ht

 

1,270

 

sf

 

$

2.98

 

$

3,785

 

 

 

 

 

partiton type F1 - to 14' ht - column covers

 

3,580

 

sf

 

$

2.98

 

$

10,668

 

 

 

9255

 

Gypsum Board Assemblles (cont'd)

 

 

 

 

 

 

 

 

 

 

 

 

 

partiton type F2 - to 20' ht

 

5,030

 

sf

 

$

2.81

 

$

14,134

 

 

 

 

 

partiton type F2 - to 20' ht - column covers

 

5,640

 

sf

 

$

3.75

 

$

21,150

 

 

 

 

 

sloped mtl stud partition at ATM

 

145

 

sf

 

$

4.50

 

$

653

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/8" interior gwb @ exterior mtl stud framing

 

40,410

 

sf

 

$

1.35

 

$

54,554

 

 

 

 

 

5/8" glass mat gypsum sheathing

 

48,280

 

sf

 

$

1.95

 

$

94,146

 

 

 

 

 

5/8" glas mat gyp sheathing @ Porte Cochere

 

4,100

 

sf

 

$

1.95

 

$

7,995

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

suspended gwb celling

 

22,239

 

sf

 

$

8.00

 

$

177,912

 

 

 

 

 

gwb fascia?

 

2,408

 

sf

 

$

15.00

 

$

36,120

 

 

 

 

 

gwb light cove

 

677

 

sf

 

$

35.00

 

$

23,695

 

 

 

 

 

5/8" gwb over existing elfs @ casino tie-inr

 

3,542

 

sf

 

$

2.25

 

$

7,970

 

 

 

 

 

suspended/isolated gwb system in mezzanine

 

7,385

 

sf

 

$

12.00

 

$

88,620

 

 

 

 

 

1/4" x 1/4" wire mesh bird screen

 

170

 

sf

 

$

3.50

 

$

595

 

 

 

 

 

acoustical caulk

 

4,856

 

lf

 

$

1.25

 

$

6,070

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

exterior

 

 

 

 

 

 

 

 

 

 

 

 

 

5/8" interior gwb on exterior mtl stud frame

 

28,785

 

sf

 

$

1.35

 

$

38,860

 

 

 

 

 

1/2"glass mat gyp. sheathing

 

34,726

 

sf

 

$

1.95

 

$

67,716

 

 

 

 

 

6 mil poly vapor retarder

 

34,726

 

sf

 

$

0.06

 

$

2,084

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interior

 

 

 

 

 

 

 

 

 

 

 

 

 

partiton type A

 

34,792

 

sf

 

$

4.20

 

$

146,126

 

 

 

 

 

partiton type B

 

40,460

 

sf

 

$

5.28

 

$

213,629

 

 

 

 

 

partiton type B1

 

6,368

 

sf

 

$

5.35

 

$

34,069

 

 

 

 

 

partiton type C

 

4,744

 

sf

 

$

7.00

 

$

33,208

 

 

 

 

 

partiton type CC

 

18,094

 

sf

 

$

6.48

 

$

117,249

 

 

 

 

 

partiton type E1

 

10,900

 

sf

 

$

5.40

 

$

58,860

 

 

 

 

 

partiton type F

 

3,904

 

sf

 

$

2.90

 

$

11,322

 

 

 

 

 

column covers - partiton type F1

 

3,648

 

sf

 

$

3.00

 

$

10,944

 

 

 

 

 

acoustical caulk

 

12,000

 

lf

 

$

1.00

 

$

12,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

suspended gwb celling @ guest rms

 

7,285

 

sf

 

$

3.25

 

$

23,676

 

 

 

 

 

suspended gwb celling @ corridors

 

4,922

 

sf

 

$

3.25

 

$

15,997

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

1,719,730

 

 

Page 6 of 23

--------------------------------------------------------------------------------


 

 

Wheeling Downs Gaming & Entertainment Facility Expansion-Phase
II                                                                           April
25, 2002

GMP Trade Contract Breakdowns

 

SPEC SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT COST

 

TOTAL

 

CONTRACT TOTAL

 

9265

 

Gypsum Board Shaft Wall Assemblies

 

 

 

 

 

 

 

 

 

 

 

 

 

2 hr horiz shaftwall assbly at storefront - 12 sf ea

 

5

 

loc

 

$

120.00

 

$

600

 

 

 

 

 

partiton type D - to 14' ht

 

2,618

 

sf

 

$

5.95

 

$

15,577

 

 

 

 

 

ditto - to 22' ht

 

682

 

sf

 

$

5.87

 

$

4,003

 

 

 

 

 

partiton type C

 

5,552

 

sf

 

$

7.00

 

$

38,864

 

 

 

 

 

triangular floor infill at curtain wall - 12 sf ea

 

5

 

loc

 

$

180.00

 

$

900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

59,944

 

9511

 

Acoustical Panal Cellings

 

 

 

 

 

 

 

 

 

 

 

 

 

24" * 24" act - type AP-l @ lower level

 

10,629

 

sf

 

$

3.62

 

$

38,477

 

 

 

 

 

24" * 48" act - type AP-la @ main floor

 

4,809

 

sf

 

$

3.62

 

$

17,409

 

 

 

 

 

24" * 48" act - AP-2

 

3,501

 

sf

 

$

2.20

 

$

7,702

 

 

 

 

 

24" * 48" act - AP-3

 

2,612

 

sf

 

$

3.95

 

$

10,317

 

 

 

 

 

act - AP-4

 

1,830

 

sf

 

$

2.89

 

$

5,289

 

 

 

 

 

act - non spec'd - assumed AP-4

 

2,716

 

sf

 

$

2.89

 

$

7,849

 

 

 

 

 

act - non spec'd - assumed AP-4a

 

395

 

sf

 

$

2.89

 

$

1,142

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

susp act in armored truck bay

 

667

 

sf

 

$

3.62

 

$

2,415

 

 

 

 

 

act in office 109 - no designation

 

124

 

sf

 

$

3.62

 

$

449

 

 

 

 

 

extra materials per specification 2%

 

546

 

sf

 

$

1.50

 

$

818

 

 

 

 

 

suspended act - 24" *24"

 

6,174

 

sf

 

$

2.75

 

$

16,979

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

108,845

 

*****

 

Miscellaneous

 

 

 

 

 

 

 

 

 

 

 

 

 

facade construction

 

1

 

ls

 

—

 

$

50,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

50,000

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

82,212

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

82,212

 

 

 

 

 

CONTRACT 117 - TOTAL

 

$

4,860,334

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 119 - EXTERIOR ROOFING

 

 

 

 

 

 

 

5810

 

Expension Joint Cover Assemblies

 

 

 

 

 

 

 

 

 

 

 

 

 

roof assemblies - flat roof to flat roof

 

321

 

lf

 

$

40.00

 

$

12,840

 

 

 

 

 

roof assemblies - roof to wall

 

455

 

lf

 

$

22.00

 

$

10,010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

22,850

 

7412

 

Corragated Metal Roof Panets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

standing seam mtl roofing

 

3,450

 

sf

 

$

6.65

 

$

22,943

 

 

 

 

 

self adhering sheet underlayment

 

3,450

 

sf

 

w/above

 

$

0

 

 

 

 

 

slip sheet

 

3,450

 

sf

 

w/above

 

$

0

 

 

 

 

 

1-7/8" "firestall" roof deck

 

3,450

 

sf

 

$

6.50

 

$

22,425

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

45,368

 

7531

 

EPDM Single-Ply Membrance Roofing

 

 

 

 

 

 

 

 

 

 

 

 

 

60 ml EPDM roofing membrane

 

77,000

 

sf

 

$

2.60

 

$

200,200

 

 

 

 

 

aggregate ballest - 13 # / sf

 

501

 

tons

 

w/above

 

$

0

 

 

 

 

 

4" polylso rigid Insul - flat

 

71,700

 

sf

 

w/above

 

$

0

 

 

 

 

 

ditto - tapered 4 - 6-1/2"

 

5,300

 

sf

 

w/above

 

$

0

 

 

 

 

 

membrane flashing

 

9,962

 

sf

 

w/above

 

$

0

 

 

 

 

 

roof drain flashing

 

56

 

ea

 

$

90.00

 

$

5,040

 

 

 

 

 

boot flashing @ vents

 

36

 

ea

 

$

65.00

 

$

2,340

 

 

 

 

 

membrane vent flashing

 

17

 

loc

 

$

65.00

 

$

1,105

 

 

 

 

 

membrane roof drain flashing

 

8

 

loc

 

$

90.00

 

$

720

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

209,405

 

 

Page 7 of 23

--------------------------------------------------------------------------------


 

Wheeling Downs Gaming & Entertainment Facility Expansion - Phase
II                                                                           April
25,2002

GMP Trade Contract Breakdowns

 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

7540

 

Thermoplastic Membrane Roofing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

60 mil TPO membrane - fully adhered

 

6,400

 

sf

 

$

4.55

 

$

29,120

 

 

 

 

 

polyiso bd - 4” flat

 

5,400

 

sf

 

W/above

 

$

0

 

 

 

 

 

ditto - tapered - 4” - 12”

 

1,000

 

sf

 

W/above

 

$

0

 

 

 

 

 

membrane flashing

 

1,178

 

sf

 

W/above

 

$

0

 

 

 

 

 

60 mil f.s. roofing membrane

 

17,565

 

sf

 

$

4.55

 

$

79,921

 

 

 

 

 

membrane flashing

 

3,255

 

sf

 

W/above

 

$

0

 

 

 

 

 

polysio bd - tapered 2” - 10”

 

13,960

 

sf

 

W/above

 

$

0

 

 

 

 

 

polysio bd - tapered 2” - 17”

 

3,605

 

sf

 

W/above

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

109,041

 

7620

 

Sheet Metal Flashing & Trim

 

 

 

 

 

 

 

 

 

 

 

 

 

20 oz copper flashing @ roof top eq curbs - 10” W.

 

467

 

sf

 

$

16.00

 

$

7,472

 

 

 

 

 

metal coping cap

 

1,375

 

lf

 

$

18.00

 

$

24,750

 

 

 

 

 

gravel stop

 

510

 

lf

 

$

12.00

 

$

6,120

 

 

 

 

 

5/8” x 4” perf. metal retaining bar @ showrm roof

 

410

 

lf

 

$

1.50

 

$

615

 

 

 

 

 

exp. Jt. cover assembly

 

330

 

lf

 

$

35.00

 

$

11,550

 

 

 

 

 

4” coounter flashing

 

1,345

 

lf

 

$

8.00

 

$

10,760

 

 

 

 

 

13” exp jt cover @ existing

 

352

 

lf

 

$

35.00

 

$

12,320

 

 

 

 

 

scuppers

 

3

 

ea

 

$

250.00

 

$

750

 

 

 

 

 

alum gutter

 

144

 

lf

 

$

7.50

 

$

1,080

 

 

 

 

 

alum downspouts

 

173

 

lf

 

$

6.00

 

$

1,038

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parte Cochere

 

 

 

 

 

 

 

 

 

 

 

 

 

(Illegible)

 

282

 

 

 

$

6.50

 

$

1,833

 

 

 

 

 

concealed gutters

 

295

 

lf

 

$

15.00

 

$

4,425

 

 

 

 

 

down spouts

 

70

 

lf

 

$

12.00

 

$

840

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interior

 

 

 

 

 

 

 

 

 

 

 

 

 

Interior coping @ “Display Balcony” @ Casino Bar

 

18

 

lf

 

$

12.00

 

$

216

 

 

 

 

 

metal coping cap

 

676

 

lf

 

$

15.00

 

$

10,140

 

 

 

 

 

metal gravel stop

 

105

 

lf

 

$

9.00

 

$

945

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

94,854

 

7710

 

Manufactured Roofing Specialist

 

 

 

 

 

 

 

 

 

 

 

 

 

metal-stop type snow gaurds

 

1,548

 

ea

 

$

3.50

 

$

5,418

 

 

 

 

 

splash blocks

 

6

 

ea

 

$

175.00

 

$

1,050

 

 

 

 

 

pc roof walkway pavers

 

940

 

lf

 

$

10.00

 

$

9,400

 

 

 

 

 

membrane roof walkway pads

 

1

 

ls

 

—

 

$

2,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

18,368

 

7720

 

Roof Accessories

 

 

 

 

 

 

 

 

 

 

 

 

 

6” sq; roof vents

 

2

 

ea

 

$

6,000

 

$

12,000

 

 

 

 

 

alum gutter @ override

 

24

 

lf

 

$

7.50

 

$

180

 

 

 

 

 

alum downspout

 

6

 

lf

 

$

6.00

 

$

36

 

 

 

 

 

splash block

 

1

 

ea

 

$

175.00

 

$

175

 

 

 

 

 

30” x 36” roof hatch - 2hr

 

2

 

ea

 

$

1,000

 

$

2,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

14,391

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

8,849

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

8,849

 

 

 

 

 

CONTRACT - U9- TOTAL

 

$

523,125

 

 

Page 8 of 23

--------------------------------------------------------------------------------


 

 

Wheeling Downs Gaming & Entertainment Facility Expansion - Phase II

April 25, 2002

GMP Trade Contract Breakdowns

 

 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 121 WINDOWS / ENTRANCES / CURTAINWALL / SKYLIGHTS

 

 

 

 

 

 

 

 

 

 

 

 

 

8410

 

Aluminum Entrances & Storefronts
Door Type 3 (wide stile)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aluminum -3'0"x7'0"

 

13

 

ea

 

$

1,600

 

$

20,800

 

 

 

 

 

Door Type 10 (full glass w/ muntins-french)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aluminum - 3'0" x 8'0"

 

20

 

ea

 

$

1,800

 

$

36,000

 

 

 

 

 

window type E2

 

401

 

sf

 

$

35.00

 

$

14,035

 

 

 

 

 

new bus lobby vestibule

 

allow

 

—

 

—

 

$

50,000

 

 

 

 

 

window - type E-5

 

'362

 

sf

 

$

45.00

 

$

16,290

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

137,125

 

8462

 

Swinging Automatic Entrance Door

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

power assist operators

 

2

 

leaf

 

$

3,000

 

$

6,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

6,000

 

8520

 

Aluminum Windows

 

 

 

 

 

 

 

 

 

 

 

 

 

window type E1

 

140

 

sf

 

$

35.00

 

$

4,900

 

 

 

 

 

type E3

 

277

 

sf

 

$

35.00

 

$

9,695

 

 

 

 

 

type E4

 

258

 

sf

 

$

35.00

 

$

9,030

 

 

 

 

 

window w/louver-type E-6-3-6 x 6-5

 

186

 

ea

 

$

740.00

 

$

100,640

 

 

 

 

 

window - type E-7-7-6 x 5-0

 

34

 

ea

 

$

2,520

 

$

85,680

 

 

 

 

 

window - type E-9-3-6 x 5-0

 

4

 

ea

 

$

672.00

 

$

2,688

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

212,633

 

8620

 

Unit Skylights

 

 

 

 

 

 

 

 

 

 

 

 

 

15' sq pyramid skylight

 

1

 

ls

 

—

 

$

17,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

17,500

 

8840

 

Plastic Glazing

 

 

 

 

 

 

 

$

0

 

 

 

 

 

typ. w/ associated componenets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

decorative frosted glass panels at registration desk

 

64

 

sf

 

$

50.00

 

$

3,200

 

 

 

 

 

full ht wall mirrors in dressing rooms

 

none

 

—

 

—

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

3,200

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

6,477

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

6,477

 

 

 

 

 

CONTRACT 121 TOTAL

 

$

382,935

 

 

 

 

 

 

 

 

 

CONTRACT 123 - ELEVATORS  & ESCALATORS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14210

 

Traction Elevators

 

 

 

 

 

 

 

 

 

 

 

 

 

Elev #2 & 3 - Hotel Passenger - painted cab

 

1

 

ls

 

—

 

$

227,200

 

 

 

 

 

Elev #4 - Hotel Service s.s cab.

 

1

 

ls

 

—

 

$

141,600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

368,800

 

14240

 

Hydraulic Elevators

 

 

 

 

 

 

 

 

 

 

 

 

 

Elev #1 - Casino Lobby - painted cab

 

3

 

stop

 

—

 

$

59,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

59,000

 

14310

 

Escalators

 

 

 

 

 

 

 

 

 

 

 

 

 

Lobby Escalators

 

2

 

ea

 

—

 

$

194,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

194,000

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

10,699

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

10,699

 

 

 

 

 

CONTRACT 123 - TOTAL

 

$

632,499

 

 

Page 9 of 23

--------------------------------------------------------------------------------


 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 125-MISCELLANEOUS & ORNAMENTAL METALS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5500

 

Metal Fabrications

 

 

 

 

 

 

 

 

 

 

 

 

 

concrete filled steel pipe bollards w/ foundation

 

15

 

ea

 

—

 

$

2,500

 

 

 

 

 

3” x 3” t.r. posts

 

1.43

 

ton

 

$

2,250

 

$

3,206

 

 

 

 

 

2” x 3” x 3/8” angles-straight

 

1,020

 

lbs

 

$

1.20

 

$

1,224

 

 

 

 

 

ditto - radiused

 

1,322

 

lbs

 

$

1.48

 

$

1,957

 

 

 

 

 

setsmic lateral support

 

2,755

 

lbs

 

$

1.40

 

$

3,857

 

 

 

 

 

loose lintels at cmu partitions

 

2,013

 

lbs

 

$

1.20

 

$

2,416

 

 

 

 

 

cont. stud support angle-t&b of beam

 

11,175

 

lbs

 

$

1.20

 

$

13,410

 

 

 

 

 

head support at operable partitions

 

98

 

lf

 

$

25.00

 

$

2,450

 

 

 

 

 

elevator sill angles

 

1,344

 

lbs

 

$

1.20

 

$

1,613

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

roof access ladders

 

52

 

vlf

 

$

75.00

 

$

3,900

 

 

 

 

 

retractable fixed wall ladder

 

14

 

vlf

 

$

225.00

 

$

3,150

 

 

 

 

 

elevator pit ladders

 

32

 

vlf

 

$

60.00

 

$

1,920

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

armored truck bay dock edge angle

 

314

 

lbs

 

$

1.20

 

$

377

 

 

 

 

 

loose lintels @ ditto

 

65

 

lbs

 

$

1.20

 

$

78

 

 

 

 

 

misc metals

 

1

 

ls

 

—

 

$

5,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

47,057

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5511

 

Metal Stairs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stair #1 & 2

 

 

 

 

 

 

 

 

 

 

 

 

 

11’-0” wide mtl pan treads

 

32

 

rsr

 

$

900.00

 

$

28,800

 

 

 

 

 

metal pan landings

 

288

 

sf

 

$

35.00

 

$

10,080

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stair #4

 

 

 

 

 

 

 

 

 

 

 

 

 

16’-9” wide mti pan treads (2 pcs)

 

22

 

rsr

 

$

1,300

 

$

28,600

 

 

 

 

 

metal pan landings

 

83

 

sf

 

$

35.00

 

$

2,905

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stair #5, 6, 7

 

 

 

 

 

 

 

 

 

 

 

 

 

5’-0” wide mtl pan treads

 

144

 

rsr

 

$

325.00

 

$

46,800

 

 

 

 

 

metal pan landings

 

630

 

sf

 

$

35.00

 

$

22,050

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stair #9

 

 

 

 

 

 

 

 

 

 

 

 

 

16’-0” wide mtl pan treads

 

24

 

rsr

 

$

1,200

 

$

28,800

 

 

 

 

 

metal pan landings

 

80

 

sf

 

$

35.00

 

$

2,800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stair #10

 

 

 

 

 

 

 

 

 

 

 

 

 

6’-0” wide mtl pan treads

 

24

 

rsr

 

$

425.00

 

$

10,200

 

 

 

 

 

metal pan landings

 

30

 

sf

 

$

35.00

 

$

1,050

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Showroom

 

 

 

 

 

 

 

 

 

 

 

 

 

B’ wide mtl pan treads

 

4

 

rsr

 

$

500.00

 

$

2,000

 

 

 

 

 

5’ wide

 

18

 

rsr

 

$

325.00

 

$

5,200

 

 

 

 

 

28’ wide - radiused

 

4

 

rsr

 

$

2,800

 

$

11,200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5511

 

Metal Stairs (cont'd)

 

 

 

 

 

 

 

 

 

 

 

 

 

stair #5 & #7 (from UL to 5th II)

 

 

 

 

 

 

 

 

 

 

 

 

 

metal pan stairs - 4’-0” wide

 

176

 

rsr

 

$

350.00

 

$

61,600

 

 

 

 

 

metal pan landings

 

570

 

sf

 

$

35.00

 

$

19,950

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

282,035

 

5521

 

Pipe & Tube Railings

 

 

 

 

 

 

 

 

 

 

 

 

 

Wall mtd hand rail

 

 

 

 

 

 

 

 

 

 

 

 

 

inside showroom

 

86

 

lf

 

$

22.00

 

$

1,892

 

 

 

 

 

stairs #4,5,6,7,9,10,11

 

416

 

lf

 

$

18.00

 

$

7,488

 

 

 

 

 

@ ramps

 

152

 

lf

 

$

18.00

 

$

2,736

 

 

 

 

 

@ armored truck bay stair

 

7

 

lf

 

$

18.00

 

$

126

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

post mtd handrail

 

 

 

 

 

 

 

 

 

 

 

 

 

Inside showroom-single line

 

93

 

lf

 

$

60.00

 

$

5,580

 

 

 

 

 

Inside showroom-single line

 

116

 

lf

 

$

60.00

 

$

6,960

 

 

 

 

 

showroom boardwalk ramp-single line

 

60

 

lf

 

$

60.00

 

$

3,600

 

 

 

 

 

stair #4, 9, 10

 

404

 

lf

 

$

60.00

 

$

24,240

 

 

 

 

Page 10 of 23

--------------------------------------------------------------------------------


 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT COST

 

TOTAL

 

CONTRACT TOTAL

 

 

 

exterior

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1/2” die steel ballustrade rail

 

125

 

lf

 

$

85.00

 

$

10,625

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building Ramp / stairs

 

 

 

 

 

 

 

 

 

 

 

 

 

42” ht handrail @ tops of walls

 

100

 

lf

 

$

75.00

 

$

7,500

 

 

 

 

 

ramp handrails

 

118

 

lf

 

$

75.00

 

$

8,850

 

 

 

 

 

stair wall mtd handrails

 

33

 

lf

 

$

22.00

 

$

726

 

 

 

 

 

post mtd center handrails

 

33

 

lf

 

$

60.00

 

$

1,980

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

stair #5 & #7

 

 

 

 

 

 

 

 

 

 

 

 

 

wall mtd handrail

 

242

 

lf

 

$

15.00

 

$

3,630

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

85,933

 

5720

 

Ornamental Handrails & Rallings

 

 

 

 

 

 

 

 

 

 

 

 

 

post mtd ballustrade handrall-banana leaf pattern stair # 1 & 2 and lobby
balcony rails

 

267

 

lf

 

$

175.00

 

$

46,725

 

 

 

 

 

brass raillings

 

 

 

w / millwork

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

46,725

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

7,945

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

7,945

 

 

 

 

 

 

 

CONTRACT 125 Total

 

$

469,695

 

 

 

CONTRACT 127 MASONRY

 

 

 

 

 

 

 

 

 

 

 

4810

 

Unit Masonry

 

 

 

 

 

 

 

 

 

 

 

 

 

12" cmu 3 hr wall

 

3,500

 

sf

 

$

14.45

 

$

50,575

 

 

 

 

 

8" cmu partitions - type G

 

3,450

 

sf

 

$

10.10

 

$

34,845

 

 

 

 

 

8" cmu partitions - type G2

 

910

 

sf

 

$

11.50

 

$

10,460

 

 

 

 

 

8” cmu bond beam

 

338

 

lf

 

$

11.00

 

$

3,718

 

 

 

 

 

extend existing cmu parapet (incl. coping removal)

 

70

 

sf

 

$

15.00

 

$

1,050

 

 

 

 

 

masonry haunch at truck bay floor stab

 

30

 

lf

 

$

25.00

 

$

750

 

 

 

 

 

8” cmu partitions @ truck bay

 

385

 

sf

 

$

10.10

 

$

3,889

 

 

 

 

 

grout fill hrn framed

 

1

 

ea

 

$

30.00

 

$

30

 

 

 

 

 

simulated stone-24” sq. medallions

 

11

 

ea

 

$

350.00

 

$

3,850

 

 

 

 

 

thin brick venser at showrm wall

 

560

 

sf

 

$

8.00

 

$

4,480

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

113,647

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

1,955

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

1,955

 

 

 

 

 

 

 

CONTRACT 127 TOTAL

 

$

115,602

 

CONTRACT 129 OVERHEAD COILING DOORS / GRILLES / SECTIONAL DOORS / DOCK EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8331

 

Overhead Coilling Doors

 

 

 

 

 

 

 

 

 

 

 

 

 

door type 16

 

 

 

 

 

 

 

 

 

 

 

 

 

security - 6-0 x 7-0

 

2

 

ea

 

$

1,100

 

$

2,200

 

 

 

 

 

8-0 x 10-0

 

3

 

ea

 

$

1,200

 

$

3,600

 

 

 

 

 

3 hr-12-0 x 10-0

 

1

 

ea

 

$

3,500

 

$

3,500

 

 

 

 

 

12-0 x 10-0

 

1

 

ea

 

$

2,600

 

$

2,600

 

 

 

 

 

rem and relocate @ armored truck bay- 12 x 10

 

1

 

ea

 

—

 

$

1,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

12,900

 

8334

 

Overhead Coiling Grilles

 

 

 

 

 

 

 

 

 

 

 

 

 

Door Type 15-6’0” x 7’0”

 

2

 

ea

 

$

1,600

 

$

3,200

 

 

 

 

 

metal roll down grilles in food court - 11-0 x 4-2

 

1

 

ea

 

—

 

$

1,800

 

 

 

 

 

ditto - 13 x 4-2

 

2

 

ea

 

$

1,800

 

$

3,600

 

 

 

 

 

ditto - 8-0 x 4-2

 

1

 

ea

 

—

 

$

1,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

10,100

 

 

Page 11 of 23

--------------------------------------------------------------------------------


 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

11160

 

Loading Dock Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

dock bumpers

 

33

 

lf

 

$

35.00

 

$

1,155

 

 

 

 

 

dock leveler

 

4

 

ea

 

$

4,500

 

$

18,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

19,155

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

725

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

725

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 129 TOTAL

 

$

42,880

 

CONTRACT 131 INTERIOR CONSTRUCTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2070

 

Selective Demolition

 

 

 

 

 

 

 

 

 

 

 

 

 

saw cut & rem existing "elfs" at exterior wall

 

710

 

sf

 

$

2.65

 

$

1,882

 

 

 

 

 

aromred truck bay

 

 

 

 

 

 

 

 

 

 

 

 

 

raw cut concrete floor

 

28

 

lf

 

$

1.30

 

$

36

 

 

 

 

 

rem concrete floor

 

296

 

sf

 

$

7.50

 

$

2,220

 

 

 

 

 

load & haul removals

 

6

 

cy

 

$

55.00

 

$

330

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

exist casino tie in

 

 

 

 

 

 

 

 

 

 

 

 

 

raw cut exist ext walls

 

360

 

lf

 

$

2.75

 

$

990

 

 

 

 

 

rem 8" cmu walls

 

672

 

sf

 

$

3.45

 

$

2,318

 

 

 

 

 

rem eifs

 

336

 

sf

 

$

1.25

 

420

 

 

 

 

 

rem mtl stud frame w/ gwb

 

1,008

 

sf

 

$

3.30

 

$

3,326

 

 

 

 

 

load & haul removals

 

56

 

cy

 

$

30.00

 

$

1,680

 

 

 

 

 

temp support for ex steel frame

 

allow

 

—

 

—

 

$

10,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

23,203

 

6105

 

Rough Carpentry

 

 

 

 

 

 

 

 

 

 

 

 

 

roof blocking

 

17.3

 

mbf

 

$

1,960

 

$

33,908

 

 

 

 

 

1/2" cdx" plywood

 

1,240

 

sf

 

$

1.25

 

$

1,550

 

 

 

 

 

3/4" p.t. plywood

 

830

 

sf

 

$

1.35

 

$

1,121

 

 

 

 

 

wood blocking areas for kitchen

 

397

 

sf

 

$

10.00

 

$

3,870

 

 

 

 

 

misc wood blocking

 

allow

 

—

 

—

 

$

10,000

 

 

 

 

 

treated wood blocking @ roof

 

1.16

 

mbf

 

$

1,960

 

$

2,274

 

 

 

 

 

misc wood blocking

 

2.42

 

mbf

 

$

1,800

 

$

4,349

 

 

 

 

 

3/4" pressure treaded plywood

 

3,136

 

sf

 

$

1.35

 

$

4,234

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

61,305

 

6402

 

Interior Architectural Woodwork

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exterior

 

 

 

 

 

 

 

 

 

 

 

 

 

beadboard panels @ porte cochere ceilling

 

2,228

 

sf

 

$

5.75

 

$

12,811

 

 

 

 

 

wood slat screen w/ frame @ porte cochere

 

525

 

sf

 

$

10.00

 

$

5,250

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Casino Bar

 

 

 

 

 

 

 

 

 

 

 

 

 

curved front bar & back bar

 

1

 

ls

 

—

 

$

58,000

 

 

 

 

 

wait station base w/ countertop

 

26

 

lf

 

$

255.00

 

$

6,503

 

 

 

 

 

bar support base w/ countertop & wall cab

 

14

 

lf

 

$

350.00

 

$

4,900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Casino cage

 

 

 

 

 

 

 

 

 

 

 

 

 

p.lam steel lined back to back island base cabinets w/ counter

 

28

 

lf

 

$

475.00

 

$

13,300

 

 

 

 

 

p.lam customer service counters (8 ea)

 

45

 

lf

 

$

485.00

 

$

21,825

 

 

 

 

 

painted GFRC column cover (8' ht) w/ dbl stud framing

 

5

 

ea

 

$

1,200

 

$

6,000

 

 

 

 

Page 12 of 23

--------------------------------------------------------------------------------


 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

 

 

Prefunction / Corridors

 

 

 

 

 

 

 

 

 

 

 

 

 

4" crown molding @ light cove - transp fin.

 

180

 

lf

 

$

14.00

 

$

2,520

 

 

 

 

 

8" wood trim at light cove - transp fin.

 

190

 

lf

 

$

12.00

 

$

2,160

 

 

 

 

 

6" wd base - transparent finish

 

425

 

lf

 

$

12.00

 

$

5,100

 

 

 

 

 

6" wd chair rail - transparent finish

 

314

 

lf

 

$

12.00

 

$

3,768

 

 

 

 

 

6" crown molding - transparent finish

 

384

 

lf

 

$

18.00

 

$

6,912

 

 

 

 

 

p.lam w/wd trim phone divider panels ind shelves

 

9

 

ea

 

$

1,200

 

$

10,800

 

 

 

 

 

coming attractions display case

 

10

 

lf

 

$

—

 

$

5,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Green & Dressing Rooms

 

 

 

 

 

 

 

 

 

 

 

 

 

wall & base cabinets w/countertop @ kitchenette

 

32

 

lf

 

$

200.00

 

$

6,400

 

 

 

 

 

shelf with hanger rod @ green rooms

 

14

 

lf

 

$

22.00

 

$

308

 

 

 

 

 

30" deep millwork @ dressing rooms

 

30

 

lf

 

$

85.00

 

$

2,550

 

 

 

 

 

shelf with hanger rod @ dressing rooms

 

33

 

lf

 

$

22.00

 

$

726

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Back-of-House Corridort

 

 

 

 

 

 

 

 

 

 

 

 

 

4" wd trim - opaque fin

 

870

 

lf

 

$

4.00

 

$

3,480

 

 

 

 

 

6" wd trim - opaque fin

 

870

 

lf

 

$

4.15

 

$

3,611

 

 

 

 

 

T1.11 plywood wainscot

 

3,480

 

sf

 

$

1.75

 

$

6,090

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Toilet Rooms

 

 

 

 

 

 

 

 

 

 

 

 

 

p.1 lam countertop w/ backsplash & apron - 24" d

 

160

 

lf

 

$

85.00

 

$

13,600

 

 

 

 

 

plastic laminate trim at cove light

 

124

 

lf

 

$

22.00

 

$

2,728

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Registration

 

 

 

 

 

 

 

 

 

 

 

 

 

hotel front desk & back counter

 

46

 

lf

 

$

550.00

 

$

25,300

 

 

 

 

 

vanity counter & cabinet at toilet room 195

 

3

 

lf

 

$

300.00

 

$

900

 

 

 

 

 

plastic laminate countertop & cabinets (business center)

 

19

 

lf

 

$

190.00

 

$

3,610

 

 

 

 

 

p.lam countertop, base & wall cabinets (administration area)

 

15

 

lf

 

$

360.00

 

$

5,220

 

 

 

 

 

4 tiered sloped carpeted baggage shelving

 

30

 

lf

 

$

325.00

 

$

9,588

 

 

 

 

 

plastic laminate countertop & cabinet (box office area)

 

5

 

lf

 

$

210.00

 

$

1,050

 

 

 

 

 

6" wd base - transp fin

 

40

 

lf

 

$

4.15

 

$

166

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Retail

 

 

 

 

 

 

 

 

 

 

 

 

 

cash wrap counter

 

1

 

ls

 

—

 

$

5,100

 

 

 

 

 

slat wall displays w/ base cab

 

2

 

as

 

—

 

$

4,700

 

 

 

 

 

storage shelving

 

90

 

lf

 

$

28.00

 

$

2,520

 

 

 

 

 

p.lam counter w/ base & wall cab @ office

 

12

 

lf

 

$

365.00

 

$

4,380

 

 

 

 

 

wood face trim at underside of softfit

 

 

 

 

 

w/ theming

 

 

 

 

 

wood panel fascia

 

92

 

sf

 

$

12.00

 

$

1,104

 

 

 

 

 

6" wd base - transp fin.

 

145

 

lf

 

$

6.50

 

$

943

 

 

 

 

 

4" crown molding @ light cove - transit fin.

 

105

 

lf

 

$

12.00

 

$

1,260

 

 

 

 

 

8" wood trim at light cove - transp fin.

 

105

 

lf

 

$

12.00

 

$

1,260

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Elevator Cabs-3 cabs

 

 

 

 

 

 

 

 

 

 

 

 

 

celling latice

 

73

 

sf

 

—

 

$

17,100

 

 

 

 

 

bamboo mat panels

 

105

 

sf

 

—

 

w/

 

 

 

 

 

plastic laminate wall panels

 

168

 

sf

 

—

 

w/

 

 

 

 

 

crash rail

 

24

 

lf

 

—

 

w/

 

 

 

 

 

tambour trim

 

42

 

lf

 

—

 

w/

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Restaurants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

restaurant booth seating - 'U' shaped

 

6

 

ea

 

—

 

$

79,500

 

 

 

 

 

restaurant booth seating - straight

 

230

 

lf

 

—

 

w/

 

 

 

 

 

bar, bar back counter and canopy

 

1

 

ea

 

—

 

$

47,000

 

 

 

 

 

hostess stand & back panel

 

1

 

ea

 

—

 

$

8,500

 

 

 

 

 

display case

 

1

 

ea

 

—

 

$

3,800

 

 

 

 

Page 13 of 23

--------------------------------------------------------------------------------


 

 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

 

 

Showroom

 

 

 

 

 

 

 

 

 

 

 

 

 

4" x 8" x 5/8" plywood wall panels @ stage

 

160

 

sf

 

$

1.45

 

$

232

 

 

 

 

 

wood siding

 

1,971

 

sf

 

$

3.25

 

$

6,406

 

 

 

 

 

12" wood trim - op fin

 

23

 

lf

 

$

11.10

 

$

255

 

 

 

 

 

18" wood trim - op fin

 

23

 

lf

 

$

12.60

 

$

290

 

 

 

 

 

9" crown molding - op fin

 

127

 

lf

 

$

6.00

 

$

762

 

 

 

 

 

8" crown molding - op fin

 

127

 

lf

 

$

7.25

 

$

921

 

 

 

 

 

wood veneer panels - transp fin

 

159

 

sf

 

$

6.50

 

$

1,034

 

 

 

 

 

bar at showroom per food service drawings

 

1

 

ea

 

—

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Meeting Rooms

 

 

 

 

 

 

 

 

 

 

 

 

 

solid surface countertops

 

48

 

lf

 

$

75.00

 

$

3,600

 

 

 

 

 

storage cab, w/non vented louvered pnl doors

 

48

 

lf

 

$

110.00

 

$

5,280

 

 

 

 

 

wood floor base - white oak

 

275

 

lf

 

$

4.15

 

$

1,141

 

 

 

 

 

wood chair rall - w. oak

 

275

 

lf

 

$

4.15

 

$

1,141

 

 

 

 

 

8" flat wood trim @ light cove - w. oak

 

288

 

lf

 

$

6.00

 

$

1,728

 

 

 

 

 

crown molding - w. oak

 

443

 

lf

 

$

7.25

 

$

3,212

 

 

 

 

 

12" door casing - w. oak

 

165

 

lf

 

$

8.50

 

$

1,403

 

 

 

 

 

built up wood pilasters - w. oak

 

7

 

ea

 

$

1,500

 

$

10,500

 

 

 

 

 

4" crown molding - w. oak

 

288

 

lf

 

$

7.25

 

$

2,088

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Players Lounge

 

 

 

 

 

 

 

 

 

 

 

 

 

faux stained wood pilasters - 10 vif ea

 

11

 

ea

 

$

1,000

 

$

11,000

 

 

 

 

 

wood walnscot - stained

 

650

 

sf

 

$

6.50

 

$

4,225

 

 

 

 

 

wood base - stained

 

130

 

lf

 

$

5.00

 

$

650

 

 

 

 

 

top trim at walnscot

 

130

 

lf

 

$

3.00

 

$

390

 

 

 

 

 

wood veneer TV monitor soffit @ bar - curved

 

10

 

lf

 

$

200.00

 

$

2,000

 

 

 

 

 

wood ceiling system

 

451

 

sf

 

$

35.00

 

$

15,785

 

 

 

 

 

arched soffit w/ wood veneer

 

94

 

sf

 

$

20.00

 

$

1,880

 

 

 

 

 

wood veneer soffit

 

344

 

sf

 

$

15.00

 

$

5,160

 

 

 

 

 

stained wood beams @ pilasters - 2'-6" wide

 

62

 

lf

 

$

65.00

 

$

4,030

 

 

 

 

 

ditto - 4'-0"

 

48

 

lf

 

$

85.00

 

$

4,080

 

 

 

 

 

built-in buffet w/ tv monitor

 

9

 

lf

 

$

450.00

 

$

4,050

 

 

 

 

 

custom millwork - host station - curved

 

4

 

lf

 

$

600.00

 

$

2,400

 

 

 

 

 

custom millwork - bar - curved

 

10

 

lf

 

$

500.00

 

$

5,000

 

 

 

 

 

ditto - straight

 

8

 

lf

 

$

425.00

 

$

3,400

 

 

 

 

 

wood fireplace surround

 

1

 

ea

 

—

 

$

11,200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Main Lobby

 

 

 

 

 

 

 

 

 

 

 

 

 

12" wod trim - transp fin

 

341

 

lf

 

$

8.50

 

$

2,899

 

 

 

 

 

6"wd trim -trans fin

 

282

 

lf

 

$

6.00

 

$

1,692

 

 

 

 

 

wood cp trim at soffit/planter shelf

 

40

 

lf

 

$

6.50

 

$

260

 

 

 

 

 

4" bead bd ceiling panels

 

1,835

 

sf

 

$

5.00

 

$

9,175

 

 

 

 

 

mw planter cove w/ millwork brackets

 

110

 

lf

 

$

45.00

 

$

4,950

 

 

 

 

 

wood ceiling grid system w/ bamboo screen @ lobby

 

1,332

 

sf

 

$

25.00

 

$

33,300

 

 

 

 

 

front & back counter at promotions/information

 

22

 

lf

 

$

300.00

 

$

6,600

 

 

 

 

 

countertop at valet & coatroom

 

13

 

lf

 

$

65.00

 

$

845

 

 

 

 

 

wet bar counter & cabinets at suites

 

1

 

lf

 

—

 

$

21,380

 

 

 

 

 

solid surface bathroom 24" countertop, backsplash, 8" apron

 

1,035

 

lf

 

$

177.00

 

$

183,195

 

 

 

 

 

add for integral solid surface sink basin

 

151

 

ea

 

$

200.00

 

$

30,200

 

 

 

 

 

solid surface shower liner

 

7,665

 

sf

 

$

15.00

 

$

114,975

 

 

 

 

 

hardwood hanger pole @ closet

 

387

 

lf

 

$

8.00

 

$

3,096

 

 

 

 

 

painted wood shelf @ closet

 

387

 

lf

 

$

20.00

 

$

7,740

 

 

 

 

 

wood chair rall @ corridors

 

2,751

 

lf

 

$

7.50

 

$

20,633

 

 

 

 

 

applied wd molding @ corr. ceilings

 

1,066

 

lf

 

$

6.65

 

$

7,089

 

$

990,611

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7412

 

Corrugated Metal Roof Panels

 

 

 

 

 

 

 

 

 

 

 

 

 

corrugated mtl roofing @ showrm shed roofs

 

602

 

sf

 

$

6.50

 

$

3,913

 

$

3,913

 

 

Page 14 of 23

--------------------------------------------------------------------------------


 

 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

9310

 

Ceramic Tile

 

 

 

 

 

 

 

 

 

 

 

 

 

ceramic tile finish @lobby floors

 

5,280

 

sf

 

$

8.50

 

$

44,880

 

 

 

 

 

ceramic tile @ lobby stairs

 

554

 

sf

 

$

18.00

 

$

9,972

 

 

 

 

 

12" sq ceramic wall tile wainscot

 

715

 

sf

 

$

8.90

 

$

6,364

 

 

 

 

 

8"x8" ceramic wall tile trim at food court tit doors

 

41

 

sf

 

$

10.00

 

$

410

 

 

 

 

 

8"x8" ceramic wall tile wainscot @ showrm

 

504

 

sf

 

$

8.90

 

 

 

 

 

 

 

8"x8" ceramic tile at registration desk

 

183

 

sf

 

$

12.00

 

$

2,196

 

 

 

 

 

6" ceramic tile band on cage millwork

 

40

 

sf

 

$

15.30

 

$

612

 

 

 

 

 

6" sq tile accents

 

8

 

la

 

$

125.00

 

$

1,000

 

 

 

 

 

quarry tile floor-w/ epoxy grout

 

3504

 

lf

 

$

8.70

 

$

30,485

 

 

 

 

 

q.t. base

 

530

 

lf

 

$

3.80

 

$

2,014

 

 

 

 

 

ceramic tile floor

 

5,618

 

lf

 

$

8.35

 

$

46,910

 

 

 

 

 

c.t. base

 

1,707

 

lf

 

$

2.50

 

$

4,268

 

 

 

 

 

ceramic tile wainscot

 

5,400

 

sf

 

$

5.20

 

$

28,080

 

 

 

 

 

ceramic wall tile - full ht

 

160

 

sf

 

$

8.00

 

$

1,280

 

 

 

 

 

slate tile @ retail - 18" sq., 24" sq., 18"x24"

 

320

 

sf

 

$

11.00

 

$

3,520

 

 

 

 

 

extra materials per specification 3% - tile

 

409

 

sf

 

$

5.00

 

$

2,021

 

 

 

 

 

extra materials per specification 3% - trim

 

236

 

lf

 

$

3.50

 

$

825

 

 

 

 

 

bisazza glass/agglomerate tile

 

80

 

sf

 

$

40.00

 

$

3,200

 

 

 

 

 

natural stone flooring 2-tone 16"x16"

 

110

 

sf

 

$

15.00

 

$

1,650

 

 

 

 

 

quarry tile floor - w/ epoxy grout

 

165

 

sf

 

$

8.70

 

$

1,436

 

 

 

 

 

glazed patterned concrete tiles 8"x8" w/16"x16" pattern

 

425

 

sf

 

$

22.00

 

$

9,350

 

 

 

 

 

12"x12" ceramic floor tile

 

7,104

 

sf

 

$

7.50

 

$

53,280

 

 

 

 

 

4" ceramic tile base w/ bullnose

 

3,346

 

lf

 

$

4.50

 

$

15,057

 

 

 

 

 

ceramic tile tub surrounds

 

7,665

 

sf

 

$

8.50

 

$

65,153

 

 

 

 

 

marble thresholds

 

453

 

lf

 

$

26.00

 

$

11,778

 

 

 

 

 

3% extra materials - tile

 

213

 

sf

 

$

5.10

 

$

1,087

 

 

 

 

 

3% extra materials - base

 

100

 

lf

 

$

3.10

 

$

311

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

347,137

 

9640

 

Wood Stage Flooring

 

 

 

 

 

 

 

 

 

 

 

 

 

wood strip flooring on sleepers

 

1,580

 

sf

 

$

11.00

 

$

17,380

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

17,380

 

9642

 

Wood Flooring

 

 

 

 

 

 

 

 

 

 

 

 

 

plank wood curb at boardwalk

 

175

 

lf

 

$

12.00

 

$

2,100

 

 

 

 

 

5/4" stained t & g plank boardwalk floor

 

4,680

 

sf

 

$

12.50

 

$

58,500

 

 

 

 

 

patterned wood floor - players lounge

 

760

 

sf

 

$

12.00

 

$

9,120

 

 

 

 

 

multi wood flooring with multi stain

 

655

 

sf

 

$

18.00

 

$

11,790

 

 

 

 

 

extra materials per specification 1%

 

61

 

sf

 

$

9.00

 

$

549

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

82,059

 

9651

 

Resilient Tile Flooring

 

 

 

 

 

 

 

 

 

 

 

 

 

vct flooring

 

7,651

 

sf

 

$

1.45

 

$

11,094

 

 

 

 

 

extra materials per specification

 

230

 

sf

 

$

1.10

 

$

252

 

 

 

 

 

rubber stair treads/nosings/risers

 

1,618

 

lf

 

$

16.00

 

$

25,888

 

 

 

 

 

extra materials per specification

 

49

 

lf

 

$

12.00

 

$

582

 

 

 

 

 

rubber stair nosing-tread

 

704

 

lf

 

$

16.00

 

$

11,264

 

 

 

 

 

vct @ corridors

 

1,215

 

sf

 

$

1.45

 

$

1,762

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

50,843

 

9653

 

Resilient Wall Base & Access.

 

 

 

 

 

 

 

 

 

 

 

 

 

rubber base @ office 109

 

45

 

lf

 

$

1.10

 

$

50

 

 

 

 

 

vinyl base

 

2,315

 

lf

 

$

1.10

 

$

2,547

 

 

 

 

 

extra materials per specification

 

47

 

lf

 

$

0.75

 

$

35

 

 

 

 

 

vinyl base @ corridors

 

535

 

lf

 

$

1.10

 

$

589

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

3,220

 

9671

 

Resinous Flooring

 

 

 

 

 

 

 

 

 

 

 

 

 

res. flooring system w/ “4 integral coved base

 

640

 

sf

 

$

6.50

 

$

4,160

 

 

 

 

 

ditto @ bar

 

470

 

sf

 

$

6.50

 

$

3,055

 

 

 

 

 

resinous flooring at restaurant bar

 

160

 

sf

 

$

6.50

 

$

1,040

 

 

 

 

 

upper level mezzanine

 

7,382

 

sf

 

$

6.50

 

$

47,983

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

56,238

 

 

Page 15 of 23

--------------------------------------------------------------------------------


 

SPEC
SECT

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

9771

 

Acoustical Wall Panels

 

 

 

 

 

 

 

 

 

 

 

 

 

pinned duct liner @ upper lvl MEP area

 

1,715

 

sf

 

$

1.75

 

$

3,001

 

 

 

 

 

corrugated mtl acoustical wall panels - 5'-6" ea 

 

16

 

ea

 

$

365.00

 

$

5,840

 

 

 

 

 

black pvc acoustic wall pads - 42" x 96"

 

26

 

ea

 

$

80.00

 

$

2,080

 

 

 

 

 

acoustic wall panels - var sizes

 

648

 

sf

 

$

10.05

 

$

6,512

 

 

 

 

 

lapendary panels @ showroom ceiling

 

5,870

 

sf

 

$

5.50

 

$

32,285

 

 

 

 

 

extra materials per specification 2%

 

165

 

sf

 

$

7.00

 

$

1,153

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

50,871

 

9900

 

Painting

 

 

 

 

 

 

 

 

 

 

 

 

 

paint on sectional doors

 

1,128

 

sf

 

$

0.50

 

$

564

 

 

 

 

 

paint hm doors

 

120

 

ea

 

$

45.00

 

$

5,400

 

 

 

 

 

paint hm frames

 

135

 

ea

 

$

30.00

 

$

4,050

 

 

 

 

 

paint post mtd rallings

 

404

 

lf

 

$

2.25

 

$

909

 

 

 

 

 

paint wall mtd ralls

 

416

 

lf

 

$

1.50

 

$

624

 

 

 

 

 

paint metal pan stairs

 

352

 

rsr

 

$

45.00

 

$

15,840

 

 

 

 

 

paint metal pan landings

 

630

 

sf

 

$

1.50

 

$

945

 

 

 

 

 

paint underside of exposed steel @ stair tower

 

528

 

sf

 

$

2.00

 

$

1,056

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

paint gwb walls

 

55,815

 

sf

 

$

0.45

 

$

25,117

 

 

 

 

 

paint exposed ceilings in garage

 

1,854

 

sf

 

$

0.75

 

$

1,391

 

 

 

 

 

paint exposed ceiling in storage & mechanical

 

1,180

 

sf

 

$

0.75

 

$

885

 

 

 

 

 

blackout paint exposed roof structure

 

48,903

 

sf

 

$

1.50

 

$

70,355

 

 

 

 

 

blackout paint back stage area

 

692

 

sf

 

$

1.50

 

$

1,038

 

 

 

 

 

paint gwb ceiling assemblies

 

22,026

 

sf

 

$

0.50

 

$

11,013

 

 

 

 

 

paint gwb fascia assembles

 

2,681

 

sf

 

$

0.55

 

$

1,475

 

 

 

 

 

paint wood base

 

870

 

lf

 

$

1.25

 

$

1,088

 

 

 

 

 

paint T 1 - 11 panels

 

3,480

 

sf

 

$

0.55

 

$

1,914

 

 

 

 

 

paint top trim @ wainscot

 

870

 

sf

 

$

0.60

 

$

522

 

 

 

 

 

paint wood siding in show rm

 

1,971

 

sf

 

$

1.00

 

$

1,971

 

 

 

 

 

paint wood moldings & trim - 8" - 18"

 

1,959

 

lf

 

$

1.25

 

$

2,449

 

 

 

 

 

paint cmu partitions

 

2,320

 

sf

 

$

0.65

 

$

1,508

 

 

 

 

 

extra materials per specification

 

50

 

gal

 

$

20.00

 

$

1,000

 

 

 

 

 

paint gwb walls

 

111,965

 

sf

 

$

0.45

 

$

50,384

 

 

 

 

 

paint gwb ceiling

 

12,207

 

sf

 

$

0.47

 

$

5,737

 

 

 

 

 

textured paint exposed precast plank

 

53,565

 

sf

 

$

1.00

 

$

53,565

 

 

 

 

 

paint gwb walls in stair towers

 

4,040

 

sf

 

$

0.50

 

$

2,020

 

 

 

 

 

paint gwb ceiling in stair towers

 

432

 

sf

 

$

0.55

 

$

238

 

 

 

 

 

paint metal pan stairs & landings

 

1,274

 

sf

 

$

1.75

 

$

2,230

 

 

 

 

 

paint stair ballustrade railing

 

208

 

lf

 

$

3.50

 

$

728

 

 

 

9900

 

Painting (cont'd)

 

 

 

 

 

 

 

 

 

 

 

 

 

paint wall mtd stair rail

 

242

 

lf

 

$

1.50

 

$

363

 

 

 

 

 

paint wood chair rail

 

2,751

 

lf

 

$

1.00

 

$

2,751

 

 

 

 

 

misc painting

 

allow

 

—

 

—

 

$

5,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

274,127

 

9950

 

Vinyl Wall Covering

 

 

 

 

 

$

 

$

 

 

 

 

 

vinyl wall covering - material allowance ($15/lf)

 

15,476

 

sf

 

$

3.75

 

$

58,035

 

 

 

 

 

vwc installation

 

15,476

 

sf

 

$

0.80

 

$

12,381

 

 

 

 

 

vinyl wall covering - ($15/lf/ material allowance)

 

35,224

 

sf

 

$

3.70

 

$

130,153

 

 

 

 

 

ditto @ corridors

 

24,429

 

sf

 

$

3.70

 

$

90,265

 

 

 

 

 

vwc installation

 

59,653

 

sf

 

$

0.80

 

$

47,722

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

338,556

 

9986

 

Fiberglass Reinforced Panels

 

 

 

 

 

 

 

 

 

 

 

 

 

frp wall panels at foor prep rm 014

 

550

 

sf

 

$

2.75

 

$

1,513

 

 

 

 

 

frp wall panels

 

5,060

 

sf

 

$

2.75

 

$

13,915

 

 

 

 

 

extra materials per specification 5%

 

801

 

sf

 

$

1.75

 

$

1,402

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

16,829

 

 

Page 16 of 23

--------------------------------------------------------------------------------


 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

10100

 

Visual Display Boards / Signage

 

 

 

 

 

 

 

 

 

 

 

 

 

exterior building signage

 

allow

 

—

 

—

 

$

150,000

 

 

 

 

 

room & floor lobby signage

 

allow

 

—

 

—

 

$

7,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

157,500

 

10155

 

Toilet Compartments

 

 

 

 

 

 

 

 

 

 

 

 

 

painted metal - regular

 

40

 

ea

 

$

505.00

 

$

20,200

 

 

 

 

 

ditto - handicapped

 

11

 

ea

 

$

580.00

 

$

6,380

 

 

 

 

 

wall mtd urinal screens

 

19

 

ea

 

$

250.00

 

$

4,750

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

31,330

 

10200

 

Louvers & Vents

 

 

 

 

 

 

 

 

 

 

 

 

 

fixed alum louvers

 

1,240

 

sf

 

$

30.00

 

$

37,200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

37,200

 

10520

 

Fire Protection Specialties

 

 

 

 

 

 

 

 

 

 

 

 

 

fire ext. & cabinets

 

allow

 

—

 

—

 

$

5,000

 

 

 

 

 

fire ext. & cabinets

 

allow

 

—

 

—

 

$

5,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

10,000

 

10800

 

Toilet Room Accessories

 

 

 

 

 

 

 

 

 

 

 

 

 

hand dryers

 

none

 

—

 

—

 

$

0

 

 

 

 

 

recessed toilet seat cover dispenser

 

50

 

ea

 

$

60.00

 

$

3,000

 

 

 

 

 

robe hooks

 

2

 

ea

 

$

15.00

 

$

30

 

 

 

 

 

s.s. grab bars - 42"

 

39

 

ea

 

$

85.00

 

$

3,315

 

 

 

 

 

s.s. grab bars - 36"

 

13

 

ea

 

$

65.00

 

$

845

 

 

 

 

 

single roll toilet dispenser

 

54

 

ea

 

$

45.00

 

$

2,430

 

 

 

 

 

combo napkin/tampon dispenser

 

7

 

ea

 

$

375.00

 

$

2,625

 

 

 

 

 

surf mtd san napkin disposal

 

35

 

ea

 

$

45.00

 

$

1,575

 

 

 

 

 

combo towel disp/waste recepticle

 

9

 

ea

 

$

225.00

 

$

2,025

 

 

 

 

 

deck mtd soap dispenser

 

51

 

ea

 

$

60.00

 

$

3,060

 

 

 

 

 

mirror - full ht

 

476

 

sf

 

$

12.00

 

$

5,712

 

 

 

 

 

mirror - framed 18" x 36"

 

3

 

ea

 

$

140.00

 

$

420

 

 

 

 

 

mop & broom holder

 

3

 

ea

 

$

225.00

 

$

675

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

25,712

 

10805

 

Guest Room Toilet & Bath Accessories

 

 

 

 

 

 

 

 

 

 

 

 

 

toilet tissue holder

 

151

 

ea

 

$

45.00

 

$

6,795

 

 

 

 

 

towel rack

 

151

 

ea

 

$

35.00

 

$

5,285

 

 

 

 

 

towel shelf with towel bar

 

151

 

ea

 

$

40.00

 

$

6,040

 

 

 

 

 

towel pin

 

151

 

ea

 

$

15.00

 

$

2,265

 

 

 

 

 

double prong robe hook

 

151

 

ea

 

$

18.00

 

$

2,718

 

 

 

 

 

fascial tissue holder

 

145

 

ea

 

$

40.00

 

$

5,800

 

 

 

 

 

framed mirror - 30" x 36"

 

145

 

ea

 

$

125.00

 

$

18,125

 

 

 

 

 

framed tilt mirror - 30" x 36"

 

6

 

ea

 

$

225.00

 

$

1,350

 

 

 

 

 

framed mirror - 24" x 60"

 

145

 

ea

 

$

95.00

 

$

13,775

 

 

 

 

 

soap dish w/ grab bar

 

6

 

ea

 

$

65.00

 

$

390

 

 

 

 

 

soap dish

 

6

 

ea

 

$

15.00

 

$

90

 

 

 

 

 

ada shower seat

 

6

 

ea

 

$

175.00

 

$

1,050

 

 

 

 

 

shower curtain rod

 

151

 

ea

 

$

17.00

 

$

2,567

 

 

 

 

 

vinyl shower curtain w/ hooks

 

151

 

ea

 

$

12.00

 

$

1,812

 

 

 

 

 

recessed mounted retractable clothesline

 

none

 

—

 

—

 

$

0

 

 

 

 

 

brushed stainless steel grab bars - 12"

 

18

 

ea

 

$

45.00

 

$

810

 

 

 

 

 

ditto - 24"

 

6

 

ea

 

$

55.00

 

$

330

 

 

 

 

 

ditto - 36"

 

6

 

ea

 

$

65.00

 

$

390

 

 

 

 

 

ditto - 42"

 

151

 

ea

 

$

85.00

 

$

12,835

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

82,427

 

11051

 

Miscellaneous Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

fireplace

 

allow

 

—

 

—

 

$

5,000

 

 

 

 

 

coat room system

 

none

 

—

 

—

 

$

0

 

 

 

 

 

guest room safe

 

9

 

ea

 

$

210.00

 

$

1,890

 

 

 

 

 

wall mtd head boards - king

 

140

 

ea

 

w/ FFE

 

 

 

 

 

 

 

wall mtd head boards - queen

 

10

 

ea

 

w/ FFE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

6,890

 

 

Page 17 of 23

--------------------------------------------------------------------------------


 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

11132

 

Projection Screens

 

 

 

 

 

 

 

 

 

 

 

 

 

electric proj screens

 

3

 

ea

 

$

1,200

 

$

3,600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

3,600

 

11452

 

Residential Appliances

 

 

 

 

 

 

 

 

 

 

 

 

 

side-by-side refrigerator freezer

 

1

 

ea

 

—

 

$

1,249

 

 

 

 

 

dishwasher

 

1

 

ea

 

—

 

$

299

 

 

 

 

 

microwave oven

 

1

 

ea

 

—

 

$

189

 

 

 

 

 

compact refrigerator

 

9

 

ea

 

$

400.00

 

$

3,600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

5,337

 

12690

 

Floor Mats & Frames

 

 

 

 

 

 

 

 

 

 

 

 

 

walk off mat & frame

 

1,140

 

sf

 

$

22.00

 

$

25,080

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

25,080

 

*****

 

Miscellaneous

 

 

 

 

 

 

 

 

 

 

 

 

 

high theming areas

 

1

 

ls

 

—

 

$

1,168,000

 

 

 

 

 

fine dining theme

 

1

 

ls

 

—

 

$

80,000

 

 

 

 

 

casual dining theme

 

1

 

ls

 

—

 

$

78,000

 

 

 

 

 

facade construction

 

1

 

ls

 

—

 

$

714,300

 

 

 

 

 

painted wall murals

 

allow

 

—

 

—

 

$

15,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

2,055,300

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

81,642

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

81,842

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 131 - TOTAL

 

$

4,838,508

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 133, CARPETING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9680

 

Carpet

 

 

 

 

 

 

 

 

 

 

 

 

 

carpet - material allowance

 

2,517

 

sy

 

$

25.00

 

$

62,925

 

 

 

 

 

extra materials per specification 3%

 

81

 

sy

 

$

25.00

 

$

2,034

 

 

 

 

 

carpet Instalation

 

 

 

 

 

 

 

 

 

 

 

 

 

carpet @ office 109

 

14

 

sy

 

$

4.50

 

$

63

 

 

 

 

 

carpet type 1

 

187

 

sy

 

$

4.50

 

$

842

 

 

 

 

 

carpet type 2

 

1,552

 

sy

 

$

4.50

 

$

6,984

 

 

 

 

 

carpet type 3

 

64

 

sy

 

$

4.50

 

$

288

 

 

 

 

 

carpet base

 

195

 

lf

 

$

1.00

 

$

195

 

 

 

 

 

carpet @ showrm entry & showrm

 

700

 

sy

 

$

4.50

 

$

3,150

 

 

 

 

 

broadloom carpet @ guest rooms ($32/sy allowance)

 

5,650

 

sy

 

$

35.00

 

$

197,750

 

 

 

 

 

4" ht. carpet base w/ edge trim

 

14,424

 

lf

 

$

3.20

 

$

46,157

 

 

 

 

 

tufted cut pile carpet @ corridor ($25/sy allowance)

 

1,203

 

sy

 

$

28.00

 

$

33,684

 

 

 

 

 

4" ht. carpet base w/ edge trim

 

3,317

 

lf

 

$

3.20

 

$

10,614

 

 

 

 

 

carpet Installation

 

6,853

 

sy

 

$

4.50

 

$

30,839

 

 

 

 

 

carpet base Installation

 

17,741

 

lf

 

$

1.00

 

$

17,741

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

413,265

 

9681

 

Carpet Tiles

 

 

 

 

 

 

 

 

 

 

 

 

 

carpet tile material allowance

 

3,454

 

sy

 

$

28.00

 

$

96,712

 

 

 

 

 

Installation - carpet at casino and cage

 

3,454

 

sy

 

$

4.50

 

$

15,543

 

 

 

 

 

extra materials per specification 3%

 

104

 

sy

 

$

28.00

 

$

2,901

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

115,156

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

9,092

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

9,092

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 133 - TOTAL

 

$

537,514

 

 

Page 18 of 23

--------------------------------------------------------------------------------


 

 

Wheeling Downs Gaming & Entertainment Facility Expansion - Phase II
GMP Trade Contract Breakdowns

 

April 25,. 2002

 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 135 - ACCESS FLOORING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10270

 

Access Flooring

 

 

 

 

 

 

 

 

 

 

 

 

 

low profile lt wt conc filled steel pan access floor

 

32,000

 

sf

 

$

7.50

 

$

 240,000

 

$

 240,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B & O Text

 

1

 

ls

 

—

 

$

 4,129

 

$

 4,129

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 135 TOTAL

 

 

 

 

 

 

 

 

 

$

 244,129

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 141 SITE DEVELOPMENT & UTILITIES  PHASE II

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11150

 

Parking Control Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

precast wheel stops

 

30

 

ea

 

$

 105.00

 

$

 3,150

 

$

 3,150

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1000

 

General Conditions/General Requirements

 

w/

 

5

%

—

 

$

 144,272

 

$

 144,272

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2630

 

Site Drainage

 

 

 

 

 

 

 

 

 

 

 

 

 

storm piping & structures

 

1

 

ls

 

—

 

$

 256,339

 

$

 256,339

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2300

 

Site Preparation/Earthwork

 

 

 

 

 

 

 

 

 

 

 

 

 

site prep, cut & fill to subgrade

 

1

 

ls

 

—

 

$

 377,975 

 

 

 

 

 

misc removals (light poles & temp services)

 

1

 

ls

 

—

 

$

20,184

 

 

 

 

 

erosion control

 

1

 

ls

 

—

 

$

9,011

 

$

 407,170

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2741

 

Paving & Surfacing

 

 

 

 

 

 

 

 

 

 

 

 

 

asphalt paving w/ subbase

 

1

 

ls

 

 —

 

$

 1,174,176

 

 

 

 

 

concrete sidewalks, curbs & subbase

 

1

 

ls

 

—

 

$

126,944

 

$

 1,301,120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2821

 

Site Improvements

 

 

 

 

 

 

 

 

 

 

 

 

 

front entrance site feature

 

allow

 

—

 

—

 

$

 200,000

 

$

 200,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2920

 

Landscaping

 

 

 

 

 

 

 

 

 

 

 

 

 

trees (30 ea, topsoil & seed)

 

1

 

ls

 

—

 

$

 209,222

 

$

 209,222

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

 43,381

 

$

 43,381

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 141 TOTAL

 

 

 

 

 

 

 

 

 

$

 2,564,654

 

 

Page 19 of 23

--------------------------------------------------------------------------------


 

Wheeling Downs Gaming & Entertainment Facility Expansion - Phase II
GMP Trade Contract Breakdowns

 

April 25, 2002

 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 149 - HVAC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15A100

 

HVAC

 

 

 

 

 

 

 

 

 

 

 

 

 

HVAC General Requirements

 

1

 

ls

 

—

 

$

116,105

 

 

 

 

 

Temporary Services

 

1

 

ls

 

—

 

$

15,000

 

 

 

 

 

Equipment Supports/Bases

 

1

 

ls

 

—

 

$

20,493

 

 

 

 

 

Equipment Rental

 

1

 

ls

 

—

 

$

64,800

 

 

 

 

 

Central HVAC Equipment

 

1

 

ls

 

—

 

$

655,189

 

 

 

 

 

Air Handling Units

 

1

 

ls

 

—

 

$

827,450

 

 

 

 

 

Terminal HVAC Equipment

 

1

 

ls

 

—

 

$

53,280

 

 

 

 

 

Fans

 

1

 

ls

 

—

 

$

64,842

 

 

 

 

 

Ductwork

 

1

 

ls

 

—

 

$

675,719

 

 

 

 

 

Ductwork Accessories

 

1

 

ls

 

—

 

$

17,139

 

 

 

 

 

Air Outlets

 

1

 

ls

 

—

 

$

69,674

 

 

 

 

 

Piping/Valves/Fittings

 

1

 

ls

 

—

 

$

402,285

 

 

 

 

 

HVAC Insulation

 

1

 

ls

 

—

 

$

184,996

 

 

 

 

 

Temperature Controls

 

1

 

ls

 

—

 

$

281,100

 

 

 

 

 

Adjusting and Balancing

 

1

 

ls

 

—

 

$

31,653

 

 

 

 

 

Electrical Equipment

 

1

 

ls

 

—

 

$

39,638

 

 

 

 

 

reconciliation with contractor

 

1

 

ls

 

—

 

$

200,000

 

 

 

 

 

use (2)-400 ton chillers llo (3)-340 ton units

 

1

 

ls

 

—

 

$

(70,000

)

 

 

 

 

use (2)-400 ton cooling towers llo (2)-340 ton units

 

1

 

ls

 

—

 

$

2,000

 

 

 

 

 

reduce gaming area ventilation requirements

 

1

 

ls

 

—

 

$

(88,000

)

 

 

 

 

reduce Gaming area ductwork 15%

 

1

 

ls

 

—

 

$

(30,000

)

 

 

 

 

add (10)-lighting control modules

 

 

 

 

 

 

 

$

8,000

 

 

 

 

 

Air Handling Units

 

1

 

ls

 

—

 

$

42,930

 

 

 

 

 

Terminal HVAC Equipment

 

1

 

ls

 

—

 

$

176,124

 

 

 

 

 

Fans

 

1

 

ls

 

—

 

$

18,943

 

 

 

 

 

Ductwork

 

1

 

ls

 

—

 

$

101,239

 

 

 

 

 

Ductwork Accessories

 

1

 

ls

 

—

 

$

62,896

 

 

 

 

 

Air Outlets

 

1

 

ls

 

—

 

$

18,938

 

 

 

 

 

HVAC Insulation

 

1

 

ls

 

—

 

$

25,446

 

 

 

 

 

Temperature Controls

 

1

 

ls

 

—

 

$

22,000

 

 

 

 

 

Adjusting and Balancing

 

1

 

ls

 

—

 

$

18,343

 

 

 

 

 

delete (2)-ventilation units

 

1

 

ls

 

—

 

$

(98,000

)

 

 

 

 

add (2)-ptac units in corridor

 

1

 

ls

 

—

 

$

4,000

 

 

 

 

 

add (10)-ptac units for spares

 

1

 

ls

 

—

 

$

15,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

3,949,222

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

67,950

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

67,950

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 149 TOTAL

 

 

 

 

 

$

4,017,172

 

 

Page 20 of 23

--------------------------------------------------------------------------------


 

 

Wheeling Downs Gaming & Entertainment Facility Expansion - Phase II

 

 

GMP Trade Contract Breakdowns

 

April 25, 2002

 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT PLUMBING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

158100

 

Plumbing

 

 

 

 

 

 

 

 

 

 

 

 

 

Plumbing General Requirements

 

1

 

ls

 

—

 

$

70,525

 

-

 

 

 

Equipment Supports/Base

 

1

 

ls

 

—

 

$

1,400

 

+

 

 

 

Plumbing Allowances

 

1

 

ls

 

—

 

$

25,000

 

-

 

 

 

Central Plumbing Equipment

 

1

 

ls

 

—

 

$

42,405

 

+

 

 

 

Plumbing Equipment

 

1

 

ls

 

—

 

$

44,323

 

+

 

 

 

Fixtures

 

1

 

ls

 

—

 

$

199,752

 

+

 

 

 

H-C-R Piping/Valves/Fittings

 

1

 

ls

 

—

 

$

135,732

 

+

 

 

 

Sen Waste/Vent Piping

 

1

 

ls

 

—

 

$

215,966

 

+

 

 

 

Storm Water Piping

 

1

 

ls

 

—

 

$

266,758

 

+

 

 

 

Natural Gas Piping

 

1

 

ls

 

—

 

$

37,012

 

+

 

 

 

Plumbing Insulation

 

1

 

ls

 

—

 

$

85,696

 

+

 

 

 

add battery operated flush valves & faucets

 

1

 

ls

 

—

 

$

5,000

 

+

 

 

 

delete Showroom Bar

 

1

 

ls

 

—

 

$

(13,000

)

+

 

 

 

delete (1)-8” backflow preventer

 

1

 

ls

 

—

 

$

(13,000

)

+

 

 

 

Cut/Patch

 

1

 

ls

 

—

 

$

13,320

 

+

 

 

 

Central Plumbing Equipment

 

1

 

ls

 

—

 

$

18,366

 

+

 

 

 

Fixtures

 

1

 

ls

 

—

 

$

314,530

 

+

 

 

 

Fixture Accessories

 

1

 

ls

 

—

 

$

10,559

 

+

 

 

 

H-C-R Piping/Valves/Fittings

 

1

 

ls

 

—

 

$

47,627

 

-

 

 

 

SanWaste/Vent Piping

 

1

 

ls

 

—

 

$

67,255

 

+

 

 

 

Storm Water Piping

 

1

 

ls

 

—

 

$

18,107

 

+

 

 

 

Plumbing Insulation

 

1

 

ls

 

—

 

$

24,684

 

+

 

 

 

 

 

 

 

 

 

 

 

 

 

$

1,618,017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

27,839

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

27,839

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 151 TOTAL

 

 

$

1,645,856

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 153 - FIRE PROTECTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

158300

 

Fire Protection

 

 

 

 

 

 

 

 

 

 

 

 

 

FP General requirements

 

1

 

ls

 

—

 

$

17,000

 

 

 

 

 

Equipment

 

1

 

ls

 

—

 

$

322,470

 

 

 

 

 

Fire Pump

 

1

 

ls

 

—

 

$

75,334

 

 

 

 

 

Piping/Valves/Fittings

 

1

 

ls

 

—

 

$

40,415

 

 

 

 

 

Standpipe System

 

1

 

ls

 

—

 

$

28,500

 

 

 

 

 

FP allowances

 

 

 

 

 

 

 

$

51,200

 

 

 

 

 

delete FM 200 systems

 

 

 

 

 

 

 

$

(50,000

)

 

 

 

 

Fire Protection Equipment

 

1

 

ls

 

—

 

$

108,368

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

593,287

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

10,208

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

10,208

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 153 TOTAL

 

 

 

$

603,495

 

 

Page 21 of 23

--------------------------------------------------------------------------------


 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 155 = ELECTRICAL & FIRE ALARM SYSTEM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16000

 

construction temporary power & lighting

 

1

 

ls

 

—

 

$

35,900

 

 

 

 

 

high voltage distribution system

 

1

 

ls

 

—

 

$

166,700

 

 

 

 

 

building power distribution system

 

1

 

ls

 

—

 

$

694,300

 

 

 

 

 

building steel grounding system

 

1

 

ls

 

—

 

$

28,800

 

 

 

 

 

emergency generator

 

1

 

ls

 

—

 

$

274,600

 

 

 

 

 

fuel oil storage tank, pumps, & accessories

 

1

 

ls

 

—

 

$

44,400

 

 

 

 

 

uninterruptible power supplies

 

1

 

ls

 

—

 

$

95,700

 

 

 

 

 

lighting fixtures & lamps (installed)

 

1

 

ls

 

—

 

$

466,100

 

 

 

 

 

lighting branch circuitry

 

1

 

ls

 

—

 

$

238,900

 

 

 

 

 

power branch circuitry (building)

 

1

 

ls

 

—

 

$

76,700

 

 

 

 

 

kitchens / bars / pump house / loading - wiring

 

allow

 

—

 

—

 

$

75,000

 

 

 

 

 

mechanical equipment connections

 

1

 

ls

 

—

 

$

138,600

 

 

 

 

 

fire alarm & detection system

 

1

 

ls

 

—

 

$

133,800

 

 

 

 

 

slot machine power wiring

 

1

 

ls

 

—

 

$

105,200

 

 

 

 

 

computer L.A.N. (conduit stub-outs only)

 

1

 

ls

 

—

 

$

3,400

 

 

 

 

 

cable tray system

 

1

 

ls

 

—

 

$

16,000

 

 

 

 

 

telephone system (conduit stub-outs only)

 

1

 

ls

 

—

 

$

4,000

 

 

 

 

 

television system (conduit stub-outs only)

 

1

 

ls

 

—

 

$

5,400

 

 

 

 

 

security/lighting support grid (gaming area only)

 

1

 

ls

 

—

 

$

36,800

 

 

 

 

 

showroom fitout

 

 

 

 

 

—

 

$

160,600

 

 

 

 

 

meeting room fitout

 

1

 

ls

 

—

 

$

117,700

 

 

 

 

 

construction temporary power & lighting

 

1

 

ls

 

—

 

$

14,500

 

 

 

 

 

building power distribution system

 

1

 

ls

 

—

 

$

115,200

 

 

 

 

 

lighting branch circuitry

 

1

 

ls

 

—

 

$

245,000

 

 

 

 

 

power branch circuitry (building)

 

1

 

ls

 

—

 

$

119,300

 

 

 

 

 

mechanical equipment connections

 

1

 

ls

 

—

 

$

82,700

 

 

 

 

 

fire alarm & detection system

 

1

 

ls

 

—

 

$

129,000

 

 

 

 

 

telephone system (conduit stub-outs only)

 

1

 

ls

 

—

 

$

26,100

 

 

 

 

 

television system (conduit stub-outs only)

 

1

 

ls

 

—

 

$

21,500

 

 

 

2582

 

Utilities

 

 

 

 

 

 

 

 

 

 

 

 

 

power company service charges

 

none

 

—

 

—

 

$

0

 

 

 

 

 

hv electrical service - existing pole to HV swgr.

 

1

 

ls

 

—

 

$

56,900

 

 

 

 

 

site lighting (roadway, parking & walkway)

 

1

 

ls

 

—

 

$

261,700

 

 

 

 

 

site lighting (walkway & landscaping))

 

1

 

ls

 

—

 

$

67,600

 

 

 

 

 

communications duct bank

 

none

 

—

 

—

 

$

0

 

 

 

 

 

light pole bases, trenching for electrical conduit

 

1

 

ls

 

—

 

$

125,385

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

4,183,485

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

71,971

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

71,971

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT 155 TOTAL

 

 

 

$

4,255,456

 

 

Page 22 of 23

--------------------------------------------------------------------------------


 

SPEC
SECT.

 

DESCRIPTION

 

QTY

 

UNITS

 

UNIT
COST

 

TOTAL

 

CONTRACT
TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALLOWANCES

 

 

 

 

 

 

 

 

 

 

 

1020

 

Allowances

 

 

 

 

 

 

 

 

 

 

 

 

 

Computer & Security Room Renovations

 

allow

 

—

 

—

 

$

100,000

 

 

 

 

 

Administration Fit-Out Allowance

 

8,200

 

sf

 

$

25.00

 

$

205,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

305,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B & O Tax

 

1

 

ls

 

—

 

$

5,250

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

5,250

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALLOWANCES TOTAL

 

 

 

$

310,250

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL

 

$

34,819,561

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL CONSTRUCTION COST

 

$

34,819,561

 

 

Page 23 of 23

--------------------------------------------------------------------------------


 

 

Fire Protection GMP Estimate

 

 

 

WHEELING DOWNS
Gaming and Entertainment Facility

 

Description

 

Quantity

 

Unit Cost

 

Totals

 

15450 FIRE PROTECTION

 

 

 

 

 

 

 

CASINO

 

 

 

 

 

 

 

15452 FP General Conditions

 

 

 

 

 

 

 

FP general conditions

 

1 lsum

 

17,000.00/lsum

 

17,000

 

FP General Conditions

 

 

 

 

 

17,000

 

15466 FP Allowances

 

 

 

 

 

 

 

fire supression system, FM 200

 

6,400 cuft

 

7.50 /cuft

 

48,000

 

fire supression system, FM 200 testing

 

6,400 cuft

 

0.50 /cuft

 

3,200

 

FP Allowances

 

 

 

 

 

51,200

 

15468 FP Equipment

 

 

 

 

 

 

 

dry system air compressor

 

2 ea

 

3,823.39 /ea

 

7,647

 

fire dept connection

 

4 ea

 

4,365.71 /ea

 

17,463

 

fire bose cabinet

 

22 ea

 

743.23 /ea

 

16,351

 

sprinkler heads

 

1,621 ea

 

154.32/ea

 

281,009

 

FP Equipment

 

 

 

 

 

322,470

 

15469 Fire Pump

 

 

 

 

 

 

 

Fire pump, electric, 1000 gpm @ 70 psig w/jp & tr

 

1 ea

 

75,333.92 /ea

 

75,334

 

Fire Pump

 

 

 

 

 

75,334

 

15470 Sprklr Piping/Valve/Figs

 

 

 

 

 

 

 

carbon steel welded elbows, 6"

 

16 ea

 

356.06 /ea

 

5,697

 

carbon steel welded elbows, 8"

 

4 ea

 

470.66 /ea

 

1,883

 

carbon steel welded pipe, 6"

 

1,000 lnft

 

29.95 /lnft

 

29,951

 

carbon steel welded pipe, 8"

 

80 lnft

 

36.06 /inft

 

2,884

 

Sprklr Piping/Value/Figs

 

 

 

 

 

40,415

 

15471 Standpipe System

 

 

 

 

 

 

 

standpipes with piping, etc

 

3 ea

 

9,500.00 /ea

 

28,500

 

Standpipe System

 

 

 

 

 

28,500

 

15499 Proposed Cost Adjstments

 

 

 

 

 

 

 

FM 200 systems

 

-1 lsum

 

50,000.00 /lsum

 

(50,000

)

Proposed Cost Adjustments

 

 

 

 

 

(50,000

)

CASINO

 

 

 

 

 

484,919

 

HOTEL

 

 

 

 

 

 

 

15468 FP Equipment

 

 

 

 

 

 

 

fire hose cabinent

 

15 ea

 

743.23 /ea

 

11,148

 

sprinkler heads

 

630 ea

 

154.32 /ea

 

97,219

 

FP Equipment

 

 

 

 

 

108,368

 

HOTEL

 

 

 

 

 

108,368

 

fire protection

 

 

 

 

 

593,286

 

 

1

--------------------------------------------------------------------------------


 

Plumbing GMP Estimate

 

 

 

WHEELING DOWNS
Gaming and Entertainment Facility

 

Description

 

Quantity

 

Unit Cost

 

Totals

 

15000 PLUMBING

 

 

 

 

 

 

 

CASINO

 

 

 

 

 

 

 

15010 Plbg General Conditions

 

 

 

 

 

 

 

Plbg general conditions

 

1 lsum

 

15,000.00 /lsum

 

15,000

 

bonds/insurance

 

1 lsum

 

8,000.00 /lsum

 

8,000

 

coordination drawings

 

1 lsum

 

5,000.00 /lsum

 

5,000

 

plbg equip/systems identification

 

1 lsum

 

2,500.00 /lsum

 

2,500

 

plbg permits/fees

 

1 lsum

 

2,500.00 /lsum

 

2,500

 

project manager

 

35 md

 

428.93 /md

 

15,012

 

supervision

 

35 md

 

428.93 /md

 

15,012

 

traller/telephone

 

1 lsum

 

7,500.00 /lsum

 

7,500

 

Plbg General Conditions

 

 

 

 

 

70,525

 

15060 Equipment Supports/Base

 

 

 

 

 

 

 

housekeeping pads, interior

 

200 sqft

 

7.00 /sqft

 

1,400

 

Equipment Supports/Base

 

 

 

 

 

1,400

 

15080 Plumbing Allowances

 

 

 

 

 

 

 

gas service, new (allow)

 

1 lsum

 

25,000.00 /lsum

 

25,000

 

Plumbing Allowances

 

 

 

 

 

25,000

 

15100 Central Plumbing Equip

 

 

 

 

 

 

 

booster pump system, duplex, 125 gpm, w/tank & access.

 

1 ea

 

16,214.70 /ea

 

16,215

 

circulating pump

 

7 ea

 

547.46 /ea

 

3,832

 

hot water generator, gas fired, AO Smith HW399

 

2 ea

 

6,748.40 /ea

 

13,497

 

hot water storage tank, AO Smith HD4B-900

 

1 ea

 

8,861.16 /ea

 

8,861

 

Central Plumbing Equip

 

 

 

 

 

42,405

 

15120 Plumbing Equipment

 

 

 

 

 

 

 

backflow preventer, rpz, 1-1/2"

 

3 ea

 

655.64 /ea

 

1,967

 

backflow preventer, rpz, 2"

 

1 ea

 

789.31 /ea

 

789

 

backflow preventer, rpz, 3"

 

2 ea

 

2,001.18 /ea

 

4,002

 

backflow preventer, rpz, 8"

 

2 ea

 

13,389.55 /ea

 

26,779

 

gas shutoff, master control station

 

1  ea

 

1,386.14 /ea

 

1,386

 

grease interceptor, concrete

 

1 ea

 

3,506.78 /ea

 

3,507

 

oil interceptor

 

3 ea

 

1,198.39 /ea

 

3,595

 

sump pump, submersible

 

3 ea

 

491.96 /ea

 

1,476

 

sump pump, basin

 

3 ea

 

273.73 /ea

 

821

 

Plumbing Equipment

 

 

 

 

 

44,323

 

15140 Fixtures

 

 

 

 

 

 

 

food service equipment connection

 

152 ea

 

218.23 /ea

 

33,171

 

floor drain, 3"

 

93 ea

 

135.53 /ea

 

12,604

 

floor drain, trench

 

20 lnft

 

75.20 /ea

 

1,504

 

floor sink

 

52 ea

 

251.30 /ea

 

13,068

 

hose blbb w/vacuum breaker

 

10 ea

 

96.68 /ea

 

967

 

lavatory, countertop

 

47 ea

 

354.30 /ea

 

16,652

 

mop basin

 

4 ea

 

492.16 /ea

 

1,969

 

roof drain

 

71 ea

 

246.66 /ea

 

17,513

 

shower, wall mid

 

2 ea

 

628.58 /ea

 

1,257

 

sink, countertop, single, st. stl.

 

1 ea

 

434.33 /ea

 

434

 

urinal, wall hung

 

22 ea

 

524.26 /ea

 

11,534

 

water closet, wall hung

 

51 ea

 

552.01 /ea

 

28,153

 

rough-in, water closet

 

51 ea

 

328.75 /ea

 

16,766

 

rough-in, lavatory

 

47 ea

 

317.65 /ea

 

14,930

 

rough-in, urinal

 

22 ea

 

325.98 /ea

 

7,172

 

rough-in-sink

 

1 ea

 

412.33 /ea

 

412

 

 

1

--------------------------------------------------------------------------------


 

Description

 

Quantity

 

Unit Cost

 

Totals

 

15140 Fixtures

 

 

 

 

 

 

 

rough-in, mop basin

 

4 ea

 

546.63 /ea

 

2,187

 

rough-in, shower

 

2 ea

 

395.68 /ea

 

791

 

rough-in, floor drain

 

145 ea

 

128.75 /ea

 

18,669

 

Fixtures

 

 

 

 

 

199,752

 

15200 H-C-R Piping/Valves/Ftgs

 

 

 

 

 

 

 

copper pipe, 1/2"

 

910 lnft

 

2.54 /lnft

 

2,307

 

copper pipe, 3/4"

 

3,210 lnft

 

2.76 /lnft

 

8,850

 

copper pipe, 1"

 

1,610 lnft

 

3.73 /lnft

 

6,008

 

copper pipe, 1-1/4"

 

1,000 lnft

 

4.07 /lnft

 

4,065

 

copper pipe, 1-1/2"

 

1,450 lnft

 

4.38 /lnft

 

6,344

 

copper pipe, 2"

 

1,160 lnft

 

5.69 /lnft

 

6,600

 

copper pipe, 2-1/2"

 

320 lnft

 

8.15 /lnft

 

2,606

 

copper pipe, 3"

 

580 lnft

 

10.24 /lnft

 

5,939

 

copper pipe, 4"

 

270 lnft

 

14.73 /lnft

 

3,977

 

copper elbow 1/2"

 

119 ea

 

14.47 /ea

 

1,721

 

copper elbow 3/4"

 

438 ea

 

19.17 /ea

 

8,398

 

copper elbow 1"

 

170 ea

 

22.79 /ea

 

3,874

 

copper elbow 1-1/4"

 

127 ea

 

26.02 /ea

 

3,305

 

copper elbow 1-1/2"

 

156 ea

 

27.73 /ea

 

4,326

 

copper elbow 2"

 

112 ea

 

33.52 /ea

 

3,755

 

copper elbow 2-1/2"

 

13 ea

 

54.58 /ea

 

709

 

copper elbow 3"

 

37 ea

 

66.58 /ea

 

2,464

 

copper elbow 4"

 

23 ea

 

130.47 /ea

 

3,001

 

copper tee 1/2"

 

29 ea

 

19.59 /ea

 

568

 

copper tee 3/4"

 

108 ea

 

24.81 /ea

 

2,680

 

copper tee 1"

 

85 ea

 

31.19 /ea

 

2,713

 

copper tee 1-1/4"

 

46 ea

 

36.34 /ea

 

1,672

 

copper tee 1-1/2"

 

58 ea

 

39.54 /ea

 

2,294

 

copper tee 2"

 

106 ea

 

46.99 /ea

 

4,981

 

copper tee 2-1/2"

 

18 ea

 

82.88 /ea

 

1,492

 

copper tee 3"

 

6 ea

 

103.19 /ea

 

619

 

copper coupling 1/2"

 

46 ea

 

14.52 /ea

 

661

 

copper coupling 3/4"

 

148 ea

 

19.27 /ea

 

2,853

 

copper coupling 1"

 

81 ea

 

22.84 /ea

 

1,839

 

copper coupling 1-1/4"

 

50 ea

 

26.30 /ea

 

1,315

 

copper coupling 1-1/2"

 

73 ea

 

27.84 /ea

 

2,019

 

copper coupling 2"

 

58 ea

 

32.68 /ea

 

1,896

 

copper coupling 2-1/2"

 

16 ea

 

51.60 /ea

 

826

 

copper coupling 3"

 

29 ea

 

62.15 /ea

 

1,802

 

copper coupling 4"

 

14 ea

 

87.95 /ea

 

1,187

 

hanger, 1/2"

 

91 ea

 

3.33 /ea

 

303

 

hanger, 3/4"

 

296 ea

 

3.33 /ea

 

986

 

hanger, 1"

 

161 ea

 

3.33 /ea

 

536

 

hanger, 1-1/4"

 

100 ea

 

3.33 /ea

 

333

 

hanger, 1-1/2"

 

145 ea

 

4.44 /ea

 

644

 

hanger, 2"

 

116 ea

 

4.44 /ea

 

515

 

hanger, 2-1/2"

 

32 ea

 

4.44 /ea

 

142

 

hanger, 3"

 

58 ea

 

4.44 /ea

 

258

 

hanger, 4"

 

27 ea

 

5.55 /ea

 

150

 

valve, ball, 1/2"

 

27 ea

 

22.26 /ea

 

601

 

valve, ball, 3/4"

 

120 ea

 

32.32 /ea

 

3,879

 

valve, ball, 1"

 

26 ea

 

39.55 /ea

 

1,028

 

 

2

--------------------------------------------------------------------------------


 

Description

 

Quantity

 

Unit Cost

 

Totals

 

15200 H-C-R Piping/valves/Ftgs

 

 

 

 

 

 

 

valve, ball, 1-1/4"

 

32 ea

 

53.58 /ea

 

1,715

 

valve, ball, 1-1/2"

 

32 ea

 

63.37 /ea

 

2,028

 

valve, ball, 2"

 

19 ea

 

76.52 /ea

 

1,454

 

valve, 2-1/2"

 

4 ea

 

256.84 /ea

 

1,027

 

valve, 3"

 

3 ea

 

333.64 /ea

 

1,001

 

valve, 4"

 

3 ea

 

132.47 /ea

 

397

 

carbon steel welded pipe, 10"

 

90 lnft

 

34.10 /lnft

 

3,069

 

carbon steel welded elbows, 10"

 

11 ea

 

433.64 /ea

 

4,770

 

carbon steel welded tees 10"

 

2 ea

 

616.50 /ea

 

1,233

 

H-C-R Piping/Valves/Ftgs

 

 

 

 

 

135,732

 

15240 San Waste/Vent Piping

 

 

 

 

 

 

 

excavate/backfill

 

1,100 lnft

 

13.00 /lnft

 

14,300

 

No-Hub Pipe 1-1/2"

 

25 lnft

 

7.99 /lnft

 

200

 

No-Hub Pipe 2"

 

440 lnft

 

8.44 /lnft

 

3,712

 

No-Hub Pipe 3"

 

420 lnft

 

11.09 /lnft

 

4,660

 

No-Hub Pipe 4"

 

3,230 lnft

 

14.60 /lnft

 

47,150

 

No-Hub Pipe 6"

 

280 lnft

 

22.52 /lnft

 

6,305

 

No-Hub Coup  1 1/2"

 

21 each

 

6.59 /each

 

138

 

No-Hub Coup 2"

 

199 each

 

6.59 /each

 

1,312

 

No-Hub Coup 3"

 

97 each

 

7.85 /each

 

761

 

No-Hub Coup 4"

 

1,650 each

 

9.35 /each

 

15,421

 

No-Hub Coup 6"

 

59 each

 

23.83 /each

 

1,406

 

No-Hub 1/4 Bend 1 1/2"

 

4 each

 

22.49 /each

 

90

 

No-Hub 1/4 Bend 2"

 

54 each

 

25.76 /each

 

1,391

 

No-Hub 1/4 Bend 3"

 

12 each

 

34.34 /each

 

412

 

No-Hub 1/4 Bend 4"

 

112 each

 

53.02 /each

 

5,938

 

No-Hub 1/4 Bend 6"

 

11 each

 

89.13 /each

 

980

 

No-Hub 1/8 Bend 1 1/2"

 

5 each

 

19.60 /each

 

98

 

No-Hub 1/8 Bend 2"

 

41 each

 

20.71 /each

 

849

 

No-Hub 1/8 Bend 3"

 

10 each

 

25.30 /each

 

253

 

No-Hub 1/8 Bend 4"

 

257 each

 

33.34 /each

 

8,568

 

No-Hub 1/8 Bend 6"

 

4 each

 

56.77 /each

 

227

 

No-Hub Comb Wye 2"

 

8 each

 

27.76 /each

 

222

 

No-Hub Comb Wye 3"

 

18 each

 

41.84 /each

 

753

 

No-Hub Comb Wye 4"

 

314 each

 

63.39 /each

 

19,905

 

No-Hub Comb Wye 6"

 

10 each

 

124.23 /each

 

1,242

 

Sgl Hub Pipe 3"

 

80 lnft

 

12.14 /lnft

 

971

 

Sgl Hub Pipe 4"

 

480 lnft

 

15.64 /lnft

 

7,509

 

Sgl Hub Pipe 6"

 

540 lnft

 

22.52 /lnft

 

12,159

 

Sng Hub 1/4 bend 3"

 

11 each

 

33.92 /each

 

373

 

Sng Hub 1/4 bend 4"

 

19 each

 

48.16 /each

 

915

 

Sng Hub 1/4 bend 6"

 

10 each

 

72.86 /each

 

729

 

Sng Hub wye 3"

 

7 each

 

65.98 /each

 

462

 

Sng Hub wye 4"

 

13 each

 

88.87 /each

 

1,155

 

Sng Hub wye 6"

 

15 each

 

159.16 /each

 

2,387

 

Sng Hub 1/8 Bend 3"

 

8 each

 

37.19 /each

 

298

 

Sng Hub 1/8 Bend 4"

 

19 each

 

42.90 /each

 

815

 

Sng Hub 1/8 Bend 6"

 

10 each

 

62.79 /each

 

628

 

copper pipe, 1-1/2"

 

460 lnft

 

4.38 /lnft

 

2,013

 

copper pipe, 2"

 

1,730 lnft

 

5.69 /lnft

 

9,843

 

copper pipe, 3"

 

690 lnft

 

10.24 /lnft

 

7,066

 

copper pipe, 4"

 

185 lnft

 

14.73 /lnft

 

2,725

 

 

3

--------------------------------------------------------------------------------


 

Description

 

Quantity

 

Unit Cost

 

Totals

 

15240 San Waste/Vent Piping

 

 

 

 

 

 

 

copper elbow 1-1/2"

 

65 ea

 

27.73 /ea

 

1,803

 

copper elbow 2"

 

209 ea

 

33.52 /ea

 

7,006

 

copper elbow 3"

 

74 ea

 

66.58 /ea

 

4,927

 

copper elbow 4"

 

9 ea

 

100.29 /ea

 

903

 

copper tee 1-1/2"

 

33 ea

 

39.54 /ea

 

1,305

 

copper tee 2"

 

93 ea

 

46.99 /ea

 

4,370

 

copper tee 3"

 

81 ea

 

103.19 /ea

 

8,358

 

copper tee 4"

 

6 ea

 

158.51 /ea

 

951

 

San Waste/Vent Piping

 

 

 

 

 

215,966

 

15260 Storm Water Piping

 

 

 

 

 

 

 

excavate/backfill

 

3,240 lnft

 

13.00 /lnft

 

42,120

 

No-Hub Pipe 3"

 

200 lnft

 

11.09 /lnft

 

2,219

 

No-Hub Pipe 4"

 

2,125 lnft

 

14.60 /lnft

 

31,020

 

No-Hub Pipe 6"

 

840 lnft

 

22.52 /lnft

 

18,914

 

No-Hub Coup 3"

 

88 each

 

7.85 /each

 

691

 

No-Hub Coup 4"

 

915 each

 

9.35 /each

 

8,547

 

No-Hub Coup 6"

 

253 each

 

23.83 /each

 

6,029

 

No-Hub 1/4 Bend 3"

 

17 each

 

34.34 /each

 

584

 

No-Hub 1/4 Bend 4"

 

151 each

 

53.02 /each

 

8,005

 

No-Hub 1/4 Bend 6"

 

37 each

 

89.13 /each

 

3,298

 

No-Hub 1/8 Bend 3"

 

10 each

 

25.30 /each

 

253

 

No-Hub 1/8 Bend 4"

 

127 each

 

33.34 /each

 

4,234

 

No-Hub 1/8 Bend 6"

 

25 each

 

56.76 /each

 

1,419

 

No-Hub Comb Wye 3"

 

8 each

 

41.84 /each

 

335

 

No-Hub Comb Wye 4"

 

90 each

 

63.39 /each

 

5,705

 

No-Hub Comb Wye 6"

 

29 each

 

124.23 /each

 

3,603

 

Sgl Hub Pipe 4"

 

960 lnft

 

15.64 /lnft

 

15,017

 

Sgl Hub Pipe 6"

 

1,100 lnft

 

24.26 /lnft

 

26,686

 

Sgl Hub Pipe 8"

 

640 lnft

 

36.36 /lnft

 

23,273

 

Sgl Hub Pipe 10"

 

540 lnft

 

54.88 /lnft

 

29,633

 

Sng Hub 1/4 Bend 4"

 

37 each

 

62.05 /each

 

2,296

 

Sng Hub 1/4 Bend 6"

 

46 each

 

72.86 /each

 

3,351

 

Sng Hub 1/4 Bend 8"

 

3 each

 

154.94 /each

 

465

 

Sng Hub 1/4 Bend 10"

 

1 each

 

221.43 /each

 

221

 

Sng Hub Wye 4"

 

11 each

 

86.09 /each

 

947

 

Sng Hub Wye 6"

 

18 each

 

159.16 /each

 

2,865

 

Sng Hub Wye 8"

 

26 each

 

306.18 /each

 

7,961

 

Sng Hub Wye 10"

 

26 each

 

401.62 /each

 

10,442

 

Sng Hub 1/8 bend 4"

 

56 each

 

42.90 /each

 

2,402

 

Sng Hub 1/8 bend 6

 

45 each

 

62.79 /each

 

2,825

 

Sng Hub 1/8 bend 8"

 

11 each

 

126.99 /each

 

1,397

 

Storm Water Piping

 

 

 

 

 

266,758

 

15320 Natural Gas Piping

 

 

 

 

 

 

 

steel pipe T&C, 3/4"

 

170 lf

 

3.58 /lf

 

609

 

steel pipe T&C, 1-1/4"

 

60 lf

 

5.25 /lf

 

315

 

steel pipe T&C, 1-1/2"

 

120 lf

 

5.52 /lf

 

662

 

steel pipe T&C, 2"

 

130 lf

 

7.16 /lf

 

931

 

steel pipe T&C, 2-1/2"

 

50 lf

 

9.91 /lf

 

496

 

steel elbow, threaded, 3/4"

 

38 ea

 

25.63 /ea

 

974

 

steel elbow, threaded, 1-1/4"

 

12 ea

 

38.67 /ea

 

464

 

steel elbow, threaded, 1-1/2"

 

12 ea

 

43.23 /ea

 

519

 

steel elbow, threaded, 2"

 

33 ea

 

55.90 /ea

 

1,845

 

 

4

--------------------------------------------------------------------------------


 

Description

 

Quantity

 

Unit Cost

 

Totals

 

15320 Natural Gas Piping

 

 

 

 

 

 

 

steel elbow, threaded, 2-1/2"

 

6 ea

 

96.01 /ea

 

576

 

steel tee, threaded, 3/4"

 

19 ea

 

40.98 /ea

 

779

 

steel tee, threaded, 1-1/4"

 

5 ea

 

58.66 /ea

 

293

 

steel tee ,threaded, 1-1/2"

 

8 ea

 

76.22 /ea

 

610

 

steel tee, threaded, 2"

 

16 ea

 

84.28 /ea

 

1,349

 

steel tee, threaded, 2-1/2"

 

4 ea

 

149.72 /ea

 

599

 

steel union, threaded, 3/4"

 

19 ea

 

35.39 /ea

 

672

 

steel union, threaded, 1-1/2"

 

2 ea

 

59.76 /ea

 

120

 

steel union, threaded, 2"

 

8 ea

 

79.44 /ea

 

636

 

plug valve, 3/4"

 

19 ea

 

57.28 /ea

 

1,088

 

plug valve, 1-1/4"

 

1 ea

 

94.02 /ea

 

94

 

plug valve, 1-1/2"

 

2 ea

 

112.24 /ea

 

224

 

plug valve, 2"

 

6 ea

 

148.93 /ea

 

894

 

plug valve, 2-1/2"

 

1 ea

 

307.26 /ea

 

307

 

plug valve, 3"

 

1 ea

 

377.79 /ea

 

378

 

plug valve, 4"

 

2 ea

 

467.00 /ea

 

934

 

plug valve, 8"

 

1 ea

 

1,322.61 /ea

 

1,323

 

carbon steel welded pipe, 3"

 

15 lnft

 

11.73 /lnft

 

176

 

carbon steel welded pipe, 4"

 

60 lnft

 

14.85 /lnft

 

391

 

carbon steel welded pipe, 8"

 

240 lnft

 

28.70 /lnft

 

6,888

 

carbon steel welded pipe, 12"

 

15 lnft

 

40.16 /lnft

 

602

 

carbon steel welded elbows, 3"

 

3 ea

 

140.45 /ea

 

421

 

carbon steel welded elbows, 4"

 

8 ea

 

176.65 /ea

 

1,413

 

carbon steel welded elbows, 8"

 

16 ea

 

319.95 /ea

 

5,119

 

carbon steel welded elbows, 12"

 

1 ea

 

548.99 /ea

 

549

 

carbon steel welded tees 4"

 

2 ea

 

261.08 /ea

 

522

 

carbon steel welded tees 8"

 

3 ea

 

456.55 /ea

 

1,370

 

carbon steel welded flanges 4"

 

6 ea

 

138.43 /ea

 

831

 

hanger, 3/4"

 

17 ea

 

4.44 /ea

 

75

 

hanger, 1 1/4"

 

6 ea

 

4.44 /ea

 

27

 

hanger, 1 1/2"

 

12 ea

 

4.44 /ea

 

53

 

hanger, 2"

 

13 ea

 

4.44 /ea

 

58

 

hanger, 2-1/2"

 

5 ea

 

4.44 /ea

 

22

 

hanger, 3"

 

2 ea

 

4.44 /ea

 

7

 

hanger 4"

 

6 ea

 

5.55 /ea

 

33

 

hanger, 8"

 

24 ea

 

11.10 /ea

 

266

 

Natural Gas Piping

 

 

 

 

 

37,012

 

15360 Plumbing Insulation

 

 

 

 

 

 

 

pipe insulation, fiberglass, 1/2"

 

910 lnft

 

2.83 /lnft

 

2,618

 

pipe insulation, fiberglass, 3/4"

 

2,960 lnft

 

3.45 /lnft

 

10,220

 

pipe insulation, fiberglass, 1"

 

1,510 lnft

 

3.54 /lnft

 

5,348

 

pipe insulation, fiberglass, 1-1/4"

 

1,000 lnft

 

4.32 /lnft

 

4,317

 

pipe insulation, fiberglass, 1-1/2"

 

1,450 lnft

 

4.43 /lnft

 

6,420

 

pipe insulation, fiberglass, 2"

 

1,160 lnft

 

4.58 /lnft

 

5,316

 

pipe insulation, fiberglass, 2-1/2"

 

320 lnft

 

4.76 /lnft

 

1,523

 

pipe insulation, fiberglass, 3"

 

780 lnft

 

6.38 /lnft

 

4,977

 

pipe insulation, fiberglass, 4"

 

1,565 lnft

 

7.30 /lnft

 

11,426

 

pipe insulation, fiberglass, 6"

 

840 lnft

 

8.71 /lnft

 

7,314

 

pipe insulation, fiberglass, fitting 1/2"

 

175 ea

 

7.10 /ea

 

1,243

 

pipe insulation, fiberglass, fitting 3/4"

 

666 ea

 

8.10 /ea

 

5,394

 

pipe insulation, fiberglass, fitting 1"

 

281 ea

 

8.28 /ea

 

2,326

 

pipe insulation, fiberglass, fitting 1-1/4"

 

205 ea

 

10.23 /ea

 

2,096

 

 

5

--------------------------------------------------------------------------------


 

Description

 

Quantity

 

Unit Cost

 

Totals

 

15360 Plumbing Insulation

 

 

 

 

 

 

 

pipe insulation, fiberglass, fitting, 1-1/2"

 

246 ea

 

10.33 /ea

 

2,540

 

pipe insulation, fiberglass, fitting, 2"

 

218 ea

 

10.49 /ea

 

2,287

 

pipe insulation, fiberglass, fitting, 2-1/2"

 

36 ea

 

11.11 /ea

 

400

 

pipe insulation, fiberglass, fitting, 3"

 

93 ea

 

14.35 /ea

 

1,335

 

pipe insulation, fiberglass, fitting, 4"

 

400 ea

 

16.19 /ea

 

6,477

 

pipe insulation, fiberglass, fitting, 6

 

91 ea

 

23.27 /ea

 

2,117

 

Plumbing Insulation

 

 

 

 

 

85,696

 

15449 Proposed Cost Adjustments

 

 

 

 

 

 

 

shell out

 

-1 lsum

 

21,000.00 /lsum

 

(21,000)

 

Proposed Cost Adjustments

 

 

 

 

 

(21,000)

 

CASINO

 

 

 

 

 

1,103,568

 

HOTEL

 

 

 

 

 

 

 

15040 Cut/patch

 

 

 

 

 

 

 

access door, 12 x 12

 

160 ea

 

83.25 /ea

 

13,320

 

Cut/Patch

 

 

 

 

 

13,320

 

15100 Central Plumbing Equip

 

 

 

 

 

 

 

hot water generator, gas fired, AO Smith HW300

 

2 ea

 

5,638.40 /ea

 

11,277

 

hot water storage tank, AD Smith HD48-600

 

1 ea

 

7,088.93 /ea

 

7,089

 

Central Plumbing Equip

 

 

 

 

 

18,366

 

15140 Fixtures

 

 

 

 

 

 

 

bathtub

 

148 ea

 

797.40 /ea

 

118,016

 

floor drain. 3"

 

5 ea

 

135.53 /ea

 

678

 

lavatory, countertop

 

9 ea

 

354.30 /ea

 

3,189

 

roof drain

 

14 ea

 

246.66 /ea

 

3,453

 

shower, wall mtd

 

3 ea

 

628.58 /ea

 

1,886

 

water closet, floor mtd, tank type

 

151 ea

 

389.15 /ea

 

58,762

 

rough-in, water closet

 

151 ea

 

328.75 /ea

 

49,642

 

rough-in, lavatory

 

9 ea

 

317.65 /ea

 

2,859

 

rough-in, shower

 

3 ea

 

395.68 /ea

 

1,187

 

rough-in, floor drain

 

5 ea

 

128.75 /ea

 

644

 

rough-in, bathtub

 

148 ea

 

501.46 /ea

 

74,215

 

Fixtures

 

 

 

 

 

314,530

 

15180 Fixture Accessories

 

 

 

 

 

 

 

lavatory sink stops, drain, p-trap

 

151 ea

 

69.93 /ea

 

10,559

 

Fixture Accessories

 

 

 

 

 

10,599

 

15200 H-C-R Piping/Valves/ftgs

 

 

 

 

 

 

 

copper pipe, 1/2"

 

850 lnft

 

2.54 /lnft

 

2,155

 

copper pipe, 3/4"

 

900 lnft

 

2.76 /lnft

 

2,481

 

copper pipe, 1"

 

80 lnft

 

3.73 /lnft

 

299

 

copper pipe, 1-1/4"

 

850 lnft

 

4.07 /lnft

 

3,455

 

copper pipe, 1-1/2"

 

510 lnft

 

4.38 /lnft

 

2,231

 

copper elbow 1/2"

 

578 ea

 

14.47 /ea

 

8,362

 

copper tee 1/2"

 

136 ea

 

19.59 /ea

 

2,664

 

copper tee 3/4"

 

73 ea

 

24.81 /ea

 

1,811

 

copper tee 1"

 

34 ea

 

31.91 /ea

 

1,085

 

copper tee 1-1/4"

 

170 ea

 

36.34 /ea

 

6,178

 

copper tee 1-1/2"

 

102 ea

 

39.54 /ea

 

4,033

 

copper coupling 1/2"

 

43 ea

 

14.52 /ea

 

617

 

copper coupling 3/4"

 

45 ea

 

19.27 /ea

 

867

 

copper coupling 1"

 

4 ea

 

22.84 /ea

 

91

 

copper coupling 1-1/4"

 

43 ea

 

26.30 /ea

 

1,118

 

 

6

--------------------------------------------------------------------------------


 

 

Description

 

Quantity

 

Unit Cost

 

Totals

 

15200 H-C-R Piping/Valves/Figs

 

 

 

 

 

 

 

copper coupling 1-1/2"

 

26 ea

 

27.84 /ea

 

710

 

hanger, 1/2"

 

85 ea

 

3.33 /ea

 

283

 

hanger, 3/4"

 

90 ea

 

3.33 /ea

 

300

 

hanger, 1"

 

8 ea

 

3.33 /ea

 

27

 

hanger, 1-1/4"

 

85 ea

 

3.33 /ea

 

283

 

hanger, 1-1/2"

 

51 ea

 

4.44 /ea

 

226

 

valve, ball, 1/2"

 

320 ea

 

22.26 /ea

 

7,123

 

valve, ball, 3/4"

 

38 ea

 

32.32 /ea

 

1,228

 

H-C-R Piping/Valves/Figs

 

 

 

 

 

47,627

 

15240 San Waste/Vent Piping

 

 

 

 

 

 

 

No-Hub Pipe 3"

 

1,090 lnft

 

11.09 /lnft

 

12,093

 

No-Hub Coup 3"

 

800 each

 

7.85 /each

 

6,278

 

No-Hub 1/8 Bend 3"

 

261 each

 

25.30 /each

 

6,604

 

No-Hub Comb Wye 3"

 

173 each

 

41.84 /each

 

7,238

 

copper pipe, 2"

 

1,750 lnft

 

5.69 /lnft

 

9,957

 

copper elbow 2"

 

510 ea

 

33.52 /ea

 

17,097

 

copper tee 2"

 

170 ea

 

46.99 /ea

 

7,988

 

San Waste/Vent Piping

 

 

 

 

 

67,255

 

15260 Storm Water Piping

 

 

 

 

 

 

 

No-Hub Pipe 3"

 

100 lnft

 

11.1 /lnft

 

1,109

 

No-Hub Pipe 4"

 

870 lnft

 

14.60 /lnft

 

12,700

 

No-Hub Coup 3"

 

5 each

 

7.85 /each

 

39

 

No-Hub Coup 4"

 

165 each

 

9.35 /each

 

1,542

 

No-Hub 1/4 Bend 4"

 

26 each

 

53.02 /each

 

1,378

 

No-Hub 1/8 Bend 4"

 

23 each

 

33.34 /each

 

767

 

No-Hub Comb Wye 4"

 

9 each

 

63.39 /each

 

571

 

Storm Water Piping

 

 

 

 

 

18,107

 

15360 Plumbing Insulation

 

 

 

 

 

 

 

pipe insulation, fiberglass, 1/2"

 

850 lnft

 

2.88 /lnft

 

2,446

 

pipe insulation, fiberglass, 3/4"

 

900 lnft

 

3.45 /lnft

 

3,107

 

pipe insulation, fiberglass, 1"

 

80 lnft

 

3.54 /lnft

 

283

 

pipe insulation, fiberglass, 1-1/4"

 

850 lnft

 

4.32 /lnft

 

3,669

 

pipe insulation, fiberglass, 1-1/2"

 

510 lnft

 

4.43 /lnft

 

2,258

 

pipe insulation, fiberglass, 3"

 

100 lnft

 

6.38 /lnft

 

638

 

pipe insulation, fiberglass, 4"

 

70 lnft

 

7.30 /lnft

 

511

 

pipe insulation, fiberglass, fitting, 1/2"

 

1,034 ea

 

7.10 /ea

 

7,345

 

pipe insulation, fiberglass, fitting, 3/4"

 

111 ea

 

8.10 /ea

 

899

 

pipe insulation, fiberglass, fitting, 1"

 

34 ea

 

8.28 /ea

 

281

 

pipe insulation, fiberglass, fitting, 1-1/4"

 

170 ea

 

10.23 /ea

 

1,738

 

pipe insulation, fiberglass, fitting, 1-1/2"

 

102 ea

 

10.33 /ea

 

1,053

 

pipe insulation, fiberglass, fitting, 4"

 

28 ea

 

16.19 /ea

 

453

 

Plumbing Insulation

 

 

 

 

 

24,683

 

HOTEL

 

 

 

 

 

514,447

 

PLUMBING

 

 

 

 

 

1,618,015

 

 

7

--------------------------------------------------------------------------------


 

HVAC GMP Estimate

WHEELING DOWNS
Gaming and Entertainment Facility

 

 

Description

 

Quantity

 

Unit Cost

 

Totals

 

15500 HVAC

 

 

 

 

 

 

 

CASINO

 

 

 

 

 

 

 

15510 HVAC General Conditions

 

 

 

 

 

 

 

bonds/insurance

 

1 lsum

 

40,000.00 /lsum

 

40,000

 

coordination drawings

 

20 md

 

416.00 /md

 

8,320

 

HVAC equip/systems identification

 

1 Isum

 

1,000.00 /lsum

 

1,000

 

owner instruction

 

1 Isum

 

2,000.00 /lsum

 

2,000

 

painting

 

1 Isum

 

2,000.00 /lsum

 

2,000

 

project manager

 

48 md

 

464.67 /md

 

22,304

 

supervision

 

60 md

 

464.67 /md

 

27,880

 

traller/telephone

 

1 lsum

 

3,000.00 /lsum

 

3,000

 

trucking

 

192 hr

 

50.00 /hr

 

9,600

 

HVAC General Conditions

 

 

 

 

 

116,105

 

15550 Temporary Services

 

 

 

 

 

 

 

temporary heat, does not include fuel costs

 

1 lsum

 

15,000.00 /lsum

 

15,000

 

Temporary Services

 

 

 

 

 

15,000

 

15560 Equipment Supports/Bases

 

 

 

 

 

 

 

housekeeping pads

 

870 sqft

 

8.00 /sqft

 

6,960

 

roof supports for cooling tower

 

2 lsum

 

6,766.72 /lsum

 

13,533

 

Equipment Supports/Bases

 

 

 

 

 

20,493

 

15570 Equipment Rental

 

 

 

 

 

 

 

crane, hydraulic truck, 200 ton

 

3 day

 

5,000.00 /day

 

15,000

 

crane, hydraulic truck, 500 ton

 

3 day

 

7,000.00 /day

 

21,000

 

manlift, 25', 6 ea

 

9 mnth

 

3,200.00 /mnth

 

28,800

 

Equipment Rental

 

 

 

 

 

64,800

 

15600 Central HVAC Equipment

 

 

 

 

 

 

 

hot water boiler, 200 bhp

 

2 ea

 

70,343.42 /ea

 

140,687

 

water chiller, centrifugal, 340 tons

 

3 ea

 

108,431.70 /ea

 

325,295

 

cooling tower, 340 tons

 

2 ea

 

37,162.07 /ea

 

74,324

 

pump, base mtd, 816 gpm 15 hp

 

3 ea

 

4,962.76 /ea

 

14,888

 

pump, base mtd, 600 gpm 20 hp

 

2 ea

 

7,357.00 /ea

 

14,714

 

pump, base mtd, 816 gpm 25 hp

 

2 ea

 

7,357.01 /ea

 

14,714

 

pump, base mtd, 1020 gpm 25 hp

 

3 ea

 

9,164.01 /ea

 

27,492

 

pump, inline 135 gpm 3 hp

 

2 ea

 

2,076.76 /ea

 

4,154

 

pump, inline 600 gpm 7-1/2 hp

 

2 ea

 

3,494.59 /ea

 

6,989

 

chemical treatment

 

1 lsum

 

8,802.70 /lsum

 

8,803

 

air separator, 6"

 

1 ea

 

2,563.34 /ea

 

2,563

 

air separator, 8"

 

1 ea

 

2,840.84 /ea

 

2,841

 

expansion tank, 317 gal

 

1 ea

 

1,743.75 /ea

 

1,744

 

expansion tank, 528 gal

 

1 ea

 

7,408.69 /ea

 

7,409

 

refrigeration leak alarm system

 

1 ea

 

7,563.50 /ea

 

7,564

 

self contained breathing apparatus

 

2 ea

 

504.67 /ea

 

1,009

 

Central HVAC Equipment

 

 

 

 

 

655,189

 

15605 Air Handling Units

 

 

 

 

 

 

 

modular ahu, 9000 cfm, double wall, HVAC, floor mtd, HW/CHW coils

 

1 ea

 

27,124.21 /ea

 

27,124

 

modular ahu, 17000 cfm, double wall, HVAC, floor mtd, HW/CHW coils

 

1 ea

 

47,104.21 /ea

 

47,104

 

modular ahu, 8000 cfm, double wall, HVAC, floor mtd, HW/CHW coils

 

2 ea

 

24,626.72 /ea

 

49,253

 

modular ahu, 15000 cfm, double wall, HVAC, floor mtd, HW/CHW coils

 

1 ea

 

37,946.72 /ea

 

37,947

 

 

1

--------------------------------------------------------------------------------


 

Description

 

Quantity

 

Unit Cost

 

Totals

 

15605 Air Handling Units

 

 

 

 

 

 

 

modular ahu, 8000 cfm, double wall, HVAC, floor mtd, HW/CHW coils

 

1 ea

 

24,626.71 /ea

 

24,627

 

heat recovery, 25,000 cfm

 

4 ea

 

144,506.69 /ea

 

578,027

 

kitchen make-up air unit, roof mtd, 8660 cfm, gu fired

 

1 ea

 

31,322.10 /ea

 

31,322

 

air handling unit, gas fired

 

2 ea

 

16,022.70 /ea

 

32,045

 

Air Handling Units

 

 

 

 

 

827,450

 

15620 Terminal HVAC Equipment

 

 

 

 

 

 

 

cabinet unit heater, hot water, ceiling mtd

 

12 ea

 

1,577.26 /ea

 

18,927

 

fin tube radiation, element

 

34 lf

 

35.77 /lf

 

1,216

 

fin tube radiation, enclosure

 

36 lf

 

31.17 /lf

 

1,122

 

unit heater, electric, 7.5 kw

 

7 ea

 

792.50 /ea

 

5,348

 

unit heater, hot water, 50 mph

 

4 ea

 

784.75 /ea

 

3,139

 

variable air volume terminal, hot water reheat

 

34 ea

 

686.13 /ea

 

23,328

 

Terminal HVAC Equipment

 

 

 

 

 

53,280

 

15660 Fans

 

 

 

 

 

 

 

power roof exhauster, 150 - 350 cfm

 

3 ea

 

875.79 /ea

 

2,627

 

power roof exhauster, 600 - 700 cfm

 

2 ea

 

1,061.29 /ea

 

2,123

 

power roof exhauster, 700 - 1600 cfm

 

1 ea

 

1,167.30 /ea

 

1,167

 

power roof exhauster, 1600-2000 cfm

 

3 ea

 

1,909.94 /ea

 

5,730

 

power roof exhauster, 2000 - 3500 cfm

 

1 ea

 

3,076.58 /ea

 

3,077

 

power roof exhauster, 2000 - 3500 cfm

 

2 ea

 

2,334.59 /ea

 

4,669

 

power roof exhauster, 3500 - 5000 cfm

 

1 ea

 

3,289.89 /ea

 

3,290

 

power roof exhauster, 11000 cfm

 

1 ea

 

4,879.88 /ea

 

4,880

 

power roof exhauster, 13350 cfm

 

3 ea

 

1,167.30 /ea

 

3,502

 

power roof exhauster, 26675 cfm

 

5 ea

 

2,445.76 /ea

 

12,229

 

return air fan, inline, 6000 cfm

 

1 ea

 

4,459.75 /ea

 

4,460

 

return air fan, inline, 15000 cfm

 

1 ea

 

9,229.76 /ea

 

9,230

 

return air fan, inline, 5000 cfm

 

2 ea

 

3,929.76 /ea

 

7,860

 

Fans

 

 

 

 

 

64,842

 

15660 Ductwork

 

 

 

 

 

 

 

bollar breaching

 

150 lnft

 

247.55 /lnft

 

37,132

 

casing, outside air plenums

 

4,200 sqft

 

9.27 /sqft

 

38,936

 

ductwork, LP, galv.

 

10,200 lbs

 

3.75 /lbs

 

38,232

 

ductwork, LP, galv.

 

11,600 lbs

 

4.15 /lbs

 

48,111

 

ductwork, LP, galv.

 

6,700 lbs

 

3.91 /lbs

 

26,174

 

ductwork, LP, galv.

 

3,500 lbs

 

3.81 /lbs

 

13,333

 

ductwork, LP, galv.

 

8,700 lbs

 

4.09 /lbs

 

35,617

 

ductwork, LP, galv.

 

4,700 lbs

 

3.80 /lbs

 

17,851

 

ductwork, LP, galv.

 

4,100 lbs

 

3.83 /lbs

 

15,703

 

ductwork, LP, galv.

 

52,000 lbs

 

3.25 /lbs

 

168,955

 

ductwork, LP, galv.

 

28,000 lbs

 

3.31 /lbs

 

92,772

 

ductwork, LP, stainless steel

 

7,000 lbs

 

7.44 /lbs

 

52,053

 

ductwork, 16gs, welded

 

3,500 lbs

 

6.21 /lbs

 

21,717

 

ductwork, round, double wall

 

10,000 lbs

 

4.42 /lbs

 

44,152

 

ductwork sound lining

 

20,075 sqft

 

1.24 /sqft

 

24,981

 

Ductwork

 

 

 

 

 

675,719

 

15700 Ductwork Accessories

 

 

 

 

 

 

 

access doors, duct mtd

 

18 ea

 

45.16 /ea

 

813

 

fire damper, up to 4 lf perimeter

 

1 ea

 

249.59 /ea

 

250

 

fire damper, 4 - 8 lf perimeter

 

2 ea

 

344.99 /ea

 

690

 

fire damper, 8 - 15 lf perimeter

 

16 ea

 

451.15 /ea

 

7,218

 

fire damper sleeve up to 4" perimeter

 

1 ea

 

111.03 /ea

 

111

 

 

2

--------------------------------------------------------------------------------


 

Description

 

Quantity

 

Unit Cost

 

Totals

 

15700 Ductwork Accessories

 

 

 

 

 

 

 

fire damper sleeve 4' - 8' perimeter

 

2 ea

 

136.51 /ea

 

273

 

fire damper sleeve 8' - 15' perimeter

 

16 ea

 

223.74 /ea

 

3,580

 

sound attenuator

 

2 ea

 

827.97 /ea

 

1,656

 

smoke/fire damper

 

4 ea

 

636.97 /ea

 

2,548

 

Ductwork Accessories

 

 

 

 

 

17,139

 

15720 Air Outlets

 

 

 

 

 

 

 

ceiling return, 24x24 face, ducted

 

59 ea

 

127.59 /ea

 

7,528

 

drum louver, supply air

 

116 ea

 

249.49 /ea

 

28,941

 

supply diffuser, 24x24 face, 9"-12" neck

 

169 ea

 

114.69 /ea

 

19,383

 

supply/return/exhause registers, 0-6' perimeter

 

25 ea

 

73.98 /ea

 

1,848

 

supply/return/exhause registers, 6-9' perimeter

 

92 ea

 

130.16 /ea

 

11,974

 

Air Outlets

 

 

 

 

 

69,674

 

15735 Piping/Valves/Fittings

 

 

 

 

 

 

 

glycol mixture, propylene

 

5,860 gal

 

4.84 /gal

 

28,362

 

copper pipe, 3/4"

 

990 lnft

 

3.67 /lnft

 

3,629

 

copper pipe, 1"

 

910 lnft

 

4.90 /lnft

 

4,460

 

copper pipe, 1-1/4"

 

380 lnft

 

5.26 /lnft

 

2,000

 

copper pipe, 1-1/2"

 

350 lnft

 

5.60 /lnft

 

1,961

 

copper pipe, 2"

 

850 lnft

 

7.14 /lnft

 

6,068

 

carbon steel welded pipe, 2-1/2"

 

1,290 lnft

 

13.38 /lnft

 

17,265

 

carbon steel welded pipe, 3"

 

605 lnft

 

15.49 /lnft

 

9,371

 

carbon steel welded pipe, 4"

 

835 lnft

 

19.52 /lnft

 

16,298

 

carbon steel welded pipe, 6"

 

750 lnft

 

28.56 /lnft

 

21,418

 

carbon steel welded pipe, 8"

 

1,285 lnft

 

36.91 /lnft

 

47,425

 

copper elbow 3/4"

 

248 ea

 

26.86 /ea

 

6,662

 

copper elbow 1"

 

68 ea

 

31.40 /ea

 

2,135

 

copper elbow 1-1/4"

 

2 ea

 

35.76 /ea

 

72

 

copper elbow 1-1/2"

 

6 ea

 

37.94 /ea

 

228

 

copper elbow 2"

 

44 ea

 

45.50 /ea

 

2,002

 

carbon steel welded elbows, 2-1/2"

 

92 ea

 

183.21 /ea

 

16,855

 

carbon steel welded elbows, 3"

 

26 ea

 

193.61 /ea

 

5,034

 

carbon steel welded elbows, 4"

 

35 ea

 

242.86 /ea

 

8,500

 

carbon steel welded elbows, 6"

 

23 ea

 

325.93 /ea

 

7,496

 

carbon steel welded elbows, 8"

 

86 ea

 

433.33 /ea

 

37,266

 

copper tee 3/4"

 

100 ea

 

34.77 /ea

 

3,477

 

copper tee 1"

 

8 ea

 

43.75 /ea

 

350

 

copper tee 1-1/4"

 

25 ea

 

49.61 /ea

 

1,240

 

copper tee 1-1/2"

 

18 ea

 

53.73 /ea

 

967

 

copper tee 2"

 

14 ea

 

63.41 /ea

 

888

 

carbon steel welded tees 2-1/2"

 

22 ea

 

267.06 /ea

 

5,875

 

carbon steel welded tees 3"

 

7 ea

 

283.04 /ea

 

1,981

 

carbon steel welded tees 4"

 

11 ea

 

356.97 /ea

 

3,927

 

carbon steel welded tees 6"

 

14 ea

 

472.78 /ea

 

6,619

 

carbon steel welded tees 8"

 

34 ea

 

612.96 /ea

 

20,841

 

copper union 3/4"

 

132 ea

 

28.89 /ea

 

3,813

 

copper union 1"

 

4 ea

 

35.22 /ea

 

141

 

copper union 2"

 

32 ea

 

56.51 /ea

 

1,808

 

carbon steel welded flanges 2-1/2"

 

69 ea

 

126.57 /ea

 

8,734

 

carbon steel welded flanges 3"

 

17 ea

 

132.62 /ea

 

2,255

 

carbon steel welded flanges 4"

 

28 ea

 

188.29 /ea

 

5,272

 

carbon steel welded flanges 6"

 

19 ea

 

228.95 /ea

 

4,350

 

carbon steel welded flanges 8"

 

75 ea

 

294.05 /ea

 

22,054

 

 

3

--------------------------------------------------------------------------------


 

Description

 

Quantity

 

Unit Cost

 

Totals

 

15735 Piping/Valves/Fittings

 

 

 

 

 

 

 

copper coupling 3/4"

 

21 ea

 

26.64 /ea

 

546

 

copper coupling 1"

 

45 ea

 

31.46 /ea

 

1,400

 

copper coupling 1-1/4"

 

19 ea

 

36.06 /ea

 

685

 

copper coupling 1-1/2"

 

18 ea

 

38.06 /ea

 

666

 

copper coupling 2"

 

43 ea

 

44.37 /ea

 

1,886

 

copper adaptor 3/4"

 

132 ea

 

13.99 /ea

 

1,847

 

copper adaptor 1"

 

2 ea

 

17.00 /ea

 

34

 

valve, ball, 3/4"

 

50 ea

 

41.39 /ea

 

2,069

 

valve, ball, 1"

 

1 ea

 

49.99 /ea

 

50

 

valve, ball, 2"

 

9 ea

 

92.99 /ea

 

837

 

valve, butterfly, 2-1/2"

 

17 ea

 

107.69 /ea

 

1,831

 

valve, butterfly, 3"

 

6 ea

 

108.90 /ea

 

653

 

valve, butterfly, 4"

 

11 ea

 

164.08 /ea

 

1,805

 

valve, butterfly, 6"

 

9 ea

 

215.39 /ea

 

1,938

 

valve, butterfly, 8"

 

26 ea

 

391.08 /ea

 

10,168

 

valve, balancing, 3/4"

 

50 ea

 

68.19 /ea

 

3,409

 

valve, balancing, 1"

 

1 ea

 

90.02 /ea

 

90

 

valve, balancing, 2"

 

6 ea

 

180.05 /ea

 

1,080

 

valve, balancing, 2-1/2"

 

11 ea

 

372.68 /ea

 

4,100

 

valve, balancing, 3"

 

3 ea

 

542.08 /ea

 

1,626

 

valve, balancing, 4"

 

6 ea

 

856.20 /ea

 

5,137

 

valve, balancing, 6"

 

5 ea

 

1,663.75 /ea

 

8,319

 

circuit sensor, balancing, 8"

 

2 ea

 

417.70 /ea

 

835

 

valve, TC, 2 way, 3/4"

 

50 ea

 

72.29 /ea

 

3,615

 

anchors, 2-1/2"

 

2 ea

 

384.08 /ea

 

768

 

anchors, 3"

 

2 ea

 

414.33 /ea

 

829

 

anchors, 4"

 

2 ea

 

516.69 /ea

 

1,033

 

anchors, 6"

 

2 ea

 

539.92 /ea

 

1,080

 

hanger, 3/4"

 

41 ea

 

3.63 /ea

 

149

 

hanger, 1"

 

89 ea

 

3.63 /ea

 

323

 

hanger, 1-1/4"

 

38 ea

 

3.63 /ea

 

138

 

hanger, 1-1/2"

 

35 ea

 

4.84 /ea

 

169

 

hanger, 2"

 

85 ea

 

4.84 /ea

 

411

 

hanger, 2-1/2"

 

129 ea

 

4.84 /ea

 

624

 

hanger, 3"

 

61 ea

 

4.84 /ea

 

293

 

hanger, 4"

 

84 ea

 

6.05 /ea

 

505

 

hanger, 6"

 

75 ea

 

9.08 /ea

 

681

 

hanger, 8"

 

129 ea

 

12.10 /ea

 

1,555

 

Piping/Valves/Fittings

 

 

 

 

 

402,285

 

15840 HVAC Insulation

 

 

 

 

 

 

 

ductwork, external wrap, rigid

 

7,400 sqft

 

4.50 /sqft

 

33,330

 

ductwork, external wrap, blanket ??? face

 

21,500 sqft

 

1.64 /sqft

 

35,297

 

ductwork, external wrap, kitchen exhaust duct

 

1,250 sqft

 

25.00 /sqft

 

31,250

 

pipe insulation, fiberglass, 3/4"

 

990 lnft

 

4.07 /lnft

 

4,031

 

pipe insulation, fiberglass, 1"

 

890 lnft

 

4.12 /lnft

 

3,666

 

pipe insulation, fiberglass, 1-1/4"

 

380 lnft

 

4.98 /lnft

 

1,893

 

pipe insulation, fiberglass, 1-1/2"

 

350 lnft

 

5.09 /lnft

 

1,781

 

pipe insulation, fiberglass, 2"

 

850 lnft

 

5.24 /lnft

 

4,452

 

pipe insulation, fiberglass, 2-1/2"

 

1,290 lnft

 

5.41 /lnft

 

6,975

 

pipe insulation, fiberglass, 3"

 

605 lnft

 

6.95 /lnft

 

4,207

 

pipe insulation, fiberglass, 4"

 

835 lnft

 

7.96 /lnft

 

6,643

 

pipe insulation, fiberglass, 6"

 

750 lnft

 

9.54 /lnft

 

7,158

 

 

4

--------------------------------------------------------------------------------


 

Description

 

Quantity

 

Unit Cost

 

Totals

 

15840 HVAC Insulation

 

 

 

 

 

 

 

pipe insulation, fiberglass, 8"

 

1,285 lnft

 

15.63 /lnft

 

20,079

 

pipe insulation, fiberglass, fitting, 3/4"

 

708 ea

 

9.68 /ea

 

6,854

 

pipe insulation, fiberglass, fitting, 1"

 

70 ea

 

9.75 /ea

 

682

 

pipe insulation, fiberglass, fitting, 1-1/4"

 

27 ea

 

11.98 /ea

 

323

 

pipe insulation, fiberglass, fitting, 1-1/2"

 

24 ea

 

12.07 /ea

 

290

 

pipe insulation, fiberglass, fitting, 2"

 

105 ea

 

12.23 /ea

 

1,284

 

pipe insulation, fiberglass, fitting, 2-1/2"

 

211 ea

 

12.83 /ea

 

2,706

 

pipe insulation, fiberglass, fitting, 3"

 

59 ea

 

15.92 /ea

 

939

 

pipe insulation, fiberglass, fitting, 4"

 

91 ea

 

17.92 /ea

 

1,631

 

pipe insulation, fiberglass, fitting, 6"

 

70 ea

 

25.29 /ea

 

1,770

 

pipe insulation, fiberglass, fitting, 8"

 

233 ea

 

34.77 /ea

 

7,754

 

HVAC Insulation

 

 

 

 

 

184,996

 

15860 Temperature Controls

 

 

 

 

 

 

 

air handling unit, DDC

 

8 ea

 

8,750.00 /ea

 

70,000

 

boiler, T.C.

 

2 ea

 

3,000.00 /ea

 

6,000

 

boiler break glass station, T.C.

 

2 ea

 

600.00 /ea

 

1,200

 

cabinet unit heater, T.C.

 

12 ea

 

800.00 /ea

 

9,600

 

water chiller, air cooled, T.C.

 

3 ea

 

3,000.00 /ea

 

9,000

 

carbon monoxide detector, T.C.

 

8 ea

 

1,000.00 /ea

 

8,000

 

cooling tower, T.C.

 

2 ea

 

4,000.00 /ea

 

8,000

 

exhaust fan T.C.

 

23 ea

 

800.00 /ea

 

18,400

 

fin tube radiation, T.C.

 

1 ea

 

600.00 /ea

 

600

 

heat recovery unit, T.C.

 

4 ea

 

15,000.00 /ea

 

60,000

 

kitchen make-up unit, T.C.

 

1 ea

 

5,000.00 /ea

 

5,000

 

operator workstation/training

 

1 ea

 

10,000.00 /ea

 

10,000

 

pump, T.C.

 

14 ea

 

1,500.00 /ea

 

21,000

 

return air fan, T.C.

 

2 ea

 

1,500.00 /ea

 

3,000

 

unit heater, hot water, T.C.

 

4 ea

 

800.00 /ea

 

3,200

 

uninterruptible power supply, T.C.

 

1 ea

 

10,000.00 /ea

 

10,000

 

vav terminal, T.C.

 

34 ea

 

900.00 /ea

 

30,600

 

variable speed drive, T.C.

 

15 ea

 

500.00 /ea

 

7,500

 

Temperature Controls

 

 

 

 

 

281,100

 

15880 Adjusting and Balancing

 

 

 

 

 

 

 

air outlets, adjust/balance

 

461 ea

 

42.61 /ea

 

19,644

 

air handling unit test/adjust

 

8 ea

 

170.64 /ea

 

1,365

 

cabinet unit htr, water balancing

 

12 ea

 

42.66 /ea

 

512

 

water chiller, air cooled, water balancing

 

3 ea

 

42.66 /ea

 

128

 

cooling tower, water balancing

 

2 ea

 

127.98 /ea

 

256

 

duct traverses, test/adjust

 

34 ea

 

85.32 /ea

 

2,901

 

exhaust fan test/adjust

 

23 ea

 

85.32 /ea

 

1,962

 

fin tube radiation, water balancing

 

1 ea

 

42.65 /ea

 

43

 

heat recovery unit balancing

 

4 ea

 

341.27 /ea

 

1,365

 

kitchen make-up unit/test adjust

 

1 ea

 

341.28 /ea

 

341

 

pump, water balancing

 

14 ea

 

42.66 /ea

 

597

 

return air fan, test/adjust

 

3 ea

 

63.98 /ea

 

192

 

unit heater, water balancing

 

4 ea

 

42.66 /ea

 

171

 

vav terminal, balance

 

34 ea

 

63.99 /ea

 

2,176

 

Adjusting and Balancing

 

 

 

 

 

31,653

 

15900 Electrical Equipment

 

 

 

 

 

 

 

variable frequency drive, 1 hp

 

1 ea

 

1,568.37 /ea

 

1,568

 

variable frequency drive, 2 hp

 

1 ea

 

1,764.25 /ea

 

1,764

 

variable frequency drive, 5 hp

 

1 ea

 

2,029.25 /ea

 

2,029

 

 

5

--------------------------------------------------------------------------------


 


HVAC GMP Estimate

WHEELING DOWNS
Gaming and Entertainment Facility

 

Description

 

Quantity

 

Unit Cost

 

Totals

 

15900 Electrical Equipment

 

 

 

 

 

 

 

variable frequency drive, 5 hp

 

1 ea

 

1,855.00 /ea

 

1,855

 

variable frequency drive, 10 hp

 

2 ea

 

2,468.51 /ea

 

4,937

 

variable frequency drive, 10 hp

 

1 ea

 

1,828.50 /ea

 

1,829

 

variable frequency drive, 15 hp

 

3 ea

 

2,912.84 /ea

 

8,739

 

variable frequency drive, 20 hp

 

3 ea

 

3,230.84 /ea

 

9,693

 

variable frequency drive, 25 hp

 

2 ea

 

3,612.44 /ea

 

7,225

 

Electrical Equipment

 

 

 

 

 

39,638

 

15999 Proposed Cost Reductions

 

 

 

 

 

 

 

chilers/ vent air/shellout

 

1 lsum

 

22,000.00 /lsum

 

22,000

 

Proposed Cost Reductions

 

 

 

 

 

22,000

 

CASINO

 

 

 

 

 

3,541,362

 

HOTEL

 

 

 

 

 

 

 

15605 Air Handling Units

 

 

 

 

 

 

 

ventilation air unit, fir mtd, 8000 cfm, gas fired,

 

2 ea

 

21,465.15 /ea

 

42,930

 

Air Handling Units

 

 

 

 

 

42,930

 

15620 Terminal HVAC Equipment

 

 

 

 

 

 

 

PTAC unit

 

165 ea

 

1,067.42 /ea

 

176,124

 

Terminal HVAC Equipment

 

 

 

 

 

176,124

 

15660 Fans

 

 

 

 

 

 

 

power roof exhauster, 700 - 1600 cfm

 

17 ea

 

1,114.29 /ea

 

18,943

 

Fans

 

 

 

 

 

18,943

 

15680 Ductwork

 

 

 

 

 

 

 

ductwork, LP, galv.

 

13,500 lbs

 

6.18 /lbs

 

83,363

 

ductwork, LP, galv.

 

5,100 lbs

 

3.51 /lbs

 

17,876

 

Ductwork

 

 

 

 

 

101,239

 

15700 Ductwork Accessories

 

 

 

 

 

 

 

access doors, duct mtd

 

155 ea

 

45.16 /ea

 

7,000

 

fire damper, up to 4 lf perimeter

 

155 ea

 

249.59 /ea

 

38,686

 

fire damper sleeve up to 4' perimeter

 

155 ea

 

111.03 /ea

 

17,210

 

Ductwork Accessories

 

 

 

 

 

62,896

 

15720 Air outlets

 

 

 

 

 

 

 

supply/return/exhaust registers, 0-5' perimeter

 

320 ea

 

59.18 /ea

 

18,938

 

Air Outlets

 

 

 

 

 

18,938

 

15840 HVACIinsulation

 

 

 

 

 

 

 

ductwork, external wrap, rigid

 

3,900 sqft

 

4.50 /sqft

 

17,566

 

ductwork, external wrap, blanket foil face

 

4,800 sqft

 

1.64 /sqft

 

7,880

 

HVAC Insulation

 

 

 

 

 

25,446

 

15860 Temperature Controls

 

 

 

 

 

 

 

air handling unit DDC

 

1 ea

 

8,400.00 /ea

 

8,400

 

exhaust fan T.C.

 

17 ea

 

800.00 /ea

 

13,600

 

Temperature Controls

 

 

 

 

 

22,000

 

15880 Adjusting and Balancing

 

 

 

 

 

 

 

air outlets, adjust/balance

 

320 ea

 

42.66 /ea

 

13,651

 

air handling unit test/adjust

 

1 ea

 

170.63 /ea

 

171

 

duct traverses, test/adjust

 

36 ea

 

85.32 /ea

 

3,071

 

exhaust fan test/adjust

 

17 ea

 

85.32 /ea

 

1,450

 

Adjusting and Balancing

 

 

 

 

 

18,343

 

15999 Proposed Cost Reductions

 

 

 

 

 

 

 

vent air units/ptacs

 

-1 lsum

 

79,000.00 /lsum

 

(79,000)

 

Proposed Cost Reductions

 

 

 

 

 

(79,000)

 

 

6

--------------------------------------------------------------------------------


 

Description

 

Quantity

 

Unit Cost

 

Totals

 

HOTEL

 

 

 

 

 

407,859

 

HVAC

 

 

 

 

 

3,949,222

 

 

7

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

 

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

1 of : 32

 

WORK:

BUILDING HV POWER DISTRIBUTION

 

 

 

 

 

 

 

 

 

NEW CONSTRUCTION

 

 

 

 

NEW CONSTR. WORK:
RENOVATION WORK:

   211,350          S/F

                          S/F

 

SQ FT
AREA

 

COST /
SQ FT

 

COST
EXTENSION

 

COMMENTS

 

1.

TEMPORARY CONSTR. POWER & LIGHTING

 

211,350

 

$

0.17

 

$

35,900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

HIGH VOLTAGE POWER DISTRIBUTION

 

211,350

 

$

0.79

 

$

166,700

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

BUILDING POWER DISTR. SYSTEM

 

211,350

 

$

3.29

 

$

694,300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

BUILDING STEEL GROUNDING SYSTEM

 

211,350

 

$

0.14

 

$

28,800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

EMERGENCY GENERATOR

 

211,350

 

$

1.30

 

$

274,600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

FUEL OIL STORAGE TANK & ACCESSORIES

 

211,350

 

$

0.21

 

$

44,400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

UNINTERRUPTIBLE POWER SUPPLIES

 

211,350

 

$

0.45

 

$

95,700

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.

LIGHTING FIXTURES (W / Lamps; Installed)

 

211,350

 

$

2.21

 

$

466,100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9.

LIGHTING BRANCH CIRCUITRY

 

211,350

 

$

1.13

 

$

238,900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.

POWER BRANCH CIRCUITRY (Building)

 

211,350

 

$

0.36

 

$

76,700

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11.

KITCHEN(S) / BARS / PMP. HSE. / LOAD’S WIR’G

 

211,350

 

$

0.35

 

$

75,000

 

- Allowance.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12.

MECHANICAL EQUIP. CONNECTIONS

 

211,350

 

$

0.66

 

$

138,600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.

FIRE ALARM & DETECTION SYSTEM

 

211,350

 

$

0.63

 

$

133,800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14.

SLOT MACHINE POWER

 

211,350

 

$

0.50

 

$

105,200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15.

COMPUTER L.A.N. (Conduit Stub-Outs Only)

 

211,350

 

$

0.02

 

$

3,400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16.

CABLE TRAY

 

211,350

 

$

0.08

 

$

16,000

 

 - 800 If @ $20 / If.

$

16,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.

PUBLIC ADDRESS / INTERCOM SYSTEM

 

211,350

 

—

 

—

 

 - By Owner.

 

 

 

 

 

 

 

 

 

 

 

 

18.

MEETING ROOM SOUND SYSTEMS

 

211,350

 

—

 

—

 

 - Add Alternate.

 

 

 

 

 

 

 

 

 

 

 

 

19.

TELEPHONE SYSTEM (Conduit Stub-Outs Only)

 

211,350

 

$

0.02

 

$

4,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20.

TELEVISION SYSTEM (Conduit Stub-Outs Only)

 

211,350

 

$

0.03

 

$

5,400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21.

SHOWROOM THEATRICAL LIGHTING SYSTEM

 

211,350

 

—

 

—

 

 - Add Alternate.

 

 

 

 

 

 

 

 

 

 

 

 

22.

SHOWROOM THEATRICAL DIMMING SYSTEM

 

211,350

 

—

 

—

 

 - Add Alternate.

 

 

 

 

 

 

 

 

 

 

 

 

23.

SECURITY / LIGHTING SUPPORT GRID SYSTEM

 

211,350

 

$

0.17

 

$

36,800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24.

ASSISTIVE LISTENING SYSTEMS

 

211,350

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25.

LIGHTNING PROTECTION SYSTEM

 

211,350

 

—

 

—

 

 - Add Alternate.

 

 

 

 

 

 

 

 

 

 

 

 

26.

SHOWROOM SOUND SYSTEM

 

211,350

 

—

 

—

 

 - By Owner.

 

 

 

 

 

 

 

 

 

 

 

 

27.

AREA OF RESCUE ASSISTANCE INTERCOM

 

211,350

 

—

 

—

 

 - Allowances.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

211,350

 

$

12.49

 

$

2,640,300

 

 

 

 

 

 

 

 

 

$

2,640,300

 

 

 

DATE: March, 2002

 

 

1 of 32

--------------------------------------------------------------------------------


 

 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

 

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

2 of : 32

 

WORK:

BUILDING HV POWER DISTRIBUTION

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT 1 (New Sub-Station)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRIBUTION EQUIPMENT PACKAGE PRICE

 

1

 

(Equip. Quote)

 

$

113,700

 

EA

 

$

113,700

 

 

 

 

 

 

 

 

 

 

 

 

 

“MSB1” 1200 A 12.47 KV 3 PH 4 W HV SWBD.

 

1

 

(Included Above)

 

$

3,900

 

EA

 

$

3,900

 

W/METERING SECTION & FUSED

 

 

 

 

 

 

 

 

 

 

 

INTERRUPTERS AS FOLLOW:

 

 

 

 

 

 

 

 

 

 

 

1 - 400 A MAIN SWITCH

 

 

 

 

 

 

 

 

 

 

 

2 - 300 A FEEDER SWITCH (To MSB2)

 

 

 

 

 

 

 

 

 

 

 

1 - 150 A   “              “

 

 

 

 

 

 

 

 

 

 

 

1 - 10 A     “              “  (Fire Pump)

 

 

 

 

 

 

 

 

 

 

 

2 - 600 A   “              “  (Empty Cubicles)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“MSB2” 1200 A 12.47 KV 3 PH 4 W HV SWBD.

 

1

 

(Included Above)

 

$

3,500

 

EA

 

$

3,500

 

INTERRUPTERS AS FOLLOW:

 

 

 

 

 

 

 

 

 

 

 

1 - 400 A MAIN LUGS ONLY

 

 

 

 

 

 

 

 

 

 

 

2 - 150 A FEEDER SWITCH

 

 

 

 

 

 

 

 

 

 

 

2 - 100 A   “              “

 

 

 

 

 

 

 

 

 

 

 

2 - 80 A     “              “

 

 

 

 

 

 

 

 

 

 

 

1 - 600 A   “              “  (Empty Cubicles)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIGGING EQUIPMENT (Switchboards)

 

2

 

LOT

 

$

929.70

 

LOT

 

$

1,859

 

 

 

 

 

 

 

 

 

 

 

 

 

EQ. PAD 6 ft W x 80 ft L x 4” H. (MSB1)

 

1

 

EA

 

$

991.68

 

EA

 

$

992

 

EQ. PAD 6 ft W x 12 ft L x 4” H. (MSB2)

 

1

 

EA

 

$

867.72

 

EA

 

$

868

 

 

 

 

 

 

 

 

 

 

 

 

 

GROUNDING IN ELECTRIC ROOMS

 

2

 

LOT

 

$

971.33

 

LOT

 

$

1,943

 

 

 

 

 

 

 

 

 

 

 

 

 

DISC./CONN. EXIST. HV SWBD

 

1

 

LOT

 

$

468.71

 

LOT

 

$

469

 

 

 

 

 

 

 

 

 

 

 

 

 

POWER SYSTEM STUDY

 

1

 

LOT

 

$

6,198.02

 

LOT

 

$

6,198

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

619.80

 

LOT

 

$

620

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

134,000

 

 

THIS SHEET:

 

$

134,000

 

SHEET 2 of 2:

 

$

32,700

 

 

 

 

 

TOTAL:

 

$

166,700

 

 

2 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

 

 

 

 

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

ESTIMATE:

CM0631

 

WORK:

BUILDING HV POWER DISTRIBUTION

 

 

 

SHEET:

3 of : 32

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

CONDUIT & WIRE: (HV Feeders)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2-1/2” RGS CONDUIT

 

460

 

LF

 

$

1,396.07

 

CF

 

$

6,422

 

3”    “        “

 

170

 

LF

 

$

1,632.25

 

CF

 

$

2,775

 

 

 

 

 

 

 

 

 

 

 

 

 

2-1/2” RGS ELBOWS

 

11

 

EA

 

$

114.53

 

EA

 

$

1,260

 

3”     “        “

 

3

 

EA

 

$

154.92

 

EA

 

$

465

 

 

 

 

 

 

 

 

 

 

 

 

 

2-1/2” RGS TERMINATIONS

 

16

 

EA

 

$

49.55

 

EA

 

$

793

 

3”     “        “

 

4

 

EA

 

$

58.37

 

EA

 

$

233

 

 

 

 

 

 

 

 

 

 

 

 

 

2-1/2” RGS SUPPORTS

 

58

 

EA

 

$

3.72

 

EA

 

$

214

 

3”     “        “

 

21

 

EA

 

$

6.20

 

EA

 

$

132

 

 

 

 

 

 

 

 

 

 

 

 

 

2-1/2” RGS FLOOR SLEEVES

 

2

 

EA

 

$

50.59

 

EA

 

$

101

 

3”     “         “             “

 

1

 

EA

 

$

53.07

 

EA

 

$

53

 

 

 

 

 

 

 

 

 

 

 

 

 

2-1/2” RGS WALL SLEEVES

 

4

 

EA

 

$

94.08

 

EA

 

$

376

 

3”     “         “             “

 

3

 

EA

 

$

100.28

 

EA

 

$

301

 

 

 

 

 

 

 

 

 

 

 

 

 

STENCIL HV CONDUITS 6 FT O.C.

 

1

 

LOT

 

$

716.63

 

LOT

 

$

717

 

 

 

 

 

 

 

 

 

 

 

 

 

#2 THHN COPPER WIRE

 

850

 

LF

 

$

1,266.50

 

MF

 

$

1,077

 

 

 

 

 

 

 

 

 

 

 

 

 

#6 15 KV 1/C COPPER WIRE (100% Insul.)

 

1,750

 

LF

 

$

3,031.18

 

MF

 

$

5,305

 

#4/0 15 KV 1/C COPPER WIRE (100% Insul.)

 

570

 

LF

 

$

5,476.48

 

MF

 

$

3,122

 

#350 mcm 15 KV 1/C COPPER WIRE (100% Insul.)

 

—

 

LF

 

$

6,096.28

 

MF

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

3/C 6 STRESS CONE KITS (@HV Swgr.)

 

4

 

EA

 

$

571.85

 

EA

 

$

2,287

 

3/C 4/0 STRESS CONE KITS (At Swgr.)

 

2

 

EA

 

$

590.45

 

EA

 

$

1,181

 

3/C 6 STRAIGHT SPLICE KITS (To Exist. Fac.)

 

3

 

EA

 

$

661.43

 

EA

 

$

1,984

 

 

 

 

 

 

 

 

 

 

 

 

 

HI-POT ABOVE 3/C HV FEEDER

 

7

 

EA

 

$

420.30

 

EA

 

$

2,942

 

 

 

 

 

 

 

 

 

 

 

 

 

PULL BOXES : (HV Feeders)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12”  SQ. x 6” D S / C PULL BOX

 

—

 

EA

 

$

85.63

 

EA

 

$

0

 

18”  SQ. x 8” D S / C PULL BOX

 

2

 

EA

 

$

130.59

 

EA

 

$

261

 

24”  SQ. x 12” D S / C PULL BOX

 

2

 

EA

 

$

224.80

 

EA

 

$

450

 

36”  SQ. x 18” D S / C PULL BOX

 

—

 

EA

 

$

301.42

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

247.92

 

LOT

 

$

248

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

32,700

 

 

3 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

 

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET :

4 of : 32

 

WORK:

BUILDING POWER DISTRIBUTION

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT:  (New Sub-Station)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRIBUTION EQUIPMENT PACKAGE PRICE

 

1

 

(Equip. Quote)

 

$

270,900

 

EA

 

$

270,900

 

 

 

 

 

 

 

 

 

 

 

 

 

“T1” 112.5 KVA 12.47 KV PRI. - 277/480V SEC.

 

1

 

(Included Above)

 

$

3,500

 

EA

 

$

3,500

 

PAD MOUNT TRANSF. (Conn. To ATS Fire Pump)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“T4” 1500 KVA 12.47 KV PRI. - 277/480V SEC.

 

1

 

(Included Above)

 

$

3,500

 

EA

 

$

3,500

 

PAD MOUNT TRANSF. (Conn. To EQSB)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“T5” 750 KVA 12.47 KV PRI. - 277/480V SEC.

 

1

 

(Included Above)

 

$

3,500

 

EA

 

$

3,500

 

PAD MOUNT TRANSF. (Conn. To CMSB)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“T6” 1500 KVA 12.47 KV PRI. - 277/480V SEC.

 

1

 

(Included Above)

 

$

3,500

 

EA

 

$

3,500

 

PAD MOUNT TRANSF. (Conn. To ATS)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“T10” 1000 KVA 12.47 KV PRI. - 120/208V SEC.

 

—

 

(With Hotel)

 

$

3,500

 

EA

 

$

0

 

PAD MOUNT TRANSF. (Conn. To Hotel Swd.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIGGING EQUIPMENT (Transformers)

 

1

 

LOT

 

$

1,859.41

 

LOT

 

$

1,859

 

RIGGING EQUIPMENT (Switchboards)

 

—

 

LOT

 

$

929.70

 

LOT

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

EQ. PAD 6 ft W x 8 ft L x 4” H. (Transf.)

 

4

 

EA

 

$

867.72

 

EA

 

$

3,471

 

 

 

 

 

 

 

 

 

 

 

 

 

GROUNDING IN ELECTRIC ROOMS

 

2

 

LOT

 

$

971.33

 

LOT

 

$

1,943

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

1,239.60

 

LOT

 

$

1,240

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

293,400

 

 

THIS SHEET :

 

$

293,400

 

SHEET 2 of 6 :

 

$

15,300

 

SHEET 3 of 6 :

 

$

28,300

 

SHEET 4 of 6 :

 

$

52,900

 

SHEET 5 of 6 :

 

$

123,000

 

SHEET 6 of 6 :

 

$

181,400

 

 

 

 

 

TOTAL:

 

$

694,300

 

 

4 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

 

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET :

5 of : 32

 

WORK:

BUILDING POWER DISTRIBUTION

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRIBUTION EQUIPMENT: (Continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T4/”EQSB” 2500A 277/480V 3 PH 4 W DISTR.

 

1

 

(Included Above)

 

$

4,600

 

EA

 

$

4,600

 

SWITCHBOARD W/ TRANSITION & CIRCUIT

 

 

 

 

 

 

 

 

 

 

 

BREAKERS AS FOLLOW:

 

 

 

 

 

 

 

 

 

 

 

1 - 2500 A MAIN CIRCUIT BREAKER

 

 

 

 

 

 

 

 

 

 

 

1 - 1000 A FEEDER BREAKERS

 

 

 

 

 

 

 

 

 

 

 

1 - 800 A       “               “

 

 

 

 

 

 

 

 

 

 

 

1 - 400 A       “                “

 

 

 

 

 

 

 

 

 

 

 

3 - 300 A       “                “

 

 

 

 

 

 

 

 

 

 

 

2 - 225 A       “                “

 

 

 

 

 

 

 

 

 

 

 

1 - 100 A       “                “

 

 

 

 

 

 

 

 

 

 

 

4 - 225 A       “                “   (SPACES)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T5/ “CMSB” 1200 A 277/480V 3 PH 4 W DISTR.

 

1

 

(Included Above)

 

$

2,700

 

EA

 

$

2,700

 

SWITCHBOARD W/ TRANSITION & CIRCUIT

 

 

 

 

 

 

 

 

 

 

 

BREAKERS AS FOLLOW:

 

 

 

 

 

 

 

 

 

 

 

1 - 1200 A MAIN CIRCUIT BREAKER

 

 

 

 

 

 

 

 

 

 

 

4 - 225 A FEEDER BREAKERS

 

 

 

 

 

 

 

 

 

 

 

2 - 100 A        “                “

 

 

 

 

 

 

 

 

 

 

 

2 - 225 A       “                “   (SPARES)

 

 

 

 

 

 

 

 

 

 

 

2 - 100 A        “                “   (SPARES)

 

 

 

 

 

 

 

 

 

 

 

2 - 225 A       “                “   (SPACES)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATS/ “EMSB” 2500A 277/480V 3 PH 4 W DISTR.

 

1

 

(Included Above)

 

$

3,900

 

EA

 

$

3,900

 

SWITCHBOARD W/ CIRCUIT BREAKERS

 

 

 

 

 

 

 

 

 

 

 

AS FOLLOW:

 

 

 

 

 

 

 

 

 

 

 

1 - 2500 A MAIN CIRCUIT BREAKER

 

 

 

 

 

 

 

 

 

 

 

2 - 800 A FEEDER BREAKERS

 

 

 

 

 

 

 

 

 

 

 

0 - 400A         “                “

 

 

 

 

 

 

 

 

 

 

 

6 - 100 A         “                “

 

 

 

 

 

 

 

 

 

 

 

4 - 225 A         “                “   (SPACES)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T10/ “HMSB” 1200 A 120/208V 3 PH 4 W DISTR.

 

—

 

(With Hotel)

 

$

3,300

 

EA

 

$

0

 

SWITCHBOARD W/ TRANSITION & CIRCUIT

 

 

 

 

 

 

 

 

 

 

 

BREAKERS AS FOLLOW:

 

 

 

 

 

 

 

 

 

 

 

1 - 1200 A MAIN CIRCUIT BREAKER

 

 

 

 

 

 

 

 

 

 

 

5 - 400 A FEEDER BREAKERS

 

 

 

 

 

 

 

 

 

 

 

2 - 225 A         “                “   (SPARES)

 

 

 

 

 

 

 

 

 

 

 

2 - 100 A         “                “   (SPARES)

 

 

 

 

 

 

 

 

 

 

 

2 - 225 A          “                “   (SPACES)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIGGING EQUIPMENT (Switchboards)

 

1

 

LOT

 

$

1,239.60

 

LOT

 

$

1,240

 

EQ. PAD 3 ft W x 12 ft L x 4”H. (Swbd.)

 

3

 

EA

 

$

743.76

 

EA

 

$

2,231

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

619.80

 

LOT

 

$

620

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

15,300

 

 

5 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

 

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET :

5 of : 32

 

WORK:

BUILDING POWER DISTRIBUTION

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRIBUTION EQUIPMENT: (Continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T3/ “GDP1” 1600 A 120/208V 3 PH 4 W DISTR.

 

1

 

(Included Above)

 

$

2,700

 

EA

 

$

2,700

 

SWITCHBOARD W/ CIRCUIT BREAKERS

 

 

 

 

 

 

 

 

 

 

 

AS FOLLOW:

 

 

 

 

 

 

 

 

 

 

 

1 - 1600 A MAIN CIRCUIT BREAKER

 

 

 

 

 

 

 

 

 

 

 

7 - 225 A FEEDER BREAKERS

 

 

 

 

 

 

 

 

 

 

 

2 - 100 A           “                “   (SPARES)

 

 

 

 

 

 

 

 

 

 

 

2 - 225 A           “                “   (SPACES)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T4/ “ GDP2” 1600 A 120/208V 3 PH 4 W DISTR.

 

1

 

(Included Above)

 

$

2,700

 

EA

 

$

2,700

 

SWITCHBOARD W/ CIRCUIT BREAKERS

 

 

 

 

 

 

 

 

 

 

 

AS FOLLOW:

 

 

 

 

 

 

 

 

 

 

 

1 - 1600 A MAIN CIRCUIT BREAKER

 

 

 

 

 

 

 

 

 

 

 

7 - 225 A FEEDER BREAKERS

 

 

 

 

 

 

 

 

 

 

 

2 - 100 A           “                “   (SPARES)

 

 

 

 

 

 

 

 

 

 

 

2 - 225 A           “                “   (SPACES)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T2/ “CEMDI” 800 A 120/208V 3 PH 4 W DISTR.

 

1

 

(Included Above)

 

$

1,500

 

EA

 

$

1,500

 

SWITCHBOARD W/ CIRCUIT BREAKERS

 

 

 

 

 

 

 

 

 

 

 

AS FOLLOW:

 

 

 

 

 

 

 

 

 

 

 

1 - 800 A MAIN CIRCUIT BREAKER

 

 

 

 

 

 

 

 

 

 

 

2 - 100 A FEEDER BREAKERS

 

 

 

 

 

 

 

 

 

 

 

6 - 100 A           “                “   (SPARES)

 

 

 

 

 

 

 

 

 

 

 

2 - 225 A           “                “   (SPACES)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T9 / “KDP” 1200 A 120/206 V 3 PH 4 W DISTR.

 

1

 

(Included Above)

 

$

 2,400

 

EA

 

$

2,400

 

SWITCH BOARD W/ CIRCUIT BREAKERS

 

 

 

 

 

 

 

 

 

 

 

AS FOLLOW:

 

 

 

 

 

 

 

 

 

 

 

1 - 1000 A MAIN CIRCUIT BREAKER

 

 

 

 

 

 

 

 

 

 

 

4 - 225 A FEEDER BREAKERS

 

 

 

 

 

 

 

 

 

 

 

6 - 100 A            “                “   (SPARES)

 

 

 

 

 

 

 

 

 

 

 

2 - 225 A            “                “   (SPACES)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O LV TRANSFORMERS: (480V 3PH. - 120/208V 3 PH 3W)

 

 

 

 

 

 

 

 

 

 

 

30 KVA (T6 - ????)

 

2

 

(Included Above)

 

$

700

 

EA

 

$

1,400

 

225 KVA (T5 - Computer Power)

 

2

 

(Included Above)

 

$

1,800

 

EA

 

$

3,600

 

300 KVA (T9 - Kitchen Power)

 

1

 

(Included Above)

 

$

2,300

 

EA

 

$

2,300

 

500 KVA (T3 & T4 - Slot Mach, Power)

 

2

 

(Included Above)

 

$

2,800

 

EA

 

$

5,600

 

 

 

 

 

 

 

 

 

 

 

 

 

RIGGING EQUIPMENT (Transf.)

 

1

 

LOT

 

$

929.70

 

LOT

 

$

930

 

EQ.PAD 4 ft W x 5 ft L x 4” H. (Transf.)

 

6

 

EA

 

$

433.86

 

EA

 

$

2,603

 

EQ.PAD 4 ft W x 8 ft L x 4” H. (Swbd.)

 

4

 

EA

 

$

495.84

 

EA

 

$

1,983

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

619.80

 

LOT

 

$

620

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

28,300

 

 

6 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA,

 

 

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

7 of : 32

 

WORK:

BUILDING POWER DISTRIBUTION

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRIBUTION EQUIPMENT: (Continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“MCCI” 800 A 480 V 3 PH 3 W MOTOR

 

1

 

(Included Above)

 

$

3,500

 

EA

 

$

3,500

 

CONTROL CENTER W/ COMB. STARTERS

 

 

 

 

 

 

 

 

 

 

 

AS FOLLOW:(6-Section)

 

 

 

 

 

 

 

 

 

 

 

1

-

800 A MAIN LUGS ONLY

 

 

 

 

 

 

 

 

 

 

 

15

-

SIZE-1 (To 10 H.P.)

 

 

 

 

 

 

 

 

 

 

 

10

-

SIZE-2 (To 25 H.P.)

 

 

 

 

 

 

 

 

 

 

 

2

-

SIZE - 3 (To 50 H.P.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“MCC2” 1000 A 480 V 3 PH 3 W MOTOR

 

1

 

(Included Above)

 

$

2,800

 

EA

 

$

2,800

 

CONTROL CENTER W/ COMB. STARTERS

 

 

 

 

 

 

 

 

 

 

 

AS FOLLOW: (6-Section)

 

 

 

 

 

 

 

 

 

 

 

1

-

1000 A MAIN LUGS ONLY

 

 

 

 

 

 

 

 

 

 

 

0

-

SIZE-1 (To 10 H.P.)

 

 

 

 

 

 

 

 

 

 

 

5

-

 SIZE-3 (To 50 H.P.)

 

 

 

 

 

 

 

 

 

 

 

5

-

 SIZE-4 (To 100 H.P.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SURGE SUPPRESSION FOR COMPUTER LOADS

 

4

 

EA

 

$

909.35

 

EA

 

$

3,637

 

 

 

 

 

 

 

 

 

 

 

 

 

225 A 277/480 V DISTR. PANEL: MLO

 

2

 

EA

 

$

1,371.28

 

EA

 

$

2,743

 

42 POLES / 14 KAIC (Conn. 30 Poles)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

225 A 120/208 V DISTR. PANEL: MLO

 

14

 

EA

 

$

1,371.28

 

EA

 

$

19,198

 

42 POLES / 10 KAIC (Conn. 36 Poles)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

225 A 120/208 V DISTR. PANEL; MLO

 

4

 

EA

 

$

1,371.28

 

EA

 

$

5,485

 

42 POLES / 10 KAIC (Conn. 30 Poles)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100 A 120/208 V DISTR. PANEL; MLO

 

4

 

EA

 

$

1,254.10

 

EA

 

$

5,016

 

42 POLES / 10 KAIC (Conn. 30 Poles)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

225 A 120/208 V DISTR. PANEL; MLO

 

4

 

EA

 

$

1,371.28

 

EA

 

$

5,485

 

42 POLES / 22 KAIC (Conn. 36 Poles)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100 A 120/208 V DISTR. PANEL; MCB

 

2

 

EA

 

$

1,254.10

 

EA

 

$

2,508

 

42 POLES / 22 KAIC (Conn. 30 Poles)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PANELBOARD SUPPORTS

 

30

 

EA

 

$

24.79

 

EA

 

$

744

 

 

 

 

 

 

 

 

 

 

 

 

 

EQ.PAD 3 ft W x 10 ft Lx4" H. (MCC)

 

2

 

EA

 

$

557.82

 

EA

 

$

1,116

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

619.80

 

LOT

 

$

620

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL :

 

$

52,900

 

 

7 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION,
WHEELING, W. VIRGINIA,

 

 

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

8 of : 32

 

WORK:

BUILDING POWER DISTRIBUTION

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

CONDUIT: (Secondary Feeders)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1/2" EMT CONDUIT

 

1,690

 

LF

 

$

463.45

 

CF

 

$

7,832

 

2-1/2" "              "

 

2,770

 

LF

 

$

685.97

 

CF

 

$

19,001

 

     3"   "              "

 

1,300

 

LF

 

$

868.52

 

CF

 

$

11,291

 

3-1/2" "              "

 

3,150

 

LF

 

$

994.37

 

CF

 

$

31,323

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1/2" EMT ELBOWS

 

29

 

EA

 

$

29.46

 

EA

 

$

854

 

2-1/2" "              "

 

88

 

EA

 

$

64.13

 

EA

 

$

5,644

 

     3"   "              "

 

18

 

EA

 

$

88.90

 

EA

 

$

1,600

 

3-1/2" "              "

 

86

 

EA

 

$

104.96

 

EA

 

$

9,026

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1/2" EMT SET-SCREW COUPL.

 

198

 

EA

 

$

3.59

 

EA

 

$

712

 

2-1/2" "              "              "              "

 

365

 

EA

 

$

8.86

 

EA

 

$

3,235

 

     3"   "              "              "              "

 

148

 

EA

 

$

9.92

 

EA

 

$

1,468

 

3-1/2" "              "              "              "

 

401

 

EA

 

$

11.59

 

EA

 

$

4,648

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1/2" EMT SET-SCREW CONN.

 

42

 

EA

 

$

20.68

 

EA

 

$

868

 

2-1/2" "              "              "              "

 

78

 

EA

 

$

40.14

 

EA

 

$

3,131

 

     3"   "              "              "              "

 

26

 

EA

 

$

53.72

 

EA

 

$

1,397

 

3-1/2" "              "              "              "

 

98

 

EA

 

$

66.70

 

EA

 

$

6,537

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1/2" EMT SUPPORTS

 

211

 

EA

 

$

1.24

 

EA

 

$

262

 

2-1/2" "              "

 

346

 

EA

 

$

3.72

 

EA

 

$

1,288

 

     3"   "              "

 

163

 

EA

 

$

6.20

 

EA

 

$

1,007

 

3-1/2" "              "

 

394

 

EA

 

$

6.20

 

EA

 

$

2,440

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1/2" EMT FLOOR SLEEVES

 

8

 

EA

 

$

26.53

 

EA

 

$

212

 

2-1/2" "              "              "

 

10

 

EA

 

$

40.70

 

EA

 

$

407

 

     3"   "              "              "

 

1

 

EA

 

$

47.89

 

EA

 

$

48

 

3-1/2" "              "              "

 

10

 

EA

 

$

58.09

 

EA

 

$

581

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1/2" EMT WALL SLEEVES

 

9

 

EA

 

$

25.91

 

EA

 

$

233

 

2-1/2" "              "              "

 

18

 

EA

 

$

32.56

 

EA

 

$

586

 

     3"   "              "              "

 

12

 

EA

 

$

43.83

 

EA

 

$

526

 

3-1/2" "              "              "

 

31

 

EA

 

$

47.55

 

EA

 

$

1,474

 

 

 

 

 

 

 

 

 

 

 

 

 

3-1/2" EMT ROOF FLASHING

 

5

 

EA

 

$

141.97

 

EA

 

$

710

 

 

 

 

 

 

 

 

 

 

 

 

 

PULL BOXES : (Secondary Feeders)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12" SQ. x  6" D S / C PULL BOX

 

5

 

EA

 

$

 85.63

 

EA

 

$

 428

 

18" SQ. x  8" D S / C PULL BOX

 

10

 

EA

 

$

 130.59

 

EA

 

$

 1,306

 

24" SQ. x  12" D S / C PULL BOX

 

2

 

EA

 

$

 224.80

 

EA

 

$

 450

 

36" SQ. x  18" D S / C PULL BOX

 

4

 

EA

 

$

 301.42

 

EA

 

$

 1,206

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

1,239.60

 

LOT

 

$

1,240

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

123,000

 

 

8 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION,
WHEELING, W. VIRGINIA,

 

 

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

9 of : 32

 

WORK:

BUILDING POWER DISTRIBUTION

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

WIRE: (Secondary Feeders)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#   8 THHN COPPER WIRE

 

1,760

 

LF

 

$

796.62

 

MF

 

$

1,402

 

#   6     “              “           “

 

140

 

LF

 

$

873.80

 

MF

 

$

122

 

#   4     “              “           “

 

3,100

 

LF

 

$

1,062.55

 

MF

 

$

3,294

 

#   2     “              “           “

 

8,150

 

LF

 

$

1,266.50

 

MF

 

$

10,322

 

#  1 / 0 THHN COPPER WIRE

 

2,030

 

LF

 

$

1,631.60

 

MF

 

$

3,312

 

#  2 / 0     “              “           “

 

1,180

 

LF

 

$

2,108.26

 

MF

 

$

2,488

 

#  4 / 0     “              “           “

 

12,600

 

LF

 

$

2,522.94

 

MF

 

$

31,789

 

250 MCM THHN COPPER WIRE

 

850

 

LF

 

$

4,491.58

 

MF

 

$

3,818

 

350     “         “              “           “

 

660

 

LF

 

$

4,856.67

 

MF

 

$

3,205

 

500     “         “              “           “

 

13,130

 

LF

 

$

5,476.48

 

MF

 

$

71,906

 

600     “         “              “           “

 

6,920

 

LF

 

$

6,330.63

 

MF

 

$

43,808

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS ITEMS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONN, 100 A 240 V 3 PH ELEVATORS

 

4

 

EA

 

$

154.37

 

EA

 

$

617

 

CONN, 120 V 1 PH ELEV. LIGHTS / CONTROLS

 

4

 

EA

 

$

70.98

 

EA

 

$

284

 

30 A 240 V FU DISC. SW. (NEMA-1)

 

4

 

EA

 

$

251.84

 

EA

 

$

1,007

 

100 A 480 V FU DISC. SW. (NEMA-1)

 

4

 

EA

 

$

685.11

 

EA

 

$

2,740

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

1,239.60

 

LOT

 

$

1,240

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

181,400

 

 

9 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION,
WHEELING, W. VIRGINIA,

 

 

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

10 of : 32

 

WORK:

BUILDING STEEL GROUNDING

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

GROUNDING: (At Building Steel)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8” DIA.X 2 ft. D. TEST PIT W/COVER

 

45

 

EA

 

$

179.16

 

EA

 

$

8,062

 

 

 

 

 

 

 

 

 

 

 

 

 

3/4” DIA. X 10 ft. GROUND ROD

 

45

 

EA

 

$

83.38

 

EA

 

$

3,752

 

 

 

 

 

 

 

 

 

 

 

 

 

4/0 BARE COPPER WIRE (Bldg. Perimeter)

 

2,000

 

LF

 

$

3,279.10

 

MF

 

$

6,558

 

2/0 BARE COPPER WIRE (5tl. Conn./45 @10’Lg.)

 

450

 

LF

 

$

2,935.29

 

MF

 

$

1,321

 

 

 

 

 

 

 

 

 

 

 

 

 

4/0 TO ROD CAD-MOLD

 

3

 

EA

 

$

61.98

 

EA

 

$

186

 

CAD-SHOT FOR ABOVE

 

45

 

EA

 

$

56.34

 

EA

 

$

2,535

 

 

 

 

 

 

 

 

 

 

 

 

 

2/0 TO 4/0 CAD-MOLD

 

3

 

EA

 

$

61.98

 

EA

 

$

186

 

CAD-SHOT FOR ABOVE

 

45

 

EA

 

$

56.34

 

EA

 

$

2,535

 

 

 

 

 

 

 

 

 

 

 

 

 

2/0 2-HOLE COMPR.CONN.(Bolt to Steel)

 

45

 

EA

 

$

47.55

 

EA

 

$

2,140

 

 

 

 

 

 

 

 

 

 

 

 

 

SEAL 2/0 PENETRATION AT WALL

 

45

 

EA

 

$

20.06

 

EA

 

$

903

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

619.80

 

LOT

 

$

620

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

28,800

 

 

10 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION,
WHEELING, W. VIRGINIA,

 

 

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

11 of : 32

 

WORK:

EMERGENCY GENERATOR

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT:

 

1

 

(Equip. Quote)

 

$

235,524.71

 

EA

 

$

235,525

 

 

 

 

 

 

 

 

 

 

 

 

 

1250 KW 480 V 3 PH 4 W EMER. GEN. SET

 

1

 

EA

 

$

7,030.66

 

EA

 

$

7,031

 

DIESEL FUELED (24,870 lbs.) 110 GPH @ 100%: 76 GPH @75% IN OUTDOOR ENCL.
(Mounted on Roof)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1500 GAL. SKID-MOUNT FUEL TANK

 

1

 

EA

 

$

3,515.33

 

EA

 

$

3,515

 

 

 

 

 

 

 

 

 

 

 

 

 

2500A 480 V 3PH 4W ATS W/O ISOL. BY-PASS

 

1

 

EA

 

$

1,874.84

 

EA

 

$

1,875

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERATOR CONTR. PANEL. (For Remote Start)

 

1

 

LOT

 

$

351.53

 

LOT

 

$

352

 

 

 

 

 

 

 

 

 

 

 

 

 

MOUNT & INSTALL THE FOLLOWING:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONN. DAY TANK

 

—

 

EA

 

$

117.18

 

EA

 

$

0

 

BATTERY RACK

 

1

 

EA

 

$

351.53

 

EA

 

$

352

 

TRICKLE CHARGER

 

1

 

EA

 

$

117.18

 

EA

 

$

117

 

REMOTE STATUS ANNUNCIATOR

 

1

 

EA

 

$

234.36

 

EA

 

$

234

 

CONN. JACKET HEATER

 

1

 

EA

 

$

58.59

 

EA

 

$

59

 

FUEL PIPING SYST. & TANK (6,000 Gal./ Div.15)

 

1

 

(Separate line Item)

 

EA

 

—

 

EXHAUST / MUFFLER SYSTEM (Div.15)

 

1

 

LOT

 

$

1,859.41

 

LOT

 

$

1,859

 

 

 

 

 

 

 

 

 

 

 

 

 

SPARE PARTS (GASKETS, HEATING ELEM.. FILTERS, TEST INSTR., TOOLS, ETC.)

 

1

 

LOT

 

$

619.80

 

LOT

 

$

620

 

 

 

 

 

 

 

 

 

 

 

 

 

LOAD TEST / TESTING OF TOTAL SYST.

 

1

 

LOT

 

$

2,796.83

 

LOT

 

$

2,797

 

PROV. LOAD BANK TO SUPPLEMENT LOAD.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIGGING EQUIPMENT

 

1

 

LOT

 

$

2,479.21

 

LOT

 

$

2,479

 

CONCR. PAD W/GRD'S (35’ x 12’ x 12” TH.)

 

1

 

LOT

 

$

4,338.61

 

LOT

 

$

4,339

 

 

 

 

 

 

 

 

 

 

 

 

 

DIESEL FUEL (Testing & Topping-off)

 

7,000

 

GAL

 

$

1.74

 

GAL

 

$

12,148

 

HEAT TRACE FUEL LINES

 

1

 

LOT

 

$

1,088.51

 

LOT

 

$

1,089

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

247.92

 

LOT

 

$

248

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

274,600

 

 

11 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION,
WHEELING, W. VIRGINIA,

 

 

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

12 of : 32

 

WORK:

FUEL TANK / PUMPING SYSTEM

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DUAL 3/4 H.P. 480 V. 3 PH. OIL PUMPS WITH ACCESSORIES & CONTROL PANEL

 

1

 

EA

 

$

12,396.04

 

EA

 

$

12,396

 

 

 

 

 

 

 

 

 

 

 

 

 

6 x 12 x 18” THICK CONCRETE PAD FOR OIL PUMPS / CONTROL PANEL

 

1

 

EA

 

$

6,198.02

 

EA

 

$

6,198

 

 

 

 

 

 

 

 

 

 

 

 

 

ELECTRICAL WIRING FOR PUMP & TANK, INCLUDING ACCESSORIES

 

1

 

LOT

 

$

8,541.57

 

LOT

 

$

8,542

 

 

 

 

 

 

 

 

 

 

 

 

 

INSTALLATION COSTS FOR FUEL PUMPS AND CONTROL PANEL

 

1

 

LOT

 

$

1,859.41

 

LOT

 

$

1,859

 

 

 

 

 

 

 

 

 

 

 

 

 

VERTICAL FUEL PIPING FROM TANK TO GEN SET ON ROOF OF MEZZ

 

1

 

LOT

 

$

8,677.23

 

LOT

 

$

8,677

 

 

 

 

 

 

 

 

 

 

 

 

 

RIGGING EQUIPMENT

 

1

 

LOT

 

$

247.92

 

LOT

 

$

248

 

 

 

 

 

 

 

 

 

 

 

 

 

DIESEL FUEL (Testing & Topping-off)

 

2,500

 

GAL

 

$

1.74

 

GAL

 

$

4,339

 

 

 

 

 

 

 

 

 

 

 

 

 

HEAT TRACE FUEL LINES

 

1

 

LOT

 

$

1,557.22

 

LOT

 

$

1,557

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

619.80

 

LOT

 

$

620

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

44,400

 

 

12 of 32

--------------------------------------------------------------------------------


 

 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

13 of : 32

 

WORK:

UNINTERRUPTABLE POWER SUPPLIES

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

EQUIPMENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

150 KVA 480 V3 PH. UPS SYSTEM (3,160 lbs)

 

1

 

EA

 

$

89,780.06

 

EA

 

$

89,780

 

BATTERY SYSTEM (2-Cabinets) (4,655 lbs)

 

 

 

 

 

 

 

 

 

 

 

MAINTENANCE BY-PASS UNIT (670 lbs)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIGGING EQUIPMENT (Batteries)

 

1

 

LOT

 

$

619.80

 

LOT

 

$

620

 

RIGGING EQUIPMENT (UPS)

 

1

 

LOT

 

$

1,239.60

 

LOT

 

$

1,240

 

 

 

 

 

 

 

 

 

 

 

 

 

EQ. PAD 6 ft W x 8 ft L x 4” H. (Transf.)

 

1

 

EA

 

$

867.72

 

EA

 

$

868

 

 

 

 

 

 

 

 

 

 

 

 

 

225A 480 V 3 PH. 4 W ENCL. C/B (Newma 1)

 

1

 

EA

 

$

2,569.25

 

EA

 

$

2,569

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

619.80

 

LOT

 

$

620

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

$

95,700

 

 

13 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

14 of : 32

 

WORK:

LIGHTING FIXTURES / LAMPS — INSTALLED

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING FIXTURES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A      8” DIA. REC. DNLT. W/ CLEAR REFL : MICR. GROOVE BAFFLE: 2 - 26 W QUAD
LAMPS

 

55

 

EA

 

$

166.43

 

EA

 

$

9,154

 

 

 

 

 

 

 

 

 

 

 

 

 

B      8” DIA. REC. DNLT. W/ BLK MICRO -
GROOVE BAFFLE: 2 - 26 W QUAD LAMPS

 

29

 

EA

 

$

166.43

 

EA

 

$

4,827

 

 

 

 

 

 

 

 

 

 

 

 

 

C      PDNT. MNT. LENSED FLUOR. DNLT. W/12” APERTURE & 2 - 42 W TRIPLE LAMPS W/
DIMMING BALLAST

 

188

 

EA

 

$

368.49

 

EA

 

$

69,276

 

 

 

 

 

 

 

 

 

 

 

 

 

D      8” DIA. REC. DNLT. W/ CLEAR REFL: MICR. GROOVE BAFFLE: 2-26 W QUAD LAMPS
W/ DIMMING BALLAST

 

123

 

EA

 

$

213.54

 

EA

 

$

26,265

 

 

 

 

 

 

 

 

 

 

 

 

 

D1    8” DIA. REC. DNLT. W/ CLEAR REFL: MICR. GROOVE BAFFLE: 1 - 18 W QUAD LAMP

 

5

 

EA

 

$

166.43

 

EA

 

$

832

 

 

 

 

 

 

 

 

 

 

 

 

 

D2    8” DIA. REC. DNLT. W/ CLEAR REFL: MICR. GROOVE BAFFLE: 1 - 18 W QUAD LAMP

 

5

 

EA

 

$

166.43

 

EA

 

$

832

 

 

 

 

 

 

 

 

 

 

 

 

 

G      LANDSCAPE ACCENT UP-LIGHT
(At Central Theme Piece Loc. ? ?  /Dwg. E2.1.3)

 

16

 

EA

 

$

374.35

 

EA

 

$

5,990

 

 

 

 

 

 

 

 

 

 

 

 

 

H      100 W M / H WALL PACK
(Exterior Loading Dack / Dwg. E2.0.0)

 

3

 

EA

 

$

281.38

 

EA

 

$

844

 

 

 

 

 

 

 

 

 

 

 

 

 

W     UNDERWATER ACCENT FIXTURE
(Area 3 Lobby Water Feature ? ? / Dwg. E2.1.2)

 

6

 

EA

 

$

622.27

 

EA

 

$

3,734

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

619.80

 

LOT

 

$

620

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

$

122,400

 

 

THIS SHEET

:

$

122,400

SHEET 2 of 5

:

$

98,100

SHEET 3 of 5

:

$

145,100

SHEET 4 of 5

:

$

48,000

SHEET 5 of 5

:

$

52,500

 

 

 

TOTAL :

 

$

466,100

 

14 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

15 of : 32

 

WORK:

LIGHTING FIXTURES / LAMPS — INSTALLED

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING FIXTURES: (Continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FA   2 x 4 LAY-IN FLUOR. FIXT. W/ ACRYLIC LENS / 2 - FO32 / T8 LAMPS

 

112

 

EA

 

$

115.05

 

EA

 

$

12,886

 

 

 

 

 

 

 

 

 

 

 

 

 

FB    2 x 4 LAY-IN FLUOR. FIXT. W/ ACRYLIC LENS / 3-FO32 / T8 LAMPS

 

18

 

EA

 

$

139.50

 

EA

 

$

2,511

 

 

 

 

 

 

 

 

 

 

 

 

 

FC    4 ft. L. SURF. STRIP FLUOR. FIXT. W / 2 - F 32 T8 LAMPS

 

146

 

EA

 

$

208.02

 

EA

 

$

30,371

 

 

 

 

 

 

 

 

 

 

 

 

 

FD    3 ft. L. SURF. STRIP FLUOR. FIXT. W / 2 - F24 T8 LAMPS

 

7

 

EA

 

$

158.44

 

EA

 

$

1,109

 

 

 

 

 

 

 

 

 

 

 

 

 

FE    2 ft. L. SURF. STRIP FLUOR. FIXT. W / 2 -F17 T8 LAMPS

 

4

 

EA

 

$

170.15

 

EA

 

$

681

 

 

 

 

 

 

 

 

 

 

 

 

 

FF    4 ft. L. INDUST. FLUOR. FIXT. W/CTR. “V” EA. LAMP: 2 - F 32 T8 LAMPS

 

68

 

EA

 

$

120.23

 

EA

 

$

8,176

 

 

 

 

 

 

 

 

 

 

 

 

 

FG    4 ft. L. WALL-MOUNT FLUOR FIXT. W/ UP-DN LIGHTING 2 - F 32 T8 LAMPS
(Stairs)

 

26

 

EA

 

$

176.01

 

EA

 

$

4,576

 

 

 

 

 

 

 

 

 

 

 

 

 

FH    1 x 4 SURF. FLUOR. FIXT. W / WRAP-RND. ACRYL. LENS / 2 - F32 / T8 LAMPS

 

66

 

EA

 

$

112.23

 

EA

 

$

7,407

 

 

 

 

 

 

 

 

 

 

 

 

 

FJ     3 ft. SURF. WALL STRIP FLUOR. FIXT. W/ ELLIPTICAL REFL. /1 - T5 HO LAMP

 

10

 

EA

 

$

293.44

 

EA

 

$

2,934

 

 

 

 

 

 

 

 

 

 

 

 

 

FK    4 ft. LINEAR COVE FLUOR. LTG. SYST. FIELD CURV. W / 6 - 13 W TWIN LAMPS

 

7

 

EA

 

$

311.69

 

EA

 

$

2,182

 

 

 

 

 

 

 

 

 

 

 

 

 

FL    18” 175 W M/H FLOOD - MOUNT TO LIGHT STD. SEAM ROOF AT CANOPY

 

9

 

EA

 

$

443.42

 

EA

 

$

3,991

 

 

 

 

 

 

 

 

 

 

 

 

 

FM   SURF. MNT. LINEAR UP-LIGHT MOUNT IN COVE (2 - 3 FT SECTIONS)

 

5

 

EA

 

$

471.48

 

EA

 

$

2,357

 

 

 

 

 

 

 

 

 

 

 

 

 

FN    2 x 4 LAY-IN FLUOR. FIXT. W / PARAB. LOUVER / 3 - F32/T8 LAMPS

 

80

 

EA

 

$

160.58

 

EA

 

$

12,846

 

 

 

 

 

 

 

 

 

 

 

 

 

FP    4 FT. UNDER COUNTER FIXT. FOR WET LOC. W/ 1 T5 LAMP

 

9

 

EA

 

$

189.09

 

EA

 

$

1,702

 

 

 

 

 

 

 

 

 

 

 

 

 

F       2 x 2 LAY-IN FLUOR. FIXT. W/ ACRYLIC LENS / 3 - F17 / T8 LAMPS

 

41

 

EA

 

$

91.50

 

EA

 

$

3,751

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

619.80

 

LOT

 

$

620

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

$

98,100

 

 

15 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

16 of : 32

 

WORK:

LIGHTING FIXTURES / LAMPS — INSTALLED

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING FIXTURES: (Continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F1     100 W MET. HALIDE FLOODLIGHT (Mount on Roof)

 

7

 

EA

 

$

474.41

 

EA

 

$

3,321

 

 

 

 

 

 

 

 

 

 

 

 

 

IA    6” DIA. REC. DNLT. W/ ELLIPS. ALZ. REPL. / BLK. BAFF. / ADJ. SOCKET / GL.
SHEILD Q250 T4 LAMP

 

—

 

EA

 

$

414.13

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

IB     20 W 120 V RECESSED STEP LIGHT W/ CAST AL. HOUSING & GL. SPREAD LENS

 

—

 

EA

 

$

207.34

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

N      NEON TUBE LIGHTING (LF)
(Four Locations in Gaining Area)

 

150

 

LF

 

$

76.63

 

LF

 

$

11,494

 

 

 

 

 

 

 

 

 

 

 

 

 

P       175 W M/H SURF. MOUNT FIXTURE W/ HIGH IMPACT LENS

 

103

 

EA

 

$

366.79

 

EA

 

$

37,780

 

 

 

 

 

 

 

 

 

 

 

 

 

PR    175 W M/H SURF. MOUNT FIXTURE W/ HIGH IMPACT LENS & QUARTZ RESTRIKE

 

15

 

EA

 

$

437.56

 

EA

 

$

6,563

 

 

 

 

 

 

 

 

 

 

 

 

 

P1     DECORATIVE CHANDELIER

 

1

 

EA

 

$

3,980.11

 

EA

 

$

3,980

 

 

 

 

 

 

 

 

 

 

 

 

 

P2     HANGING LANTERN

 

4

 

EA

 

$

387.08

 

EA

 

$

1,548

 

 

 

 

 

 

 

 

 

 

 

 

 

S       STEP LTG. STRIP / ROPE FIXT. (4 - Steps) FIBER-OPTIC ? ? ? (At Entry to
Showroom)

 

120

 

LF

 

$

61.30

 

LF

 

$

7,356

 

 

 

 

 

 

 

 

 

 

 

 

 

TA   575 WELLIPSOIDAL SPOT LIGHT MOUNT IN ACCENT LIGHT POCKETS

 

8

 

EA

 

$

1,991.23

 

EA

 

$

15,930

 

 

 

 

 

 

 

 

 

 

 

 

 

—     LIGHTING TRACK - 2 CIRCUIT

 

500

 

LF

 

$

29.52

 

LF

 

$

14,761

 

         LIGHT TRACK ENDS

 

44

 

EA

 

$

18.37

 

EA

 

$

808

 

         LIGHT TRACK FEED SECTIONS

 

23

 

EA

 

$

54.09

 

EA

 

$

1,244

 

T1    TRK LIGHT FIXT. (MR-16)

 

20

 

EA

 

$

134.66

 

EA

 

$

2,693

 

T2    TRK LIGHT FIXT. (PAR-20)

 

27

 

EA

 

$

122.26

 

EA

 

$

3,301

 

T3    TRK LIGHT FIXT. (PAR-70)

 

22

 

EA

 

$

122.26

 

EA

 

$

2,690

 

T4    TRK LIGHT FIXT. (MR-16 75 W w/ Blk. Back)

 

59

 

EA

 

$

140.86

 

EA

 

$

8,311

 

 

 

 

 

 

 

 

 

 

 

 

 

XA5 CLG.-MOUNT / 1-FACE EXIT LIGHT

 

12

 

EA

 

$

275.52

 

EA

 

$

3,306

 

 

 

 

 

 

 

 

 

 

 

 

 

XA6 CLG. -MOUNT / 2-FACE EXIT LIGHT

 

4

 

EA

 

$

275.52

 

EA

 

$

1,102

 

 

 

 

 

 

 

 

 

 

 

 

 

—     EMERGENCY BATTERY PACKS
INCL. C & W (Mount from Strut)

 

50

 

LF

 

$

365.10

 

LF

 

$

18,255

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

619.80

 

LOT

 

$

620

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

$

145,100

 

 

16 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

17 of : 32

 

WORK:

LIGHTING FIXTURES / LAMPS — INSTALLED

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

DECORATIVE LIGHTING FIXTURES: (Casual Dining)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—     CHANDELIER (At Entry)

 

1

 

EA

 

$

1,558.84

 

EA

 

$

1,559

 

 

 

 

 

 

 

 

 

 

 

 

 

—     WALL LANTERN (At Booths)

 

6

 

EA

 

$

445.35

 

EA

 

$

2,672

 

 

 

 

 

 

 

 

 

 

 

 

 

—     HANGING LANTERN (Main Dining Light)

 

14

 

EA

 

$

432.95

 

EA

 

$

6,061

 

 

 

 

 

 

 

 

 

 

 

 

 

—     SCONCE PENDANT (Hang From Palms ?)

 

6

 

EA

 

$

260.64

 

EA

 

$

1,564

 

 

 

 

 

 

 

 

 

 

 

 

 

—     WALL TOURCHIERE (On Wall to Patio)

 

6

 

EA

 

$

773.38

 

EA

 

$

4,640

 

 

 

 

 

 

 

 

 

 

 

 

 

—     NEST SUSPENSION (Hang From Struct. Col.)

 

2

 

EA

 

$

651.90

 

EA

 

$

1,304

 

 

 

 

 

 

 

 

 

 

 

 

 

DECORATIVE LIGHTING FIXTURES: (Bar)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—     PENDANT UP/DN LIGHT (Hang Above Bar)

 

8

 

EA

 

$

424.27

 

EA

 

$

3,394

 

 

 

 

 

 

 

 

 

 

 

 

 

—     HANGING LANTERN (Above Tables)

 

3

 

EA

 

$

341.22

 

EA

 

$

1,024

 

 

 

 

 

 

 

 

 

 

 

 

 

DECORATIVE LIGHTING FIXTURES: (Fine Dining)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—     CANOPY / PENDANT (At Cooking Area)

 

6

 

EA

 

$

440.39

 

EA

 

$

2,642

 

 

 

 

 

 

 

 

 

 

 

 

 

—     NEST SUSPENSION (Hang Above Tables)

 

3

 

EA

 

$

651.90

 

EA

 

$

1,956

 

 

 

 

 

 

 

 

 

 

 

 

 

—     MED. NEST PENDANT (Above Tables)

 

5

 

EA

 

$

651.90

 

EA

 

$

3,260

 

 

 

 

 

 

 

 

 

 

 

 

 

—     CANOPY / PENDANT (Ctr / Front of Rest.)

 

6

 

EA

 

$

444.11

 

EA

 

$

2,665

 

 

 

 

 

 

 

 

 

 

 

 

 

—     WALL SCONCE (Front of Rest.)

 

2

 

EA

 

$

683.35

 

EA

 

$

1,367

 

 

 

 

 

 

 

 

 

 

 

 

 

—     DOUBLE WALL SCONCE (Above Booths)

 

4

 

EA

 

$

486.25

 

EA

 

$

1,945

 

 

 

 

 

 

 

 

 

 

 

 

 

DECORATIVE LIGHTING FIXTURES: (Player’s Lounge)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—     CHANDELIER (At Entry)

 

1

 

EA

 

$

3,980.11

 

EA

 

$

3,980

 

 

 

 

 

 

 

 

 

 

 

 

 

—     HANGING LANTERN (Above Tables)

 

2

 

EA

 

$

387.08

 

EA

 

$

774

 

 

 

 

 

 

 

 

 

 

 

 

 

—     WALL SCONCE (Room Perimeter)

 

8

 

EA

 

$

888.67

 

EA

 

$

7,109

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

123.96

 

LOT

 

$

124

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total :

 

$

48,000

 

 

17 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

18 of : 32

 

WORK:

LIGHTING FIXTURES / LAMPS — INSTALLED

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

 

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING FIXTURES: (No Type Shown on Drawings)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—     CORR. / PHONE LOBBY - Wall Mount

 

17

 

EA

 

Allow

 

$

368.49

 

EA

 

$

6,264

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—     BOARDWALK - Column Mount

 

10

 

EA

 

Allow

 

$

368.49

 

EA

 

$

3,685

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—     TOILET ROOMS - Wall Mount

 

8

 

EA

 

Allow

 

$

192.69

 

EA

 

$

1,542

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—     AROUND STAIR #8 - Wall Mount

 

5

 

EA

 

Allow

 

$

399.48

 

EA

 

$

1,997

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—     DRESSING ROOMS - Wall Mount

 

—

 

EA

 

Allow

 

$

267.07

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—     SHOWROOM Repl. “TB” Fixt. - Wall Mount

 

—

 

EA

 

Allow

 

$

492.45

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—     ON RAMPS (Wall Mount) -

 

9

 

EA

 

Allow

 

$

492.45

 

EA

 

$

4,432

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—     EXT. ENTRY VEST. - Recessed Con

 

7

 

EA

 

Allow

 

$

158.10

 

EA

 

$

1,107

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—     ENTRY MARQUEE BELOW CANOPY ?

 

1

 

LOT

 

Allow

 

$

10,885.12

 

LOT

 

$

10,885

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIXTURE LAMPS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F 17 / T8 / 35 K - 2 ft. FLUOR. LAMPS

 

133

 

EA

 

 

 

$

7.44

 

EA

 

$

989

 

F 24 / T8 / 35 K - 3 ft. FLUOR. LAMPS

 

36

 

EA

 

 

 

$

7.44

 

EA

 

$

268

 

F 32 / T8 / 35 K - 4 ft. FLUOR. LAMPS

 

1,140

 

EA

 

 

 

$

3.10

 

EA

 

$

3,533

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13 W TWIN FLUOR. LAMPS

 

42

 

EA

 

 

 

$

9.92

 

EA

 

$

417

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26 W QUAD FLUOR. LAMPS

 

409

 

EA

 

 

 

$

11.16

 

EA

 

$

4,563

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42 W TRIPLE FLUOR. LAMPS

 

380

 

EA

 

 

 

$

14.88

 

EA

 

$

5,653

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100 W METAL HALIDE LAMPS

 

26

 

EA

 

 

 

$

30.99

 

EA

 

$

806

 

175 W METAL HALIDE LAMPS

 

127

 

EA

 

 

 

$

30.99

 

EA

 

$

3,936

 

400 W METAL HALIDE LAMPS

 

17

 

EA

 

 

 

$

26.03

 

EA

 

$

443

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100 W QUARTZ LAMPS

 

—

 

EA

 

 

 

$

8.68

 

EA

 

$

0

 

250 W QUARTZ LAMPS

 

16

 

EA

 

 

 

$

11.16

 

EA

 

$

179

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

150 W PAR LAMP

 

55

 

EA

 

 

 

$

3.72

 

EA

 

$

205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MR-16 75 W LAMP

 

80

 

EA

 

 

 

$

4.96

 

EA

 

$

397

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

 

 

$

1,239.60

 

LOT

 

$

1,240

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

52,300

 

 

18 of 32

--------------------------------------------------------------------------------


 

 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

19 of : 32

WORK:

LIGHTING BRANCH CIRCUITRY

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING WIRING DEVICES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20 A 120 V 5PST LIGHT SWITCH

 

57

 

EA

 

 

$

15.44

 

EA

 

$

880

 

20 A 120 V 3-WAY    ”           ”

 

12

 

EA

 

 

$

23.15

 

EA

 

$

278

 

20 A 120 V 4-WAY    ”           ”

 

—

 

EA

 

 

$

35.66

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20 A 120 V FLUOR. DIMMER

 

1

 

EA

 

 

$

140.86

 

EA

 

$

141

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1-GANG SWITCH PLATES

 

43

 

EA

 

 

$

4.48

 

EA

 

$

193

 

2-GANG      ”               ”

 

6

 

EA

 

 

$

4.91

 

EA

 

$

29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SoS 20 A OCCUP. SENSOR / SW. COMB.

 

—

 

EA

 

 

$

51.84

 

EA

 

$

0

 

 — 20 A 5PST TIMER SWITCH

 

—

 

EA

 

 

$

45.64

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OS 20 A OCCUP. MOTION DET. (Wide View)

 

—

 

EA

 

 

$

70.09

 

EA

 

$

0

 

  — 20 A OCCUP. SENSOR / RELAY PACK

 

—

 

EA

 

 

$

49.47

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WIRE DEVICE BOXES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4" SQ. BOX W/ PLASTER FRAME

 

49

 

EA

 

 

$

17.13

 

EA

 

$

839

 

4" 3-GANG BOX W/ PLASTER FRAME

 

—

 

EA

 

 

$

26.08

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4" RND. BOX & BRKT. - (Clg. Occ. Sensor)

 

—

 

EA

 

 

$

25.46

 

EA

 

$

0

 

4" SQ. BOX W/ BL. COVER (Relay Pack)

 

—

 

EA

 

 

$

17.13

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING CONTROL IN MEETING ROOMS

 

—

 

LOT

 

 

$

2,328.12

 

LOT

 

$

0

 

LIGHTING CONTROL IN FINE DINING

 

1

 

LOT

 

 

$

1,219.26

 

LOT

 

$

1,219

 

LIGHTING CONTROL IN CASUAL DINING

 

1

 

LOT

 

 

$

1,219.26

 

LOT

 

$

1,219

 

LIGHTING CONTROL IN BAR

 

1

 

LOT

 

 

$

1,219.26

 

LOT

 

$

1,219

 

LIGHTING CONTROL IN GAMING ROOM

 

1

 

LOT

Allow

 

$

20,937.61

 

LOT

 

$

20,938

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

 

$

6,198.02

 

LOT

 

$

6,198

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

33,200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIS SHEET :

 

$

33,200

 

 

 

 

 

 

SHEET 2 of 2 :

 

$

205,700

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL :

 

$

238,900

 

 

 

 

 

 

 

19 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

20 of : 32

 

WORK:

LIGHTING BRANCH CIRCUITRY

 

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

LIGHTING FIXTURE BOXES : No Above Ceiling Fixture Boxes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4" SQ BOX / BL. COVER 1 - FLEX

 

141

 

EA

 

 

$

37.35

 

EA

 

5,266.61

 

4" SQ BOX / BL. COVER 2 - FLEX

 

44

 

EA

 

 

$

58.03

 

EA

 

2,553.21

 

4" SQ BOX / PL. COVER (Wall)

 

215

 

EA

 

 

$

17.13

 

EA

 

$

3,682

 

4" RND. BOX & MNT. BRKT. (Clg. / Normal Pwr.)

 

594

 

EA

 

 

$

25.46

 

EA

 

$

15,126

 

“F5” CONDULET W / CVR. & GASK.

 

40

 

EA

 

 

$

47.55

 

EA

 

$

1,902

 

FIXTURES REQ. NO BOX (In Clg. / Normal Pwr.)

 

230

 

—

 

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4" SQ BOX / BL. COVER 1-FLEX (On Em. Ckt.)

 

15

 

EA

 

 

$

40.28

 

EA

 

$

604

 

4" SQ BOX / PL COVER (Wall on Em. Cxt.)

 

—

 

EA

 

 

$

17.13

 

EA

 

$

0

 

4" RND. BOX & MNT. BRKT. (Clg. / Exit Em Pwr.)

 

—

 

EA

 

 

$

25.46

 

EA

 

$

0

 

4" SQ BOX / PL. COVER (Wall Exits)

 

22

 

EA

 

 

$

25.46

 

EA

 

$

560

 

FIXTURES REQ. NO BOX (In Clg. / Em. Pwr.)

 

—

 

EA

 

 

$

40.28

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH LIGHTING / “M C” CABLE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 / C # 12 MC CABLE

 

—

 

LF

 

 

$

171.92

 

CF

 

$

0

 

3 / C # 12    ”       ”

 

—

 

LF

 

 

$

208.16

 

CF

 

$

0

 

4 / C # 12    ”       ”

 

—

 

LF

 

 

$

246.22

 

CF

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A / C CABLE ENDS

 

—

 

EA

 

 

$

6.35

 

EA

 

$

0

 

A / C CABLE SUPPORTS

 

—

 

EA

 

 

$

0.25

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH LIGHTING / CONDUIT & WIRE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 / 2 "             EMT CONDUIT

 

23,000

 

LF

 

 

$

181.65

 

CF

 

$

41,779

 

3 / 4 "                ”             ”

 

10,000

 

LF

 

 

$

222.15

 

CF

 

$

22,215

 

1 / 2 "             EMT SET-SCREW COUPL.

 

2,300

 

EA

 

 

$

0.50

 

EA

 

$

1,140

 

3 / 4 "                ”       ”         ”               ”

 

1,000

 

EA

 

 

$

0.62

 

EA

 

$

620

 

1 / 2 "             EMT SET-SCREW CONN.

 

2,372

 

EA

 

 

$

7.25

 

EA

 

$

17,198

 

3 / 4 "                ”      ”          ”               ”

 

600

 

EA

 

 

$

8.55

 

EA

 

$

5,128

 

1 / 2 " - 3 / 4 “               EMT SUPPORTS

 

4,125

 

EA

 

 

$

0.37

 

EA

 

$

1,534

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# 12 THHN COPPER WIRE

 

67,000

 

LF

 

 

$

484.50

 

MF

 

$

32,461

 

# 12 THHN COPPER WIRE (Fixt. Wiring)

 

10,000

 

LF

 

 

$

660.26

 

MF

 

$

6,603

 

# 10      ”           ”             ”

 

75,000

 

LF

 

 

$

580.27

 

MF

 

$

43,521

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4" SQ. BOX W / BLANK COVER

 

75

 

EA

 

 

$

17.13

 

EA

 

$

1,284

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

 

$

2,479.21

 

LOT

 

$

2,479

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

205,700

 

 

20 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

21 of : 32

 

WORK:

LIGHTING BRANCH CIRCUITRY

 

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

WIRING DEVICES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20 A 120 V DUPL. RECPT.

 

237

 

EA

 

$

18.68

 

EA

 

$

4,426

 

20 A  "          "            "  (G F I C) (New)

 

18

 

EA

 

$

31.21

 

EA

 

$

562

 

PLUGMOLD

 

4

 

LOC

 

$

268.74

 

LOC

 

$

1,075

 

1-GANG RECPT. PLATE

 

251

 

EA

 

$

4.17

 

EA

 

$

1,046

 

2-GANG RECPT. PLATE

 

2

 

EA

 

$

4.79

 

EA

 

$

10

 

4” SQ. BOX W/ PLASTER COVER

 

253

 

EA

 

$

17.13

 

EA

 

$

4,333

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH POWER / “M C” CABLE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 / C # 12 MC CABLE

 

—

 

LF

 

$

171.92

 

CF

 

$

0

 

3 / C # 12   ”        ”

 

—

 

LF

 

$

208.16

 

CF

 

$

0

 

4 / C # 12   ”        ”

 

—

 

LF

 

$

246.22

 

CF

 

$

0

 

A / C CABLE ENDS

 

—

 

EA

 

$

6.35

 

EA

 

$

0

 

A / C CABLE SUPPORTS

 

—

 

EA

 

$

0.25

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH POWER / CONDUIT & WIRE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 / 2 "             EMT CONDUIT

 

7,600

 

LF

 

$

181.65

 

CF

 

$

13,805

 

3 / 4 "                ”            ”

 

3,000

 

LF

 

$

222.15

 

CF

 

$

6,664

 

1 / 2 "             EMT SET - CREW COUPL.

 

760

 

EA

 

$

0.50

 

EA

 

$

377

 

3 / 4 "                 ”         ”        ”               ”

 

300

 

EA

 

$

0.62

 

EA

 

$

186

 

1 / 2 "             EMT SET - CREW CONN.

 

506

 

EA

 

$

7.25

 

EA

 

$

3,669

 

3 / 4 "                ”      ”            ”              ”

 

100

 

EA

 

$

8.55

 

EA

 

$

855

 

1 / 2 " 3 / 4 “ EMT SUPPORTS

 

1,325

 

EA

 

$

0.37

 

EA

 

$

493

 

 

 

 

 

 

 

 

 

 

 

 

 

# 12 THHN COPPER WIRE

 

31,500

 

LF

 

$

484.50

 

MF

 

$

15,262

 

# 10      ”            ”             ”

 

16,500

 

LF

 

$

580.27

 

MF

 

$

9,575

 

 

 

 

 

 

 

 

 

 

 

 

 

4"SQ. BOX W / BLANK COVER

 

50

 

EA

 

$

17.13

 

EA

 

$

856

 

 

 

 

 

 

 

 

 

 

 

 

 

AREAS WITH NO OUTLETS SHOWN

 

8,000

 

SF

 

$

1.37

 

SF

 

$

10,997

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

2,479.21

 

LOT

 

$

2,479

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

76,700

 

 

21 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS

 

 

 

SHEET:

22 of : 32

 

WORK:

MECHANICAL EQUIPMENT CONNECTIONS

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

MECHANICAL EQUIPMENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONN. 300 A 480 V 3 PH CHILLER

 

3

 

EA

 

$

475.49

 

EA

 

$

1,426

 

 

 

 

 

 

 

 

 

 

 

 

 

CONN. 50 HP 480 V 3 PH COOLING TOWER

 

2

 

EA

 

$

141.97

 

EA

 

$

284

 

200 A 480 V N/F DISC. SW. (Nema-3R / Roof)

 

2

 

EA

 

$

1,037.48

 

EA

 

$

2,075

 

 

 

 

 

 

 

 

 

 

 

 

 

CONN. 10 HP 480 V 3 PH AHU FAN (Supply)

 

3

 

EA

 

$

70.98

 

EA

 

$

213

 

CONN. 25 HP 480 V 3 PH AHU FAN (Supply)

 

2

 

EA

 

$

106.48

 

EA

 

$

213

 

CONN. 5 HP 480 V 3 PH AHU FAN (Return)

 

5

 

EA

 

$

70.98

 

EA

 

$

355

 

 

 

 

 

 

 

 

 

 

 

 

 

INST. VSD FOR 10 HP MOTOR (By Div. 15)

 

7

 

EA

 

$

481.11

 

EA

 

$

3,368

 

INST. VSD FOR 25 HP MOTOR (By Div. 15)

 

1

 

EA

 

$

956.02

 

EA

 

$

956

 

 

 

 

 

 

 

 

 

 

 

 

 

30 A 480 V N/F DISC. SW. (Nema-1)

 

3

 

EA

 

$

265.47

 

EA

 

$

796

 

60 A 480 V N/F DISC. SW. (Nema-1)

 

1

 

EA

 

$

415.79

 

EA

 

$

416

 

 

 

 

 

 

 

 

 

 

 

 

 

CONN. 10 HP 480 V 3 PH PUMPS (Mech. Rm.)

 

4

 

EA

 

$

70.98

 

EA

 

$

284

 

CONN. 25 HP 480 V 3 PH PUMPS (Mech. Rm.)

 

7

 

EA

 

$

85.63

 

EA

 

$

599

 

CONN. 30 HP 480 V 3 PH PUMPS (Mech. Rm.)

 

3

 

EA

 

$

106.48

 

EA

 

$

319

 

 

 

 

 

 

 

 

 

 

 

 

 

INST. VSD FOR 25 HP MOTOR (By Div. 15)

 

6

 

EA

 

$

956.02

 

EA

 

$

5,736

 

 

 

 

 

 

 

 

 

 

 

 

 

30 A 480 V N/F DISC. SW. (Nema-1)

 

4

 

EA

 

$

265.47

 

EA

 

$

1,062

 

60 A 480 V N/F DISC. SW. (Nema-1)

 

3

 

EA

 

$

415.79

 

EA

 

$

1,247

 

 

 

 

 

 

 

 

 

 

 

 

 

CONN. 40 HP 480 V 3 HEAT REC. UNIT (Roof)

 

4

 

EA

 

$

141.97

 

EA

 

$

568

 

CONN. 75 HP 480 V 3 HEAT REC. UNIT (Roof)

 

4

 

EA

 

$

327.33

 

EA

 

$

1,309

 

100 A 480 V N/F DISC. SW. (Nema-3R / Roof)

 

4

 

EA

 

$

790.48

 

EA

 

$

3,162

 

200 A 480 V N/F DISC. SW. (Nema-3R / Roof)

 

4

 

EA

 

$

1,037.48

 

EA

 

$

4,150

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

247.92

 

LOT

 

$

248

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

28,800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIS SHEET :

 

$

28,800

 

 

 

 

 

 

SHEET 2 of 3 :

 

$

54,100

 

 

 

 

 

 

SHEET 3 of 3 :

 

$

55,700

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL :

 

$

138,600

 

 

 

 

 

 

 

22 of 32

--------------------------------------------------------------------------------


 

PROJECT :

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

ESTIMATE:

CM0631

 

CASINO / ENTERTAINMENT AREAS

 

 

SHEET :

23 of : 32

WORK :

MECHANICAL EQUIPMENT CONNECTIONS

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

MECHANICAL EQUIPMENT (Continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

CONN. 10 HP 480 V 3 PHH & V UNIT

 

1

 

EA

 

$

70.98

 

EA

 

$

71

 

CONN. 20 HP 480 V 3 PHH & V UNIT

 

1

 

EA

 

$

70.98

 

EA

 

$

71

 

 

 

 

 

 

 

 

 

 

 

 

 

30 A 480 V N/F DISC. SW. (Nema-1)

 

1

 

EA

 

$

265.47

 

EA

 

$

265

 

60 A 480 V N/F DISC. SW. (Nema-1)

 

1

 

EA

 

$

415.79

 

EA

 

$

416

 

 

 

 

 

 

 

 

 

 

 

 

 

CONN. 10 HP 480 V 3 PH EXH. FAN (Parking)

 

8

 

EA

 

$

70.98

 

EA

 

$

568

 

SIZE-1 COMB. STARTER (Nema-1) To 10 HP

 

8

 

EA

 

$

1,200.66

 

EA

 

$

9,605

 

30 A 480 V N/F DISC. SW. (Nema-1)

 

8

 

EA

 

$

265.47

 

EA

 

$

2,124

 

 

 

 

 

 

 

 

 

 

 

 

 

CONN. 10 HP 480 V 3 PH EXH. FAN (Mezz.)

 

5

 

EA

 

$

70.98

 

EA

 

$

355

 

SIZE-1 COMB. STARTER (Nema-1) To 10 HP

 

5

 

EA

 

$

1,200.66

 

EA

 

$

6,003

 

30 A 480 V N/F DISC. SW. (Nema-1)

 

5

 

EA

 

$

265.47

 

EA

 

$

1,327

 

 

 

 

 

 

 

 

 

 

 

 

 

CONN. 10 HP 480 V 3 PH EXH. FAN (Bar / Tlts)

 

5

 

EA

 

$

70.98

 

EA

 

$

355

 

SIZE-1 COMB. STARTER (Nema-1) To 10 HP

 

5

 

EA

 

$

1,200.66

 

EA

 

$

6,003

 

30 A 480 V N/F DISC. SW. (Nema-1)

 

5

 

EA

 

$

265.47

 

EA

 

$

1,327

 

 

 

 

 

 

 

 

 

 

 

 

 

CONN. 5 HP 480 V 3 PH BOILERS

 

2

 

EA

 

$

70.98

 

EA

 

$

142

 

CONN. CABINET HEATERS 120 V 1 PH

 

12

 

EA

 

$

52.62

 

EA

 

$

631

 

 

 

 

 

 

 

 

 

 

 

 

 

CONDUIT & WIRE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/2” EMT CONDUIT

 

6,070

 

LF

 

$

196.29

 

CF

 

$

11,915

 

3/4”     ”            ”

 

2,970

 

LF

 

$

222.15

 

CF

 

$

6,598

 

1/2” EMT SET-SCREW COUPL.

 

607

 

EA

 

$

0.43

 

EA

 

$

263

 

3/4”     ”      ”            ”             ”

 

297

 

EA

 

$

0.56

 

EA

 

$

166

 

1/2” EMT SET-SCREW CONN.

 

178

 

EA

 

$

7.25

 

EA

 

$

1,291

 

3/4”     ”      ”            ”             ”

 

104

 

EA

 

$

8.55

 

EA

 

$

889

 

1/2” EMT SUPPORTS

 

759

 

LOT

 

$

0.56

 

LOT

 

$

423

 

3/4”     ”            ”

 

371

 

EA

 

$

0.62

 

EA

 

$

230

 

 

 

 

 

 

 

 

 

 

 

 

 

1/2 - 3/4” EMT WALL SLEEVES

 

71

 

EA

 

$

25.91

 

EA

 

$

1,840

 

1/2 - 3/4” EMT FLOOR SLEEVES

 

4

 

EA

 

$

31.77

 

EA

 

$

127

 

1/2 - 3/4” EMT ROOF PENETRATIONS

 

4

 

EA

 

$

70.98

 

EA

 

$

284

 

 

 

 

 

 

 

 

 

 

 

 

 

4” SQ. BOX W/ BLANK COVER

 

33

 

EA

 

$

17.13

 

EA

 

$

565

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

247.92

 

LOT

 

$

248

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL :

 

$

54,100

 

 

23 of 32

--------------------------------------------------------------------------------


 

PROJECT :

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

ESTIMATE:

CM0631

 

CASINO / ENTERTAINMENT AREAS

 

 

SHEET :

24 of : 32

WORK :

MECHANICAL EQUIPMENT CONNECTIONS

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

CONDUIT & WIRE: (Continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

1” EMT CONDUIT

 

380

 

LF

 

$

344.33

 

CF

 

$

1,308

 

1” EMT ELBOWS

 

6

 

EA

 

$

25.22

 

EA

 

$

151

 

1” EMT SET-SCREW COUPL.

 

44

 

EA

 

$

1.36

 

EA

 

$

60

 

1” EMT SET-SCREW CONN.

 

12

 

EA

 

$

9.97

 

EA

 

$

120

 

1” EMT SUPPORTS

 

48

 

EA

 

$

0.37

 

EA

 

$

18

 

 

 

 

 

 

 

 

 

 

 

 

 

1” EMT WALL SLEEVES

 

4

 

EA

 

$

76.84

 

EA

 

$

307

 

1” EMT FLOOR SLEEVES

 

—

 

EA

 

$

76.84

 

EA

 

$

0

 

1” EMT ROOF PENETRATIONS

 

2

 

EA

 

$

76.84

 

EA

 

$

154

 

4-11/16 “ SQ. BOX W / BLANK COVER

 

—

 

EA

 

$

34.25

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1/2” EMT CONDUIT

 

800

 

LF

 

$

463.45

 

CF

 

$

3,708

 

2-1/2”    ”            ”

 

540

 

LF

 

$

685.97

 

CF

 

$

3,704

 

1-1/2” EMT ELBOWS

 

12

 

EA

 

$

29.46

 

EA

 

$

354

 

2-1/2”    ”            ”

 

9

 

EA

 

$

64.13

 

EA

 

$

577

 

1-1/2” EMT SET-SCREW COUPL.

 

92

 

EA

 

$

3.59

 

EA

 

$

331

 

2-1/2”    ”            ”      ”              ”

 

63

 

EA

 

$

8.86

 

EA

 

$

558

 

1-1/2” EMT SET-SCREW CONN.

 

24

 

EA

 

$

20.68

 

EA

 

$

496

 

2-1/2”    ”            ”         ”            ”

 

12

 

EA

 

$

40.14

 

EA

 

$

482

 

1-1/2” EMT SUPPORTS

 

100

 

EA

 

$

1.24

 

EA

 

$

124

 

2-1/2”    ”            ”

 

68

 

EA

 

$

3.72

 

EA

 

$

251

 

1-1/2” EMT FLOOR SLEEVES

 

4

 

EA

 

$

26.53

 

EA

 

$

106

 

2-1/2”    ”            ”                ”

 

—

 

EA

 

$

40.70

 

EA

 

$

0

 

1-1/2” EMT WALL SLEEVES

 

4

 

EA

 

$

25.91

 

EA

 

$

104

 

2-1/2”    ”            ”              ”

 

9

 

EA

 

$

32.56

 

EA

 

$

293

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1/2” EMT ROOF FLASHING

 

4

 

EA

 

$

106.48

 

EA

 

$

426

 

 

 

 

 

 

 

 

 

 

 

 

 

PULL BOXES : (Secondary Feeders)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12” SQ.  x  6” D S / C PULL BOX

 

4

 

EA

 

$

85.63

 

EA

 

$

343

 

18” SQ.  x  8” D S / C PULL BOX

 

3

 

EA

 

$

130.59

 

EA

 

$

392

 

 

 

 

 

 

 

 

 

 

 

 

 

# 12 THHN COPPER WIRE

 

22,800

 

LF

 

$

488.53

 

MF

 

$

11,138

 

# 10     ”            ”             ”

 

5,800

 

LF

 

$

589.08

 

MF

 

$

3,417

 

#  8      ”            ”             ”

 

7,400

 

LF

 

$

796.62

 

MF

 

$

5,895

 

#  6      ”            ”             ”

 

4,500

 

LF

 

$

873.80

 

MF

 

$

3,932

 

#  4      ”            ”             ”

 

2,850

 

LF

 

$

1,062.55

 

MF

 

$

3,028

 

#  1 / 0 THHN COPPER WIRE

 

2,940

 

LF

 

$

1,631.60

 

MF

 

$

4,797

 

350 MCM THHN COPPER WIRE

 

1,800

 

LF

 

$

4,739.50

 

MF

 

$

8,531

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

619.80

 

LOT

 

$

620

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL :

 

$

55,700

 

 

24 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

ESTIMATE:

CM0631

 

CASINO / ENTERTAINMENT AREAS

 

 

SHEET:

25 of : 32

WORK:

FIRE ALARM & DETECTION SYSTEM

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRE ALARM EQUIPMENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAIN FIRE ALARM CONTROL PANEL

 

1

 

(Equip. Quote)

 

$

61,300

 

EA

 

$

61,300

 

 

 

 

 

 

 

 

 

 

 

 

 

“FAAP” REMOTE ANNUNCIATOR PANEL

 

1

 

EA

 

$

351.53

 

EA

 

$

352

 

“FA” TERMINAL CABINETS

 

4

 

EA

 

$

234.36

 

EA

 

$

937

 

 

 

 

 

 

 

 

 

 

 

 

 

“F”                      F.A. MANUAL PULL STATION

 

40

 

EA

 

$

35.15

 

EA

 

$

1,406

 

“F”                      F.A. VISUAL ALARM (Strobe, Only)

 

54

 

EA

 

$

41.01

 

EA

 

$

2,215

 

“F”                      F.A. AUDIO-VISUAL ALARM

 

51

 

EA

 

$

41.01

 

EA

 

$

2,092

 

“F”                      F.A. AUDIO ALARM (Gaming Area)

 

62

 

EA

 

$

41.01

 

EA

 

$

2,543

 

“F”                      F.A. AUDIO ALARM (Parking Garage)

 

12

 

EA

 

$

41.01

 

EA

 

$

492

 

“S”                      CLG. SMOKE DETECTOR

 

36

 

EA

 

$

41.01

 

EA

 

$

1,476

 

“H”                    CLG. HEAT DETECTOR

 

29

 

EA

 

$

52.73

 

EA

 

$

1,529

 

“DR”            MAGNETIC DOOR HOLDERS

 

—

 

EA

 

$

35.15

 

EA

 

$

0

 

“WG”        GUARD FOR A/V DEVICE

 

—

 

EA

 

$

35.15

 

EA

 

$

0

 

“WS”         GUARD FOR SMOKE DETECTOR

 

—

 

EA

 

$

35.15

 

EA

 

$

0

 

“STX”     SMOKE DET. RECEIVER

 

—

 

EA

 

$

87.88

 

EA

 

$

0

 

“STX”     SMOKE DET. TRANSMITTER

 

—

 

EA

 

$

87.88

 

EA

 

$

0

 

DUCT DETECTORS W/REMOTE TEST STA.

 

14

 

EA

 

$

117.18

 

EA

 

$

1,640

 

 

 

 

 

 

 

 

 

 

 

 

 

FAN SHUT-DOWN RELAYS

 

14

 

EA

 

$

58.59

 

EA

 

$

820

 

CONN. FAN SHUT-DOWN AT STARTERS

 

14

 

EA

 

$

35.49

 

EA

 

$

497

 

 

 

 

 

 

 

 

 

 

 

 

 

CONN. GAS MONITOR

 

—

 

EA

 

$

70.98

 

EA

 

$

0

 

CONN. HOOD SMOKE ALARM

 

2

 

EA

 

$

129.57

 

EA

 

$

259

 

CONN. WATER FLOW SWITCHES

 

12

 

EA

 

$

70.98

 

EA

 

$

852

 

CONN. TAMPER SWITCHES

 

12

 

EA

 

$

70.98

 

EA

 

$

852

 

CONN FIRE PUMP

 

1

 

EA

 

$

129.57

 

EA

 

$

130

 

CONN. BUILDING MANAGEMENT SYSTEM

 

1

 

EA

 

$

129.57

 

EA

 

$

130

 

 

 

 

 

 

 

 

 

 

 

 

 

SYSTEM TESTING & CHECK-OUT

 

1

 

LOT

 

$

2,963.35

 

LOT

 

$

2,963

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

1,239.60

 

LOT

 

$

1,240

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL :

 

$

83,700

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIS SHEET:

 

$

83,700

 

 

 

 

 

 

 

 

SHEET 2 of 2:

 

$

50,100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

133,800

 

 

 

 

 

 

25 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

ESTIMATE:

CM0631

 

CASINO / ENTERTAINMENT AREAS

 

 

SHEET:

26 of : 32

WORK:

FIRE ALARM & DETECTION SYSTEM

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

DEVICE BOXES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4” SQ. BOX W / PLASTER COVER

 

54

 

EA

 

$

16.88

 

EA

 

$

911

 

4” OCT BOX W / CLG BRKT

 

65

 

EA

 

$

25.15

 

EA

 

$

1,635

 

4” SQ. BOX / BLK COVER 1-FLEX

 

14

 

EA

 

$

40.65

 

EA

 

$

569

 

STROBES/HORNS/FAN SHUTD’N (No Boxes)

 

193

 

EA

 

$

0.00

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

CONDUIT & WIRE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/4” EMT CONDUIT

 

9,000

 

LF

 

$

222.15

 

CF

 

$

19,993

 

3/4” EMT S/S COUPL.

 

900

 

EA

 

$

1.46

 

EA

 

$

1,316

 

3/4” EMT S/S CONN.

 

568

 

EA

 

$

8.83

 

EA

 

$

5,016

 

3/4”    ”    SUPPORTS

 

1,125

 

EA

 

$

0.37

 

EA

 

$

418

 

 

 

 

 

 

 

 

 

 

 

 

 

BELDEN MAPNET CABLE (ALARM)

 

10,000

 

LF

 

$

778.61

 

MF

 

$

7,786

 

ALARM CABLE - #14 TW SHLD PAIR

 

8,000

 

EA

 

$

521.69

 

MF

 

$

4,173

 

#12 THHN COPPER WIRE

 

—

 

LF

 

$

478.30

 

MF

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

INTERCONNECTION TO EXISTING CASINO
FIRE ALARM SYSTEM

 

1

 

LOT

 

$

 4,822.76

 

LOT

 

$

 4,823

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/4” EMT CONDUIT (For Interconnect)

 

480

 

LF

 

$

236.79

 

CF

 

$

1,137

 

3/4” EMT S/S COUPL.

 

48

 

EA

 

$

1.46

 

EA

 

$

70

 

3/4” EMT S/S CONN.

 

6

 

EA

 

$

8.83

 

EA

 

$

53

 

3/4”    ”    SUPPORTS

 

60

 

EA

 

$

0.43

 

EA

 

$

26

 

 

 

 

 

 

 

 

 

 

 

 

 

4-11/16 ” SQ. BOX/BLK COVER

 

4

 

EA

 

$

24.22

 

EA

 

$

97

 

 

 

 

 

 

 

 

 

 

 

 

 

BELDEN MAPNET CABLE (ALARM)

 

1,056

 

LF

 

$

778.61

 

MF

 

$

822

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

1,239.60

 

LOT

 

$

1,240

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL :

 

$

50,100

 

 

26 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

ESTIMATE:

CM0631

 

CASINO / ENTERTAINMENT AREAS

 

 

SHEET:

27 of : 32

WORK:

SLOT MACHINE POWER

 

 

 

 

MATERIAL

DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLOT POWER JUNCTION BOX

 

47

 

EA

 

$

335.80

 

EA

 

$

15,783

 

 

 

 

 

 

 

 

 

 

 

 

 

RECPT. BOX IN FLOOR TILE

 

269

 

EA

 

$

120.57

 

EA

 

$

32,433

 

 

 

 

 

 

 

 

 

 

 

 

 

DUPLEX RECPT. INSTALLED IN FLOOR TILE

 

538

 

EA

 

$

18.99

 

EA

 

$

10,214

 

 

 

 

 

 

 

 

 

 

 

 

 

2/#12W/GRD. ARMORED CABLE

 

4,100

 

LF

 

$

207.50

 

CF

 

$

8,508

 

2/#12W/GRD. A/C PLUG AT J-BOX

 

269

 

EA

 

$

21.18

 

EA

 

$

5,699

 

2/#12W/GRD. A/C TERM. AT RECPT. BOX

 

269

 

EA

 

$

9.35

 

EA

 

$

2,514

 

 

 

 

 

 

 

 

 

 

 

 

 

8/#10W/GRD. ARMORED CABLE

 

5,300

 

LF

 

$

389.31

 

CF

 

$

20,633

 

8/#10W/GRD. A/C TERM. AT POWER PANEL

 

47

 

EA

 

$

60.45

 

EA

 

$

2,841

 

8/#10W/GRD. A/C TERM. AT POWER J-BOX

 

47

 

EA

 

$

114.37

 

EA

 

$

5,375

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

1,239.60

 

LOT

 

$

1,240

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL :

 

$

105,200

 

 

27 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

 

 

 

CASINO / ENTERTAINMENT AREAS

 

 

ESTIMATE:

CM0631

WORK:

COMPUTER L A N (Conduit Stub-Outs Only)

 

 

SHEET:

28 of : 32

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

HEAD-END EQUIPMENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATA SW’s./ELCTR. FOR DATA RACKS

 

—

 

(Equip. Quote)

 

$

0.00

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#1-ROOM #J43-3-RACKS; 7-48 PT. MULTI-MODE & 1-24 PT. SINGLE MODE FIBER; 8-24 PT.
CAT, 5 PATCH PANELS; & ELECTRONICS.

 

—

 

EA

 

$

9,195.29

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#2-RM, #K19 - 2-RACKS; 1-24 / 1-36 PT. MULTI-MODE & 0-24 PT. SINGLE MODE FIBER;
8-24 PT. CAT, 5 PATCH PANELS; & ELECTRONICS.

 

—

 

EA

 

$

5,895.84

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

SLOT POWER JUNCTION BOX

 

—

 

EA

 

$

303.12

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

RECPT. BOX IN FLOOR TILE

 

—

 

EA

 

$

60.28

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

4/c MULTI-MODE FIBER CABLE (Plenum Rated)

 

—

 

LF

 

$

1,175.28

 

MF

 

$

0

 

6/c MULTI-MODE FIBER CABLE (Plenum Rated)

 

—

 

LF

 

$

1,391.63

 

MF

 

$

0

 

12/c MULTI-MODE FIBER CABLE (Plenum Rated)

 

—

 

LF

 

$

2,333.73

 

MF

 

$

0

 

24/c MULTI-MODE FIBER CABLE (Plenum Rated)

 

—

 

LF

 

$

2,642.46

 

MF

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

1” “ENC” CONDUIT (Non-Plenum)

 

—

 

LF

 

$

505.90

 

CF

 

$

0

 

“ENC” SUPPORTS

 

—

 

LOT

 

$

1.24

 

LOT

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

2.5 mm BAYONET CONNECTORS W/ CERAMIC FERRULES AMP #504001-1

 

—

 

EA

 

$

 31.83

 

EA

 

$

 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIBER OPTIC CABLE TESTING EQUIPMENT

 

—

 

EA

 

$

3,718.81

 

EA

 

$

0

 

“O T D R” TESTING FOR BACKBONE SYSTEM

 

—

 

FIBER

 

$

7.75

 

FIBER

 

$

0

 

LEASING “O T D R” TESTING MACHINE

 

—

 

DAY

 

$

198.34

 

DAY

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

—

 

LOT

 

$

247.92

 

LOT

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL :

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIS SHEET:

 

$

0

 

 

 

 

 

 

 

 

SHEET 2 OF 2:

 

$

3,400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL :

 

$

3,400

 

 

 

 

 

 

28 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

 

 

 

CASINO / ENTERTAINMENT AREAS

 

 

ESTIMATE:

CM0631

WORK:

COMPUTER L A N (Conduit Stub-Outs Only)

 

 

SHEET:

29 of : 32

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

HORIZONTAL WIRING SYSTEM:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SINGLE PORT INSTALLATION KIT AMP. #558623-1

 

—

 

EA

 

$

 1.82

 

EA

 

$

 0

 

 

 

 

 

 

 

 

 

 

 

 

 

CAT. 5 INSERTS AT WORK STA. - AMP. # 556679-1 FACEPLATE W/558908-1 INSERT

 

—

 

EA

 

$

 15.44

 

EA

 

$

 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/PR. 24 AWG. CONN. KIT AT PATCH PANEL AMP. # 557818-1

 

—

 

EA

 

$

 15.40

 

EA

 

$

 0

 

 

 

 

 

 

 

 

 

 

 

 

 

CAT. 5a 4/PR, 24 AWG. “UTP” CABLE (Plenum)

 

—

 

LF

 

$

729.03

 

MF

 

$

0

 

CABLE SUPPORTS

 

—

 

EA

 

$

0.31

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

“T D R” TESTING FOR HORIZONTAL SYSTEM

 

—

 

DROP

 

$

7.75

 

DROP

 

$

0

 

STAFF TRAINING & INSTRUCTION

 

—

 

LOT

 

$

247.92

 

LOT

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

2/c MULTI-MODE FIBER CABLE (Plenum Rated)

 

—

 

LF

 

$

757.21

 

MF

 

$

0

 

DUAL “SC” CONN. AT WORK STATIONS

 

—

 

EA

 

$

36.17

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

2.5 mm BAYONET CONNECTORS W/ CERAMIC FERRULES AMP # 504001-1

 

—

 

EA

 

$

 28.73

 

EA

 

$

 0

 

 

 

 

 

 

 

 

 

 

 

 

 

“O T D R” TESTING FOR FIBER TO WORK STA.

 

—

 

FIBER

 

$

7.75

 

FIBER

 

$

0

 

3” EMT CONDUIT NIPPLE

 

—

 

EA

 

$

27.04

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

PATCH CORDS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DUAL SINGLE MODE FIBERS - 6 ft LONG

 

—

 

EA

 

$

46.49

 

EA

 

$

0

 

DUAL MULTI-MODE FIBERS - 6 ft LONG

 

—

 

EA

 

$

46.49

 

EA

 

$

0

 

ENHANCED CAT. 5 CABLE (4-Pairs) - 10 ft LONG

 

—

 

EA

 

$

3.16

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

RACEWAYS/BOXES/WIRING:

 

 

 

 

 

 

 

 

 

 

 

3/4” EMT CONDUIT (55 Stub-ups)

 

825

 

LF

 

$

207.50

 

CF

 

$

1,712

 

3/4” EMT S/S COUPL.

 

55

 

EA

 

$

1.46

 

EA

 

$

80

 

3/4” EMT S/S CONN.

 

55

 

EA

 

$

8.83

 

EA

 

$

486

 

3/4” EMT SUPPORTS

 

110

 

EA

 

$

0.43

 

EA

 

$

48

 

3/4” EMT THRU CORR. WALL

 

—

 

EA

 

$

12.96

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

4” SQ BOX/PL. COVER - (Wall)

 

55

 

EA

 

$

17.13

 

EA

 

$

942

 

4” RND. BOX/ “TOMBSTONE” - (Floor)

 

—

 

EA

 

$

68.73

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

4” FLOOR CONDUIT SLEEVES

 

—

 

EA

 

$

70.98

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIALS

 

1

 

LOT

 

$

123.96

 

LOT

 

$

124

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL :

 

$

3,400

 

 

29 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

 

 

 

CASINO / ENTERTAINMENT AREAS

 

 

ESTIMATE:

CM0631

WORK:

TELEPHONE SYSTEM (Conduit Stub-Outs Only)

 

 

SHEET:

31 of : 32

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

TELEPHONE SYSTEM EQUIPMENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TELEPHONE SYST. EQUIP. - HEAD-END “PBX”/ “MDF”/ “IDF”& ALL TELEPHONES

 

—

 

(By Owner)

 

$ 0

 

EA

 

$ 0

 

 

 

 

 

 

 

 

 

 

 

 

 

INSTALL NEW “IDF” (Punch-Down Blocks Only)

 

—

 

EA

 

$

259.15

 

EA

 

$

0

 

4’x8’x3/4” TH PLYWOOD BRD W/STAND-OFF

 

—

 

EA

 

$

166.76

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

RACEWAYS / BOXES / WIRING:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4” SQ. BOX W/PL. COVER (Rooms)

 

—

 

EA

 

$

17.13

 

EA

 

$

0

 

4” SQ. BOX W/PL PL. COVER (Misc. Staff Loc.)

 

66

 

EA

 

$

17.13

 

EA

 

$

1,130

 

TELEPHONE JACK W/1-GANG PLATE

 

—

 

EA

 

$

15.25

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

3/4” EMT CONDUIT (66 Stubs to Corr. Acc. Clg.)

 

990

 

LF

 

$

207.50

 

CF

 

$

2,054

 

3/4” EMT CONDUIT (20 Stubs on Corr.)

 

—

 

LF

 

$

207.50

 

CF

 

$

0

 

3/4” EMT COMPR. COUPL.

 

66

 

EA

 

$

1.46

 

EA

 

$

97

 

3/4” EMT S/S CONN.

 

66

 

EA

 

$

8.83

 

EA

 

$

583

 

3/4”      ”  SUPPORTS

 

132

 

EA

 

$

0.43

 

EA

 

$

57

 

3/4” EMT THRU CORR. WALL

 

—

 

EA

 

$

12.96

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

50 PR.CAT. 5 CABLE (Plenum/Run Open)

 

—

 

LF

 

$

6,364.55

 

MF

 

$

0

 

CABLE RING-EYE SUPPORTS

 

—

 

LOT

 

$

6.20

 

LOT

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

CAT.5e 4/PR. 24 AWG. “UTP” CABLE (Plenum)

 

—

 

LF

 

$

729.03

 

MF

 

$

0

 

CABLE SUPPORTS

 

—

 

EA

 

$

0.31

 

EA

 

$

0

 

PATCH CORD/CAT.5e CABLE (4-Pr.). 12ft L.

 

—

 

EA

 

$

4.49

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

“T D R” TESTING FOR TEL. WIRING

 

—

 

DROP

 

$

7.75

 

DROP

 

$

0

 

“T D R” TEST. FOR TEL. WIRING (Cu. Backbone)

 

—

 

CABLE

 

$

371.88

 

CABLE

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

123.96

 

LOT

 

$

124

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL :

 

$

4,000

 

 

30 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA

 

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS,

 

 

 

SHEET:

31 of : 32

 

WORK:

TELEVISION SYSTEM  (Conduit Stub-Outs Only)

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

TELEVISION SYSTEM EQUIPMENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4” X 4” X 3/4” TH PLYW’D BRD. W/STAND-OFFS

 

—

 

EA

 

$

179.16

 

EA

 

$

0

 

VIDEO AMPLIFIERS (1 Per Floor)

 

—

 

EA

 

$

675.00

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

4-WAY SPLITTER IN “ASE” BOX (1 RG-59 TO 4 RG-6 Coax. Cables)

 

—

 

EA

 

$

51.32

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

SPLITTERS, COUPLERS, & CABLING:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COAXIAL CABLE (RG-11 Trunk Lines / Open)

 

—

 

LF

 

$

1,026.53

 

MF

 

$

0

 

CABLE RING - EYES

 

—

 

EA

 

$

0.25

 

EA

 

$

0

 

COAXIAL CABLE (RF-11 TO RG-11 Tops)

 

—

 

EA

 

$

21.30

 

EA

 

$

0

 

COAXIAL ENDS (RG-11 At Head-End Equip)

 

—

 

EA

 

$

13.61

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

RF-6 COAXIAL CABLE (RG-11 TO Rm. Outlet)

 

—

 

LF

 

$

843.98

 

MF

 

$

0

 

CABLE RING - EYES (Not Required)

 

—

 

EA

 

$

0.12

 

EA

 

$

0

 

COAXIAL CABLE (RE-11 TO RG-6 Tops)

 

—

 

EA

 

$

21.30

 

EA

 

$

0

 

COAXIAL ENDS (RG-6 At TV Outlet)

 

—

 

EA

 

$

12.99

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

RACEWAYS / BOXES / WIRING:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 ” SQ. BOX W/PL. COVER (TV)

 

40

 

EA

 

$

17.13

 

EA

 

$

685

 

TV COAX JACK W/1-GANG PLATE

 

—

 

EA

 

$

19.99

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

3/4” EMT CONDUIT (40 Stub-Outs)

 

1,200

 

LF

 

$

207.50

 

CF

 

$

2,490

 

3/4” EMT COMPR. COUPL.

 

150

 

EA

 

$

1.46

 

EA

 

$

219

 

3/4” EMT S/S CONN.

 

40

 

EA

 

$

8.83

 

EA

 

$

353

 

3/4” “ SUPPORTS

 

150

 

EA

 

$

0.43

 

EA

 

$

65

 

3/4” “ SLEEVES IN CORR. WALLS

 

40

 

EA

 

$

15.89

 

EA

 

$

635

 

 

 

 

 

 

 

 

 

 

 

 

 

# 12 PULL WIRE

 

1,500

 

LF

 

$

543.09

 

MF

 

$

815

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

123.96

 

LOT

 

$

124

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL :

 

$

5,400

 

 

31 of 32

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

 

ESTIMATE:

CM0631

 

 

CASINO / ENTERTAINMENT AREAS,

 

 

 

SHEET:

32 OF : 32

 

WORK:

SECURITY / LIGHTING SUPPORT GRID SYSTEM

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1/2” x 1-1/2” UNISTRUT

 

2,200

 

LF

 

$

785.39

 

CF

 

$

17,279

 

 

 

 

 

 

 

 

 

 

 

 

 

UNISTRUT SUPPORTS

 

526

 

EA

 

$

36.73

 

EA

 

$

19,321

 

3/8” ALL-THREAD ROD X 3-1/2 FT. LONG

 

 

 

 

 

 

 

 

 

 

 

3/8” U-STRUT SPRING NUTS

 

 

 

 

 

 

 

 

 

 

 

3/8” BEAM CLAMP

 

 

 

 

 

 

 

 

 

 

 

3/8” NUTS

 

 

 

 

 

 

 

 

 

 

 

3/8” WASHERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

247.92

 

LOT

 

$

248

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL :

 

$

36,800

 

 

32 of 32

--------------------------------------------------------------------------------


 

 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA

 

 

ESTIMATE:

CM0631

 

 

SHOWROOM (Add Alternate)

 

 

 

SHEET:

1 of : 4

 

WORK:

ELECTRICAL SUMMARY SHEET

 

 

 

 

 

 


 


 


NEW CONSTRUCTION


 


 


 

NEW CONSTR. WORK:
RENOVATION WORK:

9,270     S / F
-         S / F

 

SQ FT
AREA

 

COST /
SQ FT

 

COST
EXTENSION

 


COMMENTS

 

 

 

 

 

 

 

 

 

 

 

1. TEMPORARY CONSTR. POWER & LIGHTING

 

9,270

 

$

0.17

 

$

1,600

 

 

 

2. LIGHTING FIXTURES (W / Lamps: Installed)

 

9,270

 

$

3.14

 

$

29,100

 

 

 

3. LIGHTING BRANCH CIRCUITRY

 

9,270

 

$

0.67

 

$

6,200

 

 

 

4. MECHANICAL EQUIP. CONNECTIONS

 

9,270

 

$

0.40

 

$

3,700

 

 

 

5. THEATRICAL LIGHTING & DIMMING SYSTEM

 

9,270

 

$

12,94

 

$

120,000

 

- Allowance.

 

6. SHOWROOM SOUND SYSTEM

 

9,270

 

—

 

—

 

- By Owner.

 

7. ASSISTIVE LISTENING SYSTEMS

 

9,270

 

—

 

—

 

- With Sound System.

 

8.

 

 

 

 

 

 

 

 

 

9.

 

 

 

 

 

 

 

 

 

10.

 

 

 

 

 

 

 

 

 

TOTALS:

 

9,270

 

$

17,32

 

$

160,600

 

 

 

 

 

 

 

 

 

$

160,600

 

 

 

 

1 of 4

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA

 

 

ESTIMATE:

CM0631

 

 

SHOWROOM (Add Alternate)

 

 

 

SHEET:

2 of : 4

 

WORK:

LIGHTING FIXTURES / LAMPS INSTALLED

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING FIXTURES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

8” DIA. REC. DNLT. W/ CLEAR REFL: MICR. GROOVE BAFFLE: 2 - 26 W QUAD LAMPS

 

2

 

EA

 

$

165.73

 

EA

 

$

331

 

 

 

 

 

 

 

 

 

 

 

 

 

FA

2 x 4 LAY-IN FLUOR. FIXT. W/ ACRYLIC LENS / 2 - FO32 / T8 LAMPS

 

4

 

EA

 

$

114.49

 

EA

 

$

458

 

 

 

 

 

 

 

 

 

 

 

 

 

FB

2 x 4 LAY-IN FLUOR. FIXT. W/ ACRYLIC LENS / 3 - FO32 / T8 LAMPS

 

2

 

EA

 

$

138.87

 

EA

 

$

278

 

 

 

 

 

 

 

 

 

 

 

 

 

FH

1 x 4 SURF. FLUOR. FIXT. W / WRAP-RND. ACRYL LENS / 2 - F32 / T8 LAMPS

 

22

 

EA

 

$

111.60

 

EA

 

$

2,455

 

 

 

 

 

 

 

 

 

 

 

 

 

F

2 x 2 LAY-IN FLUOR. FIXT. W/ ACRYLIC LENS / 3 - F17 / T8 LAMPS

 

4

 

EA

 

$

90.94

 

EA

 

$

364

 

 

 

 

 

 

 

 

 

 

 

 

 

IA

6” DIA. REC. DNLT. W/ ELLIPS. ALZ. REFL/ BLK BAFF. / ADJ. SOCKET / GL SHEILD
Q250 T4 LAMP

 

49

 

EA

 

$

413.25

 

EA

 

$

20,249

 

 

 

 

 

 

 

 

 

 

 

 

 

IB

20 W 120 V RECESSED STEP LIGHT W/ CAST AL. HOUSING & GL SPREAD LENS

 

2

 

EA

 

$

206.64

 

EA

 

$

413

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING FIXTURES: (No Type Shown on Drawings)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

DRESSING ROOMS - Wall Mount

 

6

 

EA

 

$

192.17

 

EA

 

$

1,153

 

 

 

 

 

 

 

 

 

 

 

 

 

—

SHOWROOM Repl. “IB” Fixt. - Wall Mount

 

8

 

EA

 

$

305.81

 

EA

 

$

2,446

 

 

 

 

 

 

 

 

 

 

 

 

 

FIXTURE LAMPS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F17 / T8 / 35 K - 2 ft. FLUOR. LAMPS

 

12

 

EA

 

$

7.44

 

EA

 

$

89

 

F32 / T8 / 35 K - 4 ft. FLUOR. LAMPS

 

58

 

EA

 

$

3.10

 

EA

 

$

180

 

26 W QUAD FLUOR. LAMPS

 

4

 

EA

 

$

11.16

 

EA

 

$

45

 

250 W QUARTZ LAMPS

 

49

 

EA

 

$

11.16

 

EA

 

$

547

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

61.98

 

LOT

 

$

62

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

29,100

 

 

2 of 4

--------------------------------------------------------------------------------


 

 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

 

 

ESTIMATE:

CM0631

 

 

SHOWROOM (Add Alternate)

 

 

 

SHEET:

3 of : 4

 

WORK:

LIGHTING BRANCH CIRCUITRY

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING WIRING DEVICES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20 A 120 V SPST LIGHT SWITCH

 

8

 

EA

 

$

15.30

 

EA

 

$

122

 

1-GANG SWITCH PLATES

 

8

 

EA

 

$

4.44

 

EA

 

$

36

 

 

 

 

 

 

 

 

 

 

 

 

 

WIRE DEVICE BOXES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4" SQ. BOX W/PLASTER FRAME

 

8

 

EA

 

$

16.95

 

EA

 

$

136

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING FIXTURE BOXES : No Above Ceiling Fixture Boxes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4" SQ BOX / BL. COVER 2-FLEX

 

5

 

EA

 

48.16

 

EA

 

240.82

 

4" SQ BOX / PL. COVER (Wall)

 

14

 

EA

 

$

16.95

 

EA

 

$

237

 

4" RND. BOX & MNT. BRKT. (Clg./ Normal Pwr.)

 

4

 

EA

 

$

25.22

 

EA

 

$

101

 

FIXTURES REQ. NO BOX (In Clg. /Normal Pwr.)

 

53

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH LIGHTING / "M.C" CABLE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 / C #12 MC CABLE

 

1,000

 

LF

 

$

170.52

 

CF

 

$

1,705

 

3 / C #12 "                "

 

–

 

LF

 

$

206.58

 

CF

 

$

0

 

A / C CABLE ENDS

 

120

 

EA

 

$

6.28

 

EA

 

$

754

 

A / C CABLE SUPPORTS

 

200

 

EA

 

$

0.25

 

EA

 

$

50

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH LIGHTING / CONDUIT & WIRE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 / 2" EMT CONDUIT

 

500

 

LF

 

$

179.72

 

CF

 

$

899

 

3 / 4"        "                 "

 

200

 

LF

 

$

219.87

 

CF

 

$

440

 

1 / 2" EMT SET-SCREW COUPL.

 

50

 

EA

 

$

0.50

 

EA

 

$

25

 

3 / 4"        "          "                 "

 

20

 

EA

 

$

0.62

 

EA

 

$

12

 

1 / 2" EMT SET-SCREW CONN.

 

44

 

EA

 

$

7.17

 

EA

 

$

316

 

3 / 4"        "          "                 "

 

4

 

EA

 

$

8.46

 

EA

 

$

34

 

1 / 2"-3 / 4" EMT SUPPORTS

 

88

 

EA

 

$

0.37

 

EA

 

$

33

 

 

 

 

 

 

 

 

 

 

 

 

 

#12 THHN COPPER WIRE

 

2,800

 

LF

 

$

479.59

 

MF

 

$

1,343

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

0.00

 

LOT

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

6,500

 

 

 

3 of 4

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA

 

 

 

ESTIMATE:

CM0631

 

 

SHOWROOM (Add Alternate)

 

 

 

SHEET:

4 of : 4

 

WORK:

MECHANICAL EQUIPMENT CONNECTIONS

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

MECHANICAL EQUIPMENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONN. 10 HP 480 V 3 PH AHU FAN (Supply)

 

1

 

EA

 

$

70.28

 

EA

 

$

70

 

CONN. 25 HP 480 V 3 PH AHU FAN (Supply)

 

1

 

EA

 

$

105.42

 

EA

 

$

105

 

 

 

 

 

 

 

 

 

 

 

 

 

INST. VSD FOR 10 HP MOTOR (By Div. 15)

 

1

 

EA

 

$

475.49

 

EA

 

$

475

 

INST. VSD FOR 25 HP MOTOR (By Div. 15)

 

1

 

EA

 

$

944.79

 

EA

 

$

945

 

 

 

 

 

 

 

 

 

 

 

 

 

CONDUIT & WIRE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/2" EMT CONDUIT

 

280

 

LF

 

$

194.19

 

CF

 

$

544

 

3/4"         "                "

 

280

 

LF

 

$

219.87

 

CF

 

$

616

 

1/2" EMT SET-SCREW COUPL.

 

28

 

EA

 

$

0.43

 

EA

 

$

12

 

3/4"        "          "                 "

 

28

 

EA

 

$

0.56

 

EA

 

$

16

 

1/2" EMT SET-SCREW CONN.

 

4

 

EA

 

$

7.17

 

EA

 

$

29

 

3/4"        "          "                 "

 

4

 

EA

 

$

8.46

 

EA

 

$

34

 

1/2" EMT SUPPORTS

 

35

 

LOT

 

$

0.56

 

LOT

 

$

20

 

3/4"        "           "

 

35

 

EA

 

$

0.62

 

EA

 

$

22

 

 

 

 

 

 

 

 

 

 

 

 

 

1/2-3/4" EMT WALL SLEEVES

 

4

 

EA

 

$

25.63

 

EA

 

$

103

 

1/2-3/4" EMT FLOOR SLEEVES

 

4

 

EA

 

$

31.42

 

EA

 

$

126

 

 

 

 

 

 

 

 

 

 

 

 

 

#12 THHN COPPER WIRE

 

590

 

LF

 

$

483.62

 

MF

 

$

285

 

#10    "             "            "

 

390

 

LF

 

$

583.46

 

MF

 

$

228

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

61.98

 

LOT

 

$

62

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

3,700

 

4 of 4

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA

 

 

 

ESTIMATE:

CM0631

 

 

MEETING ROOMS (Add Alternate)

 

 

 

SHEET:

1 of : 4

 

WORK:

ELECTRICAL SUMMARY SHEET

 

 

 

 

 

 

 

 

NEW CONSTUCTION

 

 

NEW CONSTR. WORK:      9,270       S / F

RENOVATION WORK:        -               S / F

 

SQ FT
AREA

 

COST /
SOFT

 

COST
EXTENSION

 

COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

1. TEMPORARY CONSTR. POWER & LIGHTING

 

9,270

 

$

0.17

 

$

1,600

 

 

 

2. LIGHTING FIXTURES (W / Lamps; Installed)

 

9,270

 

$

3.79

 

$

35,100

 

 

 

3. LIGHTING BRANCH CIRCUITRY

 

9,270

 

$

1.38

 

$

12,800

 

 

 

4. MECHANICAL EQUIP. CONNECTIONS

 

9,270

 

$

0.40

 

$

3,700

 

 

 

5. MEETING ROOM SOUND SYSTEMS

 

9,270

 

$

4.85

 

$

45,000

 

– Allow (3 - Systems / $15,000 Each)

 

6. ASSISTIVE LISTENING SYSTEMS

 

9,270

 

$

2.10

 

$

19,500

 

– Allow (3 - Systems / $6,500 Each)

 

7.

 

 

 

 

 

 

 

 

 

 

 

8.

 

 

 

 

 

 

 

 

 

 

 

9.

 

 

 

 

 

 

 

 

 

 

 

10.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS:

 

9,270

 

$

12.69

 

$

117,700

 

 

 

 

 

 

 

 

 

 

 

 

$

117,700

 

 

 

 

 

 

1 of 4

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA

 

 

 

ESTIMATE:

CM0631

 

 

MEETING ROOMS (Add Alternate)

 

 

 

SHEET:

2 of : 4

 

WORK:

LIGHTING FIXTURES LAMPS - INSTALLED

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING FIXTURES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D           8" DIA. REC. DNLT. W/CLEAR REFL: MICR. GROOVE BAFFLE: 2-26 W QUAD
LAMPS W/ DIMMING BALLAST

 

72

 

EA

 

$

212.84

 

EA

 

$

15,324

 

 

 

 

 

 

 

 

 

 

 

 

 

D1     8" DIA. REC. DNLT. W/CLEAR REFL; MICR. GROOVE BAFFLE: 1-18 W QUAD LAMP

 

8

 

EA

 

$

165.73

 

EA

 

$

1,326

 

 

 

 

 

 

 

 

 

 

 

 

 

FC     4ft. L.  SURF. STRIP FLUOR. FIXT. W / 2-F32 T8 LAMPS

 

66

 

EA

 

$

207.46

 

EA

 

$

13,692

 

 

 

 

 

 

 

 

 

 

 

 

 

FD    3ft. L. SURF. STRIP FLUOR. FIXT. W/2-F24 T8 LAMPS

 

6

 

EA

 

$

157.87

 

EA

 

$

947

 

 

 

 

 

 

 

 

 

 

 

 

 

XA5  CLG.-MOUNT / 1-FACE EXIT LIGHT

 

6

 

EA

 

$

257.45

 

EA

 

$

1,545

 

 

 

 

 

 

 

 

 

 

 

 

 

FIXTURE LAMPS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F 24 / T8 / 35 K - 3 ft. FLUOR. LAMPS

 

12

 

EA

 

$

7.44

 

EA

 

$

89

 

F 32 / T8 / 35 K - 4 ft. FLUOR. LAMPS

 

132

 

EA

 

$

3.10

 

EA

 

$

409

 

26 W QUAD FLUOR. LAMPS

 

152

 

EA

 

$

11.16

 

EA

 

$

1,696

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

61.98

 

LOT

 

$

62

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

35,100

 

 

2 of 4

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

ESTIMATE:

 CM0631

 

 

MEETING ROOMS (Add Alternate)

 

 

SHEET:

3 of : 4

 

WORK:

LIGHTING BRANCH CIRCUITRY

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING WIRING DEVICES : (Not shown On Drawings)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING CONTROL IN MEETING ROOMS

 

3

 

LOT

 

$

2,322.50

 

LOT

 

$

6,968

 

 

 

 

 

 

 

 

 

 

 

 

 

WIRE DEVICE BOXES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4” SQ. BOX W/PLASTER FRAME

 

—

 

EA

 

$

16.95

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING FIXTURE BOXES : No Above Ceiling Fixture Boxes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4” SQ BOX / PL COVER 2-FLEX

 

12

 

EA

 

48.16

 

EA

 

577.96

 

4” SQ BOX / PL COVER (Wall)

 

6

 

EA

 

$

16.95

 

EA

 

$

102

 

4” RND. BOX & MNT. BRKT. (Clg. / Normal Pwr.)

 

—

 

EA

 

$

25.22

 

EA

 

$

0

 

FIXTURES REQ. NO BOX  (In Clg. / Normal Pwr.)

 

80

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH LIGHTING / “M C” CABLE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/C # 12 MC CABLE

 

1,000

 

LF

 

$

170.52

 

CF

 

$

1,705

 

3/C # 12   “           ”

 

60

 

LF

 

$

206.58

 

CF

 

$

124

 

A/C CABLE ENDS

 

184

 

EA

 

$

6.28

 

EA

 

$

1,156

 

A/C CABLE SUPPORTS

 

212

 

EA

 

$

0.25

 

EA

 

$

53

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH LIGHTING / CONDUIT & WIRE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/2”  EMT CONDUIT

 

150

 

LF

 

$

179.72

 

CF

 

$

270

 

3/4”     ”                 ”

 

150

 

LF

 

$

219.87

 

CF

 

$

330

 

1/2”  EMT SET-SCREW COUPL.

 

15

 

EA

 

$

0.50

 

EA

 

$

7

 

3/4”       ”          ”              ”              ”

 

15

 

EA

 

$

0.62

 

EA

 

$

9

 

1/2”  EMT SET-SCREW CONN.

 

10

 

EA

 

$

7.17

 

EA

 

$

72

 

3/4”      ”           ”               ”               ”

 

10

 

EA

 

$

8.46

 

EA

 

$

85

 

1/2” - 3/4”  EMT SUPPORTS

 

38

 

EA

 

$

0.37

 

EA

 

$

14

 

 

 

 

 

 

 

 

 

 

 

 

 

#12 THHN COPPER WIRE

 

2,800

 

LF

 

$

479.59

 

MF

 

$

1,343

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

0.00

 

LOT

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

12,800

 

 

3 of 4

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

ESTIMATE:

CM0631

 

 

MEETING ROOMS (Add Alternate)

 

 

 

SHEET:

4 of :  4

 

WORK:

MECHANICAL EQUIPMENT CONNECTIONS

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

MECHANICAL EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONN. 10 HP 480 V3 PH AHU FAN (Supply)

 

1

 

EA

 

$

70.28

 

EA

 

$

70

 

CONN. 25 HP 480 V3 PH AHU FAN (Supply)

 

1

 

EA

 

$

105.42

 

EA

 

$

105

 

 

 

 

 

 

 

 

 

 

 

 

 

INST. VSD FOR 10 HP MOTOR (By Div. 15)

 

1

 

EA

 

$

475.49

 

EA

 

$

475

 

INST. VSD FOR 25 HP MOTOR (By Div. 15)

 

1

 

EA

 

$

944.79

 

EA

 

$

945

 

 

 

 

 

 

 

 

 

 

 

 

 

CONDUIT & WIRE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/2” EMT CONDUIT

 

280

 

LF

 

$

194.19

 

CF

 

$

544

 

3/4”      “             ”

 

280

 

LF

 

$

219.87

 

CF

 

$

616

 

1/2” EMT SET-SCREW COUPL.

 

28

 

EA

 

$

0.43

 

EA

 

$

12

 

3/4”      “”      ”           ”            ”

 

28

 

EA

 

$

0.56

 

EA

 

$

16

 

1/2” EMT SET-SCREW CONN.

 

4

 

EA

 

$

7.17

 

EA

 

$

29

 

3/4”      ”       ”           ”            ”

 

4

 

EA

 

$

8.46

 

EA

 

$

34

 

1/2” EMT SUPPORTS

 

35

 

LOT

 

$

0.56

 

LOT

 

$

20

 

3/4”        ”             ”

 

35

 

EA

 

$

0.62

 

EA

 

$

22

 

 

 

 

 

 

 

 

 

 

 

 

 

1/2 - 3/4” EMT WALL SLEEVES

 

4

 

EA

 

$

25.63

 

EA

 

$

103

 

1/2 - 3/4” EMT FLOOR SLEEVES

 

4

 

EA

 

$

31.42

 

EA

 

$

126

 

 

 

 

 

 

 

 

 

 

 

 

 

#12 THHN COPPER WIRE

 

590

 

LF

 

$

483.62

 

MF

 

$

285

 

#10      ”                ”          ”

 

390

 

LF

 

$

583.46

 

MF

 

$

228

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

61.98

 

LOT

 

$

62

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

3,700

 

 

4 of 4

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

ESTIMATE:

 CM0631

 

 

FIVE STORY HOTEL

 

 

 

SHEET:

1 of :  13

 

WORK:

ELECTRICAL SUMMARY SHEET

 

 

 

 

 

 

 

 

NEW CONSTRUCTION

 

 

 

NEW CONSTR. WORK: RENOVATION WORK:

   85,500  S/F
        -       S/F

 

SQ FT
AREA

 

COST/
SOFT

 

COST
EXTENSION

 

COMMENTS

 

1. TEMPORARY CONSTR. POWER & LIGHTING

 

85,500

 

$

0.17

 

$

14,500

 

 

 

2. BUILDING POWER DISTR. SYSTEM

 

85,500

 

$

1.35

 

$

115,200

 

 

 

3. EMERGENCY GENERATOR

 

85,500

 

—

 

—

 

- With Casino Budget.

 

4. LIGHTING BRANCH CIRCUITRY

 

85,500

 

$

2.87

 

$

245,000

 

 

 

5. POWER BRANCH CIRCUITRY

 

85,500

 

$

1.40

 

$

119,300

 

 

 

6. MECHANICAL EQUIP. CONNECTIONS

 

85,500

 

$

0.97

 

$

82,700

 

 

 

7. FIRE ALARM & DETECTION SYSTEM

 

85,500

 

$

1.51

 

$

129,000

 

- Extend Casino System.

 

8. PUBLIC ADDRESS SYSTEM

 

85,500

 

—

 

—

 

- Not Included.

 

9. TELEPHONE SYSTEM (Conduit Stub-Outs Only)

 

85,500

 

$

0.31

 

$

26,100

 

- Reduced to 200 Locations.

 

10. COMPUTER L.A.N. (Conduit Stub-ups Only)

 

85,500

 

$

0.00

 

—

 

- Not Included.

 

11. TELEVISION DISTR. SYSTEM (No Head-End Eq.)

 

85,500

 

$

0.25

 

$

21,500

 

- Extend Casino System.

 

12. LIGHTING PROTECTION SYSTEM

 

85,500

 

—

 

—

 

 

 

13.

 

85,500

 

—

 

—

 

 

 

14.

 

85,500

 

—

 

—

 

 

 

15.

 

85,500

 

—

 

—

 

 

 

16.

 

85,500

 

—

 

—

 

 

 

17.

 

85,500

 

—

 

—

 

 

 

18.

 

85,500

 

—

 

—

 

 

 

19.

 

85,500

 

—

 

—

 

 

 

20.

 

 

 

 

 

 

 

 

 

TOTALS

 

85,500

 

$

8.81

 

$

753,300

 

 

 

 

 

 

 

 

 

$

753,300

 

 

 

 

1 of 13

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA

ESTIMATE:

CM0631

 

 

FIVE STORY HOTEL

SHEET:

2 of : 13

 

WORK:

BUILDING POWER DISTRIBUTION

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT : (New Sub-Station)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRIBUTION EQUIPMENT PACKAGE PRICE

 

1

 

(Equip. Quote)

 

$

39,500

 

EA

 

$

39,500

 

 

 

 

 

 

 

 

 

 

 

 

 

“T10” 1000 KVA 12.47 KV PRI. - 120/208V SEC, PAD MOUNT TRANSF. (Conn. To Hotel
Swd.)

 

1

 

(Included Above)

 

$

3,700

 

EA

 

$

3,700

 

 

 

 

 

 

 

 

 

 

 

 

 

T10 / “HMSB” 1200 A 120/208V 3 PH 4 W DISTR. SWITCHBOARD W/ TRANSITION & CIRCUIT
BREAKERS AS FOLLOW:

 

1

 

(Included Above)

 

$

3,400

 

EA

 

$

3,400

 

1 - 1200 A MAIN CIRCUIT BREAKER

 

 

 

 

 

 

 

 

 

 

 

5 - 400 A FEEDER BREAKERS

 

 

 

 

 

 

 

 

 

 

 

2 - 225A“                    ”(SPARES)

 

 

 

 

 

 

 

 

 

 

 

2 - 100A“                    ”(SPARES)

 

 

 

 

 

 

 

 

 

 

 

2 - 225A“                    ”(SPACES)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“PTAC” 225 A 120/208 V S P 4 W DISTR. PANEL: W/MCB & 40 20 A 2 PC/B’s/84 POLES
(2-Sect.)

 

5

 

(Included Above)

 

$

1,968.58

 

EA

 

$

9,843

 

 

 

 

 

 

 

 

 

 

 

 

 

“HPP” 225 A 120/208 V 3 P 4 W DISTR. PANEL : W/ MCB & 64 20 A 1 PC/B’s/ 84 POLES
(2-Sect.)

 

5

 

(Included Above)

 

$

1,722.51

 

EA

 

$

8,613

 

 

 

 

 

 

 

 

 

 

 

 

 

“HLP” 100 A 120/208 V 3 P 4 W PANEL: W/MCB & 36 20 A 1 PC/B’s/ 42 POLES

 

5

 

(Included Above)

 

$

861.26

 

EA

 

$

4,306

 

 

 

 

 

 

 

 

 

 

 

 

 

“HEMP” 100 A 120/208 V 3 P 4 W PANEL: W/ MCB & 36 20 A 1 PC/B’s/ 42 POLES

 

2

 

(Included Above)

 

$

861.26

 

EA

 

$

1,723

 

 

 

 

 

 

 

 

 

 

 

 

 

POWER SYSTEM STUDY

 

1

 

(Included Above)

 

$

0

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

123.96

 

LOT

 

$

124

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

 

 

 

 

 

 

 

$

71,200

 

 

THIS SHEET:

 

$

71,200

 

SHEET 2 OF 3:

 

$

19,200

 

SHEET 3 OF 3:

 

$

24,800

 

 

 

 

 

TOTAL:

 

$

115,200

 

 

2 of 13

--------------------------------------------------------------------------------


 

 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

 

 

ESTIMATE:

CM0631

 

 

FIVE STORY HOTEL

 

 

 

SHEET:

3 of: 13

 

WORK:

BUILDING POWER DISTRIBUTION

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRIBUTION EQUIPMENT:  [Continued]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIGGING EQUIPMENT (Switchboard)

 

1

 

LOT

 

$

867.72

 

LOT

 

$

868

 

RIGGING EQUIPMENT (I.V Transformer)

 

1

 

LOT.

 

$

991.68

 

LOT

 

$

992

 

 

 

 

 

 

 

 

 

 

 

 

 

PANELBOARD SUPPORTS

 

17

 

EA

 

$

18.59

 

EA

 

$

316

 

EQ. PAD 8 ft W x 16 ft L x 4” H.  (1-End Substa.)

 

1

 

LOT

 

$

1,487.52

 

EA

 

$

1,488

 

 

 

 

 

EA

 

 

 

 

 

 

 

GROUNDING IN ELECTRIC ROOMS

 

5

 

EA

 

$

247.00

 

EA

 

$

1,235

 

 

 

 

 

 

 

 

 

 

 

 

 

12” SQ. WIREWAY 8 FT. L W/ END CAPS

 

5

 

EA

 

$

679.93

 

EA

 

$

3,400

 

 

 

 

 

 

 

 

 

 

 

 

 

CONDUIT & WIRE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1/4” EMT CONDUIT

 

20

 

LF

 

$

440.45

 

CF

 

$

88

 

1-1/2”    ”                ”     HEM Panel Feeds

 

160

 

LF

 

$

482.49

 

CF

 

$

772

 

2-1/2”   ”                 ”

 

10

 

LF

 

$

712.33

 

CF

 

$

71

 

    3”     “                 ”

 

540

 

LF

 

$

856.91

 

CF

 

$

4,627

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1/4” EMT ELBOWS

 

—

 

EA

 

$

33.36

 

EA

 

$

0

 

1-1/2”    ”            ”

 

6

 

EA

 

$

36.93

 

EA

 

$

222

 

2-1/2”    ”            ”

 

—

 

EA

 

$

54.47

 

EA

 

$

0

 

    3”      ”             ”

 

15

 

EA

 

$

67.81

 

EA

 

$

1,017

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1/4” EMT SET-SCREW COUPL.

 

—

 

EA

 

$

2.79

 

EA

 

$

0

 

1-1/2”    ”       ”           ”            ”

 

22

 

EA

 

$

3.59

 

EA

 

$

79

 

2-1/2”    ”       ”           ”            ”

 

—

 

EA

 

$

8.86

 

EA

 

$

0

 

    3”       ”       ”           ”            ”

 

69

 

EA

 

$

9.92

 

EA

 

$

684

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1/4” EMT SET-SCREW CONN.

 

20

 

EA

 

$

14.72

 

EA

 

$

294

 

1-1/2”    ”       ”           ”            ”

 

4

 

EA

 

$

21.55

 

EA

 

$

86

 

2-1/2”    ”       ”           ”            ”

 

10

 

EA

 

$

41.61

 

EA

 

$

416

 

      3”    ”       ”           ”            ”

 

20

 

EA

 

$

55.77

 

EA

 

$

1,115

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1/4” EMT SUPPORTS

 

—

 

EA

 

$

3.72

 

EA

 

$

0

 

1-1/2”    ”               ”

 

20

 

EA

 

$

3.72

 

EA

 

$

74

 

2-1/2”    ”               ”

 

—

 

EA

 

$

3.72

 

EA

 

$

0

 

3”          ”               ”

 

68

 

EA

 

$

2.48

 

EA

 

$

167

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1/4” EMT FLOOR SLEEVES

 

—

 

EA

 

$

34.48

 

EA

 

$

0

 

1-1/2”    ”            ”               ”

 

5

 

EA

 

$

34.48

 

EA

 

$

172

 

2-1/2”    ”            ”               ”

 

—

 

EA

 

$

52.93

 

EA

 

$

0

 

   3”       ”            ”               ”

 

15

 

EA

 

$

51.69

 

EA

 

$

775

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

247.92

 

LOT

 

$

248

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

19,200

 

 

3 of 13

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

 

 

ESTIMATE:

CM0631

 

 

FIVE STORY HOTEL

 

 

 

SHEET:

4 of : 13

 

WORK:

BUILDING POWER DISTRIBUTION

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

CONDUIT & WIRE: (Continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# 10 THHN COPPER WIRE

 

—

 

LF

 

$

671.43

 

MF

 

$

0

 

#   8     ”              ”             ”

 

300

 

LF

 

$

825.92

 

MF

 

$

248

 

#   4     ”              ”             ”

 

50

 

LF

 

$

1,097.70

 

MF

 

$

55

 

#   2     ”              ”             ”

 

1,850

 

LF

 

$

1,307.51

 

MF

 

$

2,419

 

# 4/0 THHN COPPER WIRE

 

200

 

LF

 

$

2,581.53

 

MF

 

$

516

 

500 MCM THHN COPPER WIRE

 

2,600

 

LF

 

$

4,944.56

 

MF

 

$

12,856

 

 

 

 

 

 

 

 

 

 

 

 

 

TAP 400 A to 225 A FEEDER (3 PH 4W w/ Grd.)

 

5

 

EA

 

$

160.64

 

EA

 

$

803

 

TAP 400 A to 100 A FEEDER (3 PH 4W w/ Grd.)

 

10

 

EA

 

$

123.50

 

EA

 

$

1,235

 

 

 

 

 

 

 

 

 

 

 

 

 

PULL BOXES: (Secondary Feeders)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12” SQ. x 6” D S / C PULL BOX

 

—

 

EA

 

$

89.29

 

EA

 

$

0

 

18” SQ. x 8” D S / C PULL BOX

 

—

 

EA

 

$

135.57

 

EA

 

$

0

 

24” SQ. x 12” D S / C PULL BOX

 

5

 

EA

 

$

231.39

 

EA

 

$

1,157

 

36” SQ. x 18” D S / C PULL BOX

 

—

 

EA

 

$

308.75

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS ITEMS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SURGE SUPPRESSION FOR COMPUTER LOADS

 

5

 

EA

 

$

803.89

 

EA

 

$

4,019

 

 

 

 

 

 

 

 

 

 

 

 

 

PANEL / SWBD INFRARED SCAN

 

1

 

EA

 

$

1,234.98

 

EA

 

$

1,235

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

247.92

 

LOT

 

$

248

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

24,800

 

 

4 of 13

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

 

 

 

 

 

 

FIVE STORY HOTEL

 

 

 

ESTIMATE:

CM0631

 

WORK:

LIGHTING BRANCH CIRCUITRY

 

 

 

SHEET:

5 of : 13

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING FIXTURES: (Floor Corridors / Stairs / Service Areas)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—  2x4 LAY-IN FLUOR FIXT. W/ACRYLIC LENS / 3 - FO32 / T8 LAMPS (Electr. Rm /
Comm. Rm / Vending)

 

20

 

EA

Allow

 

$

117.35

 

EA

 

$

2,347

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—  WALL SCONCE LIGHT FIXT. (Normal Power) 1 - 18 W QUAD LAMP (Corr. Wall
Fixture)

 

168

 

EA

Allow

 

$

191.86

 

EA

 

$

32,233

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—  WALL SCONCE LIGHT FIXT. (Emer. Power) 1 - 18 W QUAD LAMP (Corr. Wall Fixture)

 

40

 

EA

Allow

 

$

191.86

 

EA

 

$

7,674

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—  12” DIA. REC. DNLT. (Elevator Lobby) 2 - 26 W QUAD LAMPS

 

5

 

EA

Allow

 

$

247.46

 

EA

 

$

1,237

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—  8” DIA. REC. DNLT. W/8LK MICRO-GROOVE BAFFLE.: 2 - 26 W QUAD LAMPS (Elevator
Lobby)

 

10

 

EA

Allow

 

$

148.34

 

EA

 

$

1,483

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—  4 ft. L. WALL-MOUNT FLUOR. FIXT. W/UP- DN LIGHTING 2-F 32 T8 LAMPS (Stairs)

 

20

 

EA

Allow

 

$

160.69

 

EA

 

$

3,214

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XA5 CLG. -MOUNT / 1-FACE EXIT LIGHT

 

5

 

EA

Allow

 

$

145.95

 

EA

 

$

730

 

XA6 CLG. -MOUNT / 2-FACE EXIT LIGHT

 

10

 

EA

 

 

$

154.63

 

EA

 

$

1,546

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

 

$

247.92

 

LOT

 

$

248

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL :

 

$

50,700

 

 

THIS SHEET :

 

$

50,700

 

SHEET 3 of 4 :

 

$

82,100

 

SHEET 4 of 4 :

 

$

112,200

 

 

 

 

 

 

TOTAL:

 

$

245,000

 

 

5 of 13

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

 

 

 

 

 

 

FIVE STORY HOTEL

 

 

 

ESTIMATE:

CM0631

 

WORK:

LIGHTING BRANCH CIRCUITRY

 

 

 

SHEET:

6 of : 13

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING FIXTURES: (Guest Rooms)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—  8” DIA. CLG. MOUNT REC. DNLT. 1 - 26 W QUAD LAMP (Toilet - Center of Ceiling)

 

151

 

EA

Allow

 

$

86.40

 

EA

 

$

13,047

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—  8” DIA. CLG. MOUNT REC. DNLT. 1 - 26 W QUAD LAMP (Toilet - Over Counter)

 

18

 

EA

Allow

 

$

129.79

 

EA

 

$

2,336

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—  WALL SCONCE LIGHT FIXT. (Normal Power) 1 - 18 W QUAD LAMP (Wall Adj. To
Toilet Entry)

 

160

 

EA

Allow

 

$

86.50

 

EA

 

$

13,839

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WALL MOUNT LIGHT FIXTURE 1 - 18 W QUAD LAMP (Toilets / Sides of Mirror)

 

302

 

EA

Allow

 

$

86.50

 

EA

 

$

26,122

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIXTURE LAMPS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F 32 / T8 / 30K- 4 ft. FLUOR. LAMPS

 

100

 

EA

 

 

$

3.10

 

EA

 

$

310

 

18 W QUAD FLUOR. LAMPS

 

670

 

EA

 

 

$

9.92

 

EA

 

$

6,644

 

26 W QUAD FLUOR. LAMPS

 

200

 

EA

 

 

$

9.92

 

EA

 

$

1,983

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING FIXTURE BOXES: (Corr. / Service Areas / Stairs)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4” SQ BOX / BL. COVER 1-FLEX

 

10

 

EA

 

 

41.89

 

EA

 

418.92

 

4” SQ BOX / BL. COVER 2-FLEX

 

5

 

EA

 

 

59.77

 

EA

 

298.87

 

4” SQ BOX / PL. COVER (Corr. Sconce)

 

168

 

EA

 

 

$

17.86

 

EA

 

$

3,000

 

4” RND. BOX & MNT. BRKT. (Elev / Normal Pwr.)

 

5

 

EA

 

 

$

26.49

 

EA

 

$

132

 

FIXT. REQ. NO BOX (Elev. Dnlt. / Normal Pwr.)

 

10

 

—

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4” SQ BOX / P.C. (Wall On Em. Ckt.) Corr. Sconce

 

40

 

EA

 

 

$

17.86

 

EA

 

$

714

 

4” SQ BOX / P.C. (Wall On Em. Ckt.) Stairs

 

20

 

EA

 

 

$

17.86

 

EA

 

$

357

 

4” RND. BOX & MNT. BRKT. (Clg / Exit Em Pwr.)

 

15

 

EA

 

 

$

26.49

 

EA

 

$

397

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING FIXTURE BOXES: (Guest Rooms)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4” SQ BOX / PL. COVER (Tlt. Mirror Fixt)

 

302

 

EA

 

 

$

17.86

 

EA

 

$

5,393

 

4” RND. BOX & MNT. BRKT. (Tlt. / Normal Pwr.)

 

151

 

EA

 

 

$

26.49

 

EA

 

$

4,000

 

4” RND. BOX & MNT. BRKT. (Rm.Wall / Norm. Pwr.

 

160

 

EA

 

 

$

17.86

 

EA

 

$

2,857

 

FIXT. REQ. NO BOX (Tlt. Dnlt. / Normal Pwr.)

 

18

 

—

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

 

$

247.92

 

LOT

 

$

248

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

82,100

 

 

6 of 13

--------------------------------------------------------------------------------


 

 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

 

 

 

 

FIVE STORY HOTEL

 

ESTIMATE:

CM0631

 

WORK :

LIGHTING BRANCH CIRCUITRY

 

SHEET:

7 of : 13

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING WIRING DEVICES :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20 A 120 V SPST LIGHT SW,(Service Areas)

 

15

 

EA

 

$

16.33

 

EA

 

$

245

 

20 A 120 V SPST LIGHT SW,(Guest Rooms)

 

615

 

EA

 

$

16.33

 

EA

 

$

10,044

 

20 A 120 V 3-WAY “     “

 

14

 

EA

 

$

23.72

 

EA

 

$

332

 

 

 

 

 

 

 

 

 

 

 

 

 

1-GANG SWITCH PLATES

 

40

 

EA

 

$

4.01

 

EA

 

$

160

 

2-GANG “             ”

 

302

 

EA

 

$

4.25

 

EA

 

$

1,285

 

 

 

 

 

 

 

 

 

 

 

 

 

15 A 120 V DUPL RECPT. / (Switched)

 

292

 

EA

 

$

19.72

 

EA

 

$

5,758

 

1-GANG PLASTIC DUPL RECPT. PLATE

 

292

 

EA

 

$

4.13

 

EA

 

$

1,206

 

4” SQ.WALL BOX W/PL. FR.

 

292

 

EA

 

$

17.86

 

EA

 

$

5,215

 

 

 

 

 

 

 

 

 

 

 

 

 

P  20 A OCCUP. SENSOR / SW. COMB.

 

—

 

EA

 

$

52.57

 

EA

 

$

0

 

—  20 A OCCUP. MOTION DET.

 

—

 

EA

 

$

71.12

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

WIRE DEVICE BOXES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4” SQ. BOX W/ PLASTER FRAME

 

342

 

EA

 

$

17.86

 

EA

 

$

6,108

 

4” 3-GANG BOX W/ PLASTER FRAME

 

—

 

EA

 

$

27.11

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

4” RND. BOX & BRKT. - (Clg, Occ, Sensor)

 

—

 

EA

 

$

26.49

 

EA

 

$

0

 

4” SQ. BOX W/ BL, COVER (Relay Pack)

 

—

 

EA

 

$

17.86

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH LIGTING / “M C” CABLE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/C # 12. MC CABLE

 

19,500

 

LF

 

$

172.62

 

CF

 

$

33,661

 

3/C # 12  “       ”

 

3,430

 

LF

 

$

194.20

 

CF

 

$

6,661

 

4/C # 12   “       ”

 

—

 

LF

 

$

253.54

 

CF

 

$

0

 

A/C CABLE ENDS

 

3,014

 

EA

 

$

5.36

 

EA

 

$

16,141

 

A/C CABLE SUPPORTS

 

4,586

 

EA

 

$

0.19

 

EA

 

$

853

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH LIGHTING / CONDUIT & WIRE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/2”   EMT CONDUIT

 

4210

 

LF

 

$

189.70

 

CF

 

$

7,986

 

3/4”        “             ”

 

—

 

LF

 

$

231.67

 

CF

 

$

0

 

1/2”  EMT SET-SCREW COUPL.

 

421

 

EA

 

$

0.50

 

EA

 

$

209

 

3/4”         “             ”

 

—

 

EA

 

$

0.62

 

EA

 

$

0

 

1/2” EMT SET-SCREW CONN.

 

220

 

EA

 

$

7.57

 

EA

 

$

1,666

 

3/4”         “             ”

 

—

 

EA

 

$

8.93

 

EA

 

$

0

 

1/2” — 3/4”  EMT SUPPORTS

 

526

 

EA

 

$

0.25

 

EA

 

$

130

 

 

 

 

 

 

 

 

 

 

 

 

 

# 12 THIN COPPER WIRE

 

11,500

 

LF

 

$

498.81

 

MF

 

$

5,736

 

# 10   “       “          “

 

8,500

 

LF

 

$

609.91

 

MF

 

$

5,184

 

 

 

 

 

 

 

 

 

 

 

 

 

4” SQ. BOX W/ BLANK COVER

 

190

 

EA

 

$

17.86

 

EA

 

$

3,393

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

247.92

 

LOT

 

$

248

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

112,200

 

 

7 of 13

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

ESTIMATE:

CM0631

 

 

FIVE STORY HOTEL

 

SHEET:

8 of :13

 

WORK:

POWER BRANCH CIRCUITRY

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

WIRING DEVICES :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20 A 120 V SINGLE RECPT.

 

643

 

EA

 

$

20.65

 

EA

 

$

13,277

 

20 A 120 V DUPL RECPT. / GFI

 

169

 

EA

 

$

30.23

 

EA

 

$

5,109

 

 

 

 

 

 

 

 

 

 

 

 

 

1-GANG RECPT, PLATE

 

812

 

EA

 

$

4.13

 

EA

 

$

3,353

 

1-GANG W/P COVER PLATE

 

—

 

EA

 

$

15.32

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

4 “ SQ, BOX W/ PLASTER COVER

 

812

 

EA

 

$

17.86

 

EA

 

$

14,501

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH LIGHTING  / “M C” CABLE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/C # 12 MC CABLE

 

11,680

 

LF

 

$

172.62

 

CF

 

$

20,162

 

3/C # 12    “         ”

 

2,500

 

LF

 

$

194.20

 

CF

 

$

4,855

 

4/C # 12    “           “

 

—

 

LF

 

$

253.54

 

CF

 

$

0

 

A/C CABLE ENDS

 

1,718

 

EA

 

$

5.36

 

EA

 

$

9,200

 

A/C CABLE SUPPORTS

 

2,836

 

EA

 

$

0.19

 

EA

 

$

527

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH LIGHTING/ CONDUIT& WIRE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/2 “ EMT CONDUIT

 

7,300

 

LF

 

$

189.70

 

CF

 

$

13,848

 

3/4”   “       “

 

—

 

LF

 

$

231.67

 

CF

 

$

0

 

1/2”  EMT SET-SCREW COUPL

 

730

 

EA

 

$

0.50

 

EA

 

$

362

 

3/4  “  “      “

 

—

 

EA

 

$

0.62

 

EA

 

$

0

 

1/2”  EMT SET SCREW CONN.

 

170

 

EA

 

$

7.57

 

EA

 

$

1287

 

3/4”    “      “

 

—

 

EA

 

$

8.93

 

EA

 

$

0

 

1/2” 3/4” EMT SUPPORTS

 

913

 

EA

 

$

0.25

 

EA

 

$

226

 

 

 

 

 

 

 

 

 

 

 

 

 

#12 THIN COPPER WIRE

 

—

 

LF

 

$

498.81

 

MF

 

$

0

 

# 10 “       “         “

 

48,000

 

LF

 

$

603.71

 

MF

 

$

28,978

 

 

 

 

 

 

 

 

 

 

 

 

 

4 “ SQ BOX W/ BLANK COVER

 

190

 

EA

 

$

17.86

 

EA

 

$

3,393

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

Lot

 

$

247.92

 

LOT

 

$

248

 

 

 

 

 

 

 

 

 

 

 

[ILLEGIBLE]

 

 

 

 

 

 

 

 

 

TOTAL

 

$

119,300

 

 

8 of 13

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

 

 

FIVE STORY HOTEL

ESTIMATE:

CM0631

WORK:

MECHANICAL EQUIPMENT CONNECTIONS

SHEET:

9 of : 13

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

MECHANICAL EQUIPMENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONN. FR HP 120 V1 PH FANS (Roof)

 

17

 

EA

 

$

70.20

 

EA

 

$

1,193

 

SIZE-1 COMB. STARTER (Nemo-1) To 10 HP

 

17

 

EA

 

$

642.75

 

EA

 

$

10,927

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONN. 208 V1 PH PTAC UNITS (Guest Room)

 

165

 

EA

 

$

70.20

 

EA

 

$

11,582

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH LIGHTING / “M C” CABLE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 / C  #12 MC CABLE

 

1,150

 

LF

 

$

172.62

 

CF

 

$

1,985

 

3 / C  # 12 “               ”

 

1,200

 

LF

 

$

194.20

 

CF

 

$

2,330

 

4 / C  # 12 “               ”

 

—

 

LF

 

$

253.54

 

CF

 

$

0

 

A / C CABLE ENDS

 

234

 

EA

 

$

5.36

 

EA

 

$

1,253

 

A / C CABLE SUPPORTS

 

470

 

EA

 

$

0.19

 

EA

 

$

87

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH LIGHTING / CONDUIT & WIRE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/2 “ EMT CONDUIT

 

—

 

LF

 

$

189.70

 

CF

 

$

0

 

3/4”    “           “

 

7,550

 

LF

 

$

216.29

 

CF

 

$

16,330

 

1/2”    EMT SET-SCREW COUPL.

 

—

 

EA

 

$

0.50

 

EA

 

$

0

 

3/4  “   “           “

 

755

 

EA

 

$

0.62

 

EA

 

$

468

 

1/2 “     EMT SET-SCREW CONN.

 

—

 

EA

 

$

7.57

 

EA

 

$

0

 

3/4”        “         “

 

120

 

EA

 

$

8.93

 

EA

 

$

1,071

 

1/2” - 3/4”    EMT SUPPORTS

 

944

 

EA

 

$

0.25

 

EA

 

$

234

 

1/2” - 3/4 ”THRU FLOOR

 

25

 

EA

 

$

94.76

 

EA

 

$

2,369

 

 

 

 

 

 

 

 

 

 

 

 

 

#12 THHN COPPER WIRE

 

—

 

LF

 

$

498.81

 

MF

 

$

0

 

#10      “              “       “

 

58,000

 

LF

 

$

542.19

 

MF

 

$

31,447

 

 

 

 

 

 

 

 

 

 

 

 

 

4”  SQ. BOX W / BLANK COVER

 

68

 

EA

 

$

17.86

 

EA

 

$

1,214

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

247.92

 

LOT

 

$

248

 

 

 

 

 

 

 

 

 

 

 

[ILLEGIBLE]

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

82,700

 

 

9 of 13

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

 

ESTIMATE:

CM0631

 

FIVE STORY HOTEL

 

 

SHEET:

10 of : 13

WORK:

FIRE ALARM & DETECTION SYSTEM

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRE ALARM EQUIPMENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAKE CONN. IN MAIN F.A.C.P.

 

1

 

(Equip Quote)

 

$

42,900

 

EA

 

$

42,900

 

 

 

 

 

 

 

 

 

 

 

 

 

MAIN FIRE ALARM CONTROL PANEL

 

—

 

EA

 

$

2,460.73

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

“FAP” REMOTE ANNUNCIATOR PANEL

 

—

 

EA

 

$

369.11

 

EA

 

$

0

 

“FPU” FIELD PROCESSING UNIT

 

—

 

EA

 

$

246.07

 

EA

 

$

0

 

“FATC” TERMINAL CABINETS

 

5

 

EA

 

$

246.07

 

EA

 

$

1,230

 

 

 

 

 

 

 

 

 

 

 

 

 

“F”

F.A. MANUAL PULL STATION

 

10

 

EA

 

$

36.91

 

EA

 

$

369

 

“F”

F.A. CLG. MNT. SPEAKER   

 

74

 

EA

 

$

36.91

 

EA

 

$

2,731

 

“F”

F.A. VISUAL ALARM (Strobe, Only)

 

—

 

EA

 

$

43.06

 

EA

 

$

0

 

“F”

F.A. AUDIO-VISUAL ALARM (Corr.)

 

25

 

EA

 

$

52.29

 

EA

 

$

1,307

 

“S”

CLG. SMOKE DETECTOR (Corr.)

 

55

 

EA

 

$

43.06

 

EA

 

$

2,368

 

“H”

CLG. HEAT DETECTOR (Svc e / Core Areas)

 

5

 

EA

 

$

43.06

 

EA

 

$

215

 

 

 

 

 

 

 

 

 

 

 

 

 

“F”

F.A. VISUAL ALARM (Strobe, Guest Rm.’ s)

 

160

 

EA

 

$

36.91

 

EA

 

$

5,906

 

“F”

F.A. WALL MNT. SPEAKER (Guest Rm.’s)

 

160

 

EA

 

$

30.76

 

EA

 

$

4,921

 

“F” 

F.A. WALL SMOKE DET. (Guest Rm.’s)

 

160

 

EA

 

$

36.91

 

EA

 

$

5,906

 

 

 

 

 

 

 

 

 

 

 

 

 

“F”

F.A, FIRE PHONES (Stairhalls)

 

10

 

EA

 

$

52.29

 

EA

 

$

523

 

“DR”

MAGNETIC DOOR HOLDERS

 

—

 

EA

 

$

30.76

 

EA

 

$

0

 

“SD”

DUCT DET. W/ REMOTE TEST STA.

 

—

 

EA

 

$

123.04

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

FAN SHUT-DOWN RELAYS (4-Poles)

 

5

 

EA

 

$

61.52

 

EA

 

$

308

 

CONN. FAN SHUT-DOWN AT STARTERS

 

5

 

EA

 

$

36.96

 

EA

 

$

185

 

SYSTEM TESTING & CHECK-OUT

 

1

 

LOT

 

$

984.29

 

LOT

 

$

984

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

247.92

 

LOT

 

$

248

 

 

 

 

 

 

 

 

 

 

 

[ILLEGIBLE]

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

70,100

 

 

THIS SHEET:

 

$

70,100

SHEET 2 of 2: 

 

$

58,900

 

 

 

TOTAL:

 

$

129,000

 

10 of 13

--------------------------------------------------------------------------------


 

 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

 

 

 

 

 

 

FIVE STORY HOTEL

 

 

 

ESTIMATE:

CM0631

 

WORK:

FIRE ALARM & DETECTION SYSTEM

 

 

 

SHEET:

11 of : 13

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

MISC. SYSTEMS CONNECTIONS:

 

 

 

 

 

 

 

 

 

 

 

CONN. ELEVATORS

 

3

 

EA

 

$

86.31

 

EA

 

$

259

 

CONN. SMOKE HATCH

 

3

 

EA

 

$

104.67

 

EA

 

$

314

 

CONN. FLOW / TAMPER SWITCHES

 

5

 

EA

 

$

73.91

 

EA

 

$

370

 

 

 

 

 

 

 

 

 

 

 

 

 

DEVICE BOXES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4” SQ. BOX W / PLASTER COVER

 

20

 

EA

 

$

17.61

 

EA

 

$

352

 

4” OCT BOX W / CLG BRKT

 

60

 

EA

 

$

26.18

 

EA

 

$

1,571

 

4” SQ. BOX / BLK COVER 1-PLEX

 

1

 

EA

 

$

42.26

 

EA

 

$

42

 

STROBES / HORNS / FAN SHUTD’N (No Boxes)

 

25

 

EA

 

$

0.00

 

EA

 

$

0

 

CEILING FA SPEAKERS (No Boxes)

 

74

 

EA

 

$

0.00

 

EA

 

$

0

 

4” SQ. BOX W/ PL C. (Room Detector)

 

160

 

EA

 

$

17.61

 

EA

 

$

2,818

 

4” SQ. BOX W/ PL C. (Room Strobs)

 

160

 

EA

 

$

17.61

 

EA

 

$

2,818

 

4” SQ. BOX W/ PL C. (Room Speaker)

 

160

 

EA

 

$

17.61

 

EA

 

$

2,818

 

 

 

 

 

 

 

 

 

 

 

 

 

CONDUIT & WIRE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH LIGHTING / CONDUIT & WIRE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/2”  EMT CONDUIT

 

3,360

 

LF

 

$

189.70

 

CF

 

$

6,374

 

3/4”    “                “

 

2,850

 

LF

 

$

216.29

 

CF

 

$

6,164

 

1/2”  EMT SET-SCREW COUPL.

 

336

 

EA

 

$

0.50

 

EA

 

$

167

 

3/4”    “             “                “

 

285

 

EA

 

$

0.62

 

EA

 

$

177

 

1/2”  EMT SET-SCREW CONN.

 

1,330

 

EA

 

$

7.57

 

EA

 

$

10,072

 

3/4”    “             “                “

 

320

 

EA

 

$

8.93

 

EA

 

$

2,857

 

1/2”  3/4”  EMT SUPPORTS

 

776

 

EA

 

$

0.25

 

EA

 

$

192

 

 

 

 

 

 

 

 

 

 

 

 

 

4” SQ. BOX W/ BLANK COVER

 

160

 

EA

 

$

17.86

 

EA

 

$

2,857

 

 

 

 

 

 

 

 

 

 

 

 

 

BELDEN MAPNET CABLE (ALARM)

 

8,000

 

LF

 

$

802.05

 

MF

 

$

6,416

 

FA SPKRS — # 14 TW SHLD PAIR

 

8,500

 

EA

 

$

542.19

 

MF

 

$

4,609

 

FA STROBES — # 18 TW SHLD PAIR

 

8,300

 

EA

 

$

603.71

 

MF

 

$

5,011

 

 

 

 

 

 

 

 

 

 

 

 

 

1”  EMT CONDUIT

 

160

 

LF

 

$

358.97

 

CF

 

$

574

 

2”     “              “

 

150

 

LF

 

$

598.44

 

CF

 

$

898

 

1”  EMT ELBOWS

 

2

 

EA

 

$

26.39

 

EA

 

$

53

 

2”     “           “

 

3

 

EA

 

$

45.13

 

EA

 

$

135

 

1”  EMT SET-SCREW COUPL.

 

18

 

EA

 

$

1.36

 

EA

 

$

25

 

2”     “       “          “             “

 

18

 

EA

 

$

5.52

 

EA

 

$

99

 

1”  EMT SET-SCREW CONN.

 

20

 

EA

 

$

10.41

 

EA

 

$

208

 

2”    “        “          “             “

 

2

 

EA

 

$

29.69

 

EA

 

$

59

 

1”  EMT SUPPORTS

 

20

 

EA

 

$

1.24

 

EA

 

$

25

 

2”    “                 “

 

19

 

EA

 

$

2.48

 

EA

 

$

46

 

1”  EMT FLOOR SLEEVES

 

10

 

EA

 

$

25.85

 

EA

 

$

258

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

247.92

 

LOT

 

$

248

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

58,900

 

 

11 of 13

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W. VIRGINIA.

 

 

 

 

 

 

 

FIVE HOTEL STORY

 

 

 

ESTIMATE:

CM0631

 

WORK:

TELEPHONE SYSTEM (Conduit Stub-Outs Only)

 

 

 

SHEET:

12 of : 13

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

TELEPHONE SYSTEM EQUIPMENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TELEPHONE SYST. EQUIP. - HEAD-END

 

—

 

(By Owner)

 

$

0

 

EA

 

$

0

 

“PBX” / “MDF” / “IDF” & ALL TELEPHONES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INSTALL NEW “IDF” (Punch-Down Blocks Only)

 

—

 

EA

 

$

270.87

 

EA

 

$

0

 

4’ x 8’ x 3/4” TH PLYWOOD BRD W/ STAND-OFF

 

—

 

EA

 

$

172.62

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

RACEWAYS / BOXES / WIRING:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4” SQ. BOX W/ PL.COVER (Rooms)

 

200

 

EA

 

$

17.86

 

EA

 

$

3,572

 

4” SQ. BOX W/ PL.COVER (Misc. Staff Loc.)

 

—

 

EA

 

$

17.86

 

EA

 

$

0

 

TELEPHONE JACK W/ l-GANG PLATE

 

—

 

EA

 

$

15.84

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

3/4” EMT CONDUIT (0 Stubs to Corr. Acc. Clg.)

 

—

 

LF

 

$

216.29

 

CF

 

$

0

 

3/4” EMT CONDUIT (200 Stubs on Corr.)

 

6,000

 

LF

 

$

216.29

 

CF

 

$

12,977

 

3 / 4”     EMT COMPR. COUPL.

 

600

 

EA

 

$

1.46

 

EA

 

$

878

 

3 / 4”  EMT S / S CONN.

 

200

 

EA

 

$

9.21

 

EA

 

$

1,842

 

3 / 4”     “     SUPPORTS

 

750

 

EA

 

$

0.43

 

EA

 

$

325

 

3 / 4”  EMT THRU CORR. WALL

 

200

 

EA

 

$

13.54

 

EA

 

$

2,709

 

 

 

 

 

 

 

 

 

 

 

 

 

# 12 PULL WIRE

 

6,500

 

LF

 

$

566.52

 

MF

 

$

3,682

 

 

 

 

 

 

 

 

 

 

 

 

 

50 PR CAT. 5 CABLE (Plenum / Run Open)

 

—

 

LF

 

$

6,434.85

 

MF

 

$

0

 

CABLE RING-EYE SUPPORTS

 

—

 

LOT

 

$

6.20

 

LOT

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

CAT. 5e 4/PR. 24 AWG, “UTP” CABLE (Plenum)

 

—

 

LF

 

$

752.46

 

MF

 

$

0

 

CABLE SUPPORTS

 

—

 

EA

 

$

0.31

 

EA

 

$

0

 

PATCH CORD / CAT. 5e CABLE (4-Pr.) - 12 ft L.

 

—

 

EA

 

$

4.49

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

“TDR” TESTING FOR TEL. WIRING

 

—

 

DROP

 

$

7.75

 

DROP

 

$

0

 

“TDR” TEST. FOR TEL. WIRING (Cu Backbone)

 

—

 

CABLE

 

$

371.88

 

CABLE

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

123.96

 

LOT

 

$

124

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

26,100

 

 

12 of 13

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA

 

 

ESTIMATE:

CM0631

 

FIVE STORY HOTEL

 

 

 

SHEET:

13 of : 13

WORK:

TELEVISION DISTRIBUTION SYSTEM

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT of
MEASURE

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

TELEVISION SYSTEM EQUIPMENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4’ x 4’ x 3/4” TH PLYW’D BRD. W/STAND-OFFS

 

—

 

EA

 

$

185.02

 

EA

 

$

0

 

VIDEO AMPLIFIERS (1 Per Floor)

 

—

 

EA

 

$

680.86

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

4-WAY SPLITTER IN “ASE” BOX (1 RG-59 TO 4 RG-6 Coax, Cables)

 

—

 

EA

 

$

53.51

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

SPLITTERS, COUPLERS, & CABLING:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COAXIAL CABLE (RG-11 Trunk Lines / Open)

 

—

 

LF

 

$

1,049.97

 

MF

 

$

0

 

CABLE RING - EYES

 

—

 

EA

 

$

0.25

 

EA

 

$

0

 

COAXIAL CABLE (RG-11 TO RG-11 Tops)

 

—

 

EA

 

$

22.17

 

EA

 

$

0

 

COAXIAL ENDS (RG-11 At Head-End Equip)

 

—

 

EA

 

$

14.17

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

RG-6 COAXIAL CABLE (RG-11 to Rm. Outlet)

 

—

 

LF

 

$

864.49

 

MF

 

$

0

 

CABLE RING - EYES (Not Required)

 

—

 

EA

 

$

0.12

 

EA

 

$

0

 

COAXIAL CABLE (RG-11 TO RG - 6 Tops)

 

—

 

EA

 

$

22.17

 

EA

 

$

0

 

COAXIAL ENDS (RG-6 At TV Outlet)

 

—

 

EA

 

$

13.55

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

RACEWAYS / BOXES / WIRING:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4” SQ. BOX  W/PL. COVER (TV)

 

160

 

EA

 

$

17.86

 

EA

 

$

2,857

 

TV COAX JACK W/1-GANG PLATE

 

—

 

EA

 

$

20.87

 

EA

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

3/4” EMT CONDUIT (90 Stub-Outs)

 

4,800

 

LF

 

$

216.29

 

CF

 

$

10,382

 

3/4” EMT COMPR. COUPL.

 

600

 

EA

 

$

1.46

 

EA

 

$

878

 

3/4” EMT 5/5 CONN.

 

160

 

EA

 

$

9.21

 

EA

 

$

1,474

 

3/4” “ SUPPORTS

 

600

 

EA

 

$

0.43

 

EA

 

$

260

 

3/4” “ SLEEVES IN CORR. WALLS

 

160

 

EA

 

$

16.62

 

EA

 

$

2,659

 

 

 

 

 

 

 

 

 

 

 

 

 

# 12 PULL WIRE

 

5,100

 

LF

 

$

566.52

 

MF

 

$

2,889

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

123.96

 

LOT

 

$

124

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

21,500

 

 

13 of 13

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA

 

 

ESTIMATE:

CM0631

 

SITE ELECTRICAL WORK

 

 

 

SHEET:

1 of : 7

WORK:

SUMMARY SHEET

 

 

 

 

 

AREA OF WORK

 

BUDGET
AMOUNT

 

COMMENTS

 

 

 

 

 

 

 

1. POWER COMPANY ALLOWANCE.

 

$

0

 

 

 

2. HV ELECTRIC SERVICE - Existing Pole to HV Swgr.

 

$

56,900

 

 

 

3. SITE LIGHTING (Road / Parking / Walkway)

 

$

261,700

 

 - Does Not Include G.C. Work or Pole Bases.

 

4. SITE LIGHTING (Walkway & Landscape)

 

$

67,600

 

 - Includes G.C. Work & Bases.

 

5. COMMUNICATIONS DUCT BANK

 

$

0

 

 

 

6. LIGHT POLE BASES, TRENCHING FOR SITE LIGHTING

 

$

125,385

 

 

 

7.

 

 

 

 

 

8.

 

 

 

 

 

9.

 

 

 

 

 

10.

 

 

 

 

 

TOTAL:

$

511,585

 

 

 

 

1 of 7

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA

 

 

ESTIMATE:

CM0631

 

SITE ELECTRICAL WORK

 

 

 

SHEET:

2 of : 7

WORK:

HV ELECTRIC SERVICE — Existing Pole to HV Swgr.

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT

 

UNIT
COST

 

UNIT

 

 

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HIGH VOLTAGE SERVICE: (Power Company)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POWER CO. SERVICE CHARGE (HV Service  from Road to New Vault)

 

1

 

(SEPARATE LINE ITEM)

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

METERING POLE / SERVICE DROP:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45 ft. POLE W/ CROSSARM & HOWRE

 

1

 

EA

 

$

1,454.78

 

EA

 

 

 

$

1,455

 

GUY WIRES KITS

 

1

 

EA

 

$

471.28

 

EA

 

 

 

$

471

 

INSTALL METER SOCKET

 

1

 

EA

 

$

177.75

 

EA

 

 

 

$

178

 

1” RGS CONDUIT (ON POLE)

 

1

 

LOT

 

$

440.29

 

LOT

 

 

 

$

440

 

5/8” x 10 ft GRD. ROD W / CLAMP

 

3

 

EA

 

$

112.86

 

EA

 

 

 

$

339

 

GROUND GRATE W / CRUSHED STONE

 

1

 

EA

 

$

611.62

 

EA

 

 

 

$

612

 

4/0 BARE GROUND WIRE

 

100

 

LF

 

$

2.56

 

LF

 

 

 

$

256

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15 KV “HV”, GROUP-OPERATED SWITCH W / LIGHTING ARRESTORS

 

1

 

EA

 

$

11,612.51

 

EA

 

 

 

$

11,613

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6 In. Dia. x 10 ft. LONG STEEL BOLLARDS CONCR. FILLED (5 ft. OUT OF GROUND)

 

2

 

EA

 

$

371.88

 

EA

 

 

 

$

744

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HIGH VOLTAGE SERVICE: (General Construction)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXCAV. 24” W. x 54” D. TRENCH (Road to MSB1)

 

360

 

LF

 

$

9.26

 

LF

 

 

 

$

3,332

 

BACK-FILL 24” W. x 36” DEEP TRENCH

 

360

 

LF

 

$

6.20

 

LF

 

 

 

$

2,231

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONCRETE ENCASEMENT (22 CY)

 

360

 

LF

 

$

7.11

 

LF

 

 

 

$

2,559

 

CONCRETE RE-INFORCING 3 #4 Rods 6” O/C)

 

360

 

LF

 

$

1.92

 

LF

 

 

 

$

692

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXCAV. 12 ft L x 8 ft W x 8 ft D - NEW H/H

 

1

 

EA

 

$

619.80

 

EA

 

 

 

$

620

 

LINE EQUIPMENT, AUGER, ETC.

 

1

 

LOT

 

$

619.80

 

LOT

 

 

 

$

620

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

619.80

 

LOT

 

 

 

$

620

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

 

$

26,800

 

 

THIS SHEET:

 

$

26,800

 

SHEET 2 of 2:

 

$

30,100

 

 

 

 

 

TOTAL:

 

$

56,900

 

 

2 of 7

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA

 

 

ESTIMATE:

CM0631

 

SITE ELECTRICAL WORK

 

 

 

SHEET:

3 of : 7

WORK:

HV ELECTRIC SERVICE Property Line to HV Swgr.

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT

 

UNIT
COST

 

UNIT

 

 

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HIGH VOLTAGE SERVICE CONDUIT & WIRE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5” PVC CONDUIT (Shed. 40 In Trench)

 

720

 

LF

 

$

857.78

 

CF

 

 

 

$

6,176

 

5” RGS ELBOWS

 

4

 

EA

 

$

347.21

 

EA

 

 

 

$

1,389

 

5” RGS TERM.’s

 

7

 

EA

 

$

134.34

 

EA

 

 

 

$

940

 

5” DUCTBANK SUPPORTS

 

144

 

EA

 

$

6.20

 

EA

 

 

 

$

893

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5” RGS CONDUIT (Up Pole)

 

40

 

LF

 

$

3,224.14

 

CF

 

 

 

$

1,290

 

5” RGS CONDUIT SUPPORTS (On Pole)

 

10

 

EA

 

$

12.40

 

EA

 

 

 

$

124

 

5” RGS TERM.’s

 

1

 

EA

 

$

355.51

 

EA

 

 

 

$

356

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# 12 PULL WIRE

 

400

 

LF

 

$

537.47

 

MF

 

 

 

$

215

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAN-HOLE - 6’ W x 8’ L x 6’ D W/FRAME, COVER, GROUNDING, & PULLING EQUIP.

 

1

 

EA

 

$

4,917.48

 

EA

 

 

 

$

4,917

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#2 THHN CU. WIRE (Pole To HV Sw. in Vault)

 

450

 

LF

 

$

1,372.45

 

MF

 

 

 

$

618

 

350 MCM 15 KV CU. WIRE

 

1,350

 

LF

 

$

7,273.90

 

MF

 

 

 

$

9,820

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/C 350 MCM STRESS CONE KITS (@HV Swgr.)

 

1

 

EA

 

$

605.53

 

EA

 

 

 

$

606

 

3/C 350 MCM STRESS CONE KITS (@Pole)

 

1

 

EA

 

$

754.29

 

EA

 

 

 

$

754

 

3/C 350 MCM STRT. SPLICE KIT (@Pole)

 

1

 

EA

 

$

688.21

 

EA

 

 

 

$

688

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HI-POT ABOVE 3/C HV FEEDER

 

1

 

EA

 

$

711.02

 

EA

 

 

 

$

711

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

619.80

 

LOT

 

 

 

$

620

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

 

$

30,100

 

 

3 of 7

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA

 

 

ESTIMATE:

CM0631

 

 

SITE ELECTRICAL WORK

 

 

 

SHEET:

4 of : 7

 

WORK:

PARKING LOT & WALKWAY LIGHTING

 

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT

 

UNIT
COST

 

UNIT

 

 

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARKING LOT / WALKWAY POLES & FIXTURES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— 25 ft. H. ST. POLES (1 - 250 W M/H Fixt.)

 

8

 

EA

 

$

1,190.20

 

EA

 

 

 

$

9,522

 

— 25 ft. H. ST. POLES (2 - 250 W M/H Fixt.)

 

6

 

EA

 

$

1,496.00

 

EA

 

 

 

$

8,976

 

— 25 ft. H. ST. POLES (3 - 250 W M/H Fixt.)

 

1

 

EA

 

$

1,801.81

 

EA

 

 

 

$

1,802

 

— 25 ft. H. ST. POLES (4 - 250 W M/H Fixt.)

 

35

 

EA

 

$

2,107.62

 

EA

 

 

 

$

73,767

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— 14 ft. DEC. WALKWAY POLE (1 - 175 W M/H Fixt.)

 

46

 

EA

 

$

983.50

 

EA

 

 

 

$

45,241

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL CONSTRUCTION WORK:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXCAV. & B / F TRENCH 12” W. x 30” D.

 

11,000

 

(With Sitework Contract)

 

LF

 

 

 

$

0

 

AUGER & B / F POLE BASES

 

96

 

( “ “ “ )

 

EA

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAST IN PLACE POLE BASE - 14 ft POLE
24” SONOTUBE (0’ Above / 4’ Below Ground)

 

46

 

( “ “ “ )

 

EA

 

 

 

$

0

 

CAST IN PLACE POLE BASE - 25 ft POLE
30” SONOTUBE (2.5’ Above / 6’ Below Ground)

 

50

 

( “ “ “ )

 

EA

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POLE BASE ELECTRICAL WORK:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12 x 12 x 6 D. CURVED LTD JUNC. BOX
INSTALL W/30” SONOTUBE

 

50

 

EA

 

$

113.67

 

EA

 

 

 

$

5,683

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1” RGS ELBOWS (In Base)

 

100

 

EA

 

$

5.58

 

EA

 

 

 

$

558

 

1” RGS NIPPLE (1 ft. Long)

 

100

 

EA

 

$

4.96

 

EA

 

 

 

$

496

 

1” RGS GRD. BUSHING

 

100

 

EA

 

$

18.30

 

EA

 

 

 

$

1,830

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

619.80

 

LOT

 

 

 

$

620

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

 

$

148,500

 

 

THIS SHEET:

 

$

148,500

 

SHEET 2 of 2:

 

$

113,200

 

 

 

 

 

TOTAL:

 

$

261,700

 

 

4 of 7

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA

 

 

ESTIMATE:

CM0631

 

SITE ELECTRICAL WORK

 

 

 

SHEET:

5 of : 7

WORK:

PARKING LOT & WALKAWAY LIGHTING

 

 

 

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT

 

UNIT
COST

 

UNIT

 

 

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POLE BASE ELECTRICAL WORK: (Continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/4” X 8’ L. GRD. ROD (Drive Below Base)

 

50

 

EA

 

$

72.75

 

EA

 

 

 

$

3,638

 

3/4” X 8’ L. GRD. ROD (Weld to Above Rod)

 

50

 

EA

 

$

66.96

 

EA

 

 

 

$

3,848

 

ROD-TO-ROD CAD-MOLD

 

8

 

EA

 

$

61.98

 

EA

 

 

 

$

496

 

CAD-SHOT FOR ABOVE

 

50

 

EA

 

$

55.81

 

EA

 

 

 

$

2,791

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/4” X 8’ L. GRD. ROD (Drive Below Base)

 

46

 

EA

 

$

72.75

 

EA

 

 

 

$

3,347

 

3/4” X 8’ L. GRD. ROD (Weld to Above Rod)

 

—

 

EA

 

$

66.96

 

EA

 

 

 

$

0

 

ROD-TO-ROD CAD-MOLD

 

—

 

EA

 

$

61.98

 

EA

 

 

 

$

0

 

CAD-SHOT FOR ABOVE

 

—

 

EA

 

$

55.81

 

EA

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONDUIT & WIRE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1” RGS GRD. BUSHING

 

164

 

EA

 

$

18.30

 

EA

 

 

 

$

3,001

 

1” RGS NIPPLE (3 ft. Long)

 

164

 

EA

 

$

4.96

 

EA

 

 

 

$

813

 

1” PVC CONDUIT (In Trench)

 

9,150

 

LF

 

$

145.52

 

CF

 

 

 

$

13,316

 

1” PVC COUPLINGS

 

458

 

EA

 

$

0.31

 

EA

 

 

 

$

142

 

1” PVC / RGS ADAPTERS

 

164

 

EA

 

$

12.14

 

EA

 

 

 

$

1,990

 

1” RGS UNIONS

 

—

 

EA

 

$

33.07

 

EA

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2” RGS GRD. BUSHING

 

16

 

EA

 

$

42.79

 

EA

 

 

 

$

685

 

2” RGS NIPPLE (3 ft. Long)

 

16

 

EA

 

$

41.34

 

EA

 

 

 

$

661

 

2” PVC CONDUIT (In Trench)

 

2,220

 

LF

 

$

324.52

 

CF

 

 

 

$

7,204

 

2” PVC COUPLINGS

 

16

 

EA

 

$

1.24

 

EA

 

 

 

$

20

 

2” PVC / RGS ADAPTERS

 

16

 

EA

 

$

14.06

 

EA

 

 

 

$

225

 

2” RGS UNIONS

 

—

 

EA

 

$

54.98

 

EA

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#6 THHN COPPER WIRE

 

48,000

 

LF

 

$

808.20

 

MF

 

 

 

$

38,794

 

WIRING IN POLES (3 # 10)

 

96

 

EA

 

$

41.34

 

EA

 

 

 

$

3,969

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1” RGS CONDUIT (Exposed in Parking Level)

 

900

 

LF

 

$

13.35

 

LF

 

 

 

$

12,011

 

LIGHTING CONTROL IN BUILDING

 

1

 

LOT

 

$

727.39

 

LOT

 

 

 

$

727

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2” RGS CONDUIT (3-Loc: Up Pole w/ Wire)

 

90

 

LF

 

$

26.26

 

LF

 

 

 

$

2,363

 

2” RGS WEATHERHEAD

 

3

 

LF

 

$

106.65

 

LF

 

 

 

$

320

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIGHTING CONTROL PANELS W/P.C., TIME-CLOCK RELAYS, FUSES, ETC. (W/P)

 

3

 

EA

 

$

4,413.46

 

EA

 

 

 

$

13,240

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

LOT

 

$

123.96

 

LOT

 

 

 

$

124

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

 

$

113,200

 

 

5 of 7

--------------------------------------------------------------------------------


 

 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA.

 

 

 

 

 

 

site electrical work

 

 

 

ESTIMATE:

CM0631

 

WORK:

walkway & landscaps lighting

 

 

 

SHEET:

6 of :  7

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

parking lot / walkway poles & fixtures:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b1   42” h. walkway light bollard

 

32

 

ea

 

$

611.62

 

ea

 

$

19,572

 

f2   400 w met. halide bldg. flood

 

17

 

ea

 

$

458.71

 

ea

 

$

7,798

 

f3   50 w met. halide landscape flood

 

17

 

ea

 

$

334.75

 

ea

 

$

5,691

 

 

 

 

 

 

 

 

 

 

 

 

 

general construction work:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

excav. & b/f trench 12” w. x 30” D.

 

1,720

 

ea

 

$

4.96

 

ea

 

$

8,528

 

 

 

 

 

 

 

 

 

 

 

 

 

cast in place bollard base

 

32

 

ea

 

$

198.37

 

ea

 

$

6,348

 

12” sonotube (0’ Above / 4’ Below Ground)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cast in place “f1 & f2 bases

 

34

 

ea

 

$

198.37

 

ea

 

$

6,744

 

12” sonotube (0’ Above / 4’ Below Ground)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

miscellaneous:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lighting control panels w/p.c., time-

clock, relays, Fuses, etc. (w/P)

 

1

 

ea

 

$

1,818.48

 

ea

 

$

1,818

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS MATERIAL

 

1

 

lot

 

$

247.92

 

lot

 

$

248

 

 

 

 

 

 

 

 

 

 

 

 

 

total :

 

 

 

 

 

 

 

$

56,700

 

 

 

 

 

 

This sheet :

 

$

56,700

 

sheet 2 of 2 :

 

$

10,900

 

 

 

 

 

total :

 

$

67,600

 

 

6 of 7

--------------------------------------------------------------------------------


 

PROJECT:

WHEELING DOWNS PHASE II EXPANSION, WHEELING, W.VIRGINIA

 

 

 

 

 

 

site electrical work

 

 

 

ESTIMATE:

CM0631

 

WORK:

walkway & landscapE lighting

 

 

 

SHEET:

7 of : 7

 

 

MATERIAL
DESCRIPTION

 

QTY.

 

UNIT

 

UNIT
COST

 

UNIT

 

TOTAL
COST

 

 

 

 

 

 

 

 

 

 

 

 

 

conduIt & wire:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/4” rgs elbows (In Base)

 

132

 

ea

 

$

3.10

 

ea

 

$

409

 

3/4” rgs nipple (1ft. Long)

 

132

 

ea

 

$

1.86

 

ea

 

$

245

 

3/4” rgs grd. bushing

 

132

 

ea

 

$

15.40

 

ea

 

$

2,033

 

 

 

 

 

 

 

 

 

 

 

 

 

3/4” pvc conduit (Around Track)

 

1,630

 

lf

 

$

106.66

 

cf

 

$

1,739

 

3.4” rgs conduit (Stub From Hand Holes)

 

—

 

lf

 

$

357.99

 

cf

 

$

0

 

4” rgs elbows

 

6

 

ea

 

$

19.23

 

ea

 

$

115

 

3/4” rgs grd. bushing

 

6

 

ea

 

$

18.30

 

ea

 

$

110

 

4/4”rgs unions

 

—

 

ea

 

$

28.11

 

ea

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

# 10 thhn copper wire

 

7,500

 

lf

 

$

580.86

 

mf

 

$

4,356

 

# 12 full wire

 

—

 

lf

 

$

473.39

 

mf

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

3 / 4” Emt conduit (In Garage Level)

 

640

 

lf

 

$

234.34

 

cf

 

$

1,500

 

3 / 4” emt s / s coupl.

 

64

 

ea

 

$

1.46

 

ea

 

$

94

 

3 / 4” emt s / s conn.

 

8

 

ea

 

$

8.74

 

ea

 

$

70

 

3 / 4”    “     supports

 

80

 

ea

 

$

0.43

 

ea

 

$

36

 

 

 

 

 

 

 

 

 

 

 

 

 

4 - 11 / 16”  sq. box / blk cover

 

4

 

ea

 

$

23.98

 

ea

 

$

96

 

 

 

 

 

 

 

 

 

 

 

 

 

miscellaneous material

 

1

 

lot

 

$

123.96

 

lot

 

$

124

 

 

 

 

 

 

 

 

 

 

 

 

 

total

 

 

 

 

 

 

 

$

10,900

 

 

7 of 7

--------------------------------------------------------------------------------


 

clarifications / qualifications

 

Our GMP Estimate excludes the following:

DIV 1

owners protective liability insurance

construction phase change order contingency

temporary heat and/or protection prior to building enclosure

A/E fees

Owner, Architect field office facilities

clinical cleaning

financing costs

land acquisition costs

surveys

borings

accelerated schedule or phased construction operations

overtime or shift work

watchman or guard service

 

DIV 2

rock excavation

extraordinary ground water conditions

contaminated or hazardous soil removal, disposal

site furnishings (benches, trash receptacles, bicycle racks, etc.)

amendment of on-site topsoil

select structural backfill @ areas outside bldg footprint (use on-site excavated
mat’l)

soil stabilization fabric @ new asphalt pavement

lawn irrigation systems

Pavement in the NE Parking lot (+/- 240’ x 625’)

Pavement in the East Parking lot (+/- 180’ x 460’)

 

DIV 3

colored concrete or stamped patterns @ site concrete paving

builtup concrete islands in the parking garage (to be paint striped)

isolated floor slabs

self leveling cement underlayment

cement based pigmented topping (changed to ceramic floor tile)

 

 

--------------------------------------------------------------------------------


 

DIV 4

water repellant coating on exterior masonry

colored mortar

hollow metal door frames are to be grouted at cmu partitions only.

 

DIV 5

acoustical deck

non slip nosings @ concrete filled metal pan stairs

unistrut system for the security and lighting is included in the electrical
cost.

 

DIV 6

None

 

DIV 7

composite sheet waterproofing

bituminous sheet vapor retarder

waterproof membrane @ ceramic tile (wet) floor areas over occupied spaces.

roof repairs

enclosure or concealment of sprayed on fireproofing @ exposed areas

 

DIV 8

doors and frames are based upon the drawings not the door schedule.

hardware modifications @ exist’g doors to remain

acoustical doors

Hotel closet doors assumed to be prehung bi-folds w/hardware

aluminum entrances/vestibule at bus lobby set as allowance

 

DIV 9

refinishing or repainting of exist’g doors & frames to remain

hotel tub surrounds have been estimated as cermic tile and not 1” solid surface
panels as

indicated on the drawings

 

carpet in showroom - to be sealed concrete only

wallpaper borders

all ceramic & quarry tile flooring thin-set, not mud-set

waterproof underlayment @ ceramic tile floors

resilient rubber stair treads, risers & rubber tile @ landings

abuse resistant or high impact gypsum board

level 5 gypsum wall board finish level

 

 

--------------------------------------------------------------------------------


 

DIV 10

chalkboards, tackboards, markerboards

corner guards

crash / bumper rails

flagpoles

Interior signage except for directional & room signage

exterior buildings signage established as allowance

dedication plaque

display case/video wall at area 197

postal specialties (mailboxes, chutes)

metal lockers

benches

wire mesh partitions

demountable partitions

portable partitions

storage shelving (moveable or fixed) unless noted on drawings

cubicle curtains or tracks

waste baskets

portable coat racks

electric hand dryers

recessed retractible clothesline in guest rooms

guest room headboards

awnings

 

DIV 11

furniture, fixtures, & equipment, except as specifically identified

removal, relocation, or storage of exist’g furniture, fixture & equipment

coat room check equipment

maintenance equipment

security / vault equipment

money handling equipment

window washing davit system

portable acoustical shells

portable stage risers

Laundry Equipment

Projection Screen at Showroom & Casino Bar

Parking Equipment

Loading Dock Equipment assumed to be levelers not lifts

waste compactors

waste bins

dumpsters

 

 

--------------------------------------------------------------------------------


 

Our GMP Estimate excludes the following:



Food Service Equipment

 

 

--------------------------------------------------------------------------------


 

Our GMP Estimate excludes the following:

 

exercise equipment

ice makers

washers / dryers

coffee makers

Vending Machines



office equipment

computers

computer monitors



filing cabinets (undercounter & free-standing)



DIV 12

 

Window treatments (blinds, shades, drapery, curtain hardware, etc.)

fabric skirt at sinks of meeting room toollet rooms

artwork

trash receptacles

roll-up entrance mats

planters, other than built-in

furniture

seating

modular or open type moveable office partition systems

 

DIV 13

 

none

 

DIV 14

 

upgrading existing elevator or escalators

service contracts for elevators & escalators (bid alternate)

 

DIV 15

 

heat trace of piping or equipment

Oil separators

Water Softeners

Emergency eye wash/shower

metal or PVC jacket on any insulation in exposed or high abuse areas

refrigerant piping for kitchen equipment

 

 

--------------------------------------------------------------------------------


Our GMP Estimate excludes the following:

 

DIV 16

 

telephone systems (PBX or instruments)

telephone wiring (conduit stub-outs only)

clock & program systems

snow melting systems

master TV antenna equipment & systems

cable TV systems

television systems (conduit stub-outs only)

televisions & support brackets

computer / monitors

computer data racks, patching / electronics

computers wiring (conduit stub-outs only)

lightning protection system (if required $80,000 add alternate allowance)

intercom system (use telephone)

pocket page system

CCTV security system

 

 

--------------------------------------------------------------------------------


 

[LOGO]

 

Wheeling Island Gaming, Inc. - Phase II Expansion

LPC Project #: 33-01-0001

 

GMP Estimate Review Meeting
DAY 1

 

Meeting Location:                                              Louis P Ciminelli
Construction Co Inc’s Main Office
Large Conference Room
The Cyclorama Building
369 Franklin Street
Buffalo, New York 14202

 

Meeting Date:  Tuesday, March 12, 2002

 

 

 

Name

 

Company

 

Fax

 

Attendees:

 

Pat Thompson

 

DNC [TT]

 

(304) 214-9499

 

 

 

Roy Olsen

 

DNC [Sr. Project Manager]

 

(716) 858-5424

 

 

 

Peter Fabian

 

JCJ [Project Manager]

 

(860) 524-8067

 

 

 

Bob Mortellaro

 

LPC [Chief Estimator]

 

(716) 854-6655

 

 

 

Kirk Fitscher

 

LPC [Sr. Project Manager]

 

(716) 854-6655

 

 

 

Gene Partridge

 

LPC [Project Executive]

 

(716) 854-6655

 

 

 

Dudley West

 

LPC [Lead Estimator]

 

(716) 854-6655

 

 

 

Tom Coryer

 

LPC [Electrical Estimator]

 

(716) 854-6655

 

 

 

Dave Kosanovich

 

LPC [HVAC Estimator]

 

(716) 854-6655

 

 

 

Bob Westfall

 

LPC [Sprinkler/Plmb Estimator]

 

(716) 854-6655

 

 

 

Phil Carter

 

M/E [Electrical Designer]

 

(716) 845-6187

 

 

 

Marty Fenara

 

M/E [Electrical Designer]

 

(716) 845-6187

 

 

 

Jennifer Logel

 

M/E [HVAC Designer]

 

(716) 845-6187

 

 

 

Cal Puffer

 

M/E [?]

 

(716) 845-6187

 

 

 

Bob Reich

 

M/E [Plumbing Designer]

 

(716) 845-6187

 

 

 

Dave Schlant

 

M/E [Sprinkler Designer]

 

(716) 845-6187

 

 

 

 

 

 

 

 

 

cc:

 

Ron Sultemeir

 

DNC

 

(716) 858-5424

 

 

 

Frank Ciminelli

 

LPC

 

(716) 854-6655

 

 

 

Chris DeRose

 

LPC

 

(304) 214-9499

 

 

 

Jeff Rodino

 

LPC

 

(304) 214-9499

 

 

 

Brian Davis

 

JCJ

 

(860) 524-8067

 

 

 

Edgar Dale

 

JCJ

 

(860) 524-8067

 

 

 

Mike Wasokelewicz

 

JCJ

 

(860) 524-8067

 

 

 

Dave McKinley

 

MKA

 

(304) 233-4613

 

 

 

Denis Gill

 

MKA

 

(304) 233-4613

 

 

The purpose of this all day meeting was to review Ciminelli’s GMP Budget and
assumptions for HVAC, Plumbing, Sprinkler and Electrical.  Listed herein are the
topics that required clarification and action if necessary.

 

The Cyclorama Building • 369 Franklin Street • Buffalo, New York 14202-1790
Phone (716) 855-1200 Fax (716) 854-6655

 

1 of 10

--------------------------------------------------------------------------------


 

Electrical Review

8:00 a.m. - 11:00 a.m.

 

1                                          Site Lighting – Electrical cost alone
is +/- $261,700 fro parking lights plus $67,600 for walkways and landscape
lighting.  These cost do not include the excavation costs @ +/-$100,000. Site
lighting design was based on 2 foot candles of light.

 

Action:  The parking light level is to be reduced by 50% of dollars.  The
landscape lighting shall be eliminated.  Revised site lighting to be controlled
from inside the building, not from 3 points currently shown on Drawing C30.2.
McKinely’s Drawing C30.2 needs to be coordinated with M/E’s Drawing E002.

 

2.                                       Site Security – LPC has no costs for
any security work.  Nothing is shown on GMP Drawings since this is to be a
design-build contract with ADT.  ADT is to include all work necessary for a
security system, including conduit, cameras, low voltage and power wire.  We can
assume the conduit can be installed in the same excavated trench as the power
wiring for the light poles so ADT should not include costs to excavate and bock
fill.

 

Action:  ADT to submit design-build proposal for the entire security system ASAP
to DNC.

 

3.                                       High Voltage Power Distribution - The
existing Island Room and Fairgrounds Building is, and will continue to be, fed
from a separate power supply than the Phase II Addition.  There is also a
separate emergency generator for the existing facility and the Phase II
Addition.  This will remain designed this way.

 

Action:  M/E’s Drawing E2.5.4 show a new power feed from the Phase II Electric
Room to the existing facility, which is not required and will be deleted from
the design.

 

4.                                       Uninterrupted Power Supply (UPS) - M/E
Drawing E2.5.2 show two (2) 500 Kva (UPS) systems for the slot machines which
will be deleted since the slot machines have battery baok ups that will last for
at least ten (10) seconds until the emergency generator turns on.

 

Action:  Delete two (2) 500 Kva UPS systems.  Remaining UPS system to be reduced
to 112 1/2 Kva to handle computer and security loads.

 

5.                                       Emergency Generator - A 1250 Kva
emergency generator is designed to sit on the roof of the casino.  It is
designed to power the slot machines, 60 hp fire pump, emergency lights,
elevators, data, security surveillance and ventilation fans.  An acoustic
enclosure and special noise reducing muffler is included in the cost.

 

2 of 10

--------------------------------------------------------------------------------


 

6                     Emergency Generator Fuel Tank – A 6000 gallon tank,
located on the ground with dual pumps, heat tracing on lines and environmental
containment structure is designed. The consumption of the 1250 Kva generator is
about 100 gallons per hour.

 

Action: A “skid mounted” fuel tank will be included with the 1250 Kva generator
where the tank is supplied right with the generator and the entire unit is now
located on the roof. A dual pump system will be located on the ground to pump
fuel to this remote unit. An eight (8) hour fuel tank is required.

 

MKA will need the loading requirements of this generator with the fuel tank to
check structural steel design in this area.

 

7                     Exit Lights & Emergency Battery Packs – The exit lights
indicated do not have battery back ups.

 

Action: Batteries need to be added to the exit lights. M/E to tell LPC the
quantity of the battery packs to add for emergency lighting and adjust estimate.

 

8                     Light Fixtures – The GMP documents do not have specific
light fixtures selected in all areas.

 

Action: LPC will create a list of certain fixture types with allowances.

 

9                     M/C Cable – The specification states M/C cable can be used
only in partitions.

 

Action: For two (2) hour rated partitions, conduit should be specified in these
partitions. LPC to adjust estimate to include M/C wiring in lieu of conduit for
lighting in the Gaming Area.

 

10                  Dimming Capability – There is money in the budget to do
manual dimming of lights. There is no overall management system to override the
local dimming systems.

 

Action: M/E to provide in the energy management system provisions to allow the
system to override all lighting controls during off hours. Dimming systems will
be in the form of an allowance (no spec or extent of dimming is shown).

 

11                  Slot Machine Power – LPC’s budget has provided for power per
the GMP Drawings.

 

12                  Slot Machine Data – DNC has all costs to furnish and install
all data cabling necessary to provide this system.

 

Action: DNC says there can only be four (4) bends in the data cable when routing
this cable from the slot machine to its monitoring device. M/E and DNC to find a
pathway to get the data cable from the slots, under the access floor to the
electric closets, up above the ceiling, across the Island Room ceiling and down
to the Security/IT Room with only four (4) bends in the cable.

 

3 of 10

--------------------------------------------------------------------------------


 

DNC, M/E & JCJ need to verify the sizes of the electric closets. If a 4” floor
is needed, a ramp needs to be designed to get from 2 1/2” to 4”.

 

13                  Public Address/Intercom System – This is entirely Owner
supplied and LPC will carry no money for this item.

 

14                  TV System – LPC will only provided empty conduit and boxes
for this system in the hotel.

 

15                  Assistive Listening Systems – None will be provided in the
Showroom

 

Action: LPC to delete the cost of this system in the Showroom.

 

16                  Showroom Sound System – The cost is to be furnished and
installed by Owner.

 

17                  Showroom Electrical Finishes – This is to be an ADD
Alternate.

 

18                  Lightning Protection – Nothing is shown on the GMP
Documents.

 

Action: LPC to provide an ADD Alternate price.

 

19                  Data/Telephone in Hotel – GMP Drawings show data drops in
every hotel room. 111 will be deleted from these drawings. LPC to include only
the following: 0 data drops, 200 telephone, 160 TV drops with no coaxle cable
(plus 40 TV drops in the casino). Ciminelli is providing only conduit and boxes.

 

Action: M/E to revise their drawings to indicate these quantities. DNC to revise
their budget to indicate these quantities.

 

HVA Review

11:00 a.m. – 1:00 p.m.

 

20                  Fresh Air Ductwork for Hotel – It was recommended to delete
this system. This could save +/_ $135,000.

 

Action: Delete makeup air unit ductwork and insulation. Add one (1) large PTAC
unit on each floor of the elevator lobby, which will supply fresh air to the
corridors.

 

21                  PTAC Units in Hotel – 165 Units are shown. Ten (10) will be
added for spares @ $1,500 each.

 

Action: M/E to write in their specs that contractors are to include in their
bids ten (10) spare units.

 

4 of 10

--------------------------------------------------------------------------------


 

22                  Casino Water Chillers – There are three (3) chillers
designed @ 340 tons each. Only two (2) are needed and one (1) was designed as a
spare for additional loading.

 

Action: Replace the three (3) chillers and three (3) pumps with two (2) chillers
at 400 tons each and two (2) pumps.

 

23                  Casino Air Handling Units.

 

Action: Reduce the four (4) air handling units from 35,000 cfm to four (4) units
at 27,000 cfm. This will change the number of air changes per hour from 10 to 8.

 

24                  Showroom – This is to be an ADD Alternate. All HVAC
equipment, ductwork, etc to be part of the add.

 

25                  Administration Offices on Mezzanine – This is to be an ADD
Alternate. The air handling unit, ductwork to the VAV boxes, and the VAV boxes
themselves will be part of the base bid. The alternate will include the ductwork
and diffusers from the VAV boxes.

 

26                  Meeting Rooms – This is to be an ADD Alternate, which will
be handled the same way as the Administration Area.

 

27                  Temperature Control/Lighting Control – LPC has a budget of
$307,828 for temperature controls wit no money for lighting controls.

 

Action: M/E will design a lighting control system for certain areas. This may
encompass say 10 zones. LPC will have to carry an allowance for this item.

 

Plumbing Review

1:00 p.m. – 3:00 p.m.

 

28                  Gas Line – M/E shows an 8” gas line 5’ outside the building
feeding into the building. MKA’s Site Drawing C2.0 and C2.1 from the site work
performed in the Fall of 2001 shows a 4” gas line approximately 50’ from the
building.

 

Action: LPC has included the cost of the 8” line inside of the building only!
M/E and MKA need to decide what size line is required to be required to be
provided to feed this phase. LPC may have to include an allowance for this.

 

29                  8” Backflow Preventor – The drawings indicate only one (1)
8” backflow preventor. LPC estimated two (2).

 

Action: LPC to delete one (1) 8” backflow from their budget.

 

30                  Elevators – Only the hydraulic elevator will have a sump
pump and oil interceptor.

 

5 of 10

--------------------------------------------------------------------------------


 

Action: M/E to delete all sumps, oil interceptors and alarms from the other
three (3) elevators. Only a high level water alarm will remain in the freight
elevator.

 

31                  PVC Piping – LPC figured all cast iron pipe. M/E’s spec
allows for the use of PVC. If PVC is used, it will have to be insulated and may
create leaks.

 

Action: M/E to delete PVC from the spec.

 

32                  Showroom Bar – The bar that is shown on the Architectural
Drawings is not to be built. It is meant to be a portable bar.

 

Action: JCJ-M/E to delete bar from the drawings and LPC to delete the cost from
this GMP estimate.

 

33                  Casino Toilets – The current specification requires casino
toilets to be wall mounted.

 

Action: M/E’s spec needs to be changed from wall mounted to floor mounted.

This will not be a cost change.

 

34                  Hotel Bath Tubs – The spec calls for steel enameled tubs
which require the traps cut into the concrete plank.

 

Action: The traps will be changed to DWV soldered joints. There will be 12”x12”
access doors in the ceilings of the hotel rooms which JCJ and M/E need to show
on their drawings.

 

35                  Public Restrooms – The specification does not require all
sink faucets and toilets to be “hands free” operational with battery backup.

 

Action: M/E to change their spec to specify all sink faucets and toilets are
“hands free” operational with battery backup.

 

Sprinkler Review

3:00 p.m. – 5:00 p.m.

 

36                  EM200 Fire Suppression System – LPC’s budget included two
(2), FM200 systems. Only one (1) will be needed for the new IT Room inside the
existing building. The existing Security Room has wet heads and will remain so.

 

37                  Elevators – The hydraulic and freight elevator that go to
the parking level will be designed so that the sprinkler pipe will not freeze.

 

38                  Fire Hoses – LPC has 37 fire hose cabinets with hoses in
their estimate.

 

6 of 10

--------------------------------------------------------------------------------


 

Action: M/E to review with local building and fire officials if the fire hoses
are required to be included with the cabinets.

 

39                  Sprinkler Heads – All public areas to have fully recessed
sprinkler heads

 

Action: M/E to change their spec to change from semi-recessed to fully recessed
in these areas and the hotel bathrooms. Finish to be specified as black in color
in the Casino/Bar/Showroom areas where there are ceilings that are to be painted
black. Where there are white ceilings (i.e. meeting rooms, hotel lobby, hotel
rooms, etc.) the heads are to be white.

 

40                  Showroom – The Storage Area underneath Showroom stage will
be about 4’ high. It will require sprinklers and heat to keep them from
freezing.

 

Action: M/E to design for this requirement.

 

GMP Estimate Review Meeting

DAY 2

 

Meeting Location:

 

Louis P Ciminelli Construction Co Inc’s Main Office

 

 

Large Conference Room

 

 

The Cyclorama Building

 

 

369 Franklin Street

 

 

Buffalo, New York 14202

 

Meeting Date: Wednesday, March 13, 2002

 

 

 

Name

 

Company

 

Fax

Attendees:

 

Roy Olsen

 

DNC [Sr Project Manager]

 

(716) 858-5424

 

 

Peter Fabian

 

JCJ [Project Manger]

 

(860) 524-8067

 

 

Edgar Dale

 

JCJ [?]

 

(860) 524-8067

 

 

Bob Mortellaro

 

LPC [Chief Estimator]

 

(716) 854-6655

 

 

Gene Partridge

 

LPC [Project Executive]

 

(716) 854-6655

 

 

Dudley West

 

LPC [Lead Estimator]

 

(716) 854-6655

 

 

Chuck Bauda

 

LPC [Estimating]

 

(716) 854-6655

 

 

Kirk Fitscher

 

LPC [Sr. Project Manager]

 

(716) 854-6655

 

 

Frank Ciminelli

 

LPC [Project Manager]

 

(716) 854-6655

 

 

 

 

 

 

 

Conference Call:

 

Dave McKinley

 

MKA

 

(304) 233-4613

 

 

Denis Gill

 

MKA

 

(304) 233-4613

 

 

Tim Mizer

 

MKA

 

(304) 233-4613

 

The purpose of this all day meeting was to review Ciminelli’s GMP Budget and
assumptions for Civil & Sitework, Structural and Architectural elements. Listed
herein are the topics that required clarification and action.

 

7 of 10

--------------------------------------------------------------------------------


 

Site Civil Work

8:30 a.m. – 9:30 a.m.

 

1.                                       Based on the latest Drawing C10.4 date
2/15/2002, LPC’s estimate for the work of that drawing is $3,642,870, which is
about $1.7 million over the last estimate done by LPC.

 

Action: LPC & JCJ will markup these site drawings to fit the budget of $2.1
million and will forward a copy to MKA to redesign.

 

Concrete

9:30 a.m. – 10:00 a.m.

 

2.                                       LPC has received bids ranging from +/-
$1.6 million to $2.6 million. These bids were based on drawings that have now
been replaced with a more current set.

 

Action: LPC needs to compare the scopes of the bidders and compare those bids
against the latest drawings received by LPC on 3/12/2002.

 

3.                                       The latest concrete drawings date
2/15/2002 and revised via Addendum No.3 dated 3/8/2002 show a number of items
that were not included in the concrete bids. These items include: augered piles
and grade beams at the porte cohere, added piles and grade beams at the main
entrance, foundations for the recessed slabs at the coolers in the parking
level, a new escalator pit design, the elevated slabs in the showroom, piles
with foundation and stairs at Stair #8. There are other items, but these are the
biggest known issues.

 

Action: LPC to attempt to include in their estimate all such items.

 

Steel

10:00 a.m.-10:30 a.m.

 

4.                                       Steel bids were received by LPC and
three (3) bids are within $100,000 of each other. The drawings received by LPC
on 3/13/2002 are to be sent to these three (3) bidders to get final pricing on
the latest drawings. These drawings are dated 2/15/2002 and revised via Addendum
No. 3 dated 3/8/2002. This latest set of drawings will add considerable cost and
other items still need to be added such as: the piping penetration through the
corridor beam of the staggered truss, seats for the precast plank @ exterior
columns, etc.

 

Action: LPC will attempt to account for unknowns in their budget. LPC, JCJ and
Jerry Finley will be meeting 3/13/2002 and tomorrow 3/14/2002 to get the
concrete and steel drawings coordinated.

 

8 of 10

--------------------------------------------------------------------------------


 

 

Architectural

10:30 a.m. – 8:00 p.m.

 

4.                                       The Administration Offices will be an
ADD Alternate with an allowance of 8,020 SF @ $25/SF = $200,500.

 

5.                                       LPC will carry an allowance of $100,000
to renovate the existing Computer and Security Rooms. This allowance includes
the FM-200 Fire Suppression System.

 

6.                                       The Showroom finishes will be an ADD
Alternate. LPC will include in the base budget the raised floors in the Showroom
since it will be very difficult to add these later. The rest of the finishes
will be an add including the stage lighting.

 

7.                                       The stage equipment and curtains will
be Owner furnished and installed.

 

8.                                       An allowance will be used for the
connection to the existing pre-engineered building.

 

9.                                       An allowance will be used to relocate
the existing doors at the bus drop-off area.

 

10.                                 The three (3) meeting rooms will be an ADD
Alternate to complete the fit-out. This fit-out will really only include
interior partitions, accordion partitions, flooring, the ceiling, lights, low
pressure ductwork and diffusers, paint. Sprinklers will be provided as part of
the base budget.

 

11.                                 The entire Architectural estimate was
reviewed item by item and a number of adjustments and clarifications were made.
The biggest concern is the lack of detail of the fireproofing at the hotel
columns where they meet the staggered truss. No one is sure how to meet the
requirements of the code, but LPC will have to include money for this detail.

 

12.                                 Ten (10) corner rooms of the hotel will
require additional steel framing since the cross bracing is in the way of the
window. A “K” brace may resolve the problem.

 

Action: MKA & JCJ to resolve ASAP. LPC to include money for additional steel.

 

The Cyclorama Building * 369 Franklin Street * Buffalo, New York 14202-1790

Phone (716) 855-1200 Fax (716) 854-6655

 

9 of 10

--------------------------------------------------------------------------------


 

The above constitutes the author’s interpretation of the items discussed. Any
discrepancies should be reported in writing to the author within 5 working days
of issuance.

 

These meeting minutes are respectfully submitted.

 

Sincerely,

 

LOUIS P. CIMINELLI CONSTRUCTION CO., INC.

 

 

/s/ Kirk Fitscher

 

Kirk Fitscher

Senior Project Manager

 

KDF-jak

 

10 of 10

--------------------------------------------------------------------------------


 

WHEELING ISLAND GAMING, INC.

WHEELING, WEST VIRGINIA

PHASE II EXPANSION PROJECT

 

 


[LOGO]


 


EXHIBIT D

 

Completion Schedule

 

See attached 36”x44” GMP Planning

Schedule with a date of March 15, 2002

 

 

--------------------------------------------------------------------------------


 

WHEELING ISLAND GAMING, INC.

WHEELING, WEST VIRGINIA

PHASE II EXPANSION PROJECT

 


[LOGO]


 


EXHIBIT E

 

Alternate Prices

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E TO AMENDMENT NO. 1

TO AGREEMENT BETWEEN WHEELING

ISLAND GAMING, INC AND

LOUIS P. CIMINELLI CONSTRUCTION CO. INC.

Date of Amendments 03/15/02

 

ALTERNATES

 

Alternate Number

 

Alternate Amount

 

Description

 

Accepted or  Rejected from
GMP

 

Included or
Excluded to GMP

No. 1

 

$0

 

Omit the Steel Pan, lightweight concrete filled raised floor system and provide
the Steel-Covered, Wood-Core panel raised floor system. Refer to Drawings XXX
and specification Section 10240.

 

Accepted from GMP

 

The GMP includes the wood core panel floor.

 

 

 

 

 

 

 

 

 

No 2

 

DEDUCT <$421,367>

 

Omit the construction of the Showroom, including but not limited to: wall, floor
and ceiling finishes; stage, ramps and stairs within the space; items identified
as #405 thru #419 (underbar, backbar and beverage dispensing equipment) in
Section 11400. Add four (4) portable bars as selected by the Owner. Provide the
partition walls finished to the public and other completed spaces and the
complete construction of the exterior walls. Refer to Drawings AXXX, K4A and
Specification Section 11400.

 

Rejected from GMP

 

The GMP includes the construction of the showroom and its finishes.

 

 

 

 

 

 

 

 

 

No 3

 

Cost not identified

 

Add three (3) Barg liquor dispensing systems including 16 brand remote gun,
conduit and tubing to pump house, ring system. Refer to Drawing K4B and
Specification Section 11400

 

Rejected from GMP

 

The GMP includes nothing for this alternate since this system is Furnished and
Installed by Owner.

 

 

 

 

 

 

 

 

 

No 4

 

DEDUCT <$291,372>

 

Omit the construction of the Meeting rooms. Provide the partition walls finished
to the public and other completed spaces and the complete construction of the
exterior walls. Refer to Drawings XXX and specification Section XXXX.

 

Rejected from GMP

 

The GMP includes the construction of the showroom and its finishes.

 

 

 

 

 

 

 

 

 

No 5

 

Cost not identified

 

Provide large capacity liquor system pump house in lieu of small: Omit the small
capacity liquor system pump house and provide the large capacity liquor system
pump house construction. Refer to Drawings K4A, K4B and Specification Section
11400.

 

Rejected from GMP

 

The GMP includes the construction of the small pump house room in the parking
level. All equipment and walk in coolers are F&I by Owner.

 

 

 

 

 

 

 

 

 

No 6

 

DEDUCT <$7,971>

 

Omit the quarry tile in kitchen and food preparation areas and provide the
“Altro” kitchen flooring system in its place. Refer to Drawings XXX and
specification Section 09310 and XXX.

 

Rejected from GMP

 

The GMP includes the Quarry Tile.

 

 

 

 

 

 

 

 

 

No 7

 

Cost not identified

 

Provide trash cooler and associated electrical, plumbing and mechanical
connections. Refer to Drawings XXX and specification Section XXXX.

 

Rejected from GMP

 

The GMP excludes all work for this item.

 

 

 

 

 

 

 

 

 

No 8

 

Cost not identified

 

Provide remote cooler rack and associated electrical, plumbing and mechanical
connections. Refer to Drawings K6B and specification Section 11400.

 

Rejected from GMP

 

The GMP excludes all work for this item.

 

 

 

 

 

 

 

 

 

No 9

 

Cost not identified

 

Provide the food service cold prep area on the Garage Level with associated
electrical, plumbing and mechanical connections. Refer to Drawings K7A and
Specification Section 11400.

 

Rejected from GMP

 

The GMP includes the MEP services to the room and the concrete/masonry walls.
All equipment and walk-in coolers are F&I by Owner

 

 

 

 

 

 

 

 

 

No 10

 

Cost not identified

 

Provide laundry room Fit-Out, Equipment, Furnishings and Associated electrical,
plumbing and mechanical connections. Refer to Drawings XXX and Specification
Section XXXX.

 

Rejected from GMP

 

The GMP includes the MEP services to the room and the concrete/masonry walls.
All equipment and furnishings are F&I by Owner.

 

1 of 1

--------------------------------------------------------------------------------


 

WHEELING ISLAND GAMING, INC.

WHEELING, WEST VIRGINIA

PHASE II EXPANSION PROJECT

 

[LOGO]

 

EXHIBIT F

 

Unit Prices

 

None

 

 

--------------------------------------------------------------------------------